            S     Piojwl Case
                           nwm 3:19-cv-00208-GMG
                               ofJo  i
                                                 Document 10-16 Filed 06/04/20 Page 1 of 96 PageID #: 597
                                                    t4




        Br-i                                                                                                                                                                                                             GOVERNMENT                    EXHIBIT




        1               Nllfia           li-Isli'LIC6011c   Md                       n             fhi           form          prepore          in   ori2inal             onk            ol   the    licensed            promis
                                                                               1    fpf 110in                            uI    Show t revll                ill        l leslimu               sur     bi       whii-h     1w
    localv b                                                cju dific   undo        18       L-SX                                           nivics     must               be       hawh-0-i ell                    in   ink

                                                                                    fion               A                        Be    C   ompleted                Persowill                     By        I i ii ff i f Bii I i




                                                                                                                                                                                                                                                                            P




                             r   I   F
                                                                                         Wi

                                                                                                   h   Ilk




            MT     ICI                                                                                                                                co         nol      the          ili    Ind                                      ti-l   li   f
                                                                                                                                                                                                                                                        iifflOt   h mk-r
            11w   fin Z11-miti

                                                                           1    i



                                                                                                                                                           t      I




            wof      ill'i




                                                                                                                                                                      l                        ijl    pj




            Vw-fmL
            ilecviluifill




                                                                            d       F    t                   7   1   f
                                                                                                                         dx   d j




1   L            om-rv

                   Ull cd                                                                                                                                        Iwilti




                                                                 ou U'nrd
    I



                                                                                                             Jl i f il1ii


                                                                11   anljit rldlv            lil       thc                           SILI   L


                                                                                                                                                                                                           i   a        cv    ii   j




                                                                                                                          7     il



                                                                                                                                                     condinue                      if        Mxi      11




Pn r         I                                                                                         STA IT             F     1   F PA    C7 AES    RE01                     I   L    S E    PA    TA    A   F   fl




                                                                                                                                                                                                                                                                           US00000251
                 Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 2Imtof wt96 PageID #: 598                                                                                                                                                                  Form
                                                                                                                                        rud and                 undNa d                   Ow      Nwkm                                                  ou   V-1'17




4473                                                                                                                              runi        Unnsferee buyu                        is    a    nuvre        punk                         unks        FuMM      b      and

                                                                                                                                        us I n
                                                                                                     hoanivi                                                                        to quadon                     Lh   Mugh   H    A   and   or   120through          No
ma                                                                                  a   person
                                                                                                                                                                in
                                                                                                                                                                         no    of                             I




                             frojo                                         I     undagnind            Mw              a       prim uhummos                                      jw M               que5o                                         B um rue h A g
     prohibited                      purchaiing
                                                                                                                                                                                                                                         M Und
is



                                                                                                     Mt                                                         Te docurneWsAin                            mquh                                             Am   mu
PwIwssing            I firearn 4         unleii    d le   Person
                                                                                    waho         I                    and               pan Wes
                                                                                                                                                                                                                                                              wa
nn
                                                                                                 k-w                                                                                the
AAon3        under           Federad         n and m                                                        I     further                                                                     repedii


revale       for     Q   u
                                                                                                      a    VoLdlon                        of        FeRnAlb
14       Trw Tc



                                                                                         Nimt He comple                                        ed       B
16                                                                     WWI       A An                                                         17        1   F   vansor          0   ani        yvah hip gwl            Sl




 Owng AuQQ4                          and




 181         SITPQ
             QMM
                                in   d
             ENCOPhyl
                                                                                                           ich                                      this            2 1 F Foi-n
                                                                                                                          i       cry          i




                                                                    ullomt T        ow


                     tlie
                                                                                          C          Oil                      D



             nan                 to           oi    0



                                                                           1-Y   1T-e




                                                                                                                                                                P   w
                                                                                                                                                                rw


                                                                                                                                          1
                                                                                                                                                   tj
                                                                                                                                                                                                   Ftnl
     a       a   r    An


 K       C   Tho imma            nnd     R
                                                                                                                                                                    10   a Mona           of      FF   I




                                                                                                                                              k vcd             dmllL
                                                                                                                                                                                                                              Ow   moo               n hn




                                                                   Suthn   C      IMI      Be        COMPM
 HK vans                                                                                                        J11       t7      ihl                                                         s




 Swn C                                                                                    zsc         1nwlic                      wl          c'i       chw io l                    j j
                                                                                    of   M           Form         arestfl                      true correct                     und conuphoc




                                                                                                uVor'Sellel                       Cominne                       lo       Next   Pa u
                                                                           ST-1             I   F    PAC C S                      B     ECO             I   F       S   E Rl   RAT E D


                                                                                                                                                                                                                              MF       Fmm   4   Q




                                                                                                                                                                                                                                                        US00000252
                                                Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 3 of 96 PageID #: 599
                                                                                                                                                                                                           mpleted                    bly    Transferov              Sellur EAen                              If    The Firetirni                                              s     is      NotTransferred



              In   il       i
                                    i'ai




 75
     RTMINDER     Bthe
                  Total                        Number offirearms
                                                                                                           Close                   of


                                                                                                                                   Transferred
                                                                                                                                                    Bus-1-nessComplete

                                                                                                                                                                                    tPlease
                                                                                                                                                                                                     ATF
                                                                                                                                                                                                      h mchwvitc
                                                                                                                                                                                                                                   Form 3310A ForMultiple

                                                                                                                                                                                                                                       by    pr'bitilig       Cg                                        10
                                                                                                                                                                                                                                                                                                          PurehAses

                                                                                                                                                                                                                                                                                                                   Check                    I
                                                                                                                                                                                                                                                                                                                                                     of           Hand-tins

                                                                                                                                                                                                                                                                                                                                                                         pttrt
                                                                                                                                                                                                                                                                                                                                                                                     O'LleS
                                                                                                                                                                                                                                                                                                                                                                                                         Within

                                                                                                                                                                                                                                                                                                                                                                                                              tMoSaCtiOll
                                                                                                                                                                                                                                                                                                                                                                                                                                5   Consecutk

                                                                                                                                                                                                                                                                                                                                                                                                                                                  iS    Q      PnN          11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 e    Business

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     FCdenij
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Day


                   onc                         iklw             ilivcc                         cic             Do             nof               iv c            nunierals                                                                                                                                                                                                                                                                                          Al
                                                                                                                                                                                                                                                                                                                                                I   Ill           Nl




                   0170le                              11               Llcerei7le                                                                                                                                                                                                                                                                                                                                                                        a    pri at paiv                                    ti-FT1 1CF



                                                                                                                                                                                                                                                                                                                                            Scc                  Inv           11    1m


                                      L et          onporatc                                   n9me and uddre s                                                          of transferol sellt r                                 tuld     Fcdcr l            Firearm              Lic 2mc                 Nilllber                   I                                  on                                                                                       I   C    1                 0    clig       i

                                    r-71              Vmther                                                                                                                                          mtii bL                  FlsfA




                                                                                                                                                                         e         versf r   orl'T                              ring         The Firearni s Must Complete Ouestions 34-37
                                                                                       For Denied Cancelled                                                                         Transaztion                                tile     Person    Who Completed Seaion B Most Complete Question i 34-36

 I   cerflN                           011W                 I        I
                                                                            I       11 1A e          n2ad                and           undersband                                   the Notices                    Insirtictiolm                    and    Definitions             on         thNATF                     Form                       4-473                2         tile      inrormlion                           recorded                     in      Sations B and                                   D
 true              correct                            and                       completct                               and    3                    this         entia transtietion                                 rerni-d            Ims been            completedat                  my          licensed               business                               pmndws 1icensed                                            preinkies includes business

 temporlifily                                         Conducted                                     from                 a    qualifA-ing                            gun show                    or ovent                 in    tile    same silm             in    A hich         tile           licenwil               prumitx-s                               is    located                   unlesi              this     transaction                          hits          met           Ifie




 requirements                                              of IS                     US C                     922ci                     Unkss                        this           transartion                    has bcen             fleoikA           Drcimulled               I    funtier vertiN                                 on            the hasis                      of I                        tile
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      responses                        in


 Section                        A                                                      C  it              if        applicable                                   2                       rificntion                    offliv         idenlific-ation          rerdM                    it
                                                                                                                                                                                                                                                                                                  tinc-silion
                                                                                                                                                                                                                                                                                                                           IS kind                          niN
                                                                                                                                                                                                                                                                                                                                                                             re vrificall                     ion at         flie   time ofinanslor jfSecfion                                                          C

 A
     vas       cumpki                                                                                                                                                                                                              Ins ImSiness                it    is
                                                                                                                                                                                                                                                                          my       befli-Jilial                     it   is       not               unhmful                         for life             it     sell      defiver                 trall Port                         ol       offie-t-Al           iw


 dispose of                                 tile       fu                                                                                                                                            5on       identified               in      Section      A
34                 Tyanq6 rnrs                                                                                                                                                                                                                  S   it
                                                                                                                                                                                                           TmI11111




                                                                                                              STRJ                 CTIONS AND DE                                                                                                                                       NIS           1473          1                                                                                                                                                                             R    ETA



 Porpose of                                     the            Form                             Hic            Fil'onw t1ow                                and                                                     lins     1-1111      uc                                the      Ima-st1 1                 is    noi        conlpk2L                            d    ill



     hS   i
              e   11        L
                                I          k    111    A
                                                           1
                                                                A
                                                                        PQ           rt        11    11
                                                                                                                    A    ej    i   A   A1
                                                                                                                                            t
                                                                                                                                                I           I        1                     2 3   1
                                                                                                                                                                                                               d    e                       C 1 c                         lh       AY              I klim          1-1        3        ni       his          fi r r curdk                                                                                                        14   f   I    vith

IA iv             1m                iuli              cll               r           dch cr 1                         OTU'lml                    11     tilt          P11               jCJtjj              d       j      SL knrjjj         I    L1j                                                    ifle             dAver

Walcrt                      l1w                                                                               olk Qt tm                             re'tricilons                     on    ibc       1LLip                ivid                                            ill
                                                                                                                                                                                                                                                                                 alph lhcmel                         Oil          ooliw                   o
ofi o lirms                                         The                                                   k                                                                                                                                                                                                       oJer

File          tlnn Zlcuol-l                                orld                 imlifil             lin                                rceords                       ot
                                                                                                               pwilcf

iraw rFoi eiler                                                 Inus                      c         111nihmi                       Ain              tile
                                                                                                                                                                pro            t                                                                                          I     111 1                        TVV         Jl l               or            file         tfn AeTe                      bLi        CF     dieM         r             that         in   ATF               F lrpi          4-173            i

d1o           relnfl ltlon                                 it           2
                                                                                7
                                                                                      U F'R           Pili-t              47S and                          4_79              Ill    de1 2l_P1inUTL                 tile     llM_61ioi S              01                   111complolk                     or       inipropcriv                              compicil-d                           lifcr        ihe      fircarm             h1as         been tv mslefrod                                  mid          illc




thc           zitc              kii        dIi                 r                nfilt          w1c             or showuri                              it        a   rQ                                                                                                   tNnSfcrk1r                    Clier            OF       Lhc                                                                     Izzhe         it     voro cl                 tilt




                                                                v                                                        rl jm                                                                         inw
                                           icllcr                       prcsomed                                li                              111         Ipplik lble                   State                         Dfld
                                                                                                                                                                                                                                                                          eirors                   phitocopy                      ilic              in5CCUlIfe                       Imill             and         11111U       an          11-cc             4ar           llddition                     or


                                               in     boili                 the                                                                                  Stake             and     div                                                                            r vkinn                   Ai       th       phuwcop-2                                       The        iran-Aertr                     sellu


law                                             ITF Pvhfi                                  oooa                     i4WJ                        lw               Loi aml                   Pui iAh                 t                                                      Scinions                  B     Fill        D           Th f              lomslerk                        bu            er     M                                                                                                     n   A       jjlj


                                                                                                                                                                                                                                                                          C        Wiloc                l r       m      jc       the           C    11   till    Lic          should                                                                               i lc              The         nrr Fcd

GLflertdiAT1                                                                                                                                                                                                                                                              phoocopv                      shnuld                be        tittaullod                           o   the        il



     hell          a        Fircirm                        I                                                    u                                                                  Fcdcral       lav           i        U SC            0_72ic       I                                                                            perfliallclit
                                                                                                                                                                                                                                                                                                                                                                              lec lrll           l


                                    ILcen ed                                                              mantilICT'Ire                                         or dentcr                    elj           Circum
allolk                  i
                                                                    impmer                                                                                                            lo              tl                        to          vlonli


cen cc                                          doc                                                                                              v                   liccnice                lluiiile                                                                                                             of Firearlost                                       The                                Cornrncri c                    Dcpnrim                    nls mio
                                                                                                                                                            lie
                                    Ilk                         not                   lqpt If                 ill       Prstlm                                                                                          prcinise             only                         Expilutorion                                                                                                                                                                                                         luclilirc           a


if    dw           minI'teo Q blo                                               cc        Ancers                criiiiii                                                              The c rcqwrnnmil                                  arc                               ilearln                  xpofWr                  lo oholill                            A     IicclL C
                                                                                                                                                                                                                                                                                                                                                                                          prior
                                                                                                                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                                                                                                                                   vpclri               Warnitw                             Am            pur'l-ill            MlD
loFth              in                                      1221                     C       2 2       UPIR                                                                     XFF       Procc                                                                            port           u        hrctamn                ithout                     proper                   audelrizalion                         ql l       be        filltel         flot       nlcirQ            Onall            I




                                                                                                                                                                                                                                                                          and          or imprisnn d                          ror not                       Move               lhnl 20                 aS               See         22      U      SC              27Titu

AI'Acr             the                trmi lerrir                               eller has complet                                                                                                                                            nu-M

Inake              lie
                                      cumpIcied                                       original                      ATF Form                           4473                  lvhieh         mu                                                   Gen                                                                                                                                             secti

wa                                                                  mel                   Defi mlmo ani am                                                           supporting                                                                 hisibel


permimm rt cords                                                                    tch              Forms                    4473                  most be                    rcunncd           fo                                0 vears          m-ld                  The          trans6-rce buyer                                 must porsom

tifter            hat                 Period                   mav                    be subinoLed                             to               AT                Fdm                irow be          cliroviolo ical
                                                                                                                                                                                                                               I            61 Iwc                        Isi    t io        that       the        answers                      are              true          eomect                  and         complele                   HAAl ever                                         tran Icrte

nfdispo Ohm                                                alphabetical                                       bk          nuune                 lifpiazhco erl                             or    nurnericil                 i bY orairsoc                                 boycr              IS    Unable             to      read                  and or                   krlle          dw                                foillerlhail                     1hesignallve                               rrla
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Lie




iio i          qrid                                                                 its    Iong a5                      all   ol'the                                                                        completed                   tlorfll                           complei M                     bl another                          perSon                           elcluding                                                                             Tk       o        pcrson               Otlav

44'73             we                Well                        the                   inne           mantier                                                                                                                                                              11011                                                                                                then                                                         in                 iransierce
                                                      in                                                                                                                                                                                                                               111P
                                                                                                                                                                                                                                                                                                   W0113fiYOO Ye 1T                                          I-11LIA                        Si iUl        ilS      ivitile'sts                         tile
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      bu cl
                                                                                                                                                                                                                                                                          lmswcrs                  Ifld                                                                                in
                                                                                                                                                                                                                                                                                                                                                                                                 quc


                                                                                                                                                                                                                                                                                                                                                                                                                             At     1     Fonn            1173          i5_100            0

pa2e               i        oib
                                                                                                                                                                                                                                                                                                                                                                                                                                                   OclnbcF                  20it




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      US00000253
                   Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 4 of 96 PageID #: 600
                                                                                                                                                                                                                           Record



TT       WN         G     I oll   111   m      Lrel                                     7 2tl IccErial                     ll i-smte           i-m


                                                                                        T-1        1 arm                  rbam      fo                       11




Pt             11-Q     pun-N113                                                               t   and or      up     to a   S-250MOO                 finc




             the   sfoiccs        11-1 iru     lion                                                                                                               at    Ille



                                tlmlpfirard       y   comincled                                                                                  le    511mc           S-f


hicuird        mileii-i    t1w    iransiludim            1111MIfics
                                                                         undel      B                                              must           be     haridwi

                                                                                                           Be Olrnpletid                       pcr onnfk                     R Trans
                                                                                                                           l7ilh    rcord                10             ufic          tht

                                                                                             Fir N wnt




                                                                         FOieiLmi   C
                                                                                        i in




                                                                                                                                          MW                                 Viii-l          70 12            10 a wi i     Ws   nmli   be   milv     i-i   O




                                                                                                                                                                                            or            P

                                                                                                                                        1 11   tile                     1      dil     rp ht

                                                                                                                                                                                             floi    Ow   autwil   ti'an


     iii-e                 in                                                                                        11          Ir 2      not        the         11chm                                        Ole   1
               wij

     div       tIVeAt




                                                            1-T




                                                                                                                               Luld r fvdi                   f    lj     hm
     ducri         In                   for   n3v l16oa           or   rccr                                                        idit've            ou           ruildc

                                              jCj 1jji     Vd      IS                                                                                                                                     W IUt




                                                                                                                                                                                                                                                                7d




                                                                  vou                          itizcfl      Alw



12   C             Al      nu     Ili            ilfc aflv        cm    Uahl vfull-V    in   thr    Ufl d tmc



                                                                                               ion    si Jt fdll    i-n   di   hisirticuon




                                                                                                   Transferec Buver Continue                                      to    Ne                                                       FF   F miii 4   F3
                                                                                             i'TAPLE          IF     PAGLS BECO NIE SEPARA




                                                                                                                                                                                                                                                       US00000254
                                        Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 5 of 96 PageID #: 601
I               cei-M           that              io                    a nsviers           in       Section                  kare true                                           correct                                              and complete                                                    I    tin     e       read                         and           underst                        and        the       Notices                                                                                                    It       kTF       Form

4473                      1    anderstand                                     that         anmwring                       es                           to question                                                 I           I       a       if              I    nm           not the                        octua               I       transferee                           bu           N   er        is   a   crime            punis                        e   as          a    felon         nuclei             Fedml him and

                                                                                                                                                                                                                                                                                                                                                Nes                                                                                                li b                                       A   and         or         2b       thrOWAI                     2C
Tum                  also               iolate                      Suite           and          or local laii                                    I   understand                                                   that                        a
                                                                                                                                                                                                                                                           person                     7Mio                  ansm           ers                                         try      nn             of the                questions                                                                                       I                                    I




                                                                                                                                                        a           firearm                                                            understand                                         that                                                      Niho              ansAi ers                       Yes             to   question                      12A                                                    from         receh ing or
is              prohibited                        from purchasing                                              or receiving                                                                                                I                                                                                a       person

possessing                              a       firvarm                         unless the person                                             ans                   ers                              es                to question                                                I   LM                    and            pro                          ides          the        documentation                                    required                    i                                     understand                        thal         tuakino


                                   orol or                               ritlen           stntemew                        or e hibifing                                                      om Use                                            or                  mireprc ented                                           identification                                        i            ith
                                                                                                                                                                                                                                                                                                                                                                                                        respec
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ihahle              a    i

11m                 finke                                           V

                          u    nder               Federal                       fm            and m2i                     also                        iolate                      State                        and                         ar                  local             Wi                        further                          understand                                   that            the repetith                      e       purchase             o              firearms               for    the     purpose                 of


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U
                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                  N
felonN

resale for lk                                   AhDOd                         and                              Without                        a       Fedcral                                firearms                                          license                           K        a       violation                                 of          Federol                   law                    See Instructionsfiw                                           Question
                                                                                          profit

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            CeFtificntiun                   Date
14                  Tmnsferee's Buver's                                                     Sii                                                                                                                                                                                                                                                                                                                                                                                I




                                                                                             C
                                                                                            5L




                                                                                                                                                                                                                                                                                                                                                          B
                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                    Nlu t Be Completed                                                                                 Transferor Sellcr


16                  Typc offircnrmW                                                  to     tic          iranst Qrreci                            f0w                A           o nm                                                                              11                                                                       17            1       f   transCer                    ill       at   9
                                                                                                                                                                                                                                                                                                                                                                                                                     ju
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  11 11T            OF            C1111




                                                                                                                                                      0111CF                          I                                                                                      i    C
                                                                                                                                                                                                                                                                                      t       11VI              CIL
                                                                                                                                                                                                                                                                                                                                            Nanic                     ol        Function
                                                                                                                                                      SCO                                                                                   filr                   01 N w                                  16       1




        1       8a   ldcniificmiom
                                                                                                                                                                                                                                                                                                                                t           Gtv                   St lic


                                                                                                                                                                                                                                                                                                                                                                                                                                      ol oi


        ISSUim                  Audinrip 1                                                                                                                                                                                                                     Cr   or                dentifimion




                                                                              Cimci-nm llt                              ksued                     Documcnrailon                                                                         j 71 h                                            o0on                                                           flo                   no show C1wrt I                                        I        f
                                                                                                                                                                                                                                                                                                                                                                                                                                                   h




                     E         C
                                                                                                                                                                                                                                                       tl               IT       M I'CFCC bLIVOF                                            111 CNd I'Ll
                                        P


                     do        c   Lj   n IQ      r   It
                                                                                                                                                      ion           io           IlIc
                                                                                                                                                                                                     jwohll itlofl                                                  alld                                        I       Copy                w            t1w               TF            1-01111             4711




                                Ouestions 11                                             20          or 21              Nlust                     Be Completud                                                                         Prior                       1o            J he Translej                                              Of The                                                                   Sc      hFvowrih-7                             FOr



                     D-ai 2             i   I                                                        I   I
                                                                                                                  it-Ni
                                                                                                             cl side  I               I   I
                                                                                                                                              I
                                                                                                                                                            I
                                                                                                                                                                I            I
                                                                                                                                                                                  I
                                                                                                                                                                                      I                                ol
                                                                                                                                                                                                                       It          I       I       I       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   hcf       fpro clc h   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            v     I




                     i   ra n s                                                                                                                                                                           tf   C       I   I       C




                                                                                                                                                                                                                                                                                                                                                                                  C                     C-1                       K
11                   The                rcsjltln                           in                                                                     dcd           bCS                                                or the                              appinpriatc                                         Stmt-L7                              I   9A Th                        Vollo                      inL                                                                     lalQr         t-cC1vCCJ              fic-11       fN'lic'S       or       12


                     11       J2   o C            Xa S                                                                                                                                                                                                                                                                                                                                                       rltc          zli-ellcv


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              d
                                                                                                                                                                                                                                                                                                                                                                      Procecd




                                            Cmwekd

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          dX
                                                                                                                                                                                                                                                                                                                                                    01
                                                                                                                                                                                                                                                       I

                                                                                                                                                       firearm                                       aas                   wins rLd                                               flic            I 111ov                                                                       i-Is                                       tiom NICS m                              dic            appropriatc                  Siatc         igcncv                on                 U
    I           C        Coqlpcl                                                                                                                                                                                                                                                                                          111L              rcspons 2

                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                       nocee                                                                                    Deicc                         i
                                                                                                                                                                                                                                                                                                                                                                                                                     Cancelkd


                                                                                                                                                       numher                                        of            tht                     NNCS                                                                                                                            11    g Tmiic                         ol    FFL Einpim                            ec    Compictinu                                       S check                    ir piit ii          d   ir

            I
                         The            nmm2                            and     Bradv                idc-wification




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       tF




                                                                                                                                                                                                         16                                 1'51                                                   as                                                                                                                                                                                       C Ind         ja Ill          whi                  H    FCc
                                        No N C                                           0-k                                                                         tisc                    I                                         L                                                                                                                                                       11C                                                                                                                                         I




                                                                                                                                                                                                                                                                                                                                                                                                                                           i
                                                                I                                                                 r                                                                                                                                                                                 C011111


                                        die           NNFA                 Frni-ms                             as       rorleclc'd                      orl              thc                     approvcd                                              Nd A applicati w                                                         S                   C    hl                                             or L'hw j1m

                                            N 0 N CS                I           C   11
                                                                                         e C'K       wa         I-q u         i       re d            be ca              t   I   sc              t   h             tm n                    s fc ri                  c        bu               r   11
                                                                                                                                                                                                                                                                                                           a        a      I    I       i   d       pcn           i    i   i    Im   i   ii       t   110    S                I
                                                                                                                                                                                                                                                                                                                                                                                                                                  I   e   re       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                       h C   tr ms                     is   to    lal o       pkacc          I    hiCIP            cjl'mhfi


                                            a s       I    11       e e1 P t               n     I   t   0          1   C S                             1           v        1            11 L       ii        1   r               Jo                  01           lc       1
                                                                                                                                                                                                                                                                                 io       I




                                   Stme and                               Pfnnir              T          lie
                                                                                                                                                                                  Datr                         ol-lssuancc                                                       li Lmv                                                      Vpmounn                                 Dau                                                                           PernO




                                                                                                                                                                                                                                                                                 Persomilly
                                                                                                                                                                                                                                                                                          By                                                                                                                           ree        Bmer

                                                                                fi ar-m 13           wkcsplacc                                          on ach-ffi-ient                                                                    di                      troin              d1w JAle                          th I                Ille          V'nnsf-erec                             bu ev igned ectionA                                                  ih              i w
                                                                                                                          Lranl-fer                             ol               lie                 firearims


    I           eertifv             that              mv                 answers                     to      the         questions                                   in                   Section                                      A       of                  thk           form                      are          still               true correct                                              and        counplete

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Recei-tification
                     Transferee's                                        BMQr




                                                                                                                                                                                                                                        Trnnsferor Seller Continue                                                                                                    to        Next Page
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                                   STATLE                                               IF            RAGES BECOME                                                                     SEPARATED



    llaLTe               1    of6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           US00000255
                                   y
                                   Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 6 of 96 PageID #: 602
                                        y
                                                                                                                    D          N   I   u-it           Be Completed                            13        Transferor                       Seller             Ecu                     IF     Tile            Fireirms                          is     Not Transferred




Fj                        dcau-Lr
          inut                                       and             Importer

                                                     ond
                                                                      2
                                                                      bIIvor14 t                    ai-e


                              ilic          FFL mvsr                          iiich




      F           11 717 T                               Bi           the           Close               of     Business                         Complete                     A                Form 3310 4 FDI MUltiple                                                              Purchases                         o


TO           Total                     NLIII-IbCrciffircaniis                                           Transft2rrcd                        Whwsc                     htoOitriiic                 bvprwt w
                                                                                                                                                                                                                    i
331          For               U               I         L   i   c                                                                                                                                                                                                                       Chock                   if                                   iOl           iS   to     fICJIi HC                    li
                                                                                                                                                                                                                                                                                                                                                                                                                   111 11-1tt          p    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                1   II     lfVX F

                                                                                                                                                                                                                                                                                                           Scc hlswt



             I       r id                                                 nanic            and          addrcsi                 oC lrinsi                                                              Fdlelrfl            I-iie     irm Licef                        c        qiwnllcr                   Olilsf               co ih                                                 11llvcwIlIIftw                              hit            1jr
                                        coilioraic




                                                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                       ransfurrhii                          The Firearru s                                Niust                 Complete                              Questions 34-37

                                                                  For DenieWcancelled                                                       I-r-ansactions                                the        Person                Who            Completed                                 Section                  B        Must                Conifilpte                     Questions 34-36

I   certik                    dwl               1        1       ho       c    read            and       understand                         the           Notivvs            Instructions                         nod        Dcliniflon               oil         thkM                          Forill            P73               2       tile    intOrniiition                    ri corded                         in   Sections            B and        1     is




true             ci   wrect                    aw    I
                                                         complute                          find         3      this        entire U-misuvtion                                   record            has        ken           completed                 at    ill             licunse-d                 businc-ss                 premliscs            licemed premix-i                                              includes busincss


                                            conducled                         From                                                          show               or         Ont       in               unle            StIte     in     o    hich           he lia mXj                            1wernises                       loc Ifedi Unless                         flli    iransaction                            has     filet       Ow
temporm-jk                                                                                    it
                                                                                                    yvalifying                 gull
                                                                                                                                                                                           tile                                                                                                                            is




4 Ttioo                   A and                     Section               C         if
                                                                                          applic iible                     2 mv                   vLlificlkfioll                of     tile       identificlition                  rt corded               in
                                                                                                                                                                                                                                                                      question                    IS       and my                   re-ietific             aion           at lie         time oftran-O'er                                  jJSectioli        C

WfIS         Llfillipletei4
                                                     iind            3        Stnte            or    loctil         law applicable                              to     the      firearni-s              business                    it    is
                                                                                                                                                                                                                                               lit
                                                                                                                                                                                                                                                          Nfief thot                       it    is    nut        Ljoil mful                 for    nic        to     ML        dvii er transpoil                                     or othurv


dN      Nise              ofthe                 firearni s                     listed              on    t     is    orot              to   t     ic           i on             c    tj    ie          in    Section          A
14           Trlllsl                                 S Iscllcr's                          N'llinc            Ph'ase                                   0   13    5                                                               Sigrpitq                                                         13
                                                                                                                                                                                                                                                                                                       1              rransfcro
                                                                                                        P

                                                                                                                                                                                                                                               F                           44-1            FW
                                                                                                                                                                                                                                               11    ihk     irin ki                     lil'a        fir jrm              i                                                b                           or        iC




                                                                                                                                                                                                                                                                                    k    liol                                                                       ch Lk 1              iluoxc l
                                                                                                                                                                                                                                                                                                      collirk2tiil

                                                                                                                                                                                                                                                                       I                                          hj 11



                                       iraii                                                                                                              111        ft cijlt       Irld                                                                                        i a YhlmIiw                               ol


                                                                                                                                                                                                                     nd                                               uwn                110 l



                                                                                                                                                                                                                  alld                         11    thc                                                         or       dic


tjj                                         ol           17 TIR                 1                                                                                                                 lfllflc            oI                        inconiplciz                          or      rnproperk                                               1i-L


                                                                                                                                                                                                                                                                                cllc        r   or ihk            tran 1'er2c                bu I          t    i




                                                                                                                                                                                                                                                                                                          ilic        imtcu lrjtc              I


                                                                                                                                                                                                                                                                           Philf Icup

ordiii m                                                                                                                                                                                                                                       r                               to   111L        Phwucop'l                       1   1-w                               clicl      s           lild       oill

                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i
                                       in


slaic                                    iTF        Pjihli                      i J00 5                      Slqr          I
                                                                                                                               aw               iil   l                                                                                        Sccoon                      B Ind                D         Thc                                 No                                                                  ciianuo             to    S 2njoii

                                                                                                                                                                                                                                               C          WhOCI                 21 Toillk                 dl 2


                                                                                                                                                                                                5S                                             phoulcop                         A-w Ifid              h      ntljJ d                 w      d-c


                                                                                                                                                                                                                                               min I ejo                                                                                  0c0rd14
wfi nl           I                                                                                                                                                                                                                                                         r                              PkMIIIlllQnt


                      j       icvll cd

ccll cc                   ho            doc i        nl           appc                                                                                                                 rl ITO O Olfl                                           E xporlwion                               of HrcLirnis                           I   hvc               oi       C                             Dcp-u-ioluni                       nw           r qlni        a


                                                                 t r 11112 tS            Cl                                                                                                LIllz        kr2       cll                          fir'l-Limis                 jeortr                    in    obuoji a                                                 a pnrt                   Nii    arniog                   All           p rson          Ill    c
                                                                                                                                                                                                                                                                                            vithow                    pnip r         awhi                                nin         b       fin I        iot           nnr                           jf   fuoj

                                                                                                                                                                                                                                               and         or lloprisooeLl                             ror       11 t      Tilore          11 111                               Sc       12         L    C              2   81
      j cr       ilic         frins Ieror sel lec                              lw          CgolpluLed                 the          firczirin              tranacnon                       licishu           iiwst


niak             ihc           onapleicd                          oriLniial               ATF           Forin        44-11             llIlICh             il C bjdt S          1 11       Ij     C-LY            Gcii

eral         hiirfwrions                             twid                                               Illd        alIV       11000rlio                       LJOCI-illIQ111s                         ci   i'lik    ilicr
                                                                                                                                                                                           pari


                                        ccordi                   Such          Fovnis               4473        inust          he       rewincd                 6017                                                alld                       Th 2                                                          iiiiisi           per aiwllv
ptmioncn                       i   i




after        Ilhat
                              p2riod                lllw             he    uIvwQd w VFF                                        Filing             may          btf     hrc noluizic il                      liv      Iei 2
                                                                                                                                                                                                                                               wgw               diat           the        anqwcr                 arif         irw         uorfect         ai


                                                01PILIOLICliCal                          fb 1-110111L                                                     01    FILMIQTical               fb r    it        msdc                               bwcr              is    uniibl                   to    rQad            andlor         wiuc           Oil                          forlm                  draif          ihe                            nia        tic




lhql      3 ria                    illinibel-1                   1    10112          as       111   kil'illf                                                              ccoolr lt 2d                  Fonlis                                 COnipicied                       by another                       person              xcludiou                  tile      Tansf For                  Sell211             Tv'o          Pcr Olb       Q-411


4-473                         tik d                 ih                                                                                                                                                                                         lha t       the             i                                               fTlust          dien SL11            ils
                 Arc                           io                sanic nianner
                                                                                                                                                                                                                                                                                                                                                                                14
                                                                                                                                                                                                                                               ans                     and                                                                         io quicsfion




                                                                                                                                                                                                                                                                                                                                                                                     1   I    Conn                14-1      13 t'll        Qi

PaL              3        o   F    6




                                                                                                                                                                                                                                                                                                                                                                                                                                                US00000256
                                        Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 7 of 96 PageID #: 603
     US                       Dep i
     Rlm 2au                        ui       Ak o0oL                              Fr anm               and
                                                                                                                                                                                                                                 ry                   Tr



                                                                                                                                                                                                            In


                                                                                                                                                                                    U                                     L i'th'e                         iT U IA

     ct scti                        Ire        punisho       b   le    b    Up       ill                                                                                                      S250 000           finc




                                   he    lNoticcs           hl5trucdom             and         Definftion         7                thi               l'orm
                                                                                                                       on                                           Prepiro                  In
                                                                                                                                                                                                  oril imfl       onl       at the        HL


 includes                               hw hlcs_s       lemponwilv                                                u                                           alm      how              or   Livellf   in   thi   wmc Ilae n whCh                                 t1w    ficcn edpreiniw        A
                                    unitss the                                     limlifies           tinder IS            LC                        1 212 a                     All   ultrie         nlubt     im                                   in   illf      T'Ll'ASE       PRINT
                                                                                                                                                                       Be                                   PerSonallY               Bl




                                                                                                                                                Fi    z        ai




                                                                                                                                                                                                                                              J


                                                                                                                                                                                                                           J'r       i



                                                                                                                                                                                                   L_J

                                        tz                                                                                 o   i       I        I         ll                                                                                                              i   Alt

                                               M                                                                       rc          i       i
                                                                                                                                                                                                                                         ou   i   i
                                                                                                                                                                                                                                                       Jim        thrl


                          I   f2

                                                                                                                                                      pt ritll                               ou          no       hl       actw'd             o-4m4on c1bu cr                  ti   F      tc

              t       h




11                Aiv               1 1 und




                                                                                                                                                                                                                                 hol

                                                                                                                                                                    iri           the   StAtU                      OLI      I-Oifkl




              A




12    j                       CoulTwl              t                                                                                                                                                                        h VjL
                                                                                                                                                                                                         Se 1


                                        H               t   c    f-I   rL   nou   11cci        our      Un   i   EQd       mi tn                      a   I                   i




                                                                                                                  ulli         In              O-w    I        mied


12    d               1
                                                                            011    ha                    dmiu d                lo              dic    Unflud                  smle                      J                                                                                           1 14     1111j


                                             nAu                 Oufail                                                                                                                                                                                                                                                 A

13        1
                  i           nu        al t   m       dicn      I
                                                                     COld         OiY      U   S   I   LiQd            I
                                                                                                                           M           Or           Adm                ion          n Linn   br    AR1            SCI                     NJ 1

          wu                       Edinon          An Obl li                                                                                                                                        Continue               to    Next paue                                                          XI     Folm   473
                                                                                                                                               ST A       P    I   F      I   F     P-A   G   E   S B EC         0N E I      S E RA           RATE 1                                                P'n   l'od




                                                                                                                                                                                                                                                                                                                            US00000257
                                          Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 8 of 96 PageID #: 604
                                  th a                  rrr            anwers                          in Section                         A   are          true         cot-reel                  and completc                                        I       hn e                 read                       a   nd understand                                  the w6ces                  Instructions                                    and      Definitions               o         ATFF
I           certiN                              I



                                                                                                                                                                                                                                                                    acua                                                                 b                                          unishable                    as        a                           under FLdera                               WA        and
                                                                                                                                                                                              La                                                                                                                                                       ris        a critne                                                          feloni                                                I




4473                          1   understand                                       that          ansmering                                  ies           to question                     I                         am               not              h e                                 l
                                                                                                                                                                                                                                                                                                  t   rins                fe
                                                                                                                                                                                                                                                                                                                                                                                p

                                                                                                                                                                                                                                                                                                                                 Lb through    Li and or 12 b     trougi
                                                                                                                                                                                                                                                                                                      Nes  an  of the question                                                                                                          I                                          I




                      also            io                ate        St          a eandeorloca                                              iai         I   understand                      tha         I
                                                                                                                                                                                                           a    person                   iN       Ito         ansiwrs                                                          to
                                                                                                                                                                                                                                                                                                                                                                                        I                                                                                      I




ma4                                                                                                                                  I
                                                    I




is                                                      from purch                                                        or receiNing                         a   firearm                    I    understand                             that                 a        person                        Mv ansiiers Nes to question 11d       prohibit ed front recehing                                       I    is                                                                                       or
             profiffiked                                                                          using

                                                        firearm                                                                                                         ses                                                          12A 2                      and                fav                        ides the                   documentation                         rquired                 in    I   Sx                 I       also       understand                      that           making
                                                                                                                                person answers
                                                                                        unless the                                                                                            to      question
possessilla                                 a

                                                                                                                                                                                                                                                                                   identification                                        10             respcd            to   fhi      transaction                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                    s       a cru-ne        punkttawea                                a
till         I       fa Ise           oral or                      Htlen statement                                                        orekbibiting                       t1n          false or                  in   isrepreented                                                                                                            th


                                                                                                                                                                                                                                                                                                                                    nd       that          th                                      of                                   rea      rms      for the                      rpow            o   1
                                                                                                                                                                                                                                                                                                                                                                                        p u rehase
                                                                                                                                                                                                                                                                                                                                                                                                                               li
                                                                                                                                                                                                                                                                        rth er                         nd ersta                                                       repetitiN     e                                                                                    pit
fe lo n                       u   nder                  Federal                             Lm             a   ad         in        aN    also        N   iola te       St    a te    andil                 r   loca         I       la-wi                I   fit                                 u                                                              e


                                                                                                                                                                                                                                     k                                                                        F   e tie         ra           a             See                                                   Quesfioo                            14
reso                 le    for         li   N   ell       hot              d       a    nd        profit                   NN       ithou     t   a       Federa         I   fi   rearms                   license                        a               iol       a tio n                   of                                     I   I




                                                                                                                                                                                                                                                                                                                                                                                                                       I                    Cerlification               Date


                                                                                                                                                                                                                                                                                                                                                                                                                                            41


                                                                                                                                                                               Section                     B Must                             Be Completed                                                        Bi           Transferor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       P
                                                                                                                                                                                                                                                                                                                                                           w                                            how                                 Lvent
 i6                  T        pe offivean
                                                                                                                                                                                                                                                                                                      17          1   f    minsfer                 is                                                                      or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      7C

                                                                                                           Ili         Clun                               Coll          Fi        rf arm              1ranw                                                              C
                                                                                                                                                                                                                                                                                                               112

                                                                                                                                                          SO                                  u1s         hv        Ow                   lwl                  10




                                                                                                                                                                                                                                                  a                                                                                                             u i                                    Sco                                                 for         L-bicsf ron
        I
            X    a        ICIC111           ific aioil                                                                                                                                                                   1
                                                                                                                                                                                                                             1       C        I                1        Co    I   C   I       I   i   I   I           I    1        11            it   f    1




                                                                                                                                                                                                                                                                                                                                                                                                                 Dat                11       ldcnofic
        lssuinu                   Awhora                                       and          T          pc
                                                                                                                                                                                                                                                                                                                                                                                E-vinitioll




    I       8b            Stipplemcmal                                             Gm cmin-w                                         Issued               Documcm mon                                                                                                   ioullmw                                   k1oc              w        sholl


                          Omsrim

                                                                               OleNc                                                                                                                      li'llic                                                                                                                                               to



                          Cincuilitfluatioll                                           silo                                                                                                               i ion      ind awich                                      i
                                                                                                                                                                                                                                                                          coj                         to       khr              ATF Fnnn                        44          Soc         1Tz t'Nwf




                          1
                          tr wsinilicd
                                            tt C
                                            111               F   Ll   I   I




                                                                           w Nics
                                                                                       9 20
                                                                                        I
                                                                                             h
                                                                                             C         S


                                                                                                           oi
                                                                                                               at


                                                                                                                 11   v

                                                                                                                      Ll C
                                                                                                                          21


                                                                                                                          t     r
                                                                                                                                     lost Be Completed



                                                                                                                                    jj pMPr1 l1C
                                                                                                                                                                                                   Prior


                                                                                                                                                                                                               In
                                                                                                                                                                                                                    To                            1           rawfer

                                                                                                                                                                                                                                                                        n-i
                                                                                                                                                                                                                                                                                              01 I                    lie       Firieurnis                            fv
                                                                                                                                                                                                                                                                                                                                                                                                            mimbov
                                                                                                                                                                                                                                                                                                                                                                                                                           Olicstitm


                                                                                                                                                                                                                                                                                                                                                                                                                                             fjfp iwikd
                                                                                                                                                                                                                                                                                                                                                                                                                                                            1      20    mO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ty




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       d


                                                                                                                                                           d       b           CS         or thc                                                              Sta7t                                                            lie       followina                    responsi S was                    xcre 1w r                                vcceivt                                                        e
                          Thc                                                                                                                                                                                   i-ppropriatc
                 c                          rcsomw                             i




                          3   UC      1-1   C   V             I
                                                                                                                                                                                                                                                                                                                           app-ollml                    e




                              El


                                                                                                                                                                                                                                                                                                                               No j j ons f                           J    pro      i3ed                                                                  Li     S


                                                                                                                                                                                                                                                                ioving                                                                       Is rcceivcd                  Clotil    iN Ics or 111                          upilrolir
                                                                                                                                                                                                                                                                                                      resjcmc




            19 f           The              nain                       aod              Brdv                     idwificatio                                                                      c       NICS examiner Orliowd                                                                                                 NL                                of     FFL Emriovcc                       ContipletinL                               NNICS           chcek                      Op iionih




                                                                                                                                                                                                                ind      check                            va             wmj 1etRfdui                                                            dic       NF A                                             ss                      tic       lilcii      ii_F7
                                                                                                                                                                                                                                                                                                                                                                                                                                                              le   I     Ili            v     I   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      rcor        c



                          E                 th NI A firearm                                                                   as reMcc                                                                    d     NFA              aliplicntion                                                 oi hv o                           mvimi fifjr                       Otwmirm 20

                                                                                                                                                                                                      nsferee lim                          er has                        a        vaild                                             f-rom dic                   Si itt    where             the   transFor                      is          zo   t
    21                    F-1                   No_N CSchcck asqL                                                                                                                                                                                                                                             I crmii


                                                as an                  ewrtlpl                   iorl            lo       N ICS                   I'Stv        bulrf                                                                 10n          2



            Issuill                                                                              i't
                                                                                                           T          pe                                                Date          oi                             c           I   ifan             I                                               Expiration                             Daie                                                                                           NunnfheT         i




                                                                                                                                                                                                                     Be              Complete                                                                                            ffv_TrTn e rj                         uel
    it      0                 transl'er


                                   C immediawl
                                                          of               the         fi




                                                                                                                                    the    transf-er               o    the        fire
                                                                                                                                                                                                                    fi-OlIj




                                                                                                                                                                                                                     See
                                                                                                                                                                                                                                         110                  ate             t1jal                   11C                                         b    Ljr            SLjjefj      SeClj          ri    A                                                              cl nlust                   comipk'i


    SCCLiOn                                                                                      prior to

                                                ansNiers                                                       to     thequestiows                                 in    Se       etion               A     of this                  form                     are             still                   truL                 correct                     and complete




                                                                                                                                                                                                      Transferor Seller Continue                                                                                               to   Next               Page

                                                                                                                                                                                          ST-M-E                         IF              PAGES BECOME SEPARATED



        Pat e             2       o   f     6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        US00000258
                              Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 9 of 96 PageID #: 605
                                                                                                                      D          Must Be Completed BN Transferor                                                                              Selitt                                     ii     IfThe                              Firearms                                        is        Not

                                                                                                                                                                                                                                                                                                                                                                                                                                             27
                                                                                                                                                                   t   ode           I
                                                                                                                                                                                                                                                                                                                                                                                                       T pe                    ISee                                 non                                Ca           I   iber           or


                                                                                                                                                                                                                                                                                                                                                                                                                  JO           01             Ilm              2                                                Ga        LI   i   e




                                                                                                                                             Complete                           ATF Form 3310A                                  ForMultiple                                                   Purclia ses of                                                  HiTindguns                                Within                          5 Corlsecil

                                                                                                                                                                                                                                                                                     3
       Q      To        ral       Number                        or Firearnis Tr-ansfi rred                                                  Pkw 5                  handitrite                                piwittm C-g                                                             30                     Chcclkifanvpartof-thi

               one                rio          thive                  c1c            Do               not       itse      numerals                                                                                                                                                                                                                                                                     Frcrn
                                                                                                                                                                                                                                                                                                                                                                              bcr            s    l                            Questi


              For          Use            by        Liccrisee                          6ce hatinciion                                                                                                                                                                                                       Clicck                           il'this               inLins-aclion                                  is to             facilimic                   a   prrL itf                       pal-l

                                                                                                                                                                                                                                                                                                                Fl                 SA                    1 1S0-1i W0J A                                 fl                                            32


                              f corporme                              narne                     and        addross                of                                                          and       Fedcmt




                                                                                                                          The          1'erson                 Transferring                                  The        Firearni s                            Must Complete Questions 34-37
                                                                For DenieOiCancelled                                                        Transactions                                      the       Person              Who           Completed                                            S ection                                 B         Must Complete Questions 34-30

I
       Ceti                   htw                                                                tin                                                                                                                    I    UMIM011h                         UH           t1le'A                   I       r      4        01-111            4-4 1-1                     r
                                                                                                                                                                                                                                                                                                                                                                                  fit        HUM                  11EM011                I   Vvto         Util      M WUMI                             V        D        M11       1   1        15




trilu          correct                    Ond complete                                      and 31               this        entire transtictinn                                 record             Ims      ba n           completed                    it        rn      y licensed                                   bitI                                 premises                        f licvivsiNl                           prernise-s                      includes                       hosinc                  s

                                                                                                                                                                   V Our
                                                                                                                                 gun show                                                               same sime

                                                                                                                                                                                                                                                                                                                                                                                   I
tempnlril                           y conducted                            front                a qurllit ing                                                or                          in   the                              in         N    hich           t1w licensed                                         prernise                              is      jocated                         urfless                  th i       transaction                        Im's       fliet                   lie



rViluirements      USC                       of IS                                922ic                     Unlvvs               this       transactitm                         hos been                denied or ctincelled                                  I    further                          certifv                        an the                     brisis                                    I         the trinisfereeMni                                      iier's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               re ponses                               in


Section A and Section C                                                         if       applicable                          2       my       verificition                          of the          iden ificadon               recordal                           in          que-stion                               18 O ind rin                                                                                            A    the time ofrilansfev                                            115ecfion                          C

W11S        COMITIrteib                            and           3         Stale                 or    local          km         applicable                   to   the firearms husiness                                            it    is    mY belief                                Nint               it         is    no unI24ul                                           firiv      rne            to self                dvli er tramport                                        oroflier isc


dispose                  of the              th-ciii-mi                 s     listed              on        this       forin         to


                                                   I IQ
                                                    I Seller's                           Nami                    Wifease             tridvf 13                          Trinstenor's                         Soller's           S     i




                                                                            ENSTRUCTIO S AN                                                                                                                                                     FORNIS                           l        171               FOR DENI ED                                             C


                                                                                                                                                                                                                                                    f    I   ljl      I    r 11111 r                    L
                                                                                                                                                                                                                                                                                                            It     l        flf         Cl    I   rjj    I
                                                                                                                                                                                                                                                                                                                                                             I    Llell       I
                                                                                                                                                                                                                                                                                                                                                                                  Id      U-I    il           I   I
                                                                                                                                                                                                                                                                                                                                                                                                                      i    I   h        NN   K'S          or     11    ftll   A    I   I   I       U   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I 2r F1 3 Lli                I




Purpose                    of           Hl    Fi rF 1                  FIT           ifli-Int-matiollaild                                                          on           this                                                            11-o          nun j-1'r                        r        lot                 t olllplCted
                                                                                                                                                                                                                                                                                                                                                                  Itl 2             1     W-S                     i huck            is       iiiw at2d              ib 2                                         ivus              wUM
di md o                                 tbata       pcr Iln                 licenqed                   mld2i              is     U5 C               1i        nl I                                                                              ill           AIT               1-orin                      4473                  Ill        ti          licr       1 1coj k                     lor          af          1 iisL                                Foni              44-3                           idl




    Ild       LI'A       Lill            efl       or          dclker             it        11 VLMII             W if            pQrOo              i lc1jLIh                                                                                   IT                 liicli            i         fle                dchcr-v                               or       ir iii           it r    Jzo           not               t lkc
                                                                                                                                                                                                                                                                                                                                                                                                                                    placc             i




tk I                    thc                                                       M             C 2rtaifl        veslrlaioli                  on       III
                                                                                                                                                               yo Ip                     and                                                    ill
                                                                                                                                                                                                                                                             llpllzlb                    Iicol                  iiii         naIm                                                                      of                                                  ibi         Uh         i
offimiriii                    q         Th 2 tranA-eror sciier M-a firearm                                                           niti t         410olIkIc                    Ow LI

tile                                         wd          ni'livilain                   proper record                             ofthQ                                               Cotisjuenik th
                                               illust            be        Lioldiat                        411   thc
                                                                                                                           Pro         isioll          ol      1 US c                         1 21-935           aod                            i                     triw terot                                  soller                     or         iL        iran

ltl        I Q 110 11j ITS                    IT   2           CFR            Pill-i-I                t7    ind         471          It     1cicnitimiltz                       tre        la      rujn 2 q        A                            mconipl 21c                                    or           irnprojxi                             k     cofuplctcd

tile        tlc          or   drvQr                        I           riil            or        5hotgun              I      a   resid nt             ol     anothcr                     SLitQ         tbc                                      traiO Nor                                seller                    or                        trallst


                                                                                       it                        th       3ppliablc                                1m           N    atd         pahlislicd                                     ffroj S PljojoeP                                                              Tru                 iracairaie                         t-Orm             md niak                           aiy

ordwancc                          ill    hodi           ilit                                                                 SI'ac          and       ffic    flalltderc s                        hlYcr                                         rc-N          kilwis                 To        tile              pholocop                                        The itan teronlsellcr                                               shtnild              oni          niakc

St     ii           1   Se         417         l'uhlicamm                              i300 T                   Sioic        Law            alld       fouNiJI                  I        Or-d    OtMCC                                          ScL tions                            B and                       D           lie                  iomA-cra                          bu       I   r      Aotfld                     orik        ow         kc                  T                To      Scww                        A md
                                                                                                                                                                                                                                                              Wh               c          cl        made                     dic                                        JIULJIIJ                      M iif           1        Md                   thC        C111111                         I    I COFCd

                                                                                                                                                                                                        I
Gcri rall                y ATF                1-onu              447            RILIst                he    cowpj tcd                  U1    tile                               htlsjlrc           s    Prclili                                 pholocup                                      hould                         he Itluch d                             To            the     onginiji                         Fonn              414773       and          T Iijined


       bell    a        tIr1 j1VFTj           J                                        0         L T die-COLIFILel                        Ft-defal            Law           I   N                                                                                                                                             perinallefil                              record

                    j     lic 211 cd               ijvport                      niMillfaCtIlrer                           Of delef                W      Cll       I   Flrt rrll                 to I    DkMli

LOtls c                 M10         j0tf           ITT          1ppear            in            pev i            it    the        liccri            Cs bLISHTe                           prcnll         c    on                                 Lqcirtation                                         of i irt arnis                                               The          Stillc                                                           Dcpimn-Tcois                        in                      r lW
il'iffie                                                             rviccis           c rtain              rcqtim mcnus                          Th c                                                   ari     Ln                             hi-carins                       cpor er                                 to    obumi                          1    rccn                    prior               to          pon                  li     arnirig                 Ant                  pc son                      1   l-w          C
l'ordi        m         sci26on               Q-ta                    17      CM                 473       96b               wid       ATF Pruc dure                                2011-1                                                      D011S                 I        f1T CJnlI                    WithOU1                               FrUPfr             lut           lloi      i

                                                                                                                                                                                                                                                                                                                                                                                                 zation                   Inay be             cifled           vic-a    IIT c              Olzill               S       i 1tIo J0jT

                                                                                                                                                                                                                                                and                or      nnpri wncd                                       I oj         not            morc              Than               20         ars                        Sec       1-2




                I
                                                                                                      ipleicd           The       firearms             traniction                          lie     It        rimt

                                                                                         ATF           Forin-i-473                   111101M'1100                                   the       VML                GLJI


                                                                                                           and                                                                                Par nl'hl
                                                                                                                      aily                                   dZiLL1111CF111                                           her
                                                                                                                                   pporting

PIJTI Eint records                                         Such             Fortili                   44 13 oWSI                 b     Mijilitd               Ir       it       1ISL 20                                                             I   lie        iranslercelbuy 2v                                                    MLI-St               PCnsonafflv                         Omplcic                           Suciion            A        ofillis            I wnl                und              ct-tj1


n0tor         thai         period              may              bL     subinitted                          to   NIT              Filing       rnAiv          be chronologfcal                                b   dal                                                      that                the       ansvcrs                               arc            Trite            orrcci                   and                I ompletc                   Hove or                     ifirc                        iransi ru

                                              alphabetical                        0         i     iMPIO          QfP1lJ ChGSe1                        Of     111111IML               11       hl       WOR-I     R7                             hm            er          is    ullible                          to         rcad and cir                                                     OIL        IT SWe1 S                    iwhef            dian             thc    yi




11on        wrwl miniher                                       Tis   lone         as            111    ol'che          trarisfieror's                  eltcc's           complewd                        Fo-nis                                 conpleted                                     b         ULMAICt                                                    eNCiUdillU                           tile




1-173          Arv        riled          it    The             saine        manner                                                                                                                                                              Ihan               flit         It                                                                       niust            their


                                                                                                                                                                                                                                                arlscrs                         arld                                                                                                    in       qeqion                            14


                                                                                                                                                                                                                                                                                                                                                                                                                                     At F Form                  447           AWO                   h
11 1L c                 of 6
                                                                                                                                                                                                                                                                                                                                                                                                                                     14        i ed        Octob r                I        11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               US00000259
                        Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 10 of 96 PageID #: 606
     S        Departn            ut    nF   Ju
Burm                                        bamu




eL    ieq           are     punklm
                                                                                                                 Am
                                                                                                                 L


                                                                                                                 lip
                                                                                                                             L-t 1
                                                                                                                                 n
                                                                                                                                         or S




                                                                                                                                         a
                                                                                                                                                     17107


                                                                                                                                               S251000               hne
                                                                                                                                                                                 I he

                                                                                                                                                                                      m     Ofot
                                                                                                                                                                                                              n            ma



                                                          and                                                                        V   i5l    origimll                 Alfly        Ii    the      ii erj jefj
RcAci             jhj

                                                                icled                                                                                    i1i    thu                                       in          tvh 611         lhiI
mL111 Ics

WWI                     HAM     to unmud                                                                                                             muq             be          hmdAmn                                       W                PLEASE PRINT
                                                                                                                                     mpleled                   Ile   ro          ri   aT1 F_yTrTiF fei 7t



Lay       Nam                                                                                              J11




                                                                                                                             T'Itiow                 mw         Accept                ih                                      bt                           f ffice


                                                                                                                                                                                                                                       Como




                                                                                                                                                                                                                                      al




                                                                                                                                                                                                                                  n-no




                                                                                                                                                               Ove                                                                                n4       Am        Orod   ilk   mmf

              t
                   i'p-ol
                            c   oo                                                                                                                                   4   1
                                                                                                                                                                             a    1




                                                                                                                                                                                             1
                                                                                                                                                                                                 o    t   1       t                        i




                                                                                                                                                                   T             Lw    2    7o       K77'T o oQ                                   qt omk

                                                                                                                                 thn             Arc           nnt           the      actual              WanQrQ huen                                        the     it




                                                                                                                                                                                                                              WT                K QV
                                                                                                                                                     mw omm                           Um             on               0   0   A       On        BAI



                                                                                                                                                                                                 1w                               i    olj       W




                                                                                                                                                                                                                                               01 ol

      ming                       Mrineimpn                                f   nnaHjuana            ronnOn        unlawful                        uur                 OWN                     law raoimlkss                                      nf     i




      CONMONd                              to on          jml    x   r                                                   i   hc oa              le   8    hku        o           ou     i




                                                          77

                                                                                                                 ishDriorAhip                                  con1tum


                                                                                                                                                                C1                                            WWI h4ky q Onman impo




fit                      Have    you    mr rommed                  olw        LACK Smum Amenshy

                                                   iDegally or           unlawFuHy            in   dw Unhad thams

12 d      i              Aro    you   no    Am     vkho    has    bem         WOW             to   do   Uked Stwes mder                                        a     nunkimigmn

lid       1              03n           do ymi OU          own        am       ot   I   lie
                                                                                             xcpi   tons                         a       Ile    111 nrucvlofK




      H           sm An         m                                LlAmmd Mtn m Admisijon                                          iannher bY                                  1SC1                or           11 14 J


                                                                                                                                                     Conflnue                          to    NeAt                     Pn

                                                                                                   SIAPLE            1       F   PAGES                   BECC51 E SEPARA                                                                                                          Rm    A   00 2W


                                                                                                                                                                                                                                                                                                    US00000260
                         Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 11 of 96 PageID #: 607
                                                                                                                                                                                                                            fim                  read                  a   nd     understand                                     the              Notices                 I        astructions                    and       Definitions                         on   ATF        Forin
        certiA           that        im            anSiwi-q                in   Section                         true                 Corl-pet                   a n d colalplete                                       I                     e
I



                                                                                                                                                        11 a if                     ant not                        lie           actual                       tran-iferce huNeris                                                quinlepunishable                                                 Isa        retail                                                        hw       aud
4-473                1   understand                         that      ansnerjng es                              to     question


rfl     a       also        I   iolate             State liudJor local                        Ixo           I   u iriderstand                           tha          t   a person                  i           ho           al   flw             ers                   es         to       an             of the questions                                            I   I        J       through            I   1   1   and          or      1   2 Tj         through             I   1c

is                                   from purchasing                                  or recciN             ing    a        firearm                         I    u   nderstand                         th          at        a
                                                                                                                                                                                                                                     person                        i       ho   ansmws            question  2d 1  prohibited from recell jino or
                                                                                                                                                                                                                                                                                                                            ei            to                                       I
                                                                                                                                                                                                                                                                                                                                                                                                   is

        probibited

                                                             vifle s the                                    iinswers                          es            to                                12A 2                              a   nd          proN ides                      the documentation   required in Sx I also understand that looking                                             I




powising                        a    firearm                                           person                                                                        question

                                                                                                                                                                                                                           jj        4           e
                                                                                                                                                                                                                                                                                                                                                                                                   if     firearms                                                             of
                     under           Federal                  imi and mai                     flso violate                           State              and              or    local      JmA                          I    further                           u   nderstand                     that                       the repetitii                         u    purchase
                                                                                                                                                                                                                                                                                                                                                                                                                                   I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                  pof


                                                                                      without                                                                                                                      violition                                  of       Federal Inw                                     See Insmictionsfir                                                         Question                 14 11
                                vellhood                    and       profit                                a Federal                        firt       Irms license                          is       a


                                                                                                                                                                                                                                                                                                                                                                                                                            Ific       C




                                                                                                                                                                 n       B          Must Be Completed B                                                                         v TransferoriSeller


    16      Typc            oM                                                                                                                                             ha            ap1'r                                                        TF                   IFtransfor                         is           al    a    quali


                                                                                                                                                                          OML P                                     l            C11
                         Handmill
                                                            Lj
                                                                                      Gun             l-i       Othei                Fu-L inn                    fi                                I       i
                                                                                                                                                                                                               I



                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                              Nam                i l       Func
                                                                                                                5ce         hTsw              w imS                      13         C                  F                     6




                                                                                                                                              i'J               OL                                      ioli                                                                                                                                                     ioll                      iSv          111141'11f              NM     101



                                                                                                                                                                          h2r on              ld l 1ifi-alioll                                                                                                                                                   praticin                         Date       if       h1cm3ricalion                         tfl      ow
                                                                                                                                                                                                                                                                                                                                                                     011111                         1     Dav                                      ye   a   I




                                                                                                                                                                                                                                                 Cj           LjrL     0              11     Y        s
                    ioculllelllzolnfj                        sh       1                                                                                                        11
                                                                                                                                                                                        old    attIcjl                           a       cTo                           thi            A




                         Question-s                         M M                                             Be     Com                   p
                                                                                                                                             lewd               Prior               To    I-lie                    Transfer                                   Offhe Vireorins                                                         Sc            hrorilcowi                                fi         f
                                          mlnfm C'sib                                         idiclitik            inL                                                                                             A                                               9'h-J iw

                                                                                                                                                                                                                                                                                                      t



                    li'misnilit                d       lo                  ni                                      C        Slnt




                                                                                                                                                                                                                                                                                      0-0

                                                                                                                                                                                                                                                                                                                           iq respons0s                                                                                                                                                 dw
                                                                                              i-o           idcd     by                                 oi       ih                                    iil                  Siiw                              fl J              The

                                                                                                                                                                                                                                                                                ippmpriot 2                                 Sint nianc

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           llli-Wl




                                                                                                                                                                                                                                                                                 11-11i d

                                                                                                                                                                               P-1       01W               N                         N
                                                                                                                                                                                                                                                                  D
                                                                                                                                                                                                                   1




    I               iComph w                                                            Ak r              thu   lli-o            irm         k      i                                          thic
                                                                                                                                                                                                                                                                                 No Fo pons

                                                                                                                                                                                                                                                                                                                           T          L
                                                                                                                                                                                                                                                                                                                                      7



                                                                                                                                                                                                                                                                                                                                      C'MCUI i d
                                                                                                                                                                                                                                                                                                                                                   pro           iuctl



                                                                                                                                                                                                                                                                                                                                                                 17       T            1
                                                                                                                                                                                                                                                                                                                                                                                           illml          tikimiC           S    d0        l

                                                                                                                                                                                                                                                                                                                                                                                                                                               S




                                                                                                                                             Lj                          1cc   eJ



            1        Ille                          mid       Bred               ideuiificaiic l                   nmlltl f                    co        1111         N1                  Cai-nivcr                                   i
                                                                                                                                                                                                                                         Wmud                                         11   L     INa               i   i    c    L    F       FFL        E   i   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                   check               il




                                                                                                                                                                                                                                                                                durli L Oic                                Nll npprm                                                                         11       HClividlul


                                    hC    ITA hreanlits                               as icilcewd on                             OL dippro ed T'A

                                iN   C     N       I   C     C   11
                                                                      CC   1    was     roj   I   I   i   rod h              t   1   S   k   11     Q   t
                                                                                                                                                             mn           fe   f I                                     1                 1       fj
                                                                                                                                                                                                                                                      i       d    p       Fmi    i   I   fm    111       t    h r              S t   I   l   C      I   2   Fc               11   u   tma




                                as       all       Pvelllption                  I'l   N'Ics                1C7       b7sTr1w i iiA                               fi-v          Oicw m
                                                                                                                                                                                                                                                                                                Dalt
        Sulw                              and P Fjwl                        11 p                                                                        ci                                it'C'm                                                                  Explimtiun




                                                                                                                                         ion        C                lljst              Be Completed                                                  personAlY                             BI            TransfermTuYer

    Ifthe            tnausr 2F            01                                    s      takes              pkluc      Lill        I       ddTercllt                       i I        11-owt         Ole dalc                                  hal              hic          tvLn 1'CrC yh1l i                                          ig                                                                                                   buVC1            flTIO'St       cumpl-IL


                                                                                                                                                 fvt2 irno                              l5c        hmtrmc                                oons                              Lhwvioo                                     oad
    ccuan                C      ni-imedfiawl                          pl

                                                                                                                                                                 A                            form                                                            true correct                                    ond
        eertifv
              tha-in-tv                                 an-s-wers               to    the   queslim                         in           Section                          at        tbi                                     are              still                                                                               cofllpletc

                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Da   t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           c




                                                                                                                                                                                                                                             Continae                            to        Next               I'li-e



                                                                                                                                                        STAPLE                           IF        PAGFS BECOME SEPARATED

                                                                                                                                                                                                                                                                                                                                                                                                             ATF          Fomi-1-1             f5300 9

                e    2   ciF6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  US00000261
                                            Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 12 of 96 PageID #: 608
                                                                                                                                                                            amp


        laiwl                             iourer              md            hnpoctci                                                                                        Njodel                                                                                                sclial




    RE      1-1
              N IT                         D                                       tile        ZlosL                   of Busi                                                                                                                1         0      For MuFtiple                                   pul        dl             Is       s            of flat          nW                                       consecliti                                             D     ii




                      Tvil                  N-uml cr                       w                                                                                                                                                                                                                                  0        Chu-II-11                        J'am              plirt
                                                                                                                                                                                                                                                                                                                                                                                   ol                              t Offll      I    o    pam n mptio
                                                                                                 Do               not    It e                                                                                                                                                                                                                           oix         Iumbcif                    From Qucsf                   ion      24    bu f
                                                                                                                                                                                                                                                                                                                                                    I   I
                                                                                                                                                                                                                                                                                                                                                              111         tr   inl j Jon               1      lk                                   1         pal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      If




                                                                                                                                                                 n                                                                  The           llirenrll                   6       Niusl                   Complete                                      Questiom                    34-37


                                                                                                              il dic mcelled                            Tram Idinns                                            tile            Person                   Who Complemi                                              Section                        B           Alust             Complete

I       uldi'villai                                       i       I   11 ile              renit               m1dunderstand                             tllcSolioc i                                                                                                                                    Ild AH                 Form 4473 2'Wwijifi vn3n io

                       l 017cc                                                                                                                                                                                             11 1     1-Itmi
                                                                                                                                                                                                                                                    collytt'lcil
                                                                                                                                                                                                                                                                                  M       nii            lievilsvIl                 busilloss                        pwrnilwls           licelmd                   Fircil



w flipol-aril                                                                                                                                                                   t    cilt                in        111c        Inlc Slow                 ill    Olicll                the               ficclisod              prolliscts                           is   loctifvd        llrfh ss          flik    translictioll           112 i   nict       tile




                                                     fit      18       UV                        922                                                                                     hll               heco dc'nied                           ill   cam 04A                       I   furthcr                   colif               v       on           tile        blsis of              I       Itit                                                                     it



stetion                           A        mid            section                   C          if                                                                                                                  Ic                                          I-ccol-Lim                 in            fillestion                 18       Iluld               Ill        re      vrificalion                at tile   tiolt        of   trm4er               Vet   lil'it




1i      11        fV1Vphwd                                    iod           3           Smtc                  or   local        Inlv
                                                                                                                                              apt                                                                                                               t   k   fill
                                                                                                                                                                                                                                                                                          hcHeNhat                       il        is   if-it           Imilm              fid    tor   file       f    wlL delk-er                 waflspoj-t         Ili    oflhel-N        isc



        IS                        ot        tile                                          listed ill                    thi     f                                                                         tifled               it   Section
                 iose

                                                                                                                                                                                    Tri              i
                                                                                                                                                                                                                           i         S            t


                                                     011                   F              LX     S   I        R   U CT


                                                                                                                                                                                                                                                                        fhC               fr w
                                                                                                                                                                                                                                                                        th                     IT                                               m       11




                                                                                                                                                                                                                                                                        t2                Ill 11          t       11c         JCj                n

111              Imo                                  mid             n1jinf im

                                                           41111-1          t          Hwiih

ih i lJkwoni                                          in      2                I    R     P                                                                                                                                                                                                                       or
                                                                                                                                                                                                                                                                                                                          llipc                 pC iy

Ihl               11C                 m    lk k               F       ol                                                                                                                                                                                                                                                      iq




                                               1'j                                                                                                                                                                                                                                                                                              au



I        twl                                   t
                                                                                                                                                                                                                                                                        Epnrf l don                                 if        Fire

                                                                                                                                                                                                                                                                                          F1
t
             I   c      I     I   I   I                       I
                                                                                                                                                                                                                                                                        I i
                                                                                                                                                                                                                                                                              r    a            I
                                                                                                                                                                                                                                                                                                    I




kiiIh                 in          Ilon                                     1       2                                                                                                                                                                                    pnrl                   it                                  10i'm


                                                                                                                                                                                                                                                                                                                                                                    010




llwkc                  lb compl2 cd                                        Irig Hlul                 kff            Form            47          f lhicill       1 1ludcs                                           Vtlic

    1
        l    1
                  1
                              i                               Ll                                                       Uld     111V       AjpporiwL                 doctkm W                                       IpQrt
                                                                                                                                                                                                                                Of 11101C

                                                                      Su ll               FE rm                   1-17        113ti'm               rc ilmlzd               r       i1   jeS                       0                     If                                                                                                 r   mii i               iwr
Iftcr                 illaI               PCrioll          may             b        libloklo                             AFF                             mi         hi ehrouolw ic                                                                                                                  tht       dhC      ims ci Iv LRW
w                                                                                                             IMPW            011'pfff'Chcl                     OF 1WIh FiCl                                   ihf         N111T                                        huvel                       j unjbk                   ii        r Aj                Ind

                                                              T        i               pji 4     n       ll        0     11
                                                                                                                                        111    11   f
                                                                                                                                                            i   C   I   i
                                                                                                                                                                            1
                                                                                                                                                                                5        J   I   I
                                                                                                                                                                                                         111
                                                                                                                                                                                                               1
                                                                                                                                                                                                                   4   L   1
                                                                                                                                                                                                                                         11                             omplvicd                              bv nnuthl r                                                  ccluding                Ow      imns

4-17                  m                   611 d      11    Ill         Iwc                Imener                                                                                                                                                                        1401              lh tl          T1Lj 00V7




            L't               o




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   US00000262
                     Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 13 of 96 PageID #: 609                                                                                                                                                                                                                                                                     C




                                                                                                                                                                                                          widlion ofthe                                      Gun                    on       troj   Act 1
                                                                                                                                                                                      52j0000                              fine




Re ld      the       Noticf             S                                                             idfm s on                      this      form           Prepare            in       original only at the                                                       licurised
                                                                                                                                                                                                                                                                                              prom

hl4udey                                                                                                                                               f       s   h o   v    0 P C Vel                    il       117     C    5t    I           e   Stil   1   C    il           Vh   ii   11   th C   11L
                                                                                                               It   q   f   I   f
                                                                                                                                    flui'it     I         I                                       I   I        1                          I                                I   i




locuted        uniess the                       n-amoction                    i
                                                                                                                                                    922M           All       entries                      mnst             be     handwritten                                      in        inL    PLEASE PRIP J
                                                                                                                                                                            omplered                               Perionali v                           BY Transiferce                                   Buycr

                                                                                                                                                                                 III                      cord                    10                   oL'v                I        Uiried               111 If   I




                                                                                                                                                                                                      nre          acccptahb                                     Cinno




          plat        ol'Bil'it



    U-S   ci          and         st tic




                                                                                                                                                                                                               MIC             P MOP                         I fCL             11       f0j          HOth




                                                                                                                                                                                                          i            l c                              fo       thi           ri ht          oIho
1              vo l           the       Iic wl                                                                                                                                    iorm                                     arning                        m                              not       the


      MT       IM11fivin                        tit                                                                                                                              o    u       a re             not             tile       dtjaj                      rvand'irce hu Cl                                 the   licensu   Cannot    tran

      Ow       hruarnifs                                                                                                                                                                                                                                                                                 JI




                                                                      I   U




                                      Tho             usi2       or   m           t imt      nl nt ii                                                                           ful           lnlifi               r       fecl Yal                     l1l'o          ru

                                                                                                                                                                    111     c   sutic                 1       hu're              tiu              I-Qside


                                                 h'fc




k         Ar         cl   I
                                        i
                                            I
                                                      lo                      Uldf'i    r sk               fnw          mu                 wil-II                                                                  i                                                                    Odd         nj


          dCh rmm1




                                  oi




                              t       Utf       U       1    in       ilkz iallv        or   a   it   hi   N   Falb                   in      the   Ufwed           Sres

                                      uil   111        min Olo                    has beell        Idlniti           cd              to       dir   United          Siai S           undeT                     a                                                                                         hi'4


i    d               1C       vt2s do voo                         f Il        vithili    W            ol   th           txczptions                    Su Ied            in      thc       instructions



13                                m                         rf d                     U-SA         SSUOd             Alien                  m                              numbtf                      iAR                      LSCISS


                                                           I
      1          1                                                        VOLW                                                                  Adi-i-tission                                 r




           7-1-T      6           Z                         Sc                                                                                        Fisfe                 uv r6o n in tie o N o x P a ue
                                                                                                                                                                                          f                            t                      i
                                                                                                                                                                                                                                                                                                                                       A   IF For   T   41   3   01

                                                                                                                                              STAPLE               IF     PAGES BECOME SEPARATED



                                                                                                                                                                                                                                                                                                                                                                      US00000263
                   Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 14 of 96 PageID #: 610
                                                                                                                                                                                                                                                                                                                                                      the       Nor                                                                                                                                  AIT Form
                                                                                                 Sec                                                      rom and complete                                                                            lia         e   read nrid                          understand
I       cerflfi                that               in           llwmer-s                 ru                                                                                                                                                       I




                                                                                                                                                                                                                                         the              qctual             trinsfiereebu                                         er        1        a   c inie          punisbible                           iv       a   felon                                under                        em hl                               and
                                                                        that                                                                                              llti                 if       nin           not
44-13              1       LIMIPI-Srind                                                ans ivring                                                                                                   I




                                                                                                                                                                                                                                                                                          es                                                                                     113          through                                IA          and                   or         12 1        till       t       ugh                  1C
                                                                                                                    Im                                                                                                                                ao i                                                                         of the questions                                                                                                                                                                               1




                                                               State arid-or local                                                                                                                                                       io                           ci's                              to           any                                                                                                         I

Film          also                      loiate                                                                                      I




                                                  fi       Tii         purcbeising                        or rucehing                                                                                                           that                  a
                                                                                                                                                                                                                                                              person
                                                                                                                                                                                                                                                                                     vho ansmers                                         es                io   qnesdon                   IIAL                  i5      prohilAwd                                            from       recei ing or
         prohibited
                                                                                                                                                                                                                                                                                                                                                                           V
is



                                                                                                                                                                                                                          2dl                          and                                              fli                                                                                   w US                          1        d'o                     tmetv'rt                   m'l     fhIt
P1                                                     I




                                                                                                                               e-O                                                       c     or       unkreprescmud                                                 identificai-ion                                     6h                 rLpw               it    this                                                  is       i   crime                              punishable                           all          a

                                                                                                                                                                                                                                                                                                                                                                                                                of firearms                                           foi         the                                         ol
                                                                                                                                                                                                                                                      Furthei                midersmi-id that                                                the          repetitive             Purchase                                                                                                purpo v
Mon           v    under                          Federal                    imm and                      ma         ii   Is                                              indor                     local             hiv                        I




                                                                                                                                                      firearnis                                liume                  k                              iolotion              of            Vederol                          Inw                See           Instractions                       for              Quevion                                       14
r0ale              lor ih elihood                                           and        profit
                                                                                                                                                  I                                                                             a        t




    i   4                                                      1j wer's SiLmatu




                                                                                                                                                                                                                                 Be Complvted                                                            TrImsferorl Seller
                                                                                                                                                                            on                 B        Musi                                                                                  131



                                                                                                                                                                                                                                                                                     7        1     F   Lram rcr                     i
                                                                                                                                                                                                                                                                                                                                             1            qufl        I                                         i       Or           C           It



                                                                                                                                                                                                                                                                                         Ime            of                un        tiow




                                                                                                                                                                                                                                                                             Cw
        18     1   d       c   II       i
                                                                                                                                                                            0L                                                               i
                                                                                                                                                                                                                                                 h        w       I
                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                     i    l
                                                                                                                                                                                                                                                                                                                                     I   l
                                                                                                                                                                                                                                                                                                                                                                                  I   l   I    i   Scu              h   1    1                   1       l       l                               1   f       I   I




                                                                                                                                                                                                                          ldcwitkimoll                                                                                                                                                             I   I   I
                                                                                                                                                                                                                                                                                                                                                                                                               a    I       o                                I   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
        ls uinu AutlinmN                                                                                                                                                                                          I




                  1t S                      if




                                                                                                                                                                                                                  an        zl u NI                                   C1

                                                                                                                                                                                                               Ii         awf wh                          I
                                                                                                                                                                                                                                                                                 to       III




                                                                                                                                                      lutcd                         I    rim            6             f   1-1    e           Trll         wJ1 3                                   lit       Fiic


                                                                                                                                                                                                                          Im                 A            3                          1                  Thc                                      11




                                                                                                                               vidcd          NICS                        or            ilic                                                          Stjit                      11           I-i       F   I
                                                                                                                                                                                                                                                                                                                i   c     i    I



                                                                                                                                        li

                                                                                                                                                                                                                                                                                                        api-4             opT      1-3




                                                                                                                                                                                                                                                                      im fc




                                                                        immi
                                                                                                                                                                                                                                                                                                                                                                                                                                                             F               IT 1                                             C Cc
                                                                                                               n                                                                                                                                                                                                                                                                                                                     C                                                   1
                                                                                      0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        It
                                                                                                                                                                                                                                                                                                        Ilurml                                                                                                                                                                                                   1   i    1




                                                                   CS                            Ails
                                                                                                                                                                          1 11L11 I'MICI                       Check                                  as ccmi plclcd                                                                                                                                                         I   I       T   j       I




                                                 0             1                 1          Ii




                                            LIN            N   A            nrcinw                    I   a        I Ali cl                                                                         X
                                                                                                                                                                                                                          11T
                                                                                                                                                                                                                                     1       ic-ItOrm                  iScll


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               hich
                                                                                     fledk                     rcqu                                   I
                                                                                                                                                          i
                                                                                                                                                              I   e                                                                              hI           I        11d p2n1 t                                    1r                                                                                                                                                                                                  quod



                                                                             I       piim         to      N          S                                    01 f                                      Oi1c
                                                                                                                                                                                                                                                                                                                              D'Il
                                                                        P tmit Tvpe                                                               Da c                I
                                                                                                                                                                                                                                                                                                                                                           i




                                                                                                                                                                                                                                                                        h2rson                                                                                   eBU             er
                                                                                                                                                                                                                                    m1ple ed                                                                                                                                 N




                                                                             i
                                                                                                      s            kc                                     Ffe Fe                                                                flic                 1lte         th11           01C                                                                                  d   scnon                    A           iht                                                                                                   col-11picle
                                                                                                                               1 ac
        ITI h e                                  c         o   F       he            Te n    im                a          s             Oil   a

                                                                                                                                                                                                               S
                                                                                                           I                    1                                               i
                                                     r
                       i   rai      i   i   f                      t                              I




        1ction                 C immedinteli                                                          to       dic        mins                            fi      rc       11       rtu                                                                                      fi                                                              WO
                                                                                       priot

                                                                                                                                                                                    A
                                                                                                                                                                                                           I




        1-C711-t7if            thar                        mvan wers                             tnt i         cq_ur sdons-i                                      i tn
                                                                                                                                                                  t                            of       t-l-iis           form                                                                          correct                          and eomplcie


               TiATISI                                                                                               C




                                                                                                                                                                                         Tramsficror Seller                                                       Continue                              to              Next             Page

                                                                                                                                                                          STAPLE                                  IF       PES                                    BECOME SEPARATED

                                                                                                                                                                                                                                                                                                                                                                                                                                 F
                                                                                                                                                                                                                                                                                                                                                                                                                                 Ru          d                       Octo-Il        b     I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              US00000264
                                   Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 15 of 96 PageID #: 611
                                                                                                                                               st    Be Completed                                               By'rransferor Seller EN                                                     en      If     The Firearms                                               is         Not rransferred

                                                                                                                                                                                                                                                                                                                                                                                                                    7


I       Nf   311LIIIICLUrer                         and           linponer                   U'anv                        t1j
                                                                                                                                 thei                            Model                                             I
                                                                                                                                                                                                                                                                        Serial               Nurriber                                                                                  T pe           tSec          losti-w-wOM                                 Caliber or


        wallilkik              fnr J                                                             live                                                       Duwwwr d                                                                                                                                                                                                                                                                                                Ga
                                                          117'1
                                                                     mlporr i
                         TA           F'Fi




    REMINDER                                               By        the       Close of Busi                                                     Complete                                 ATF Form 3310 4                                 For Multiple Purchases                                                                                                ndguns Within                                  5    Consecuti                                            ess       WN              s




29             Total           Number                          nf Firearni Trarisrerred                                                         Plect w               hoodio-itu hY pvintinlt                                                               ci                              30             Check                    if
                                                                                                                                                                                                                                                                                                                                             any           part ofthis                         transaction                is      a      pawn redemption

               one             tiio                th ce             elc         Do          not            use           wonerals                                                                                                                                                                                                                                                                                                       Aboke
                                                                                                                                                                                                                                                                                                                               Line                NUMber S-1 From Question                                                      24



                                                                                                                                                                                                                                                                                                           Check                                                                                                                                                          transrer
3       L      For       Use                bNr         Licensec                    t ec             ffrsivuction fi i                                   Quevion                                31-1                                                                                        3-1                                     i   Fthis              transaction                         is    to    facilitate              a     pri a Q               pai-tv


                                                                                                                                                                                                                                                                                                                I              See                                                                  Offeslioll           3




    13         Trade corporare name and                                                               address                    oftransfcrorLscller                                                      and      Federal            Fireari-n                     License                     Nin                                                              will        Lit       k IS1         first      thl-ee           will      hist       five



               J'FFL                                                                                                        Waildslaillp                             Illov
                                                                                                                                                                                                be        twcj


                                                                                                                                t
                                                                                                              i
                                                                                                 r




                                                                                                                  I


                                                                                                                                                                                                          C
                                                                                                                                      Person                     Transferring                                           The Firearna Nlust Co
                                                               For Denied Can-celled                                                            Transactions                                              the      Person             Who              Completed                                   Section                        B kluit                        Complete Questi                                                 34-36


I       cerfifi          that               1             1   have          read and                    understand                               the      Notices                         Instructiowand                              Definitions                             on       this       ATF Form 4473                                            2          the information recorded                                           in    Sections             B and              D      is




true            correct                     and complete                             and              3      this           entire               transaction                               rixord                fins     been completed                                tit
                                                                                                                                                                                                                                                                                  rn        licensed                     business                  premLses                      licensed                   premisit-i includes busin                                    eis



temporarily conducted                                                       from         a       qualifl-ing                     on shm                        or     e             ent              in     thesame             State    in        l    hich                  tile      licensLA                    premises                      is   located                    unless             this      transaction                 has     met           the


requirements                                of 18              UC 922 c                                     Unk s               this           transaction                               Itasheen                  denied or cancelled                                        I   further certik                               on the                  basis          of 1                         the transfeme's                     buyer's re-sponso                           in



SectionA                   and                   Section                C      if
                                                                                    applicable                              2 mv                    verification                               of the identification                      recorded                                in
                                                                                                                                                                                                                                                                                        question                      18       and                rim       ire-verificatioll                        at    the time oftransfer                                 ifSeetion               C

11YIS          CoMpkied                             and           3         State        or          local           law applicable                             to file                        firvarms business                              it       is
                                                                                                                                                                                                                                                            no                belief            that           it    is    not          milawful                      for        me         tosell        deli er transpom                                 orotherivise


                                                                                                                                                                                                                                tion    A
34             Trans                                                                                                                                                                                                                                                                                                                     Transferor's Seller's Title




                                                                                                                                                                                                                                                            I           ORIS                4473           FOR D                                                                                                                                                    RETAINI                    D

                                                                                                                                                                                                                                                                11      the        tmnsccrol'a                            fircarill               is                                                                                                                cY    rcjsUo


Purpose nffhi                                    Form                  The          illtbrillation                    and         kertificxiofl                       on                 ifils        orlll        Ar                                       the               Ifallst         r     Is     ilol           COMPICICLI                       If                                                                                                                      C    113    111




dc igncd                 o         iiiiii          o      peF oo            liceof Cd                 Linder              t US C                     9-13       nia                  dctermw                                    Ale                         ih                Al       1    Forni          4-171               vi       his                                                          casi      3    vears             Forms 447-3                 with        respc

mity           IwOul1                   sell            of    doli er           a    fircarni                to      tile       pcrwn                iduritilicd                          in                           A    and                             w hljl                          a     sale              delivcIv                                                                          ku Pliwe           shall           tic
                                                                                                                                                                                                                                                                                                                                                                                                                                               Cparalelv                 reutilled



to       alert the                                                              ol'ccrtain                    rcstrictionz                          on    the
                                                                                                                                                                     receipt
                                                                                                                                                                                                     dild
                                                                                                                                                                                                                resscssfun                                  in           ApImbViicid                            bY         lom                                                                                  orti l       I
                                                                                                                                                                                                                                                                                                                                                                                                                                 ibi     dale

                                                                                                                                                                                    C                                                                                                                    order
o flrearni
    i
                                    Tile                                             Ile     r       0173    fireanll                IT    I   Ust   d0l rn           I    i   I               ill                          s                               C           ErIfictwon

tile         toorsac       I   i
                                   oil      and marroam                             Propcr              records                 of        tire       rrawwtion                                        OiLitj Jelllk               th

transe rnrsc                                       most           be    drirdia                      xith                                 isions of                  8                    S               92     1-9-11     Zino                                        dw         tr QstcrorsclleT                                     or                 iranstercc              biiiver            dis ovcrs              that        an    ATF Form                  44 73         is
                                    tic     r                                                                 tile
                                                                                                                          pro                                    1             li                                                                               I   t                                                                         tile




                                                        27     U'R                         47S          and           471                        dercmimiriL                                                     tulrl          ot                                                                                                                                               ifter         the    firetiorr         has bccn                traast er-i 6             and
                                                                                                                                                                                                                                                            Im-omplete of                                            properly conipicted                                                                                                                                               tire
the          rculaiions                      ill                             11 1rts                                                  In                                                  dic         lit   k                                                                                              i
                                                                                                                                                                                                                                                                                                                ro

                                                                                                                                                                                                                                                                                                                                                                                             iSheS                                        Oini
                                                                                                                                 rnidolt Ofarlother slatc                                                                                                                                                           or                  mMsI'eree bW C1                                                                           tile
the          sale      or dchver                              ol'i     ritle        or   shotu'url                   it     a                                                                                     11h                                       transfQrorl                       seller                       die                                                         Nk                 to   c0rreCl


irimstZri-ir              cIfer                    is
                                                          prsujvrcd                 uo     kno               11112        appkablC                       StWe                                   Alld        PUhlislital                                     eFi-orl                         photocop                          dle        inac Itc                      foryn           and          milk           an    1MXSS31-11               LIL




                               it       both                                                                                 State             and       th      trxislcrcu'i                                   bke r                                       rtn lsloll                       ro                     photocopy                          I    Ile                                                                  orliv     mak-c           chawgc             to


                     e 11
                                                           Tile                                                                                                                                                                                                                                     tile
ordillinicu-S

Statc                                              Pablical                                                                                                                                                                                                 Sections                        13    and               D      Ile rrans1crv huv                                       r        should         oniv         make           chimLcs             to    Section           A    and

                                                                                                                                                                                                                                                            C                 Wh0C               er      Milde             Ile          CIIJMZ S shOUld                                initral       and       dai       tile      chamze                  file     eor-rected



Gcrier dl                y ATF Form                               4413         rralSi            be coniplewd                             at     ire      liccniod                         bt sins                 pr miscs                                 phowcopy                              should                  he      muched                        to    me on inai Form                              44   11       and      retained              a   part
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of       Olc



t       bell     a     firearm               i          transferred                 WCr-Ille-counter                                           Fcdcral          lak                  I     i         US C          022 cL                                   mmsferurssellcr's                                                 permarien                          iccords

allows               a   licensed                       importcr               manutacturer                               or cf alcr                 to   sM              ii
                                                                                                                                                                                    firuarn                 to a       rionk

censce               who           does             lot                             m                         at      tile       licens C's                 busirless                                premise            offly                               Exportation                                  of         Firearms                           The           SwLc          or       Commere                  Departments                      may         T quo            i


                                                               appear                    person

if      the     transleree birycr                                    incets         certain                 rquircmLrits                               Yh sc                                                                Qt                              firearms exporwr                                             to    obtain              a       llcerlk               prior         to    export             Warning                   Any          person         k    h        eL

forth          ill     sectiorl                 Qllfci                I-i
                                                                             Cf R 47896 b                                    and           ATF           Procedurt 201 3-1                                                                                                         a    hi-carin                N ithow                  prop7                  authoriiiition                      may        be    I'mcd         not        more         than     S    t 000000
                                                                                                                                                                                                                                                            ports

                                                                                                                                                                                                                                                            arid or imprisoned                                             I-or         not       more               than        20          Lar          Sue 12         U3 1                  277S        0
After           tile     trans 1'eronesciler                                has conipleted                            tile       fircaplis                transaction                                     helshe        mtlst


make he                   completed                             oriernalATIF                          Form            44 73 which                         hTcludes                              theNotices                  Gen                                                                                                                                                   secti

owl                                                     and       Lefinrit0wo and ank                                           supponingy                     dockrincros                                  Part       OF hisher

                               recc rds                       Such          Form 473                              most be                  rcrained             for                at      IcaSL            20    years      and                            The                   oarisferce                   kl er              111LISE          PerSOnall                       complete               Section            A     ofthis         lbrill         and      cei-111
permanent

                                                                be submitted                                ATF                                                be         chronological                                Ov    dvie                                                      that                                                        inje correct                         and Lomplete                         HaN         cNer         if
after          that
                         period                    rna                                                to                        Filing              arv                                                                                                     Sign                                  tile     ansNA              ers        irer                                                                                                              i




oj-dispoyiwn                                 alphabetical                        1b v      name ofpurchasel                                               or    ritirlierical                             OY      n-ansac                                   buyer                      iS   Un3bIC                  to    read and or N riie                                     the        anv er             other         thati        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                  rgnotlov                111J          he


rioll         Serial       nvlllbel                           m      lotol       as      all         oftlic           Lrallsreror'sI el ley's                                       completed                          Forms                                completed                             b        anofli r                 per on                      cxcluding                   tile    trinq1'erorisviler                        1   U     person            1




4473            are      hied               in      ill       same manner                                                                                                                                                                                   lhW7                  the       owmleror slllo                                    i   most dien                      siuri        s     witricsses           to       tile




                                                                                                                                                                                                                                                            imswevF                         and srenature                               kerllfil-imon                      ill     question               14


                                                                                                                                                                                                                                                                                                                                                                                                                        Form 4473                 300 91
Pwle             3     oF6                                                                                                                                                                                                                                                                                                                                                                                                               obcr     016




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       US00000265
                         Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 16 of 96 PageID #: 612
    Us             Dq 11-own
    Bur nu ol Alcnll                                                                I
                                                                                         ir anffl and




                                                                                                                                                                                     f
    et   st'll          ilre             purlis                                                                           munt aad or up                        to       it
                                                                                                                                                                               S 1-50 000            fine




    Roid           the              Nodcc s                 IfWj-uc                                                                                                  e        in   original           ool          lit   the        icemcd                  prcrnisc

    illcfude                                            femponwi                                                                                                     i        evew    71      the         villic         slate       h        which              thc


    IODiff2d            tfllh                SS   tht                                   ljllnlifio
                                                                                                          Under     18    LC 922 c                    All        cnirie mwit                         be     handv              rimin              in       irL        PLEAS-l                  PRINT
                                                                                                               Sccfion        A      Nltw Bc Comple ed Per oniffl                                                              B      Iran ful-oc BuNcr

                                                                                                               d                                                                                             10                                        t




                                                                                                                                                                                    lre       accqfM lu Ctlmlw                                             bl     n
                                                                                                                                                                                                                                                                       liost
                                                                                                                                                                                                                                                                               1fficc            ho J




                                                                                                                                                                                                                                                             ki



                                                                                                                                                                                                                                                       Mk                      j'fj   j        rMil    111h   lj j t     htlj jpJ


                                                                                                                                                      0                                               1   ick    oFA                1 111              l                                                           V11   hli




                                                                                                         cht ckn u                                                                             ifiL                       ro    dw                          rd    T Pc

                                                                                                          Tth      fl     T                                Lill                               Iiai        nim3            It
                                                                                                                                                                                                                               o m       it   i   i    not       the     nciuid           lr   wsl'e

          ilre          nctluirilltz                         tile     firearm                                                                               I

                                                                                                                                                                r ful              ilre    not            the    notual             it                                htj   ol the             lit    1
          thc           firearmis                             Ill   fm
          J Id          n   i




                                                                                                                                                                          fut      undv                                   im re
          fjei i            111          n    idile                                                                                                                                            1-1         0 U     1-llid       kz




                                                                                                                                                                 norlble                  f1dh i1jnS




                                                                                                                                         Oointt       v     Counini-s




I        b                      I    la       t    Ou                     fOiIOW O                   nur    Urwed        sfoi mZcn s1up

                                    A    ro       oo        ijj     jli   n   Ple                    F   uqlllis   fu17   iTi     th Unii d

1   1d         1            A                 2
                                                  wi        m                                                             fo      dlC   ljllil   Cl   S att s undcr                       l                                    Lult



                                                                                                                                                                                   iniructions


13        11       VU   U           Ui   t    At       11   IC                                                                                              nall-nba                 14R 1            USOS                     ni    IV4 j

                                                                                                                                    I   ramferee13ti-er Confinav                                                 to      Next Ila e

                                                                                                                                  STULE               IF    PAGES BECOME                                                 SEPARVr ED




                                                                                                                                                                                                                                                                                                                                    US00000266
                Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 17 of 96 PageID #: 613
                                                                                                                                     and                                            hive                        and                                                                                                                     d Definitions                      on   41T Forn
I    certif      t                 aus ers                   in   Section        A ar trup                   correct                           con-iptele                      I                 read                   undershn


4473       1    unders             nd         ilia       ans lering              cs               to   question             11 1          if       I       am        not   tile         actual         transferee bulver                       I's
                                                                                                                                                                                                                                                      a   cily
                                                                                                                                                                                                                                                                            punishable                   as    I        felon                     under             Federal       lim         andl


                      iolail                       and        or local           a            I   underst and                   tbat a         person o                    ho       an          erli            es      to   an          of the          quc t                                                gh            I   I   J   and                or   1   2h     through        I   2x

is                           from purchasing                           or    I                         fim mi                   I    understand                        flial        a   person              1   fin    answtrs            yes                 to
                                                                                                                                                                                                                                                                   que        Jon             t dA       is
                                                                                                                                                                                                                                                                                                               prohibited                                   from      receh     ing or
     prohibitLd



                                                                                                                                                                                                iden         thea        on     wHil                                   ilm          h              Ic   ioll                    0    C                     punishflile          as a
                                                  en                                                                                                                                     ed                                                                                                                                                       I




an       ralsc       oral of wri                                                                                                               I       toisreprewn                                                                            rviNipect7iT                                t   ii                       IN




relon         Under          Federal              law        and       may       ak                                                                                   i        I    further            u   ndurstand                that      the         rclietitive               pii
                                                                                                                                                                                                                                                                                              cbnsc       of       fireNm                              for the        purpose       III




                                                                                                                                                                                   iolation            of    Fedevid            Inw           See             bvvIrtiction
rvs fle    for lk




                                                                                                                                ion       B            Must Be Completed By Transferor Seller

16       Ty p   c    ci             iifs l               I        majisfcn           ed                      olt   It
                                                                                                                                                                                                       I
                                                                                                                                                                                                                 Ifti-LITIsicr           is    al    3    qVm1ifvi IL                   21111      shnw            m c Ill




                                                                                                                                                                                                       ci

                                                                                                                                                                                                     1'1 hTl K               lcri    plwm             i k 7ifii              lilt   j17                   1 11117WI Il i                                   hw
                                                                                                                                                                                                                                                                                                                                                       I




                                                                                                                                                               o'n   ldmlncltinil                                                                                                                       Datc           oNdcolil                            li
                                        Lt



                                                                                                                                                                                                                                                                        Jowh




                                                                                                                                                                                                                Ili     VI          t uvni           44   7    1       Sl




           raijsn-oucc             To         ICS            oi       lh   appiopriaie S




                                                                             prooldcd                  IwNlc                11-1      hL appl I imc                                51 lie                              HIC ftfllot             in

                                                                                                                                                                                                                                                     Inic
                                                                                                                                                                                                                      aj-Ipvqvi




                                                                                                                   L    J
                                                                                                                                    pl-ltcucd




    Q1     Thw            rjint    aud            Bi   adv        idonti                               mhUF         of dic                                      u                       il   1lro1jb                    10          Nime             of FFI             Fmphte                                                                MCS




                                                  dict   k    Ti rc quire                 I                                                                                                  ompictud                 dt-iring      1hC       M-A Ippmfl                                                 Cn        I   11   U       old   I
                                                                                                                                                                                                                                                                                                                                                                    vdio    di     r Co

                              NF             fi
                                                                                                                                                                                                                                                                               2


                                                                                      d           N-Cmtsr          tl-w     I        Insiml                                                                                  r-om        lhc     SLIc                  htr                                                                             plac




                                                                                                       Sciioa             C           list                     Be Compicied                          Persomilly               By

                                                                                                             di1T2n m                  dx              j   i
                                                                                                                                                                       I       da c          ih it     the      ti-an-foice                      e        5   alCd          seclion                     the        llani-oc                                htr C      fuluL


                                                                                                                                                                                                                Oljt L N I l         2               C 21
Section         C         inintlediattil               pri
                                                                                                                                                                                                                                                                   I




i    vertif v ihat            my    answers                       I    thu   questil                    in   Section                  A   of this                    form          are       still     ti'LlE         correct and                     complete

                              71  Bt               t
                                                                                                                                                                                                                                                                                                                                    Reccrtifkiiion                         1-tt




                                                                                                                                      Transferor Seller Continue                  w NeAt Page
                                                                                                                            STAPLE                              IF   PAGES BECOME SEPARATED


                                                                                                                                                                                                                                                                                                                        AVF fomi                       1473


P                f   6                                                                                                                                                                                                                                                                                                 Pn           id        I
                                                                                                                                                                                                                                                                                                                                                      wto On




                                                                                                                                                                                                                                                                                                                                                                           US00000267
                                     7   J
                           Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 18 of 96 PageID #: 614
                                                                                                                                                Completed                             B         Transferor                     Seller                  Ecn             If     The Firear                                                                                  ed


                                                              24                                                                                                                                                                                            16                                                                                                                                                           28
       1anUfi1Cn_lfeF                           and       Importer                     1
                                                                                           1 am                 7     the                                                                                                                 Serial                Number                                                              1

                                                                                                                                                                                                                                                                                                                                         T-1pe
                                                                                                                                                                                                                                                                                                                                                        iSec             Msirm-Wow                      t         Caliber or

         MWilifaCtUrer                           claclimporwr                              a1v        chfjcrel7l                                                                                                                                                                                                                                 hOr OuL vi 177                                                        Gauac

                                    FP




         7Eq                                        By        the     Close                 of Blasi                               Complete                         ATF Form 33 10 4 For Multiple Purc as                                                                              sorHl ndg 7ns
      N      Total            Nurriber of Firearnis Transferred                                                                  Plfwsi                   hallArrile                   bY        printing           iLi g          zcro                                               eck         il'any
                                                                                                                                                                                                                                                                                                                 part of          this           tFansaction                 is    a    pa          n       redeniption

                 ono         two                ihive         ec Do                    not          ose       nmwerals                                                                                                                                                                                                                                                    ion     24      Above

       IFUse                             by      Licensee                 See               Insti-itc-lions-fijr                         Oiiewion                          L                                                                                32              Check                 if    this    transaction                      is   to       Facilitate           a    pri         ate         party      transirer



                                                                                                                                                                                                                                                                                 Fl              S-e hls1r1lc                 in Sfi v                Q11evitol              32

             Trade corporate                                  name and                      address                  of         trans     fe    rcorse          I    ler    and           Fcdelal                Fireami License                                INUMI1            21       1 1ri'llSt                          11                                   f 111T       WROUl1fit
                                                                                                                                                                                                                                                                                                                                        lea-YIfit'S




                                                                    z                  QR
                                                                                   I




                                              dV                               I




                                                                                       N0_C vn


                                                                                                                                                                                                The Firearms Must Complete
                                                         For DeniedlCancelled                                                    Transactions                               the           Person                 Who          Completed                            Section                       B      Mu
  I    cerfiA            d                                                                      incimstand                       theN otico                     InAructions                          and          I efinitions on                        thNATF                  Form 4473                      2       theinflarmation                             recorded             in        Sections            B and D            is



  true correct                       and cornpleteand                                       3         thi s     entire tyan-sacdon                                  record            has been                   cornpletc-dat                     my      licensed                   holsiness
                                                                                                                                                                                                                                                                                                              premises         licensed                        premises                 includes business

                                                                from                                                 gun show

                                                                                                                                                                                                                                                                                                                              I
 temporarily conducted                                                         it

                                                                                       qualifying                                              oreverit                in    the          same            State     in        which               the licensed                   premises                is    located            unless              flAs     transaction                    has       niet      the


 rf quii-enieptsofi8U SC 122 c                                                                  Unless           this           transaction                     has been                  denied orcancelled                                       furthercerfify                           on         the    btisis    of                       the      transferue's builer's                                                    in
                                                                                                                                                                                                                                                                                                                                                                                                             responses
                                                                                                                                                                                                                                              I




 Section               A and              Section             C      if   applicable                            2        mv        veltification                    of the identification                            recordecl                     in    question                 IS       and my                re-N    terification                 at the time of transfer ifSection                                            C
 WW17        C011iftleted                       and      3      State or                   local         law applicable                          to       the firearms                         business                  it   is   my             belief        that        it   is    not           wilawful           for    me        to      wJ4        clelk        er transport                       or otheniti

 dispose of the                          firearm s                  fisted             on    this        form            to      the person                 identified                    in     Section


                                                                                                                                                                                                                                                                                                                                                                                                            Date       Friinsferred




                                   NOTICES INSTRUCTIONS                                                                  ANT 111-FINIT10 NS                                                                                          ORNIS                 f471             KV             I ENJED'CLA
                                                                                                                                                                                                                                   H-dic            tianst'l-l          oi'a          ilrearni           is    denied         cancelicd                b
 Purpose                 of tile          Forro               The      inforritaiion                      und        c                                                                                                             01C        lramief              1     not          ornpeled                 after     i    iNICS           check            Is   it


                                                 ersk'n         iicco4ed                    Under           IS   1              7       923      inak
                                                                                                                                                                                          it     k         lic                     the        AIT FoFm                      4-173          ill    hir Aik f      rccords          for at          lciist            ca
 ma          lawfullY              M            or   d6vcr            a firoarin                    to   tile
                                                                                                                 per                    iderindcd               in    Seclinn Vand                                                 to    ik                                      dch         er         or    tFunst f        did       nol       lak P13U
 to    alen       thc                                                iifL          rrrlnl           reslriction on                                                    and                                                                                                                                                                        hTonoIm
                                                                                                                                          dlQ     rcccipt                         Pos'w ion                                        ill   Aphaticiii 31                       1b        namc             ol    jrwil rec                 or

 offiruaxm                     The              transteror sellerof                             a   firearin          rousi             tl wnowe                the        km         fitlnes             it                       Ccrfificoliow                       ord'CF

          trallsaction                   and      l1railluill                                                                                                                                               th
                                                                       prupcr records
tile                                                                                                             offlic


trunsf rorAler                             imist         be    l'unlifiar              vith           thk
                                                                                                              provi ionsor                                USC 1                   1   911           and                            IfdhQ                                                          or    he     u-nnsi'ork t
                                                                                                                                                                                                                                                                                                                                    bu kn dtcmcrs                            diat       all    ATIF          Forun      4-M        I

tile     reLalobojj                      in     27      C'J         Paris          47Surid                471            lit     delernpifliTlo                 tj L                                      ot                       nICOWPICIC                     or     inifivi-5perly                                        31'ler         th       firearm has been                        trans         l 1rfed and           ihk
                                                                                                                                                                                                                                                                                                         k ornpIQted
file     Sale         or     dCh          CFV Ofa             Hilo     Or      AlOil-11         111      to a    rcsint                  ofuvother                   State            the                                          tratistcrur                   eller           or    the        lranslerec bklyvr                     wi-ilics          to    cof-rcet         thc     omission s                    or

ii-unsj'eror Ilk r                         is                             to   know                 the
                                                                                                            appliLabIQ                  Sunc          lav s          unit    pubh hcd                                              crrorl                                              lll           inaccura                           arld      inak                                              additions
                                                                                                                                                                                                                                                           pllolocopv                                                    l'orin                                     afl oeCeSSJF                                         or
ordinanccs                   in    bnth          tile                                                           State           ljld    th                                                                                         rc    isioni            to      the        phoiroctipy                     Pit      irunsterov 1seller                      should          onk        t




Sturi             iSec        1777            Piiblic0i4on                300                   Sioie           Laws aml                 PO'1'61W l                  0 diff-OlL                 C5                                 5CtjOfl                 13    Lind        D         71-he                                             shtiold           oil           niake      han nn                  to   S ction       A    and

                                                                                                                                                                                                                                   C      Who r                        M16 ih                     ChallLv should                    initial           and      date       tile    chdlme i                   The    cor-recred

GnrjJIv ATF R rw                                         4473        must be COMPICICd                                     li    tile
                                                                                                                                                                                          fiL nikscs                               photocopy                     ShAmId               be         atla hcd        to    the    original                Forn-i        4473         and teainud                     as part      or   tile



k     hell    1 tircarill                is                               o    Cthe-counter                                    Fderal           nr          I
                                                                                                                                                                N    11 SC                                                                                                             Perinarievii                 reords
alikiiis          a    licens Il                importer                                                    or dealer                  to ielj        j    Orearro           io       a    nknih

C'nst                  Ilk    dflt s          not
                                                     appear           in
                                                                               pcr oll              at    dt     licensc s                  bu                                                                                     Expin'tA00                          of        HIT2            MIS          The      SLatt      or Coloniercc tkpartoicins                                         11




ifthe iruwderee                           bu        er nleets          k crtain                 rquivements                            1-licse
                                                                                                                                                      foquirerocnt                        are set                                  rtrcarrms              expoiter                to       obtain        a    license         prior       if
                                                                                                                                                                                                                                                                                                                                                  export                 Warnjng                   Any       person          k no       ex
lbrill       in       se kii-ill         9211k            27        CFR 478 960 an ATF                                                  Procedure                   2013-2                                                                               1-irearni          v    ithOUt                          aUth0riZJliL                a                 be                 no                        dian S      1000 000
                                                                                                                                                                                                                                   ports           a                                              Proper                                          may                 tined                   nicre


                                                                                                                                                                                                                                   and                                                or                                                                            11
                                                                                                                                                                                                                                          ur iniprisoncd                                          not    more       than      10 vcars                  SeC               Lt SC               1-77 iei

A fter       the         i rjnsI1nor'seNr                       has Completed                             he         fircanns transaction                                  liefshe             1-1111SL



rnak         the
                         completed                      original          ATF              Forin 4473                    1which           inclwh s                  ihe                             Gen                                                                                                                        Section                A
  ral      hisirmtions                          ant      Dcfinioonsi                        and any supporting docinnerth                                                   part          of1iii her

permartent                   records                Such        Fonr                   4473         most         be retained                   for at least                 20        years and                                    The            uran5l'erLe            bLlykn              nitist                                                        Section         A      rtl thns          forni        and
                                                                                                                                                                                                                                                                                                         pertionall Complete                                                                                            ceait'y

after that              period inay                     be submitted                       to   ATR             Filing            may       be        chroriologicat                           ki    rhlfe
                                                                                                                                                                                                                                   Sig l            that        tile    answers                   are    true       correct             and       cornplete                Huwe               er ifthe transfer e

qf ftspo yWvn                            rtlphabctic           ll    hY name                        qfpurcNiserl                        or nunne                i ai       fliv       wansae                                       buyer            iq    Unable             to   read            an or          wrize        the       ansx          ers      wher          rhan        the        Yqmwav                  may     bk

tion serial                  Fiamber                as    lorg       a      all        of       the      transfffor's1s21ler's
                                                                                                                                                           completed                      Forms                                    completed                    by another                       per on         excluding               the       Ltanslcror seller                           Two       ficrsons         oihv
4473                   Wed                          saine
             are                   ill     the                  inatiner                                                                                                                                                           hin            the     tvan krorseflerj                               inust      then      sign       as       villiesses              to the        transferee sbuver's

                                                                                                                                                                                                                                   ans xrs                and      sipature ccriffication                                    in qLICS6011               14


PaEe         3
                                                                                                                                                                                                                                                                                                                                                                         Form 4473             1   30o
                                                                                                                                                                                                                                                                                                                                                               Rtniscd           Ociober-2oll




                                                                                                                                                                                                                                                                                                                                                                                                                   US00000268
                               Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 19 of 96 PageID #: 615
                                                                                                                                                                                                                                                                                                                                                                                      f            R

                  VIvI             a ri           I




                                                                                                                                  from      rovei         i       a     ire mn                 Certtflii                                ioinfians                         ofth                           C                                                                          yvslm l                Suill

                                                                                                                                11-s                                                         up        to       11
                                                                                                                                                                                                                           S2q J0fl                         fifle




                                                                                                                                                                                                                      in


                                                                                                                                                                                                                                   n    i1i         the          mime

hl niff-1d                     ufljlcs                     thw               Omsiut                                                                                              2c          Aft entrie                                niiif            t   be           hnudm im2n                                         in   irtl       PLIA-SE

                                                                                                                                           Section        A            Must Be Comph tct_l                                                          PuriftmOt                           v        R1




                                                                                                                                                                                                                                                                                                                 m1not            ht    I    po t




                                                                                                                                                                                                                               lccl             ouoo                     i lorc                      if




                                                                                                                                                                                                                           m
                                   OU
                                       711_t


                                                 11W                                                                                                                                                                                            1
                                                                                                                                                                                                                                                    hw
                                                                                                                                                                                                                                                                                                 1011 lvc
                                                                                                                                                                                                                                                                                                             01 1

                                                                                                                                                                                                                                                                                                                                 mTMw
                                                                                                                                                                                                                                                                                                                                        111f


                                                                                                                                                                                                                                                                                                                                               w
                                                                                                                                                                                                                                                                                                                                               ac   ual   ii al



         the




                                                                                                                                                                                             111   i    v       i'l    I       t    n   i       2   1           Li   d   is




         tj   o        r   j
                                   fu   i
                                            IT    1                                                                                                                                      n         I   u    s    rl        t       i        h c re                   oft          1    L'i   i
                                                                                                                                                                                                                                                                                                     ri      p



                                                                                                                                                                                                                                   s        r
                                                                                                                                                                                                                                                    h       C   11
                                                                                                                                                                                                                                                                     C        I
                                                                                                                                                                                                                                                                                  11     0       i   i
                                                                                                                                                                                                                                                                                                          k




                                                                                                                                                                                                                                                                                                                             Wsl        is




21   1                             1   i Avs                    vco                                                        ofsu        U'nitcd   Stmf                 rii                    ip




                                                            i    1
                                                                         Isl         d   t        ilkosdk                  or    u   11h    fu liv   in       I   I             Un   td

                                                           OU            11                   A        hij       knx       11Cn        Admiu Id      rf   Thf               I   inited       S1 lf                     U ndcr                   I       nuniml-11ILF 111                                            s   i                    IfIsi-jif


                                                                                                                                                                                                   ni       tht                nsmucticw


                   s
                           t   1       11             Ll   11
                                                                     1
                                                                         t   t   1
                                                                                     r   ts   I    I         I         L                                                                               numbi                                IR USC S                                                 or


                                                                                                                                                                                                                                       conflivic                              to         cx1                        PlAril
                                                                                                                                                                                                                                                                                                                                                                  k   j   Fj   1f         71   i       I




                                                                                                                                                              STAPLF J MGE-S BECOME                                                                                                    SEPARATE



                                                                                                                                                                                                                                                                                                                                                                                                       US00000269
Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 20 of 96 PageID #: 616
                                      Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 21 of 96 PageID #: 617
                                                                                                                                                                                        Be Completed

                                                                                                                                                                                                                                                                                                                                                          26

            ajjj cturr                                           and                ImporLer                                         on                                                                   M60                                                                                                             Serial                          Nlimbef

         71011




4
                                                                                                                                              Business                                                                      ATF                                       3310 4 For Multiple Purchases                                                                                                                 ofl-land-uns Within                                                          5    Consccutive                              Bushiess                      Di s
    RE_Ml DER                                                          13 1               tile        Chisc                         of                                                 Complete                                                           1-ro



                                                                                    of Fircarm                                     Trinsfet-Tcd                                    Plecise                    kIndfow                                            prml C V                                        zffo                                      I                   Check                      if
                                                                                                                                                                                                                                                                                                                                                                                                                    an              part             of         this         matisalction                    is        a jxiwn                redomption

                 fillCr           fl 01                                                   cic           Do              nof              we mwwrubi                                                                                                                                                                                                                                                   Lmli               Numbcr si                                    Frmii                                            24       A bw 2

                                                                                                                                                                                                                                                                                                                                                                               Check                      il'illis                                                           i         to     l kIc 1                                                             v 1rlmFCI
T_T 11rLF1C                                        IA                           clfi



                                                                                                                                                                                                                                                                                                                                                                                                  SO

                T iidt                         k-ir-porat                                 113i       1112          1   Dd           add             YC                0     1 1-Mis           ef          of       sz       I   ler        an I           Fd               vl   1     F1
                                                                                                                                                                                                                                                                                           r   11   i       ni        L   i   c                                                                  Ofosl                    colihim


                 dFF'i                                       wnbcr                         VA                                                                                                                 kP'j-1
                                                                                                                                                                                                                                 bc         ic Ci




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            7
                                                                                                                                                                                                                                                                                                                                                                                                             C-1




                                                                                                                                                                                                n                                                                               Firefirill                             s          Must Co                                                                                 esfions                          3-1-37


                                                                                                                                                                                                                                                                                               ho Completed                                                        Se                                                                                                             Questions                            3-1-36
                                                                                    For Denied Cancel                                                                                                     icfions                           tilt          Person                                                                                                                                                                                                            e




I        eertik           thit                          1              1        hm         c     rcud                  iind              undi                              nd          the    Notii                             Instruciin'lis                         lind           DQfiniflom                               in thk                              ATF Form 4473                                                    2              tilt     inforro2tioll                          recorded                     ill    Sectit




truL             Qcin-ed                               ind coinplete                                               iind
                                                                                                                                    3         this              et                                                                               rd has                             completed                             nt               ln             licellsed                         business                          in-i'vi




                                                                                                                                                                                                                                                      f s fnw               S         tv       in       N    h   ivh              tile                ficenscd                                                          is        loctiled                      11   Illess        I    fit     n-linsimion                           hus    met            tht
                                                                                                                                                                                                                                                                                tit                                                                                                   preillises


                                                       of         USC 922 a
                                                                     IR                                                                  t    inless                  this         trinstic6cm                            Ims bevi                        denied or cmicelic L                                                    I        lorther vertiN                                         on                thc imsis                       of                  4        the        l-rknl sfcvcT'vbu                            er's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    rcspon              ei   ill


ri Jllirenwpf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       if
                                                             Section C ifappficnbk
Soction                 A ond                                                                                                                                   21          mv          I    eriticiltion                        of        Ow         iden ificutioni                               rcicordcd                              ill        qu-stion                          18        and                   niv                          erificotion                        ut    the      finic                   ir




VON             C011    iplaeq                                   lm 11               3 Sm N                            o    r      local              1 11    wi           ppljc i hfi
                                                                                                                                                                                                      I

                                                                                                                                                                                                          i    I
                                                                                                                                                                                                                   If   e       kru          I
                                                                                                                                                                                                                                                 rn-cs      b    it   si   n t ss                       I   is   li    I              It   el ic f             d   i   u   i    it      is   n    I     if     It   n   111    it    fit       I    fo I    I   ne u         I    sell        d cli     or        tra          isport o                 r   o   thcr     ise




d ispose                o     r       tl      ic       fi     ruti roll                   s          listed                I    n    I

                                                                                                                                         It   iii        in     rn     i    u      t   lie
                                                                                                                                                                                              perion                    idel          i    fified         in     Se        v fit      11




3-4              Trmvor S Seller's N miw                                                                                                      Please prino                                       35




                                                                                                                                                                             N               D11-FINI                       VIONS                                                                            FOR                                           4473                 FOR                                                                                     LED              I'RAN SFEW NIUS                                       F    HE RF



                              Of              the            j   jjF i                      T    I
                                                                                                                                                                                                                                            rii           ilic                                                    Oll                 I    ail       L4        j       1       111-1i




dc-iunod                          i           fhLii              i
                                                                                                 hccil J                            iiiii1cr                 Ik                                                                                    Ile     if     h         111                                   mc                  Tl Frw                                    4-1     1         ill                                                                60r     it    lt ik k                                  Forijj           1-4    73          vilhl


                                                                                                                                                                                                                                                                       jlld                                                   Olidl                                ill                                                  u                                   Jd          out        tO                                           L       s 11liv i ck
                 km idv                                                                                            lli             mn                                                                                                                                                                                                                                                                                             ii'll-i-cr
nix                                                                  ill                                1                                     to 1hQ                  ji rilo                                                                    ioll                                                             to                                       I




                                                                                                                                                                                                                                                                                                                                                 mw
to

                                                                                                                                                                                                                                                                                                                                                                           ofdcr
    A                                           tic


dw            rillls      14 liorl                           md nl jljulbi
1imM0l1l i i Hcl                                              lllu              l     bc       Jimilav                               tth            tilt        PCO'IS 11fl                    ol         I




                                                                                                                                                                             ill       dc-u-n-mmilii                            thic        11        I
                                                                                                                                                                                                                                                                                                                      ill         omplclc                              ov impropt jk                                     coml

Ow            ii1le     or                                                  ofl             riil             iii       liailimi                            to     I
                                                                                                                                                                                               oltmmh i                                                   dic                                                         rmIcrnr dlcr                                                    Ur         11

irmircr-1                               cliul                    i         la       ijmcd                              mim                                    appllc lbk                      siaW             ZW                   Mid                                                                                                                   phnw oPV0112                                              11 IC1111 11                       I
                                                                                                                                                                                                                                                                                                                  Fln             i ioll                     to        dic                                                          Ple            Lrai
                                        ill        l
                                                                 th                         Mlzf_r                                                                           iQ    illid       ifle                                                                                                                                                                                  plilltok-ty


S                       LV                                                                                                                                                                                                                                                                                            SOons                                R       likkl             D           1_1W


                                                                                                                                                                                                                                                                                                                      C               Wlloc                        f nmid                        ific          chililLi                        Awk                                                                                                                lg    retcd


     ICI      CF jh                   AT                         z    ii-ni
                                                                                                                                                                                                               d                                           rn_nlikc                                                   phnincop                                     11 lklld                  bc              mildld                    to il e              o
                                                                      rmsferr_rd                                        cr-th                                                                                               1   S     LiSC                                                                                                                 s               ch           r         pcriuaiww

                            kcefls d                                                                                                                                                                                                              to

                                                                                                                                                                                                                                                                                                                                                                               of Pu i Arolf
11 em Olo                                     lc                     llot                                   iii
                                                                                                                       Pi           ull             it                                                                                Pi



                                                                                          olect                   1-11-ait vcquii                                                                 SO                                                                       Cl                                         r1l-c lfill41                       Pklrlt f                          11        ohl'I'll                2                             jwlkl r          o         T-ClIt                     ni-nill
    if-ific        trlnsji                         rbliycr

                                        tion                 012i                          27         CFR                  J17      SQ6                                                l-F    Pr c dliftj                                                                                                             port                       i    fit nim                           ithow                       prop                   llu6l 1rl It mI                             ilix        K
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  hmd not                             11101L        1



    Cord                                                                        c                                                                                 kai


                                                                                                                                                                                                                                                                                                                                                                                                                                                                0
                  Ili




                                                                                                                                                                                                                                                                                                                      and              or             imill                                  rhr             nol         111OCC                    OWD                                        SL 7 2 S        1




         ll Lr     dic        irlllsfcror                                       ijci                 lla s         xImpicicil                                dw            fircat'lls                                                                            I    US
    riqaktf        ih         conipictod                                             original                      AT          F    Form                   44173             ovhich              inchid5                            ilic         V01 ce                C7
     rut                                                              wid              Fieffilm                        11            w'd lil                          stavoorfinL                     dnciifllcms                                pii         m        Ilis'ller


                                                                                    Sliell           Jorr                       1473                niust             e win d                             JOY       iii         leil             if       vI               nilo



    Zi   fler    LJMl         pcriod piav tc ubmitted                                                                                to       ATF Him                                   mai           lie      dirl-lifolouicil                                  thi doic                                             stm                            thiat         OIQ               1111 k       af-I          Ir            irut                 ov eut                  old         colllplcte                  I   lcm          C cl       it   aw

                                                             kilpi              iII Ctical                  i               wim                     ofmirchcjs                                                                                                                                                        buv r                          iS   Lloable                     ici    rctid                  and         oi         l       lie          thc        auiv          cy      tf ihei           ifum               t le


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        mav        bc


    w-iii        vivi ll              mlmbt r                                       its    lom              i          all          olthc                  transli ror'vsaller'i                                                                             Fcinn                                                    COMPILJed                                    b           diikidi            fr
                                                                                                                                                                                                                                                                                                                                                                                                             pcFson                    cluding                             llic        iriInsicror            elle                                 p rstms              10h

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                                                            1w            fv rnili ror efler                                                                                                                                            flic
                                                                                                                                                                                                                                                                                                                      I 1111                                                                                                                       fiell        l1211        te
1413              kire        filtd                    ill       tic                saitic            mziilntr

                                                                                                                                                                                                                                                                                                                                                                           siLmmure                                                                                                           14
                                                                                                                                                                                                                                                                                                                      anxcrs                              atill                                                ct rid_maticji                              it        qucsli n


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 At     F    F-mi 44-1

    Pa      Le     3      t   F        6                                                                                                                                                                                                                                                                                                                                                                                                                                                           R        usd         CILIbIl              611




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 US00000271
                      Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 22 of 96 PageID #: 618 W A                                                                                                                                                                                              i




LLS             DepartMent                          OrWtke
    1   L
                                                                         aw-tv        and            nkl                                                                                                                             HUSA



                                            m      row                                jM                  a                                                       W-M                        Inc       MU

                                                                                                                         W
                                                            ir




                                            101 job            P1d                M   i1W                                          n           1                01       r


                                                                                                                                                            AM
                                                                                             1                            I




                       rv          ou       VXW             h HW                1M      iMMMMMMI                                       UO    w          a




                th Noliccs                                                and     WHAAMS             On       thk    Orm           l'impare                 0   Drional              on           at   wc   H nad pmnasi
                                                                                                 U   iifRl Oblg glm                shili           orcv la             ill    thil       ulmeslate             Vch 8u 1ic n2
                                                                                                                                                                                                             ill




lowodIr               113110                file   ir   rlslejjj     n   qo fljfi     und T          IN   USA            921ch         All         itn               nirrist         w
                                                                                                                                                                                     b       li iwh     riften          In     ink                   I LLAS'l

                                                                                                                                                                                                       K     171 l      i-Is     I       e recAl'ot       N   er




                                                                                                                                                                                                                                                                                          W     1   W       A




                     khl       S


                                                                                                                                                                                         r wonnonon                            M                         MQ Mm     q    Inh   HMt




                                                                                                                                                                                                                                                                       OTCOUlpr      if
                                                                                                                                                                                                                                                                                          011
                                                                                                                                                                                                                                                                       inve   wan M frunW
            aru      lNukk
            the      Hrournoni                          w                                                                     up   0    rqw                                                                                                                                   R wwwwr 0




                                                                                                                                                                                                                                                                                 T   P




                                                                                                                                                                                                            67
                 i    nov              w      M 101

                                                                                                                                                                             hero        3   on    FoAd

                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                         I   i
                                                                                                                                                                                                                                                 l   i




                Hoc            I

                                   M        hwo         Vh                            Aa              i   K                                        annrahlu                   CoOdW




i       2   1              1       1   1j          iu




                           Am                 uu    mi    AW         W      has     new admiuad                n    dw        DOW          Runs                 under         a   nonwrimiynnt                         vrwV                      So

                            ic                                                         v    j th                                               it                ini




                                                                     i

                                                                         nmw iS Vand                      Ahm       tw   AdMiSAW                   Flkw M                                I
                                                                                                                                                                                             AC    NA       rw     Pow

                                                                                                                         T             fe i7       vi   P ui     0 r     6Tf                                ex     I   pa    g   e



                                                                                                                    STAPLE               IF        PAGES BECIMIE SEPARME13




                                                                                                                                                                                                                                                                                                    US00000272
                             Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 23 of 96 PageID #: 619
                                                                                                                                                                                                                            hw            v   read              tind    undershind                     the                      es Instructiom                             and     Definitions                                 on         ATY Form
I           cerflf              that                                                                                                                                                          mplete                I




                                                                                                                                                                                                             ot the actual                             trnnsrereeibu                       er isa                  crin-i
                                                                                                                                                                                                                                                                                                                              punishable                 asa       Mom               under                           Federal                   la and
44'73                   1    u

                                      Male           State    andioiloco                                                                              d thal                    a     Person                 ho             nnslwrs                     Ies        an 01 11le questi
                                                                                                                                                                                                                                                                        to                                                                                                              dor                  Uh                throuO                     11c
malvalso                         i




                                            from purchasing                                                                                                        I       understand                         that          2
                                                                                                                                                                                                                                    person
                                                                                                                                                                                                                                                            Oio aw ers     es to question 11d                                                        I

                                                                                                                                                                                                                                                                                                                                                                  prohibited                     From                     veceiving                   or
            prohibited                                                                                                                                    I
is


                                                                                                                                                                                                                                                                                                                                                                           also    understand                                   that           nwild
posw sing                              a    firearm          unleis th                            son             anmiers                 yes                  to           question                     12-d 2 and                           pro ides the documentation                                                    required        in                     I




                       L         o                     yj                                                               L                                     fn       I
                                                                                                                                                                                                                                              IEaldj t 4u       rpct                                                    k                                                  a


                                                                                                                                                                                                        las                 further                    undersiand                       that the                                      purcha                                                                                     rouse of
felon                      under            Feileral         law          and       on        q   also 651ate S7Fa-tv mdF F-Iocnl                                                                                  I                                                                                           repetitik         e


                                                                                                                                                                                license                                iolation                       of    Federal law                          fSee               Insirm-fionsfior                     Ourstion                 11
re ile                  for livelihood                      and     profit            i       ithout           a      Federal                fireagns
                                                                                                                                                                                                        is    a                                                                                                                                                                          j




74            Tan 7c                                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                           Certification                              Date



                                                                                                                                                                                                                                                                                                                                                                                                  4                                  7
                                                                                                                                                                                                                                ornpleted                        BN     Transferor Seller


16            P            pe        of    rirearm s           to         be trans                                                                                                            1
                                                                                                                                                                                                  111 1                                                                                                    a       qpalirvnlL                   ho                01       cVC1

              I              Na                                                                                        Othcr              Fircarm                          fianw                   rc    L   cii        v
                                                                                                                                                                                                                                                                       of         Function
                                                                                                                       Sce                                                      foi           OWYVO 7 116

                                                                                                                                                                                                                                                       Cil            to
        IR         I
                       dcn

                                                                                                                                                                                          ron           ldcnlifilu mon
        is'suillL            Authn



                                                                                                                                                                                                  F                      Z

    I       Sb         SUI P1Cn CoIQI
                                                                                                                                                                                          L                                              cmmw                     oc         jl




NC                 I                                   th                        mi                       t   A   I
                                                                                                                                             111-it   on
                                                                                                                                                      i                     1   Ft-hc-t           inns-6LT                                                                                 T                                    thf    ii                 r       SHel           11-1m            rcor                         111C       tvno of


                                                             Shov         Ml      tile         cCeptioo                      to       lfjc
                                                                                                                                                jlf
                                                                                                                                                                                              Ind        1trich                 I
                                                                                                                                                                                                                                     Cop W dli ATF                                      Ful     11   44-11                           11Irlfrii                    fi f         aw I ii                       1A           r




                                Questions                   I M            or             I    Mi                 Bu    Covil-Oeted                                    Prior                  To   Thf Trarvsk r OrThe

                   F                                                                                                    v             intorm vion                                in           S               TA                                        I   1J         Thc         NICS

                   11ansinitted                      v      N'C           v                           I               i'O




                                                                                                                                                                                                                                                                                                                                            S            nv a                        c                                          N CS                       1
    19 c The rc ponse                                                                                                                                                       h       appropriate                         Snte                                     1 PIC             I'0110 ViMT                                                   k
                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                           C r rec               Q   k
                                                                                                                                                                                                                                                                                                                                                                                                         t           ro   11          I
                                                                                                                                                                                                                                                                                                                                                                                                                                                  o   1        C   3



                                                                                                                                                                                                                                                                                                     S11
                                                                                                                                                                                                                                                                       appnlpriatc


                                          Plocccd

                                          Dcmcd



                                                                                                                                                                                                                                                                                                                   ns    pi                                                                                                                                        tl




                                                                                                                                                                                                             hu    follt                 vinL                                             eCrvod                        1-iom    Ni                                                  mc Sta                                                      011



                                                                                                                                                                                                                            E                        Denied


        I   Qf The n3mo wid Brad                                              idicroi                                                 o c                                                         e ammc                            O wollolj                          11    L          TN'ainc        f                                         Olnlpietiw                          N CS    I




                                                 11C asqir
                                                 I                C   I
                                                                                          rc      I
                                                                                                               bC
                                                                                                              cd         eI
                                                                                                                        C1    L   1
                                                                                                                                                  h   Ll
                                                                                                                                                              t k grot                fl CFck
                                                                                                                                                                                      I




                                                                                                                                                                                      TA
                                                                                                                                                                                              t                         asco              j      i
                                                                                                                                                                                                                                                        ed
                                                                                                                                                                                                                                                     p 1c   t         durinL            Ow           F         N                                                                                             I            ho     wi       11    rccci          c




                                      III    M        A                               Is reilecied                      on th jppro cd                                                              3pphc hon                                    S Ic

                                                                                                                                                                                                                                                                                                                                                                                L11kc                                            ich
                                       No NICS               ChC6                aQ           required                beCOUSQ                 111C                                                                 haS              cl        111d          KI-11111         FFOm          I                                                                                                                                                   111 11ir-o's



                                       is    m       CCmpT                                    ICS

            Ssw        I-q
                                                       P-crin     1       T    pc                                                         Dale                ni                                                                                        Fxpiljoon                   Do

                                                                                                                                                                                          Blconl                       P-ieted Ile            sonaliv                             l3v




    It       the        tvansfcr             of                                                                                       a                                     dav               Tom                   dat                  that          the                                                                      ScCo 11                                              Cbmer                                walt             coml                C
                                                                                                                                                                                                                                                                                                Cind           23 j
    Section                  C        irnrn t                     p

                                                                            to    the                                        in Section                                    A    of        this          Form            are              still         true correct                            And         coniplete
                                                       answers                                  questions
                                                                                                                                                                                                                                                                                                                                                                  23        Recertification                                    D-Itt
    221        TrIll         Cis ferpe's4i




                                                                                                                                                                                                                                         Continue                      to    Next              Pacyc


                                                                                                                                                              S        FAPLE                      IF     PAGES BECOMF                                                   SEPAP-VYED


                                                                                                                                                                                                                                                                                                                                                                            F   Form             W-i             j
                                                                                                                                                                                                                                                                                                                                                                                                                      75 f      Ij


    pa        C        2     o   f   fi                                                                                                                                                                                                                                                                                                                            R                                                      1                                        P




                                                                                                                                                                                                                                                                                                                                                                                                                                 US00000273
                                Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 24 of 96 PageID #: 620
                                                                                                                                                                                                                   Transreror                                                      E                    If       The            Ffi



                                                                                                                                                                                                                                                                                           77
                                                                                                                                                                                                                                                               Seller                        c-a




                                                                                          CIOSC                   O'BU-SilleSS                    C                                                                          1310
TT                                                                                                                                                                                                                                                                                                               Ched                   if'anv


                                                                                 i C Do                      Fill       use      nimlerall-j



               r            Usz                                                                                                 i lriol 5        il0l               01                                                                                                                                           Check                  il        this                                                                                                     prw l P               1            11-111 1-11l




                                                                                                                                                                                                                                                                                                                  F                                      li                                         lov




                                                                                                                                                                                                                                                                    Lk i nsc Nalm1w




                                                                                                                                          ef     e                       Ti 71 ii To 1


                                                                                                                                                                     stiaimns
                                                                                                                                                                                                 r
                                                                                                                                                                                                 Hw
                                                                                                                                                                                                         g
                                                                                                                                                                                                         I   I




                                                                                                                                                                                                                 Person
                                                                                                                                                                                                                         I   cle       i    i




                                                                                                                                                                                                                                           Who
                                                                                                                                                                                                                                                      A    I
                                                                                                                                                                                                                                                                                             O vt
                                                                                                                                                                                                                                                                                             t




                                                                                                                                                                                                                                                                                                       Section
                                                                                                                                                                                                                                                                                                                      p    I        e

                                                                                                                                                                                                                                                                                                                                      B
                                                                                                                                                                                                                                                                                                                                             f      I
                                                                                                                                                                                                                                                                                                                                                         j_t s              o

                                                                                                                                                                                                                                                                                                                                                 Must Complete Questions 34-36
                                                                                                                                                                                                                                                                                                                                                                                    i   11
                                                                                                                                                                                                                                                                                                                                                                                             14     17


                                                                                                                                                                                                                                                               Completed

                                                                                                                                                                                                                                                                                                                                             W73                                                                                   recordcfl               int Sections                B
I     certir      v        thlil                     J          I    have            r ii ld            and            iwl               and      the Noffcu-s                           Instruclicirls                        illd        Defirliflons                       oil       flikAfl                       Form                                          12              the       inforniiifion                                                                                o




trllii          ciwi            uct             And                 contplcfe                          lind       3       tW             Itire     trimsocdoll                           reuord              lutis           beep completc-d                              m                  licullsel                    hosiness                            pl-enlise                       f   licemed prcqllL L                                     inchilles            businesi


                                                                                                                                                                                                                                                                                  the                                                                                                         unless
                                                                                                                                                  shmv                             vn       in                   s 1111i st'lle                                which                     licenscal                                                       is     llivilt'al
i-emporlirik collihicted                                                           fi-mil               l     qualiNim                   L Ull                           ol   vi                 tile                                           ill                                                                   plenlises


requiremcols                                        of          11        USC                  9221 cl                 Ufl C1 6          thLN    t-r kR iCLjn                        Imil       burn dvifled                           or       cmceilut                      I    further                   Certify                on           tile         basis                     of          I
                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                                                 tile       trallsfieree'sll                m       ev's    re-spon C              ill




Section                   A incl Section                                          C        ifnpplicahle                              2     nlY          I       erific 11iolit            ofille         idenlificatimi nucorclM                                                   in    quesdon                        18 land                         m v re elificlitioli                                            nt      tile   time of           trillisfel              ilT


W              clf ljplelveb                                 lind           3       Shile or                      llwol       faly       ippflenble                      to flit         firearnis                     tijisincs                          it   iN
                                                                                                                                                                                                                                                                    mN            helicf           that          it   is       noi linkmfill                                        fill      me        to-selL              deliur             trillsport                 cir   oth           svise




                                     tile                                             listed                 on        this     forril     to    tile                              iil     11fified              ill     sectiml
dis       lriv            ill                       fil-clirlilfs                                                                                                   persou


                                                                                                  INallIj                            e                      I   f




                                                                                                                                                                                                                                                                    FOPW                         447         1   1     lik       D
                                                                                                                                                                                                                                                                                                        ii
                                if       tji             1


                                    1         lhit
                                                                                                                                                                                                                                                                    ill           TF         Fomi                4                                                                                                                                      Firnl         44           lL   ith

de-W-11-1                                                  Ll
                                                                i'1 f t
                                                                                                                                                                                                                                                                              filch                                                                                                                                                                        Pl
       v ii                                                                                                                                                                                                                                                         fo                             I




t1i                   tile              tral-i'l                re




                                                                                                                                                                                                                                                                                                                           dicr          or dic                     lr lnJ

the                                                  ill        2                         Parlx                                                                                                                                                                     mci'llipleic                        ui                                                    Ilnli         T
                                                                                                                                                                                                                                                                                                                      ol       lho           il 1i It I-C
t                         f                     I     2r                  i'll    rilli    l    lit




                                    li llcl                i                                                                                                                                                                                                        cirow                    pilom i lly                        dic              illji          I



                                        ill     hoil                lll                                                                                                                                  ror r                                                      pc        1                    to    01 lpholcup

                                        AT                   Pifhii i lrwl                       5
                                                                                                                                                                                                                                                                    se tlow                      R     ilnd           D Th
                                                                                                                                                                                                                                                                                  V hon                Lr                       ill


                                                                                                                                                                                                                                                                                                                               hQ       iuich d                         lo


                                                                                                                                                                                                                                                                    ll'illl_d              Mf                                    pernlilliew



    vs               it
                                                                importcl                       manu


                                                                                                                                                                                                                                                                                                                           lo       Obldill
it     lh       lr in

                                                                                                                                                                                                                                                                                    e      nrt m1l                      it
                m                                                                                                                                                                                                                                                   porli

                                                                                                                                                                                                                                                                                                                                         llilt
                                                                                                                                                                                                                                                                    flIld'Of                                                                              1110tC                1




mak             t1l             cutimit wil                                 olj limel                         F                                                                            il     iicc                                                                                                                                                                                            Section                   A

r              IFINI 11                  oom Il d                                Donnoitmtl                            ai d     it       4in                                   immits              pati
                                                                                                                                                                                                                       oi'lli      I


                                                                                                                                                                                                                                                                          he                                         hLlvi F            lilu t                                                    l2lmllllel
                                                                                                                                                                                                                                                                                                                                                              pcl nllAjv
                                        rerdi                             Such            l7uril                                                                                                                                                                    I


                                I




                                                                                                                          T_F                                                                                                                                       s gm                               the        lll          CFS                                              COVI et
                                                             ma                                                                                                          be   chl'i-illolouil-11                        i 11                                                            thill                                                    dFlf         ll kilf                                   It



                                                                                                                                                                                                                                                                                                                                                                                    w
                                                                            be     uhmilted                                              Hlin L nlav                                                                                                                      I


iifi     cir    lhii                                                                                                to
                                lncriod

                                                                                                                                                                                                                                                                    bm er                                                      read ajd2 jr                                                   die       iins            rs              h
                                                                                                             nam
                                                                                                                                                                                                                                                                                                                                                                        l


                                                                                                                                                                    ot   ii mlcrliifl            ib li           trnnLj c                                                               11   ill       itible         to


                                                                                                                                                                                                                                                                                                       by        llloall            r                                   Clt dillg                       tile                             Or                                pcrsoin             w
                                     mwil 21 1                                                                                                                                                                         Forms                                        compK led                                                                                                                                        ir'l
                                                                                 lijnl           iil
                                                                                                            all   it     Tile                                                        collipic            cil                                                                                                                             pellioll


    1473        arc             Ided                in       Hie            jwe           nimijeci
                                                                                                                                                                                                                                                                    than            rhc                                         N 41crj                   must                      dmi       sign               a   witnessc                  TO   tile




                                                                                                                                                                                                                                                                    MIS'A           ef'S     Mid                                                                                                                             14


                                                                                                                                                                                                                                                                                                                                                                                                                                  At    li

                                                                                                                                                                                                                                                                                                                                                                                                                                              orm 4             1




Patic            3        oih                                                                                                                                                                                                                                                                                                                                                                                                     ktl        ls d   f   wlljb T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   US00000274
                                     Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 25 of 96 PageID #: 621
        L   S         Deplirmwilil




                                                         oil                     III I N         not             iweke                  a     nrc jrm            if    prolum-d                            M             Federal                         or                        Inm          T             infm

                                             i                                                       at    L'Imoltimed                                 Itimil    lul ull           1112          1    firUiii                 m                 l rl wl iiohit mm                                  Ill    the          Orl k-OW

e       I    ei
                      1          I   re p u n                i   s   I   i       i   b    Ic     b         I

                                                                                                               11       to        10    l    en    r m 1 rI
                                                                                                                                                         i               on n       I   ei   I   I    n   nd       I     i    I       u   1    Fo       o    52-50 000                   fine




    ReId                  ffik       Notices                                 jusiructhms                                         and        DO                                                                           Preptire                        in     ori inll                 mill            m    tile          licensed                  prellli                 e

illcflllle                           huilwss                             tl-vilp-wori                              y                                              it                                                              hlm or evem                            ill          ihesanlL'Slatrl                           ill    Olich

jocaled                          Imless the                                      It-1111slietioll                        quillifics                    ander           18    ll Sc                    92-1                                      entViVS                171111-st         be        hanch rittcn                          in          ink         PLEASE                       PRI'N'T

                                                                                                                                                                Soction             A                Must Be Completed Personall                                                                                      B         Trawferee                          Bil cr

              Traqsfelvc                                          BLT 5or                              FLIN              Mille                el                                   cowailts                       wl                  rllrjj        d    1l            rci ol 11              b               fflicl              lh         W 11                  111       1    plid


    L-Is          Nam                                                                                                                                                                                       N     11     n




                                                                         Lf               ne
                                                                                 of       Rc                                                                                                                 ll   I'll            revilIti                              re                                              carmw                        I-jv    a     posi           of




                                                                                                                                                                                                                                                                                                         bs




                                                                                                                                                                                                                                                             WIPLf                Olfl      M      Mort               roce               1       1013              Blilh          10 11       fwd   10-4    mlWhO




                                                                                                                                                                                                                                                             llo            ill       the     hmcs                lo    T11 2          l k 011        01     11W             OU         01


              I                        lij       dl              TAd                                                                                                                                                                                          c rin                      til-mml                            I         are        not        thil         t                                        ev    il    vntl



             are Ac q uirin g the                                                              livearni s                              I          behail         Ill    nnollwr person                                                         11'piti             are            not       the          ildwil                                                                    i1n        licem ev     c mmll            transfer


             tilt                                                                    to        liu                                                     11yOn           arc   pickiiig                       ill              it       rcpair dfii                      carmw i                                                                                                W        1201                ll   ol ll        cl




             A        1              im          m                           I
                                                                                           lid        ti




                                                          Tht lj                                     or        I                              i    of                                     r nmifl U111V                                                  fLJI      Ullfil'i              Fedel'Ill                11V                                              Of vdletl


             da              rimill                      li Vd                         fill          medicilml                                     re'CrInItional                                                             in          Oil           ii    oc       MwIt                     JI       i-C-OdU
                                                     l                                                                                  I

                                                                                                                                                                                    purposes

              j lvt2                   oll                                           hl t2l                                                                                                                  OR hI c                                inii               ci          1 1n            cmin




                                       Ju                 CII                                                                                                            Vol                         1xil Icr                d        i I'l    on        ortl      I   It




                                                                                                                                                                             Ill          mfil             h                              i'w
                                                                                                                                                                                                                                           W        sf dl          int             lI                                                            c




                                                                                                                                                                   J                      ijj         dd-m ca or                                                            don               11   c      I   o   I
                                                                                                                                                                                                                                                                                                                       Il
                                                                                                                                                                                                                                                                                                                                c        I   Y




                                                                                               oo      A       I-i'l     r   1     1
                                                                                                                                                                                                                                                                                   Soef         11




                                      1-1        1           VOU                      f          I    D I I1L LInCt-d                              LIl       Ullited Sialcs



    I   1k                            Arc                voi-i                   m         Aii n               ille          lalk           i i    wilawfully                      in     dit             Uiilcd


1       A         1                   Aj                  OLI                    111      dii-1111                     110       11'1       blf'l-Il     idmiuiJ                   w      dic             lifilf                  d       Stalc s             unr                 a     nollimmgr'1111                                       I




                                       1                                          do          oL           1Ali                  ohn-I
                                                                                                                                                  ari        olti-le                                                                          in    dw          ills rllckmls



                                        aru              w                                                                                                                                                                                     numher


                                                                                                                                                                                                     TraflsfereellBuYer                                                Continue                          to       NeNt                I'age


Nwo                   I     ofo
                                                                                                                                                                                             iTAPLE                                   IF       PAGES BECONIF SEPAR-UED




                                                                                                                                                                                                                                                                                                                                                                                                                                        US00000275
                   Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 26 of 96 PageID #: 622
                                                                                                                                                                                                                                                                                                                       otjct          jnfructiom and                                       Definitioni           1n     TV Forv            if


                                                              Section         A        anc               lrue         correct                    and cornrfl M                                  I       ha           e       Yea I              mid         underst                       ancl               tilt

I   cc   vcif       thal    nm                           in


                                                                                                                                          Ha                                                  1hQ                                    trAnsfervel Vel                                                          I        me    purfish able                          I   1       Cclon            undur       Fedt val      lfm and
4473               understanct            tbit       unv Noring                        es            to       cinvition                                if          I   nin        not                        actilml

                                                                                                                                                                                                                                                                                                                                                                                                                                        2c
                                                                                                                                                                                                                                                                                                                                11 1 through 11A and of lh through
               1




                                                                                                                                                                                                                                                es                                                                    Stiowi                                         I                                  I                           1




                                                               local      lim                        understand                           that         I                                  i   ho        immi er                                             to       any            ol             t

              aNo       iol Ite stnte              ant                                          I
                                                                                                                                                            person
nla                                                                                                                                                                                                                                                                                           vl                                   12A 1 i Prohibited fl-0111 ITCM inf                                                             Or
                                                                                                                                                                                                                                                 hf     answers
         rohibited           from purcb r 1iT                     I     recei                             a      firealn i                   I    understnnd                              that          li
                                                                                                                                                                                                                   persun-I
                                                                                                                                                                                                                                                                                                   yes                 1114CS11i'M

                                                                                                                                                                                                                                                                                                                                                           Mc
                                              V
                                                                                            i7ig


                        2   fiff   JT-1 117
                                                                   7                        v vvcri                       i    f             to   olmstion                        I   A2                     ap d        provjkle                       t1w                                                                          ii-ed in                                  I     ako    underiond              thal         rflakint




                                                                                                                                                                                                                                                                                                                                                                                                                                   Of

                                                   w                                                                                                                                                                                                                                                                                                               OfheearlnS                     ff 1 lhU      pflrj   W12
                                                                                                                                                                                                        turther                     underVond                               th2t                                                  PLII-Cho V
                   inder Federal               I         ano      maval o                       i
                                                                                                                                                                                  liivv         i




                                                                                                     Fcd                                                               rf L       k       n     iolation                        of              Federal                   Lm                       Set                            10n fior                     Oticstion                   14 t
                        i   elihood           and       profit    witholl              t
                                                                                            I



                                                    S




                                                                                                                                                                                                                                      ed         13X        yranste

                                                                                                                                                                                                                                          7                              s fk             i
                                                                                                                                                                                                                                                                                                       irl    a     qu ihC      ing       gon         Lhctv                cir       c   ciii

                                                   iO    b    treotsfci       rud                   ic



                                                                                                                                                                                                                                                111         id       Fimclwn




    IR




                                                         nonclit         k5w'd                                                                     Oy                                                                    um               ill    J6                  I



                                                                                                                                                       h       fhe




                                                                                                                                                                                                                        ff'r         Of The                      Virt I




                                                                                                                                                                                                                                                                           J




                                                                                                                                                                                                                                                                                                                                              d       flinili                  h


                                                                  fl   Ohl

                                                                                                                                                                                                                                                                                                                      ITL
         i         Th                 LwA          Efr i
                                                                                                                                                                                                                                                                                                                                Fmiplove




                                                                                                                                                                                                                                                                                                                                                                                                                                   fccc
                                                                                                    F         c a     1              Lk                    o   I
                                                                                                                                                                   I          c                     v        a      c ol       n     11   c     rcd         dimn                      flic               NT-A         ppro        d       prtcc z n                                tli   wid                I    11c      I
                                                                                                                                                                                                                                                                                                                                                                                                                              it                c




                                                                                                                                                                                                        m                             d                                                            he                       h    r    t   1
                                                                                                                                                                                                                                                                                                                                              t   I   r1   i   i           r
                                                                                                         h        u                                                                   u                                        11                                                   1-1



                                                              v         roq       11       rc                c                 t   1 1   c        11        r          ro c                                                                     pc'j
                                                                                                                                                                                                                                                       il   1    i              i




                                                                                                                                                                                                                                                                                                                                                                                                      o'un
                                                                                                                                                                                                                                                            j                                                11
                                                                                                                      I




                                                                                                                          tioel              C     Mu-If                   He Completed                                         Pusomlify                                  By                                                         t'r




                                                                                                                                                                                                                                                                                               hulCi ii                ne'd
                                                                                                              on                                                         F onf                          Ami              Olaf             lh       tm11'1
     1       Thp   lmnOr                           Fin31-mi            i'lk-c's            place                          1


                                                                                                                                                                                              his 1c i ls-101 0 CSiiOn                                                                         2        oit 23          i




    S lcticm         C inmedi'mek                                       LhC

                                                                                                                                                                                                                                                                 orrcct                            unci             cotlidcfe
                                                                                                                              SCM011               A        OF          thiSorin                             ffl    C    S     ill              roe
         certify        dmi        iny    answer i             to thl        tilICS6011S                            in
     I




                                                                                                                                                       T1 nnsferon seller Continue                                                                              if       Nl                        Pa 7c

                                                                                                                                                 STAPLL                       IF              PAGES BF-COME SEPAR kTED




                                                                                                                                                                                                                                                                                                                                                                                                                   US00000276
                                  Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 27 of 96 PageID #: 623
                                                                                                                                                                                         Completed                              By            Tran                 or            Seller Eien                                               Iffhe Firearn

                                                                              2   4                                                                                                                                                                                                                                          26                                                                                          1                               27                                                           21S


        VI   ontifacturer                                      and          Imporler                        f
                                                                                                                                                                                              Model                                                                                                                                                                                                                          Tvpc             Set         hIVI-lllVi0                  7       11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Caliber or


        M Mllfilr                  Ilrer                           wd         fllqyor                  r        or d




    4




7   1
        ENTIN DFR

              Tot a                Number
                                                                    Bl

                                                                           or
                                                                              the        Close

                                                                                  Firearrils
                                                                                                                      of


                                                                                                                      Transfemcd
                                                                                                                                 Business                              Completc TF Form 3310 4
                                                                                                                                                                       fto casc                   hawlwrile                             bv pvinlilw                  L
                                                                                                                                                                                                                                                                          For                 Multiple Purchases

                                                                                                                                                                                                                                                                                                                                      C
                                                                                                                                                                                                                                                                                                                                      0               11 C
                                                                                                                                                                                                                                                                                                                                                                                 o




               ow                 tli       1                 ihive            eic         Do               not                itse          naineraA
                                                                                                                                                                                                               OME                                                                                                                                                     Linc             N'Llnibtf




31            Fot           U-se                  hv                Lici nsee                   6                    hivit-i                                                                                                                                                                                                     3    2        Check                    if       Lit    IS    I   rarlsacLi                                                                   P            a               Parly Lranst'cr

                                                                                                                                                                                                                                                                                                                                                                                                                                         Oiwvimi                3-7     J




33            Tradelcorporal-e                                                 nan-le                 anti            address                                                                                                                Federal             Firearm                                                                                                                                                                                                      I        llo l        fil'C     1i S




                                                                                                                                                                                                                                                                                                                                                                                                                                    Ey             Y0                                          0
                                                                                                                                             T-11-ellers-on                                  fransferring                                      The Fireorms Niust Complete Question 34-37
                                                                           For Denied Cancelled                                                                        Transactions                                      the                 Person              Who                 Completed                                         Section                         B         Nfust               Complete                           Questions 34-36

I       certifN             that                          1         1    havu readand                                     Understand                                   theNotice                              Instnictions                              ind      Definitions                                 on         this          ATF             Fni-in               4473                   2       the information recorded                                               Ili     1kctions                B and             D     is




                                                                                                                                                                        transliclion                          record                bas                                                                                                                    business                                                   licensed                                              includes business
frue           corrixl                            and               cortiplete                        and f3                     thLs             entire                                                                                           twell         conlPieled                             at        um         licensla                 I
                                                                                                                                                                                                                                                                                                                                                                                        premises                                                   premises

temporaribi                                 ecinducted                              frorrin                     qualif                   illogurl                      shtm                oreii         eir       ill     tile              SlUnt       State      ill         il       Iflch               tile           licensed                  premises                         is     located                  unless                thk     transaction                       h            met      the


requirements                                       of          US C 922 c Unless
                                                                   18                                                                                  this            transaction                        has        NvD                     denled or cancelled                                             I
                                                                                                                                                                                                                                                                                                                  further                     ceilift             on lie                    basis          ot                  I     the                                                                   responses
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   in



Section                    A      and                     Section C ifilriplicable 2                                                                        in             vetificaficin                       or the idenbfication                                       rLcot d                                 fit
                                                                                                                                                                                                                                                                                                                            question                      IS     and                 m            recrification                              at tile       time oftranster                                  f cdoii

was           cimpletivi                                       and          3       State              or            local          hm                 applicable                            to    the firearms                               businm                      it         is
                                                                                                                                                                                                                                                                                              Ill       i
                                                                                                                                                                                                                                                                                                                 belief              that        it       is   not milawfui                               fill        tile     to       sell       deliN    er transport ot othetivise


dispose of the                                      firearni s                        listed                on            this         form                 to
                                                                                                                                                                       t qL onidcn tifiedinSeclion
14
1              TI-dri feim So                                                                                                                                                              T F S                                                         III                i        1
                                                                                                                                                                                                                                                                                         11   Ut                                                                                                                 SIJr's                         Title




                                                                                                                                                                                                                                                                                                                        IS       447 FOR I rN'11 I CANCI                                                                     LLEI        I    TRAN iFER                 1        It        5S-1




                                                                                                                                                                                                                                                                                              fl'i1i'c                ir ns i        of j Fjrm I                                                                                               b     Nif S         or       it     f'Or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           all
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ollier    rca on

                                                                                                                                                                                                                                                                                              iw                 lizlll          rv       i                                                       lFLQ1     I     t1ii SbCl k                        i    iniuatlid              di        lpmisee                nili    i    rei mlt
Plirtime or                                                                       rhz                                                                                                                                                                                                                                                          flot
                                        flu               F-f-wril                          I




                                  3      tilzit               ti
                                                                    Person                                           lindci                  I   s     Uc                       t            Illay       Lie                                                                                  lie                ATF         1
                                                                                                                                                                                                                                                                                                                                  orm            44              ill
                                                                                                                                                                                                                                                                                                                                                                           li          ll t        re2    orLk           1l v      al    ktt I            oars          I orflie               4473            vviih     resllQi


                                                                                                                                                                                                                                                                                              I'l           which                a                                                   or                           did          mit      tA           place      iball         bQ           epratt lv                  rclair Qd



ILI      alcrl         Tile        tran OL rec                              bu f                                                                                           oil        tile
                                                                                                                                                                                               I-cczipt
                                                                                                                                                                                                                   and pusst iion                                                             ill                                                  hI
oftifcami                                Tile                      tr tns 1eror             el        lei       o I       a      fir-arlil                  In         tm        duterm                i IQ   Lb         lak            6 1 nes          o   1                                C     C

ille         11 11 Ittioll                               Ind            Illairliain
                                                                                                i3roper
                                                                                                                          reord                        ol    ific          transnctinii                            Consequently                              I



rall          fel      or                                                   be      i'i-filiiluir               lk     ill-I      ibe             pri      o i oris of                        IN                          142       i    3           jl fl                                    I     I       lie         lrat      SIeror SeIjQr or                                   d1Q      11


lie          reandaliorls                               ill         27     Hk         11 1n 478 ind                                      4'19               lit        dk-qermiiwi i                          It         la t                                                                 illcompleic                              or      illipropei-1                            t sllllpi


fbe           lie          ot     ddi cr                                ofa       rtAe            r    sIlOh-ILITI                      it        J    I Ci Cllt                      01 11TWON-l                  Stale                11IL                                                  mlnsltrl v Qller                                        or OIQ


                                                              v     pi-Q ijaied
                                                                                                iti     kno                      tllL        app                  it
                                                                                                                                                                           le         State latv                   mid                                                                        el-1 01s 11 110RICOJ                                              tile




or 1111'1              1'e         Ill       boill                  Ille                                              seller                                                          1FI    tl   li           r                        1i
                                                                                                                                                                                                                                                F   n                                         rn iiiun                           to        dic        ptwiocop                               Tile         irall        Acror                   I     ilklllbl      livily                             Ownues             I

1wi                  SL 1 17Pih Lii i I                                                               NO              7
                                                                                                                                to                L                                                                                                                                           Seciwns                            B     an'l           D        flic          I
                                                                                                                                                                                                                                                                                                                                                                                 rans feroel                bw                                     onk        olak                                     ic    Secdoii           A        mid

                                                                                                                                                                                                                                                                                              C              Wboe                     cr      inade             tli        ellarlue                      sliould             iiiiii-A         laid       daie   die    Cballae                         Tbc       corrccictl


                                                                                                                                                                                                                                                                                                                                                                                                          Ole                                Form         44-1 3    and            roamed                   zi                nc     dic
                                  Al F                   Form                            rnu t ti                                                                                     lice                                                                                                                                             should                  be ailadlcd                                            oril-mi il                                                                                 Part
6erwr ifl                                                                   4-1-7                                         conq 12t2d                          at dic                                                                                                                          p1lotocorty                                                                                          Ili




Mien             j                                      is         trall      erred                                                                                Fed-fal                   I 1m         IS       UL's-C                    07 cl                                                                                                               perniarient
                                                                                                                                                                                                                                                                                                                                                                                                     rvcorlk

                            liccwscd                                                                                           liter                    denfler                         zc1l      a     brcarm              it          t     i-10101
jilm                   I
                                                                   unpliricr             trit         nit       i'act                            It                             Ill




                                        does not appeai                                                                          at                                                                                                             oull                                          Exportation                                     of Fire irlirs                                 TreSial                     or Covrinit re                     Deparmlew                               Ilia
clrlqee                     lit                                                             ill        Perzon                            tile                                                                      prcnii-es


                                                                              llleCt            Cert                                                                                                                                                                                          firQarnl                           cxptnter                  lo    obitial                a                         prior            io
                                                                                                                                                                                                                                                                                                                                                                                                                                             e t plarl        Warning                      Any              person             lit      C1
it-iltv          lrIm5f 2rIebLlYOr

Forth          iii         iec6nn                        92-11           a 2           CFR                 47 N-96ji-Ij                               and     ATF                     Procedurc                201 3-2                                                                        poris                   a fi earlil                         ill-low            Proper                 I Itholization                           mtiy be        fined     fik-i            niore           Oiao       S   1000JIM

                                                                                                                                                                                                                                                                                              andior imprisoncd                                                I'or     iiot           inore             dian         10       ears             See                 SC 77S C
Uter             the        mlrihleroriell r                                          bas             collipleted                        ille           firearrils                     trallslictioll                    het Slie              rillist




nlAe             ill                                                       orivinal               ATF                 Forill             4473               fiihich                    inchuk t                                                      Gepl                                                                                                                                                              Section                A
                               coaltalew d

eval hivraclioity                                                  and      Defl'Hhhjt Sj                                           aaV SUPPOrtinQ                                         doCtIllitritS                                      Of   111S ber
                                                                                                                      c-lad                                                                                                PON

                                   records                               SLICh        Frlmi                     1-4113            riik                                                                                                                                                        The                                                                                       pf-Farallv                      complIfIc                  Sectioil       A   oftills                  forill         1111d   ccrrd
permlijiQnt

                                                                           be submitted                               tu ATF                          Fi                                                                                                                                                                OVIJ          tile     answers                     are          true eorrcrt and coinplete                                                flowe er                          iftbe        traill-rerce
aller          that         period                            may

qfdisposilfon                                           alpilabetical                      IkV             liallie               l pIlvcjTai                           L   r          or     nillnericai                  h     1       tilvisac                                              bu                 er     i    Ullable                  Io       read and tar                        wriw               tile     answers               tofhel        thalf                                                 Illav       ht


lion         Serial                                                       as Ionia         IS          all       OC            he                                                            ter's       t ompluted                           Fomis                                           com                pIcted               by anUtber                        PersOP CICILiding                                       tile                                                   Two            persoiis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ittiher



447                         filed                 Ili          ilie       sarne       Milliner
                                                                                                                                                                                                                                                                                              dicol                dw                                                                  must              then         sizil        as          inicsses         to the            fransferQtf                 s bijver's
               lirc



                                                                                                                                                                                                                                                                                              aners                          and si2nature certification                                                         ri     question                   14


                                                                                                                                                                                                                                                                                                                                                                                                                                                     AFF Form 44-1                        5 MOQI
Pa2e                       Li'6                                                                                                                                                                                                                                                                                                                                                                                                                      PCI    1cd       Octob r                  Ili     1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 US00000277
                             Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 28 of 96 PageID #: 624
        LS         Dwpartmera
        BLH1VI                   01           IC01101




                                                                      ma              not               recei

                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Trans
                                                                                                         PTOM
                                                                                         ri                         10 Nears                                                                                      andeor                                      a      S250 000                        fine                                                                                                                                                                  3N   L             bf
    ct    seq                   are               punishable                                          up      to                                      i

                                                                                                                                                                     prisonnient                                                             tip
                                                                                                                                                                                                                                                        to                                                                                                                                                                                                                          I   I I        r




    Rend           the               otices                           Instruct                                                                                                                                    run                                             in                                                     at       the       licensed                        prernLies                  f-flemsedpremises
                                                                                                                                                                                                                               Prepare                                    originol                   Only

    includc's                                                     remporar                                                                                                                                                     show                         or    evew          fit          f1m               Same              Stitte          in          which                the fieensedprewises                                       is




locfaed                          unfc-s                 the transaction                                        q                                                                                                                                    I       entries            must                  he linndwritten                                             in    ink               PLEASE PRINT
                                                                                                                                                                                                                  lust             Be Completed                                          Personally                                 By           Transreree Bu                                        er


    i         Fran4e                                                                                                                                                                                                  s       it         inilil'd                otd v         rccorci                                            fyi       r        fhe             militlL             fj'w             michile        mWaf                     It       m'lmc          rcc wl              A        1A

    Last       amc                                                                                                                                                                              1       First         NIm-te




                                                                                                                                    dlc ss                               if-l     s        Postal                                            eviatiow                          arm           wceptable                                  Cannnt                          lie         It   post          office          box
                                                                           ddr                S

              PLICC                      Of         Bil-ill



    L              C    i   t    N        I   I
                                                  to    S   I't   I                                              oil


    S




                                                                                                                                                                         In      addiiiil                           if        ellhilicho                           elccr             onc                 or         mor                                                                  Bwh           114a        atiff         Iflb                 niust          he   av wcrcd

                                                                                                                                                                                                                                                   NlikC                                         B   I
                                                                                                                                                                                                                                                                                                               Ic   1    o   f
                                                                                                                                                                                                                                                                                                                                        r    CI          I   I




    r



7-A            I efo
               I
                            k        1   1        111             I   11                                                                                      cking               Or IT414 111                                 rc                        or        m            in           the                  ho

                                                                                                                                    01                                     Tv F                                                                                      Or         NN                                                                                                  iawit
                                                                                                                                                              1111




a            Aw                      01-1          FF       ica i il-rr7IoS                                                    Ts                                    1                I         i-147I        11-1        1
                                                                                                                                                                                                                               F17            1111          L11i                11


                                                                                                                                                                                                                                                                                                 a                                                   i-trenot-tho                                                                                                         VOU

             ire            jc           luirint                      till           fire Irin                                 hchijil'of                                     atiother                            person                            I       f nu           ire           not                 the        iiciunt                 trmisfurec bu er                                           the     licensee                       cannot              t   Otild'er



             the            fire 1rillfs                              to           ou                   J Vce                                                              rV Ih AiH                                  U        11        rLfI liI_CdjiP1Rlr1Nl                                                      tW           JJ1011JLWj11                         1'VMt          I
                                                                                                                                                                                                                                                                                                                                                                                         ON          tI    IZ J rl'Wiil                 Al            if    WS l      Lp




b             Ali                1wl               undcf              it                                                                                                                            coult             to i                   relom m                           lj            oth r rmlo                                 fol              vhlch              dlcjttdtl                                   impi

                                     1han               on                                    f s Cf           fi Ifcmms It                                                                                       i

              11                         ou                                                                               In   ov com                                         cfl l             ftAoni                        oi         lw                                                              I              l1h 1hcp JUC                                    o         uld                                  S    I    k2




d             A

                   ro           vou                im wihiv Cii                               u er ot                or 111dicled                                     tn      111 1rijIl                      Ina        ir    an                                                        stimulmt                                 1-11 cww                           dru            I        tril
                                                                                                                                                                                                                                                                                                                                                                                                       tIhcr       conlroll                       l        sk


             V nrnin The                                                   use           or             posscssbm                   ill                   mariJMM i                                     r 11112111S                      U   nl m             I'll        under                  Feder If                          kni                                                   Of t hi IhQr                  it       hoS           beCR              leglllrled
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I             I



                   I

             dim-imirialized for                                                         niedivitiM                       I                                                                pnrlio es                               lit        the            sti-ae            I here                        IN
                                                                                                                                                                                                                                                                                                                  ou     r dde

              Ha C                       voi                                              udiliJicatod                         as         I           mw d                       def cli                                 OR              Ila            Z        oll                                                commiud



                                                        bcc-I          11 chil



11            AI'rf                                                                  I      Cilt1i'L           iffLIC7     j-k2Sj                 1                                                     rom har3s mLr                                                iH    im            01          thirt                                      vour                  Chi   l
                                                                                                                                                                                                                                                                                                                                                                                d    x        ijtl    oltirt   law          p    I    itll             or




                                         voai                                               com               icted       in    an                            cour            Cf          a                                                             Cf-Iffle          ol                                                 icflcn                  t           isci           hk       I1 1Qr1               1   u



    12    1        C        C1   I                      o   f              i          n       I
                                                                                                  i     p          Ch      A     1        1               I                      FJ   7   I         I         1                1                                                     1       1       1   IS                                 17   i
                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                 1          f L          I       I




                                                                      ue       I
                                                                                              Amn                ra       LS                  I                                                         jj f4




                                                                                                                                                                                                              Litizenhir                                                                                                                                                                                                                                                                               Lj

        1c                                    1 Vu                    an           iliCil               lliefl     lllk    of       UnhM                                 fnill            III           i           Aiied Sales

12A 1                                A        F         1-m           an       fliell                  Mlo         has    bcn                         idmitted                            tO            LIW       Uilfmi                      stnte                  undel               d       nonillilol                         ram                      isa        tScc             1rvvt C1iojl i                 lor           ollestion                      12f 6

I       2A 1                         I    vcs                         do vou                          I'all   tvithin          1111N
                                                                                                                                                      Of             the      ewepuons                                    stated                   ill       lit          instructions                                                                                                                                                                                                                 El   v
                                                                                                        d     Yom US tssual                                               Allen                     of      Admission                               flUrriber                  A     R               USCIS                          or           19jk

                                                                                                                                                                                                              Traflsreree Bu                                              er   Continue                                  to       Next                   Page                                                                                          NIT       F         44                 101




                                                                                                                                                                                                        SWILL                                IF         PAGJS BECOME SFPARATFD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   US00000278
                             Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 29 of 96 PageID #: 625
                                                                                                                                                                                                                                hase            read an I                undcrstnnd                                the           Notices            I       imructions and                                      Deli nitions on                                 ATF Form
I       Certffi that                           n       I   I   Ormle r                     i
                                                                                               n Section                      a re   irue          correct                      an d        cot-tip
                                                                                                                                                                                                             I   ete        I




                                                                                                                                                                                                                                                                                                                            crime                                         as a                                   under          Federal                                            and
4473                                                                                                                          es                                               La     if             ant         not the             actual           transfercv buyer                                      is                             punishable                                    1elony                                                                          lass-I

                                                                                                                                          q ULstion
                                                                                                                                                                                                                                                                                                                   it


                   1     tin      derstand                                 that           A rimsering                                to                                I                        I




n1a            also          I    iohAv                        State             and               at    locts     I   1nss     I    ursdrrstand that                                 a     Person                N     ho      anwers                       I    e      to   a   ny        of the                      questions               I   I       b    through                      I   IA        andlor             12 b throu 11                                       12C
                                                                                                                                                                                                                                                                                                                                                                                                                           From                                                   or
is       prohibi ed                            front                      Purchasing                       or receis           ing a          firearm                      I    understand                         that          a       person              is   110   answers              yes                            to   question                   12 tLE                is   Prohibited                                         recciving


                                                                                                                                                                                                                 12d 2           and                                           documentation                                                                          18 c               I        also          understand                            that                 making
                                  a       filTarM                               Unle Ss             tile     Pei'son anssi ers                           es                it    question                                                      prosides                 the                                                            required                 in
PO                 1-iflg



                                                                                                                                                       ili            k-nit
                                                                                                                                                                                                                                                                                                                                 w     d11 1                                            6         it       01



                                                                                                                                                                                                                                                      understand                       that             the repetifiAc                                                            offirearnis                         for the             por-pose                            of
felom               under                      Federal                          Jim and                    ma           also         iolate        State              and            oi     local            law            I   further                                                                                                             purchase

                                                                           and                                         hout    a Federal               fWUMIDS                        license                iS    a    violation                    of       Federal             lalN                  See                 Imsfrurtiolls
resale for livelihood                                                                     profit           is-it




14          Tvansferee'03uvcr-s                                                            SiL




                                                                                                                                                                                      B              Must Be Completed By Transferor Se

                                                                                                                                                                                                                                                      17          lrtransfcr                 is         at         a
                                                                                                                                                                                                                                                                                                                            qU3                L            Im sho                     C11        C        cot
j6 Tvpc                          offir mnls                                          to    he           trans 15vi-rcd          tt-h




            fTv              tandyun                                                  Long               Gun                         Other         1
                                                                                                                                                                                                                                                      Mime              of Funciit-m

                                                                                                                                                                                                    01rn                        10
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   3   1




                                                                                                                       0 A-cr          h
                         Aoz          hoi-itv                             wd T             ple
                                                                                                        of 1don 66                                                                                                              Icarion




                                                                                                                                                                                                                                                                                                                                                                                        00
                                                                                                                                Cmllcwat                          I
                                                                                                                                                                      nol        I
                                                                                                                                                                                     Wl   idc        mharf                           do        11m    w           dw          m             hol         s            wC          11          oi4l_wc                 whirt                    i
                                                                                                                                                                                                                                                                                                                                                                                                       f5k           ill   N                  T   M                  fio




    I   C          F-xct2puon

               LJOCIAMCiWltioll
                                                               to         loc

                                                                              SIIOV
                                                                                     Noll

                                                                                               i
                                                                                                                                          FlmlTNt                     on             H     th2


                                                                                                                                                                                            11
                                                                                                                                                                                                     Md          wulch               a   Cop
                                                                                                                                                                                                                                                Cr    mlxelod

                                                                                                                                                                                                                                                       to         thl     viT
                                                                                                                                                                                                                                                                                  T    Form
                                                                                                                                                                                                                                                                                                             tr


                                                                                                                                                                                                                                                                                                                 44T


                                                                                                                        U St    Fe conlplelC                                    i rior              To       File       Trnn Jer Of The Firvarni i                                                                                    hi


        9-1    Dmc                ihu                  1j                                                                                                     1                           jr1       S 1o-C   T    111                    S               I
                                                                                                                                                                                                                                                             9h         Thc       N CS  I                   or          Sm

               I   f1i   l   sl   n   I
                                           I       ted




                                                                                                                                     d    by       MC                 or ilw                                                    L                      19 d             File      Ft
                                                                                                                                                                                                                                                                                                                                                                                                                                FF Il                 NICS                   w     the




                                                                                                                                                                                                                                                                                  1 1WINI C                             V71S                  idA withm                            3   bw i


                                                                                                                                                                                                                 It                           i1w                                  1        fee             e    1      e    I   1    1111    N1        C'S or        t   I   I   C    Ipp             up       ri   ic     SmI                       LO       I I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   to

        lo'c       CO117111CIC




                                                                                                                                                                                                                                                                                       Ni                                             L Eo                  o   ee                                                                                                       0                     1
                                                                                                                                                                                     N Ics                                                                                                                         n         F                                                                                                                                                         7




                         I   C    n   Li       i   I   c       n    1-1
                                                                          d     11   ra                                                                      ot       thi                                                                10                                                     i
                                                                                                                                                                                                                                                                                                    i                   f        F             11       1                                                        I                        z                                                i




                                                                                                                                                                                                        chcr                             mplclcd                        durini tht                      NFA nppro                             11                              on


                                                                                                           as rcHocred                   on    the      apprmd NFA                                                                                   Swc

                                  N                                                                                                                                                                                         has          3   ahd             PCr11 it                        Ole                 Sl oc            vb-l                                                                                                                                    Cjli dht'01




                                                               CClo

        lssuini Sonic                                  and                                     Fpc                                                                                                     e                l                              Fxpira wn                                            f 1j        tW


                                                                                                                                          7
                                                                                                                                              e-ctio Iu T_BT                                                 compl                   Cie if          PcLrsonnflN                  B         Transferec 113



    irdic          ti-misl-or                          cd dw                                                takus         Place          on    a                                     dav             From         tre       Cialc            that     dl                                                                signicd              Sz iop              A            the


    scelion                  C    inin echatelY                                       Prior to               tile       11-ansfer         C11 111C           Fircarnits                              l5cc         bl Irlivvlol                   sffir            Qww-t1l                   2           imd-7                     i




                                                                                                                                                                                A                                form                                 true                                   and                     complete
    I    certify                 that                  my             answers                       to     the         questions              in   Section                            of this                                   tire         still                      coi-rect



               Tmnsf ercQ's BLivv's                                                            Sitmaitire




                                                                                                                                                                                     Transferor Seller Continue                                                         to    Next           Page

                                                                                                                                                                      srAPLE IF PAGES                                                        BECOME SEPARATED

                                                                                                                                                                                                                                                                                                                                                                                         A        I    F    Form       44   3                              5




                                                                                                                                                                                                                                                                                                                                                                                         it                d                     2f   t
                                                                                                                                                                                                                                                                                                                                                                                                                                              I   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                           US00000279
                              Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 30 of 96 PageID #: 626
                                                                                                                                                                                                                                           Transferor                                 Seller                Ei en               If     The Firearn                                                                      Transferred



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            MIDer
         lanufaclurl r                                   and               Imptirtcr                                 if         tw                til        OIL

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Galt
           1   1
                    i
                        11   al       I     I
                                                T cr         if        i    In
                                                                                   11
                                                                                         1 11 L                            i   vc




    REMINDER                                                      By        the               Close                            Of     Business                             Complere                    ATF

T_TWTIN7imiber                                                         offireanns                                              Tranifeired                             Plcax                  hoodii                i
                                                                                                                                                                                                                         ite                                                                                                                                                                                                                              s        it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            pa           n    redempt

                   one               iwej              three                 ac Do                                   not            usenwilterals
                                                                                                                                                                                                                                                JF                                                                                                                                                                                                             14                A hw e


     I         For            Ue                by           Licensee                              6cc                         btslmIcimtv fiw                                     w                                                                                                                                                                                                                                                                                    1    Pm1tc part Man




33                                                                            ijanw                         and                address                      ol'iratislo                                                 and            Feck-ral                           Fireirm              Uccww                   Numhl r                           f   1 lusi              cl
                   Trade orporatc

                   qf I              FL sk'am w                               A AX-A-V

                                     rA c eq cJtL
                              q       a                                                  I
                                                                                                                                              L

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              7        Co c9


                                                                                                                                                                  T-erson Transferring                                                          Thr                 1     irearm Must                                       Complete                                  Questions 34-37

                                                                       For Denied Cancelled                                                                            Transactions                                     the            Person                             Who         Completed                                 smion                             B   Must Coniplete                                           Question 34 36

                                                                                                                                                                                                                                                                                                                  thisNIT                     Form 4473 12                                         the information recorded                                                      in     Sections            B and            D         Ls

I    cerfifi                  that                  11            1   have               read                   and              understand                            the Noticus                      instructions                                   and                Definitions                 in

                                                                                                                                                                                                                                                                                                                                                                                                           licensed
Wile               correct                       and complete                                       and                        3      this             entire              lransaciion                   ri-Tord                   hasheen                              cornpicted                   at
                                                                                                                                                                                                                                                                                                            cny licensed                          business premises                                                                          premisies                      iiiciLtdi              business


                                                                                     from                                                   ing             gim Show                    or    01      ent          in    the same                           st-Ite          in        which           file         licensed                   Protruso                       is       located                   wiless ink transaction                                            has        met       tile
ternpormil                                      conducted                                                       ii
                                                                                                                     qualit'i


reqoirianents                                    OHS                   UC 922 c                                                     UnIc-ss                 this       transaction                     has been                        denied Or cancttlied                                           I     further cellitv                                  it       the         bask              of 1                   the        transferee'sibuyer's                                        rusponses                  in


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 C
Section                      A       md             Section                      C            if
                                                                                                    applicable                                         2      in       v   verificatiort                      if        the     identificadon                                re-corclud                     in     clutsstion
                                                                                                                                                                                                                                                                                                                                                18    and my rt-verification at                                                          title    time of transter YSection


WIA            complctled                                and               0         State                       or            local        law applicable                               to   the firearnis                                busincv                               it   is   my             belief           that          it    is    not unkmful for me fosell                                                           deliver             transport or                              othemise


dispose of lie                                   firenrin s                              lbitull                     on         this        Form              to       theperson                      identified                           in    Section                    A
                                                                                                                                                                                                                                                            I   I   CT     S S iLAltU                 rc




                                                NOT CES       I                          US'S I                  R     I       CT ONS  I                      AD                                                                                                                                 OP         NAS        4 17       3      I    UR Dl NJED                                    CANCELLED                                TRANSFERS NIUST                                              13E       RETAPIN ED

                                                                                                                                                                                                                                                                                           I     I   tile                                A1         filt          Iml k                Jemc l t liIccllcd                            11       NICS           tit            If



parpow                        iti'dic               Form                         I       ll                                                   wd             Fti           fic a    lo I      In       iju              t Trl          i                                                   11 iril-f                            i-i
                                                                                                                                                                                                                                                                                                                                                                                                       Nics                                       jnlli       il d               file




j lrjej                                                 d                                                                      dfl l              I         U-S        C                                                                                                                   di AIT                      Form              4-17        3
                                                                                                                                                                                                                                                                                                                                                             it       hk     Itcj           jl     cjpj          feIr    at                                                 orm              44 73           10i      r      pct
                                            lljln
                                                              FC           11111                                                                                                         IIJAY


                   h1v                Iv                               dell              er a                        Irm              to ill                pct-on             iclcpf lied                         Sll il                              ll                                  I         l-Ilich           I                      dell             cr          ill    ci msii                  did          not     uik j        pkice      dwil                     11      cpar ool              rvlililmf
                              I'll




                                                                                                        i                                                                                               ill

Ilia                                                         or                                             I    I




                                                                                                                                                                           011     ih tQ ipt                       and         1                                                           ill
                                                                                                                                                                                                                                                                                                     111 11ahelical


i l'firearim                                Thc          ir iwteror                           dicrol I                                1 11'e'll-In            liel         m   detelmin                       i1w       hlw tlknc                           ol


tit                                                 Ind               jimmLaIll                    Proper                           Cord                    Otlll                                              conse'loclill                                        ill


                                                                                                                                                                                          1                              IP            1               Jnd                                                                                    Alct                                                                                                         tkat                  an     MF        Form             1473          i
                                                        lau                be        f        millar                            101    lie                                         lof            1            C                   1              1




                                                                                                                                                                           luiciniinim                                  lmVfulnn                                                                                                m        om         roperly                                                 it             dl                ilnl      jla              ficeft                                       anci        tll
lie                                                 In       2-1       Ci R                  11 irl-s                178 and                  479                 In                                     tile                                               01                             mcompietc                                                                         L mitilcti


lie            12            or delk                er                01i        rific             or Jwteall                               Ill         1   r 7 de1a                                            state                  dic                                                 vairsl'eror                      scHer             or     di                                                    N        V                             IFTUCI           11112                                      OF



krin reml                            ScIleF             11        pru Iltned                       to                kiwi             ill             applico'ble                  Statc      la               Irid        pilbh llcd                                                                                                                    dw           iTmLutlrli                      rm                in      ii                m                                          iddidon               Iw


                                                                                                                                                                                   Ow                                                                                                      rc         Isitm                                                                                        irailA t rorsIl                                Olikl       011k                nnaL                                to
ordmancQ                              iii       boili             di         urmI-Qror s scllcr                                                         Sta            and                                                                                                                                                 Lo     tlic                                                I-lie                                              i    I




Suit                     1 e TF                          Pvbh mwm                                  5 410                       5 ffo                    Llll y         joct                                     0dimmn                                  I
                                                                                                                                                                                                                                                                                           Se Liuj S                   13       And           D      Hie              trmisi-ere ovicr                                  hould unk                     li-lake               charve                kl   SLon                  A       m
                                                                                                                                                                                                                                                                                           C              Wfion             Z-F       Inath              Ific         diam-ze                    sliould          ill    tial        j id     lkilc     Oie             dmnge                     Tli        ixnectQd


                                     AIT            1
                                                         orm               447-3              frlo j                  D                                                             jic a ccl                 ho_w                         pr1Iiw                                          phobuCop                             lwqdd               be altadiCd                             w Ow           o'nizinal                 Form         4-473        mid letamcd                             a     plirt      ol       the



                                                                                                                                                                                                                                                                                           trimsterur                                                        pemiao                   ill     rccoi-d

                                                                                              olanufacilti-Lr                                         01     c1c Ii rio             211       1       firual'in               to       t    Ronk
                                                             millorier

                                                                                                                                                                                                                                                                                                                                      of FirI avimi
censoc                       who          dkl s             not appe'u                             in            pt-son               1 ih                   ItcCri'sce'i               huil-iQq                                                 only                                          Eqwrtaflon                                                                             I-lic




                                                                                                                                                                                                                                                                                           I'll       Nirnis                                                 ohlaw                                                                                                                                           SUH        t llll
    tile                                                                     MCCIS c ojijl                                                                                     1-iiese                                                                                                                                 eportcr                      lo

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   lmnoj
tor-ill            in        cojon                  9-22 cl                   271            CH                      47 96 ihii                         mj XFF Proidiwe 013-1                                                                                                              porz i            it    fire-arm                   waliout                 pooper                 III



                                                                                                                                                                                                                                                                                                                                                     or                                                     10
                                                                                                                                                                                                                                                                                           and lDr linprkoned                                                     nol        ipor                  than                 ycar

                    Ile          1NITISIeroriseller                                                                                                                                                                      bQ11                   I'M
Ailer                                                                                    lizis          cornpleii                     I 1 111c

                                                                                                                                                                                                              the         Volicc                       Gcw                                                                                                                                                      Sc0ina               A
mak oilieconipleled

ci       III   histriiclrion                                 and            Defjojlillo                                    J and            Will            SUPPOM111-1                  dOCUMUMS                          Pdfl
                                                                                                                                                                                                                                            C01isillel


                                                                                                                                                                   retaiiwd                                               20                            and                                11W                                                                    nwsL peFsovi
Permanent                             records                         Sildi              Fomis                         4473                must             lie                           For at Icast


                                                                                                                                I ATE                                                                                                                   Jaw                                                       aiat      ih            answc is                               inie              cj-rct               and completc                         Hco c 2r                         fl-thc
                                                                           he submitted                                                                                                  he                                                                                                                                                                           afl2
                                                                                                                                                            Filing                            CItrolluiogicn
aftei              that          period                 ina                                                                                                                 nilly                                                               fb l

                                                                                                                                                                                                                                                                                                                       Lowb1a                                         imOr                   vvite          dlt         arls         ers      rj07           than                 he igllafmv may                                    be
0jillypos liow alphabetical                                                                        th-v              name             qlt'pwvheise                             I   or    nomerical h1v                                 I    tms Ic                                         bLIVC1                 IS                          to     rezid


                                                                                                                                                                                                                                                                                                                                                                                                                                it anscrorseller
doll           scrial                                                  as     lunu                 as            all           ol7the         irarisleror's                        sellcF's           con-I                                 Fornis                                                   mpleted                    by inodier                        person excludina                          i           tile                                                          Tmopcrson                S           heI


                                                                                                                                                                                                                                                                                                                                                                                                                                116DIeSSen                to        tile          ISte
44        73             ro          cl          n       tile          Salou                 lraaller
                                                                                                                                                                                                                                                                                               111an         the                                                                 mList             theii    Stan          aS


                                                                                                                                                                                                                                                                                               answers                 and                                                                             in       question                 14


                                                                                                                                                                                                                                                                                                                                                                                                                                              VIT      Form 4473                                       Vi

Ptt e                   3    of       6                                                                                                                                                                                                                                                                                                                                                                                                       Re      iied          0iob T                   if   16




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        US00000280
                  Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 31 of 96 PageID #: 627




                                                                                                                                                                                                      TI Itim       V olutioh                            or-Mi                       Ali



                                                                                                                                                                                                 to      n       S21MMOO                    fino




Rend        the    Notices              hlsirut tiwl-s       and        Dtfird                                                                                                           pnr                 in   oriairml                      ot-th        t         tile        Re
                                                                                                                                                                                                     or      voll               1he                 Stow           Sraic                        which       thc
ijlcludv          Ilsl                                                                                                                                                                                                  ill                                                          ill




loealcd         unle't's         dl     0-21tvillt   6                                                                                                                                               erlirie           niust                be           hand i                 riilefi          in    bnL          PLEASE
                                                                                                section                        A                     N11151                 Be Completed                                       Personalh                                    13       Traw'rerec                        Bit




                                                                                                                                                                    1
                                                                                                        f

                                                                                                I   I                                   I                      Nr




                                                                                                                                                                                                                   T      h             A
                                                                                                                               Postal                          ahbre i iriml                                        t1re                                   till       li               annot               bk   l




                              i-cuv t




                                                                                                                                                                                                                                                                                                  or



                                                                                                                                                                                     n               or      oo          ill                        hOA S                  tt     0                        Ot   til




                                                                                                                 rn                                                                          I
                                                                                                                                                                                                                          VW-nh 1                                                 ju       ilre       not                                     li In              I   cv   bul      er   it    k   I'll




                                                                                                                                                                                                         m
                                                                                                             I




                                                                                                                                    h       o r                    rs oll                        If                11re        I-lilt               HIC           c        wl               l   to    1 ree           bil                   ll 2    1   ic C-n            C3 n j             rl     it   s   ul
                                                                                                                                                      p1                                                                                                     1                                                                          t




                                                                                                                                                                                                                                                                                                                                            not     It     fit
                                                                                                                                                                                                                                                                                                                                                                                                     i




       deci-imintil                                                                                                                                                             t1m      tho             fl llc        vherv                        vou           re




                                                                                                                                                                   cr       dishonuribic                                       on hfimis


                                                                                                                                                                                                                                 or             wii-eatfllj




                                                                                                                                                                                                                   Oc




                                     uu                                      ot   i   r         m                         u    I                     CIt       72


I
                                              ah t       ifle yajh       or a-Iflawfulh                                       ill           th f               Uniled                    stares


i   A   1
                   A      N                                   I ai                         lfhllllii                  J   lo                Ihe            ulliied                       SUlt-S UIIdCF                                  flOM              t-tinm Ll-an                 I
                                                                                                                                                                                                                                                                                           v sn            Sci         i     1   117t
                                                                                                                                                                                                                                                                                                                                        iit    ll         61 f




    12                                    d                             In   a              t   C   d       1f            c                                    s            a        c   d           n   r
                                                                                                                                                                                                             h     n   st ru c                  o   11
                                                                                                                                   er
                                                                   11                                                                        I             I            t        L               I                                      I   I
I                   1                                          t                 11   it                         if                              I     I




       11 ou            fil     an   I         1-t                                1 siicd                                               or Adi-nission                                               numhrfr           AR-l                      C51S                           or     i
                  Edwoni             r                                                                                                               Trtinsreree Buier                                                  Condque                                   to       Nex         t    pa        Li                                                                     VFF Fotn              lj        tft 110



                Ofl                                                                                                                         ST APLF                                   11             PAGES BECOME SEP Rk'TLD
            I




                                                                                                                                                                                                                                                                                                                                                                                                                  US00000281
                              Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 32 of 96 PageID #: 628
                                                                                                                                                    and         L omplete                                   I    Ila              4    I
                                                                                                                                                                                                                                                          Wid           unde

4-173                         understind                                       tivit                                                                a      if    I       arn             not           the               actual                    transferet buer k                                                           it    cri


                                                                                                                                                                                                                                                          e
                      1




ala           also                    N    iolate                       State         land                                                                           erspn                    j       lit        tjjjs            j    rs           N                   to       am                  of the                         ques


is                                                          from pui ch                                                                               ntivrstand                               that                  a
                                                                                                                                                                                                                                 perqon i ho                        awm                     ers                        es            to     question                    12AI             is      prohibited               fron   I-eceh       int   01
     p't-ohibited




                                                                                                                                                                                                                             wo        idet                        mion                    ii4h               re Pc                     i   Na   lhis         0    it   I   i    i   ction
aa            falk oval                                                                                                                                                                                                                                                 i                                                                         i




                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                     bm                          further                           underswild                                   that               tile             opethive                  purchmse                   of fire Irms                  For the      Purpo c
felon         v       under                                                                                                                                      lot-nil                                    I




                                                                               and                     wit                                                     icense                                   violation                                  of Federill                             law                 Set                                                                                             74
rf Salc               for                 iiA           Aiboad                             profit                                                                                        is    it




                                                                                                                                                                                                                                                                                                    tifer




16        T                                                         e-w-ms                                         iclicck              uica-4      oll        02f                                                                                 17          f   ti       a   nsfj                               a           a     quahf in                      uz in             sholv       Or   c cm
                      pi of                                                            to he                                       or                                                                                                                      1                                                           I

                                                        fn




                          i       I   fanck un                                         k            Gun              Oflicv        Firarm                                            CCCW 11                                 i
                                                                                                                                                                                                                                                   V

                                                                                                                                                                                                                                                                            dt 2
                                                                                                                                                                                                                                       J

                                                                              alwl




                                                                                                                                                                                                                                                          ll   s        A-f               F Fol




                                                                                                                                        4 led       Prim To                          Tlw Tv i

          a                   a




                                                                                                                                                                                                                                                                   Oc
                                                                                                                                                                                                                                                                   Thc                                                                                                                            20-T     i      At'd hom NIC 2                    or
               Tlw                                                            lrlmfflv           Fil                           NICS           or    Illo                                                                                                   d                              fol
                                          rsponsc



                      F                                                                    E-7


                      0                             lknicd

                                                C                         I
                                                                              d
                                      J



                                                                                                                                                                                                                                                                                                                                                                                hml          3




 1   l4e          i   Cmp                                                                                                                      11     11 1 Tl            d                I   111c          fc   i
                                                                                                                                                                                                                                      111    t-I
                                                                                                                                                                                                                                                    PS'Poll             t            V          Ll      I    Uc            j
                                                                                                                                                                                                                                                                                                                                    dl      1     D       N    1
                                                                                                                                                                                                                                                                                                                                                                                Cll    LIC       11 11f    ij t
                                                                                                                                                                                                                                                                                                                                                                                                                   111C




                                                                                                                                                                                                                                                                                                                                                                                        I'MIIICOM2                     C
                                           n            I   I
                                                                I   I   a n   d    3rId




                                           Nc                       Nit           cn c                                                                    OUI d              ChOCk                          V    71              C011-1111 tUd
                                                                                                                                                                                                                                                                   JUI          il        L-1       lie            T                    Jj mco            O                                                       11   idTlal   whi          111   yc    ci-vt



                          j                t    t   l   c           NFA        lin w                                                                       1
                                                                                                                                                                                                        CJ           I   i   Il            SCC 1W                           I             17        0                                                     26


                                               N o NICS                           c
                                                                                                                                                                                 N                l         kt                         Ihd pem it                                    li         rn          Lilt                                Olc                                                               lc                A hicil




                  11L                 Ialc                          mid       Pzrin                                                                                                                                                                                             oi              1
                                                                                                                                                                                                                                                                                                                                                                                                                           f    W

                                                                                                                                          T Tft sf BtCompleted                                                                              Pervinillk                                    BYTransfereu                                           Bu

                                                                                                                                                       day                                                      dtc               dtw                                                                   huper                        iLnlcc           S                                                                             fllUst     ccmnpl
 IfIlIt               1ratI1 1'er                                   o dl                                 ulkes pfacz      on   I    diff'ovent                           k-0111               dic                                                  tile


                                                                                                                                                                                                                                                                                                                                    2
 Sec ioll                             C                                                             to   dic   lransC r   uC the        fir   2firilws                   f5c                                                                       t-OP
                                                                                        prictr


                                                                                               bot-he que-stions           in S-ecti-onof-th_il'mun rest                                                                                   ill




 77           Tran                                                        Biv
                                                                                                                                                                                                                                                                                                                                                                                                          Recertifictnion             Dutc




                                                                                                                                                                     n   S       t   1 or Seller                                  Continue                          to          Next                        Page

                                                                                                                                              STA          P    1E           i       F        PA        G        ES               B E C0                   I
                                                                                                                                                                                                                                                               F        S       E         R R ATE D




                                                                                                                                                                                                                                                                                                                                                                                                                                      US00000282
                                Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 33 of 96 PageID #: 629
                                                                                                                                          Must                                                             13        Transferor                              Seller                EN    e                 The             Firea
                                                                                                                                                                     Completed

                                                                                                                                                                                                                                                                                            26
                                                                                   4

                                                                                                                                                                                                                                                                         Serial              Number                                                                                       Type               Set 11ANWL1'0 7                                                          aimec        or
    Njajwfic urer and                                                     Imporrev                          Rom                I

                                                                                                                                   t fdl                                  Mode
                                                                                                                                                                                                                                                                                                                                                                                                                                          2                                               Gaw-7c
     njami acilwer                                             awl im-porr                                     Cl        chff rew                       i




                                ic
                                J          I       1   1          nas

                                                                                                                                                                                                                                                   Mgff




                                                                                                                                                                                                                                                                                                                                                                                             Within                   5       Cousecuti
                                                                                                                                                                                      A                   Form 3310A For Multiple Purchases                                                                                                 of      Mind-uni

T'g-Tc tTil                          NTjm-b r of                                   Firearms Transferred                                                     Ple                                                                                                                              30            Chec                              ariv            part of                this           transaction                      is     a
                                                                                                                                                                                                                                                                                                                                                                                                                                                  pa            Ill   re            emption


                                               0       I 1CL                        tL              Do      noi         use        numerals                                                                                                                                                                                                  e     Nuilibcr s From Question                                                               24 Aboi                     e
                   MIL               Ilk
                                                                               f

                                                                                                                                                                                                                                                                                                             I




                                                                                                                                                                                                                                                                                             32                                                                                                                                               a pril-le                       parly transfer
                                               b                                                                                                                                                                                                                                                                                                             transaction                           is       to    facilitale
                                                                                                    Ise                                                         Otf Vi                                                                                                                                     Check                      if     this
3     1            For          Use                             L icersoe                                         hmwilcliwlsfi
                                                                                                                                                                                                                                                                                                                               Stv                                                                      Gfiwsiiou                   32
                                                                                                                                                                                                                                                                                                             Li

                                                                                                                                                                                                                                                                   License                    Number                       Ofusi roWain                                         ul        lc-r                                                  d ko                  fil     e
                                                                                                                                                                                      Her         mid Federal                                Fireai                                                                                                                                                                                                               I




                                        corpora e name and                                                          address                                                                                                                                  Ill
33
3                  Trade



                                                                                                            N

                                                                                           I
                                                                                                1a                  I     AW-1                                     kfflg




                                                                                                                                                  T-rson
                                                                                                                                                       Tr-ansferring                                                      The Firearms                                     lfjust                  Complete                                Questions 34-37

                                                                                                                                                                                                                                              Who            Cninpleted                             Section                          B       Must Complete Questions                                                                      34-315
                                                                          For Denie Canvelled Transaction                                                                                   i         the            Pel-Non



          certift               that               1                     bas       e       read            anti       understand                            the Notices               Instl-uctions                                an          Definitions                 oil          this       ATF            Forna                    447-1             2        the itarormation                                    recoi      d              if
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                             SLTdons                      Rand 1              is




                                                                                                                                                                                                                                                                                                                                                                                                                          voi
I                                                                 1


                                                                                                                                                                                                                                                                                                                      Ousims                                                         licensed                                                                                 hAin s
                                                                                                                    3                                                                                                                                                                                                                                                                                                                             inclildc-i
                                                                                                      and                               entire               transaction                  record                 has been                    conaplewd                   at        ni        liceirsed                                               fimmises                                                        pi
u-oc               c   0 rr ccL                    and complete                                                           this

                                                                                                                                                                                                                                                                                                                                                                                         uniess             this      transaction                       has           met           the
                                               conducted                               from                a qualif-ving
                                                                                                                        1
                                                                                                                                              gun Show                   of    e    ent          in       tile       sarne State                   in        N hich            the licensed                       prernises                         is       located
ternporaHIN
                                                                                                                                                                                                                                                                                   further                                                   the basis                of                               the transferce's bu                                     er's         response                   ho
                                                                          U SC 922 c                                                                                                              been denied or cancelled                                                                                certils                                                                             I



                                                   of 19                                                                Unless                this          transaction              has                                                                                       I                                                   fill

requirements

Section                         k    and               Sk-ctioll                    C           if
                                                                                                     applicable                           2       fnN        verification                  of the idenfificarion                                    recorded                       in    question                     IS       and                 m          rL erification                                 atthe             time oftransfer                                  fSecpimi               C

                                                                                                                                                                                                                                                                                               that                       not              uniaNx-ful                 lot           me            to sell          deth          of transport                               or      othem          ise

lims               Completed                                   and 31                  State or                   local            km         applicable                  to file         firvurills                  busine'ss                         it    is
                                                                                                                                                                                                                                                                   nj          belief                        it      is




                                                                                                                                                                                                                                                   A
dis
           pow     ose of the                      firearm s                               listLd              on    thi-S         form           to tile            erson           identified                      in    Section

                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Wic Tranferr-d
                                                                                                                                                                                                                               Sellel's
34                 Transft1rov's                                         Sefter's                     Nlan 5 Please                               Prbit3i                           TrawircivA                                                      Sigyjt




                                                                                                                                                  AND                                                                                                                      RMS               4-1-73          Ft      R               I-N ElCANCELLED                                                         TRANSFE                      IRS           MUST it R ETAIN D
                                               NOTICES INSTRUCTIONS                                                                                                                                                                                                                                                            I




                                                                                                                                                                                                                                                                                                                                                                                                                          NNIC-S          or iFfor        an otlwr mnun
                                                                                                                                                                                                                                                                                   run                                                                       afur                   NICS               Jicckk                 illitiiit         3       01 1      ficcll            tc     nw t rc aw
                                                                                                                                                                                                                                                                                                                          owpk t d                                         I                                          i
                                                                                                                                                                                                                                                                                                     is                                                                                                                   S
                                                                                                                                                                                                                                                                     lic                     icr             not



                                    o      lha             11

                                                                  Person
                                                                                           hcctl A                  under           lit       U   SC            921       Im         dclcmlinc                       it    h           III                         thc             ATF Form                  4471                  fit     lji-j     h 2F      r crd                      f'ot     at                                               urw                                          rcpcci
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            rcwincd
                                                                or dcli        cr                                                  III        pcfon             it-icii6fied              mS Ctiin                        A        x-id                            to      hich                i    sd            dolrurv                          of                               did           not       takc
                                                                                                                                                                                                                                                                                                                                                                                                                      filzicc
                                                                                                                                                                                                                                                                                                                                                                                                                                     Sk tll         be         clxmkwlv


to         Illert           the                                            buv-cr ofrtam                                   ri stricilmls                      On   flic
                                                                                                                                                                              fecItit
                                                                                                                                                                                                 lfld                                                              ill     alphabolical                          w         1alle                   f                                         or        QlirulliJnLic fl                    ib l         Ahl

                                                                                                                  ofil     firearm                Ilium dctclmiill                                    ltm fufllcs                       oi
oi frearms                                     Thc                                                                                                                                        tile




dl            lrandnoll and mailwlin                                                                 pl-oper
                                                                                                                        rccords               ifltlw           U 7111 Ictical                Concqtwnd                                      IliQ



                                                                                                                                                                                                                                                                                                                                                                                                             discu              ers thal                     ATF              Form           447         is


                                                               Iw4         be              11nlifiar              xith     Lit
                                                                                                                                          pvovisitvm               cil     18       Li 5     C            92     1
                                                                                                                                                                                                                          11       und                              ll'the                                                                IF       the                                                  cr                                              in

                                                                                                                                                                                                                                                                                                                                                                                                                                               bn
                                                                                       t
                                                           I



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    rred         lnd
    the       revijlatitltlt                           1         2-1       C1711               P irt           4-7X      and       47             Ili        dQwrmining                   file        lwwl-Lfllic S                     M                           illcomplvtc                      of      improllel-ly                           Completed                        alte              III       firo 11-111                                   trnjisl          I                        III



                                                                                                                                                                                                                                                                   tr insfernr                     scilcr            or the                mwslere buvcf                                     I     ishes          to      cor ct           the                                              or
    tll       sak               or    JL lker                            cra        vitic            of-ill'it            Un       lo     a    resittent           C


                                                                                                                                                                                lawi and                                                                           el-rorts pjjj                           tj con              jh            inicciumc                     lorm and                          mak
                                                                                                      it       kjimi      the           applicable                                                          PlIbli5lIcIf
                                                           is
                                                                   pv Ifmid
                                                                                                                                                                                                                                                                                                                                                                      trawl-Cer-or-seHer
                                                                                                                                                                           mo 6eru                                                                                                                                                                           The
                                                                                                                                                                                                                               I


                                                                                                                                                                                                                                                                    re                         it     tile
                                                   bolb                  the                                                              State             and    the                                         huyer               Z                                                                              tijintocopy
    ordinnnccs                          in



                                                                                                                                                             md                                                                                                     Sc twns                   B ind               1        The               trartsler icou er                                    Jwtdd              only         make chajw s                              lo       S mion A               and
    State                   Sec            I   TF              Mihlicailill                    li     i-300 5             Stw Law                                  PulL hcl-l
                                                                                                                                                                                                                                                                                                                                                                                                             and
                                                                                                                                                                                                                                                                                   Whoc             t r    matic              life         ChanLes                   illould               illiti'll                      date       thc       211al


                                                                                                                                                                                                                                                                                                    Should                be              altachcd                                   orii4inal               Fonli 44-f                    arld rc
                                      ATIF             Form                    447                  niust       be                                      at the     licvnsud               hti ilicis                 prclms                                         pholocop                                                                                   III    il-te




                                                                                                                                                                                                                     Nc
    Gcoeratly                                                                                                           cmrfplc cd

    whcn               a        fire mn                is        transternd                           mcr-the-counier                                       Fccicral      1 iw        IS         US            C                                                                                                               fici-malicill                     Fe ords

    aliowi                       liccn cd                                                                                               or dcaler               to              a    fln-uarni to I                       nolill
                            J                                    impot-ir
                                                                                                                                                                                                                                                                                                           of        FirLarms                                V 11                         or       Cmlmlerc Depamiient                                                flllj
                                                                                                                                                                                                 prcmiQ onk
                                                                                                                                                                                                                                                                                                                                                                      Slate
    Cen CI dic                             dov                  fit-it
                                                                           appe Ir                   in     Person         at       fit                                  bu iiics-i                                                                                 lExporiation

                                                                                                      e-naill                                                                                                          tire            sf                           krcarm cNporm                                         I         obf-am               a    hceii                  Prior
                                                                                                                                                                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                                                                                                                             Qxpom                Wariling                                          pel on
                       fralish i-ee bLiver                                         ftlccl

                                                                                                                                                                                                           I                                                                                                                                                                                                     1
    ifille

                                                                                                                                                                                                                                                                                                                 A                                             audlorization                                 m            he     Fined not                mon               Ilidn            I   0flif 0co
    Forth                       eco m 922 c                                         17         CFR 47N-o6ib                                and          AIT        Procedure                 20       1
                                                                                                                                                                                                                                                                    Was             a       fircorin                  ithout                 proper
                                                                                                                                                                                                                                                                                                                                                                                                                   Sc I              U SC
                       in


                                                                                                                                                                                                                                                                    and or                                                    tr           n it     Imirc            Ill                 10 vears                                                         77X               c
                                                                                                                                                                                                                                                                                         imprisonc-d                                                                           if




                                                                                                                                               firenrills              ci-ansaction                   helkhe               must
    A11 r              Ill           Mins eror's 11cr has conipletedihe

    make he                          f-ornplewd                            original                    ATF           RIM            4473           hvifich             b1chtiley            die           Nwif-C3                      Ge                                                                                                                                                Section                 A

    erill          Insfruc6ons                                    ami          Dfijinans                              and any                 supporting                  dockirn                nu        P IrL ICIIISI hcr

                                                                                                                                                                                                                                                                                                                                                                                                                     Section              A     ol'this               form and                   cernt
                                                                                                                                                                                                                                       Ind                               lie       tF    flSt erCebL1 fr                                  must persoii dly complete
                                                                                                                               must be                                                    lca t                      yCaN
                                                                                                                                                                                                           201
                                                                          Such                 Forms 4473                                               retained           tor      Lit                                                                              1



    permanctit                          record z
                                                                                                                                                                                                                                                                                                                                                                                                  and cooll eLe                           t-lowevcn                    frifie             trauslewe
                                                                                                                                                                                                                                                                                                                 aasNers                                 free corTect
    alter that                                                 may         be          ubmilted                      to   ATF                 Filing           may        be    chrolloingical                            01-v         date                          sgji               that        life                                     are
                                     period
                                                                                                                                                                                                                     rrtwsac                                         hnyer              i    unabic               to      read               and or            write                 the          ansvers                 wher thm                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Iignown2j                  my           bc

    ojWisposition                                      alphabemil                                    t1j   v    name ofpurcha Liv                                  or     vitimerical                     b-f

                                                                                                                                                                                                                                                                                                                                                               c cluding                           th f      irtnisferor Sc                ter            TINo                                    wher
                                                                                                                                                                                                                                                                                                     by another
                                                                                                                                                                                                                          Forms                                                                                                                                                                                                                                             persons
                                                                                    lonc                            of    the       transferor's Seller'3                             completed                                                                      completed                                                             lierson
    lionserfell                         munherl                            as                        as     all

                                                                                                                                                                                                                                                                                                                                                                                                                                                         traosferee
                                                                                                                                                                                                                                                                     111 m          tile                                                                must then                        sli-m as            witnesses               if        113C                                         bu t I-75
    4473               are          filed           in          the        same marincr
                                                                                                                                                                                                                                                                     answers                 and           sienantre1ccrlificatil                                      to           in    qlleSLikill                14


                                                                                                                                                                                                                                                                                                                                                                                                                          NIT       Form 4473                     330t              111




    P                                                                                                                                                                                                                                                                                                                                                                                                                     14 iiscd             October                101n
          a   u3   e    3       u f 6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    US00000283
                     Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 34 of 96 PageID #: 630




                                                                                                                                                                           iolll    w
                 IIT     PLMNIMIAL
                                                                                                                                             0 a          1 0000                                fine
ill       Qfj


                                                                                                                                     I oe             ki       mrk iwll                         onk                     nt    Ow       iik

Rc d           Huz                                                            on

                                                                                                                                lfm          in        cl-oll                in    Me

                                                                                                                                All          unirifs                       must                 be              hLmo Hftefl                           if    ink                                    PRU T
                     unlu is tht   injmICIIIMI        i


                                                                                                                                     Compja il                                     Person Ilh                                     R     Trim fereeil m                              or

                                                                                                                                                                                                                                                                                               Al




                                                      c ind                                 Poitlij        10 bro iMion
                          S        if   P
                                                                                                                                                                                                                                                                                                                                                                                            P        6




                                                                                                                                                                                                                    1101-11       1    U     c       1I     0b             15410     10       lr    nlld       11   h   ill           fl   I




                                                                                                                                                                                                                                                                          il c   qli 117 t
                                                                                                                        1                             s                                                     r       I   r                        I   I'L    iml the                      ff        rnnsl    ereo        bm                     r   i
                                                                                                                                                                                                                                                                                                                                                               You
                                                                                                            t   c                             1
                                                                                                                                                  i                                                 I           I




                                                                                                                                                                                                                                                                  1                                     k               a              o   o               r
                                                                                                            7
                                                                                                                            n            I
                                                                                                                                              i           n    I       i    1      n    f   i   I           I   h                                          s Fe       f    1 u vt   v    th         I
                                                                                                                                                                                                                                                                                                            n S e             I   i                    t           it   11        f2   I




                                                                                                                                                                           MT       Fi          i

                                                                                                                                     i   ki               hol      LI       nd                      i   erlizi-li
                                                                                                                                                                                                        I




                                                                                                                                                                   1                                r




                                                                                                                                 k
                                                                      n       C   d S              S c                  n
           h                                                              i             t




                                            aic                                                    the     Ufmt d                        sw
           c            Arl   ou     fin                            nlawfidl                ill




                                                                                                                                                               undef                                                                                                                                            olil vi'm                          12
                                                                                                                                                      Qs                                        ruMMIMI                           21   1111




                                                                                                                                                                                                                                                                                                                                                                                            7M
                                                                                                                                                                                       il




                                                  p                                                      011     4t'F_T                                the         iiistrl                  lcllnrl                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                             11


                                                                                                                                                                                                                                                                                                                                                                                             E   I
                                                                                                                                                                                                                                                                                                                                                                                                         L-i
                                                                                                  1-11




                                   h 2il     om           wii   L   1ood          dieii           of     r IdniIsI0 o                         mMilci                               111                                                 i r       10
                                                                                                                            rc
                                                                                                                            5        f       el       T       u ve          r                                                to   Nvt
                                                                                                   STA      P       I   E            IF           V1GES BKI OMFI SFPAR TED
      P   r2




                                                                                                                                                                                                                                                                                                                                                                                           US00000284
                   Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 35 of 96 PageID #: 631
                                                                                                                                                                                                                                                                                                                  oficu                                                                   and        I Cfiniti 0                 s oil            T       1-ortir

                                                                                                        true           correct              a   lid        complete                                    hne                 rpiid           and                undtrst'and                           thu                                        I


                    th9t     mj uns jevs                   in     S cfion                     ire                                                                                              1




                                                                                                                                                                                                                                                                                                                                                                                                             unde            Feder           d     lov
                                                                                                                                    11-a             if          ani      110              t   lie           I   du        it    tvamferee lim                                      Ll              a   a         i
                                                                                                                                                                                                                                                                                                                      nle p                    ihoble               as    2       lelon          y

                                                 that                                     PL's OWICS6011
                                                                                                                                                           I                          t



4473           1   Linderstand                           a115muring                                                                                                                                                                                                                                                                                                                                                                                            Lc
                                                                                                                                                                                                                                                                                                                                               Ib                                               mdlor                       2 1i           through         I

                                                                                                                                                                                          ho           ariw                ers       A es                           on            of dic            questions                              I                                          I   1A                            I




mal                                    St        te   andfor              local      lm            I    underitand                  that             a perfoil                    N                                                                           to
                       l joijite

                                                                                                                                                understand                            tha                            e rstr      1    1         It    1 a                    e rs        A
                                                                                                                                                                                                                                                                                             es               o o         I   i   e   ti           1   2   A    1    is   p roh             i   b tedi            fi   om        receh Ing                or

                              from purchasing                                or recei ing                   a    firearm                I
                                                                                                                                                                                                   t    it
                                                                                                                                                                                                                 p
i
    s   prohibilied                                                                     t
                                                                                                                                                                                                                                                                                                                                                                18x                       also           undurstmid                         that
                                                                                               answerl                                  to      question                  I       2d1                     and              pro         ides                  theocumenta                                     ti   on              rq uired                 in                     I




                                                      unless
        sqeSsitlL        a   firval-iii                              fl-le    Person
                                                                                                                                                                                                                                                                              ith                                     to          this     tra         tisaao                 i
                                                                                                                                                                                                                                                                                                                                                                                  s       a-e   ri       I
                                                                                                                                                                                                                                                                                                                                                                                                              c-p      UL h           ll   bie    a

                                                                                                                                                     or rilisrepre emed ideuvificaiion
                                                                                                                                                                                                                                                                                                                                                                     I



                                                                                                                                    I'dw                                                                                                                                             respud
                                                                                                                                                                                                                                                                                                                                                                     orfirt                a rnis for                                                 C   of
                                                                                                                                                           Ioc d          him                          fut-ther                  anderswnd                                   aiat        tire           rewdti e porejse
                    rider Federal                     Im       and uia                 ut                                        andlor                                                        I




                                                                                                                                                                                           viol'ition                            of        Federot                       low             See Insiruaimisjor Quesiion                                                                             14
                                                                                               j       Federal             fireiii-ins               license              I           a
                               ihood             njid profit


                                   S    13   U VC




                                                                                                                           S    C   t   i   o                                                           0111pletal                                   B
                                                                                                                                                                                                                                  17                 11                             is       it     a        C111 11 f-ina                         ml       s11OVF




                                                                                                                                                                                                                       1         NN                  iff      I
                                                                                                                                                                                                                                                                                                                                                                1w




                                                                                    issual             DoewlICIII i1lun                          07




                                                                                                                                                                                                                     lil    11       jil             V11    l1j




                                                                                                                                                                                                                                                                                                              5                                                                                                  10
                                                                                                                                                                     To                                                          Of The                            1 ire t        rnw                   ir




                                                  11    2n        or 2              N1uFt              Be    Cofnplvtk if                       Prior                             hil
                       Questiml                                                 1




                                                      Cc   1     I m Ci                       TinNillL                 inl'l-inll               l Cw       n
                                                                                                                                                                                               A                                 T    1                       lh             MC               I'l                                                               llwifli               I                             jc

                                                                                                        Ile       Mlo
               iiM13111iiii-I               o     NIC      S    it        ihf




                                                                                                                                                                                                                                                                  b
                                                                                                                                                                                                                                                                                                                                                                                           CY    rel             Vk d        1   m                        or   th
                                                      imailF          i   hy-0


                                                                                                                                                                                                                                                                                                                                                                                      loh




                                                                                                                                                               ci'Wd              Ill                  Coilwl J12
                                   w        it   o                                  Al'tu'r    dic          11




                                                                                                            min        I
                   T                                                                      callon




                                                                                                                                                                                                                                                                                                                                                                                                                                       ho
                                                                                                                                                                 i
                                                                                                                                                                     af C I   i   C                          a       o      nn    pc        t
                                                                                                                                                                                                                                                           J di mn
                                                                                                                                                                                                                                                                                                                                                                                                                 iIlu       JI                v                 I




                                                                                                                                                                                                                                                     11 Ailj il                                         0 71 31 il                         Y


                                                           uo                   If              CC2 1wirli
                                                                                                                                                                                                                                                                                                                                                                          im               Nki
                                                                                                                           Da c         oll      I   zua


                                                                                                                                                                                                                                                                                                                                                   r
                                                                                                                                                       I   usl         Re


                                                                                               pki c             on    D   dil-F-1ow                   a              Crom                1he           dnt                Ihat            he              irnnsjnc                  hnvl-v                       i
                                                                                                                                                                                                                                                                                                                      L       n                                                                                                  ci        MUM

                                                                                                                        III    firi             Irmi                  Sv                  lawr twi                                                                     iii    7                   li d


                                                                                                                                                                                                                                                                                                                                      e
                                                                                    Ile     wairisk it           cll
         ccl
                                                                                                                                                                                                                                                                  corri m an                        d ctmifr
                                                                                                                           CdOtr A                                                form                       arp Mill                 irue                                                                                        l



                                                                                                                      iu                                   eff       this
                          that
         C cf-hr                   ir   I


                                                                                                                                                                                                                                                                                                                                                                                                P 17
               Ti   an4cre s



                                                                                                                                                                                                                                                                  to


                                                                                                                                                                                                             U   S         R EC            Ci        N1 1          S         V   A R AT E D


                                                                                                                                                                                                                                                                                                                                                                                          Al             F1111     14




                                                                                                                                                                                                                                                                                                                                                                                                                                            US00000285
                Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 36 of 96 PageID #: 632
                                                            D      11W    Be     Cnmpkwd     By 11ansfTerm
                                                                                                                          100       Evoi    H    Ile      Fhemnys 1 No




REMINDER                   AQ Me         Close       o
                                                                                              o   r




VT                                                   TI771s

       ri          flvo                  Do     inw      jf c     liniftes W'j




                                                                                 n   Tmi

                                  For   Denbd            CanIld                                                      10   c impowd Stwn

                                                                                                      at   1    1   DiAnymb     An   16 ATF K             w

                        wd    lxmplcte         Ind

tin wrl               CWw               Dom    a   VAI
                          of IS   UIV     Q Ncb          Unf                                               id   ornwOkkl        I   000 11vn                   Te        I




iTiquionenb

SmMm          A    pod     xAw C VNqI
jTia                                                                 aWh             M we Nvmws Naomi                      mi   bddAmt           4   a    nw   u




              of   we     Hwam                                                             nWWd M bulkinA

4         T

                                                                                                                                                                             si   fm   R1   TUM




                                                                                                                                       An MI SWOM                  Pik




          110                                  A'T   F   Fni-ni
 in Lkc            C111                    I




                                  ski                                 h
                                                                                                                            o
          to pool           ML
                                                                                                                                                     to
                                                                                                                            buy l
 45yoff


                                                                                                                            winwein        mid   YWWO          C1




                                                                                                                                                                                       US00000286
                   Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 37 of 96 PageID #: 633
U's Dup Irtmela
Ruleau            101    Alcoho




                                                                                                                                                                                   A       or stlij                                 11m         I   lie    In



LWI   ej   ll                                                                                                                                                                              T'Rin              Ml                           A               je

                                                                                                                                                                                                 S250 000
et    wq          aj'c    flu
                                                                                                                                                                                  to       ii                                            fine




            fit        Notices                                                                                         Jjjs           ril-111                                                   in           oriuinal                     onk         lt       thu           ficen wd                          prpm
Read                                              Inst




                                                                                                                       C
hwiwh              bf1w 77ess                 if                                                                                                                                                I'vem in fhe                               same            stale                  ill       which               dil        fit-L




locatc l          unless thc trofl a                                                                                                     922 c                            All      entviv                             must               be     handwrittell                                    ini       i4               T
                                                                                                      Section           A               Nlut Bf Completed Personally                                                                                            B                 I'l-anst'Cre




       Trnl4lr 2's                           Fliv 2              F                                                IJ   WIL Pis                    I               i liflol                      om           11       Ccrd ll                                  Lfh                  tht                                            mhidlc       w
                                                                                                                                                                                                                                                                                                                                           N1
                                                                                                                                                                                                                                                                                                                            1 Middlt
           N lme




                                                                                                                                                                                                                                    acveptA                              Innw                                 be       1   Post or




US         CIL          11111




                                                                     V                                                                                                                                                                                                                  LJ
                                                                                                                                                                                                                                                                                                          e        J




                                                                                                                                                 Olnicav                                                                                                             Vacc                   I                                                                         he    wmvur
                                                                                                                  ufhfi i m                                                                                                                         IMII'L




                                                                                                                                                                                                                                                               A H           li




                                                                                                                                                                                                                      Lj                   aw

       AnsvCi                 ilic                                   questioi                                                                             vll                      or            Im                            in    the       hos O                         dic            6ht                ol'thc

                                                                                                                                                                                  67 1                                                                          iou                     Ire               not i                actiml
           J                         jtl                                                                                                                          1                                                                      m-mrilo
                                                                                                                                                                                                                                                                                                                                                                       iv m Fi2l
                                                                                                                                                                  I
                                                                                                                                                                                                              mu                    not    thi        iwtu                                                                          tile       livew ce   C Iflnot
       M-12       Hquii
                                                                                                                                                                                                                                                                                                                                        110f
       thi        fircill'I




                               undel                  ind                                                in                       z    olii    I-OF                       Idon n                                      Iny
                                                                                                                                                                                                                                        othor ii1lic


           110i t       111111             0111




           Hn      c    vou                       I
                                                                                                                                                      1
                                                                                                                                                                              1        1
                                                                                                                                                                                           il        1            1
                                                                                                                                                                                                                      i
                                                                                                                                                                                                                              il         Col         hich        th2                    Ut




                                                                                                                                                                                                              undor                                             lov                     r



                                                       rm      fil       ii   inkil        or rt crvlail                                                                                                                            ere    You

                                                                                      d                       I   d                                   R               lia                                i    2r                    bcoll       comin                i
                                                                                                                                                                                                                                                                         n    at            I         I       nLol-11          i




                                                                                      ii    ilv     Arni d        Fol                   Lind t            i   I       i       h                               b           I
                                                                                                                                                                                                                              e     calldit         wn

                                                                                                                       11




                                                                                                                                                                                   c6n V                                           dome        slic        i
                                                                                                                                                                                                                                                               flell                              Scc 111 l


                                                                                                                                                                                                                                                                                                                           131uY




                                                                                                              LJ




                                                            Ilicn        Me-alh             lr    unka   fultv              iii       Ow      UT-iU2d                         S JL
                                                                              1   has       bet-i    idmined            lo            thc     UniL d                          Stares                 urlei                          a    noniml

                                                                                                     oi'thc       xcLptioiv                      iiw d                            in        the              insf ructiolls



                                                                                                                                                                                                                                           ILSCIS                        or



Previou            cdilion                  Al-k                                                                                            Transferee 13u-er
                                                                                                                                                          2
                                                                                                                                                              Continue                                                                                    to    Next                        Nov                                                               X   F   Form 44-1      E




                                                                                                                                      STA PLE                             I   F    PAG                       EIS               BECMI                   E S       F       PAPATED                                                                                           OctohQi       I




                                                                                                                                                                                                                                                                                                                                                                                             US00000287
                               Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 38 of 96 PageID #: 634
                                                                                                  and                                                                                                                                                                                                                                                                                                                      Definifious
                                 mi ers                                  Dd miderstaud  oidcvs                                                                                                                                                                                                                                                                  Insiructions                                                                             fill
                                                                                                                                                                                                                       lim                          read                                                                      the
                  ik          th a             A        and complete        in Section                 are true              c0k-reet                                                                              i                        u
         cer
                                                                                       rime             Fekr il lw                                                                                                                                                                                                                                       pjjnj shable                             rcjon                        untlet                                                and
                                                                                                                                                           a                                                                                                   no    qrnwhuyer                                                a
                                                                                                      es
                                                                                                                                                                                                                                                                                                                                                                                   jis
                                                                                                                                                                                                 not           lie          act ua                                                                             is                      c                                                    I


                                                                                                                                                                       I           ain                                                               I   ti
4473                  1       tin   I erslan           If    th at      a   nsive        r In
                                                                                                g               to      JL estion                 I   I            I           I




                                                                                                                                                                                                                                                                                                                                                                Ib                                            Ii       andlor              121l              through                 1   Le
                                                                                                                                                                                                                                                              Nes                                                                                                         through                     I

                                                                  and or            local           la          understand                        that             a       perwn                           ho          miw                       ers                         to
                                                                                                                                                                                                                                                                                    an               oftlic                        questions                I

                  also              iotate        Stale                                                    I


nlaN
                                                                                                                                                                                                                                                                                                                                                                    PA s
                                N

                                                                                                                                                                                                                                                                                                                                                                                                                                                   Yceh                     in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 g or
                                                                                                                                                                                                                                                                                                                                                                                            pro hibit e d                            fr
                                                                                                                    a   fireorm                       I    understand                                  that             I           person                     i    ho answers                                 es                          to   fluestion
                                         from purchasing                                 or     recei    Ong
         J rohibhed
                                                                                                                                                                                                                                                                                                                                                                               Mv
is


                                                                                                                                                                                                                                                                                     documentation                                                                        in                                  also             understand                     that               mak
                                         firearm              unless              tile                   answers                                      to    question                             12A1                   and                      prm               ides the                                                                          required                                     I



Possessing a                                                                                 person
                                                                                                                                                                                                                                                                                         l                                                           Ints    rransacurin                        N a                cr      i

                                                                                                                                                                                                                                                                                                                                                                                                                                     p unisfitiple
               filkV           bra 017M                                 glaternMfAr                    exiTiffiffila            2n                Paise or                         mjre                rewn-red                                  idumficabofl                                  iTh            respeel                           to
                                                       ri-RCIll
                                                                                                                                                                                                                                                                                                                                                                                     Offirearms                                     for    tile
                                                                                                                             State                and         or local                        1-11N                    FUrtheY                           Underitarld that                                     the repetitive                                 purchase                                                                                  purpose
                                                              Law and                    ma         also violate                                                                                                   I


felon                     under           Federal

                                                             and                         i ithout        a     I Oderal             firearms                       ficon-se                      is    a           iolation                              of        Federal               law                  ee                                                                   Ouest on               i                14
resule For                          livehilood                          profit
                                                                                                                                                                                                                                                                                                                                                                                                              CJIficmi



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4



                                                                                                                                        Section                    B               Iusf                Be Completpil                                                 B       Trntrsferor Se

                                                                                                                                                                                                                                                          17         111ransfcr                          is   at                                                    gun    shm                  of            event
                                                                                                               check                        wOrk           all         dicif
                                                                                                                                                                                                                                                                                                                              fl



 16            T pe             of       I-irearni s               to       tic    mansfciTcd                                or                                                          ti l1m


                                                                                                                Other         Forcarm                                                                 CilV                  Ct
                                                                                                                                                                                                                                                         Name offunctmii
                                                                                                     E-1
                                                                                                                5cc                                                fiw             Ow lh n 61
                                                                                                                                                                                                                                                                         Stmc

                                                                                                                                                                                                                                                                                                                                                                          S-T                                                        Pr
              a    Idi          itific-aiii        w                        1       mo              Drovr                       c           1f            D                                                                                                                      71 cd               ph                            K-l llii              1 rb                            bi irtlclivlt                                       011c Tiol


                                                                                                                                                      N ullilwi                                       C
                                                                                                                                                                                                 1Lmill                             Ilk                                                                                                                  Api                   I    lal
     I   ssuma                                              and    Tvp             of    1d2n6fic          It'ovi
                                                                                                                I

                                                                                                                                              1
                                                                                                                                                                                       oil                                                          wl




                                                                                                                                                                       I'the                                                                                                                                            to                  A1           ww                                                                           1CM-d                   11            i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 M
           T
                                                                                                                                                                                                                                                                                                                                       I

                                                                                                                        prohitiltiotl
                                                            the    Nollullit                                                                                   1

                                                  to
 I
                              ccptioll
                                                                                                                        to   tile                                                      allf           11t 1ch                   i       cnp                   to                               Form                      417
                   doo-olic-111-ation                                                                                                       pruhil lticm




                                                                                                                     Com                                                                      Th               I       j ImFer                           01 he
                                                                                                                               p tted
                                                                                                Alum Be                                                    prif
                               QuL Iiorrs                    19      20           or     21                                             I                                  1   v   1-0                 C




 F-arii ihii                                  lrms1-ere s                         bswci's           icdcmil'N       im ini'm-l lation                                      in                                           ls                                     I   L 1       T           i ICS                 or                  lalc                                        monlicr                             u


                   umw Illimd                      to        NICS             01    111c       jppropriaie               state              1-uuilcy




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  d




                                                                                                                                    i
                                                                                                                                                                                                           i
                                                                                                                                                                                                                       S    1
                                                                                                                                                                                                                                    a   i   c                                Th          I'n     I   I   o     i
                                                                                                                                                                                                                                                                                                                        f i   u        rc po         n    cs    I   k1l             C FQ        I'l       i   Lr       r       cc     Q      I'T       11-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   iT   I   CS           11


                                                                                                                                                                                                                                                                             appropFial StI C                                                   au ll v




                                                                                                                                                                                                                                                                                    If




                                                                                                                                                                                                                                                                               NO        C2 Q011SC                                  N       15    M-00      i c       1    ithlil                bGS




               e      C                                                     uhh          i     AfLei     thic       fircamn                               riw t'Cfl d                                 w                                          im rpmilsc                                              nceivedl                                from       NNCS          of       i1-1 2
                                                                                                                                                                                                                                                                                                                                                                                                njlproprilt                               St'll                                   on

                                                                                                                                                                                                                                                         D          I    d
                                                                                         b1c
                                                                                                                                                                                                                                                                                                 Namc                              dTFI                  EffljllnV C           ClMrCLIfiv                                       NWS
                                                   and Bliad                       id                                                                                                                                               10 pl iwt
                                              t




                                                                                                                                                                                                                                        C       o   nlPI-cl d  ct            durifin                 ihc       F-Aapprw-d pn cosso                                                                                         Fividfrd                    ho                         I-cc        L




                                                                                              1rcncc ied             on      the            approvt INT A
                                                  FA
                                                                                                                                                                                                                                                v flid                              1row                  tK                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                                                                                           mkC       p lace            W
                                                                                                       irCdhCC 1usr lh                                                                                                                  l                          permii




                                                                                                                                                                                                                                                                                               Dafc
                                                                                                                               Dat                co ksulilro                                                                                                                                                       01




                                                                                                                                                                                        Be Completed                                                     per'somill                      BY Tran-feree                                                Buver

                                                                                                                                                                                                       1hp             ditp                     flint         dw        frmlcfeTcc                       hu                   Cr Signed                   Smloji               A     thc              tr utsfort 2                    VILO         t         11111 t             COMIi
     T                                                                                                                                                                                 F-ir'll

              lie         Iraosfer            ol'ilie             filri-ormis 1               tikes    plal


                                                                                               t1w trans                                          arw S 1c                                             hi'll-i'l                        11011                Im         Olii      w          1            2        li         l    I


         Section                C     illmit'dialciv                    I rior         to


                                                                                                                                                              A                           is      form                  are                     still         true vorrect                                    and complete
                                              my                                   lo                                                                                              I


                   tify             that                    answers                          tire   cpiesti



     77            TrznlS1r7i-1 1TL11C
                                  s1gl-raw-rc




                                                                                                                                                                                              ror              Seller                           Conrl               line       to        Next                 Page

                                                                                                                                                      STAPLE                               IF          P       kGES                             BECOAJE SEPARATED


                                                                                                                                                                                                                                                                                                                                                                                                          ATT              F-mr      14-1


                                                                                                                                                                                                                                                                                                                                                                                                                                 I    tolle        0     1    l

         pa       e       1    Lit   i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   US00000288
                                        Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 39 of 96 PageID #: 635
                                                                                                                                                                                                                                ransferor                            Seller             Eien                  If      The Fire-arm s                                             is      NotTransferved
yl



                                                                                      4

             Nlwmfacturc                                  r         lind        lmporti i

             illunalac                       Ill        rel          and            imvii-lev                 ilI




                                   il   7c            FFL mw i                          intimb                 hwki




                                                                                                                                                                                          ATF Form 3310 4 Foy Multiple Purchases                                                                                                                 of            thmdouns                                                     Consecuthe                                    Business                    Da s
         REMINDER                                                                                                   of    Busi                    s        Complete

                                                                                                                                                                                                                                                                                             To                       CTCL                           any                part of'this transaction
                                                                                                                                                                                                                                                                                                                                                                                                                                          isa       pa n             redemptinn

                        OW                   ril'o                                   i ilc        Do          not        list        truilici-alsl




                                                                                                                                                                                                                                                                                             13
                                                                                                                                                                                                                                                                                                 I




                                                                                                                                                                                                                                                                                                          2c
                                                                                                                                                                                                                                                                                                                      V 111-1
                                                                                                                                                                                                                                                                                                                                            1ine


                                                                                                                                                                                                                                                                                                                                       k_i FT1
                                                                                                                                                                                                                                                                                                                                                          Muviber S From
                                                                                                                                                                                                                                                                                                                                                           1




                                                                                                                                                                                                                                                                                                                                                           1   s        tniZal                        is    Tio       16rim               teapt-Mitoparl-V
                                                                                                                                                                                                                                                                                                                                                                                                                                                           bove


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              tiansicT

                                                                                                                                                                                                                                                                                                                                                                                                                                          32
                                                                                                                                                                                                                                                                                                                                        ISO              hivi'tict                       oi    I-or         IIL         ofloll




                                                                                                                                                                            vll llor                      ind           Ffdt-ral Fir anrj Licensc                                                        NUMIlLfr                      l HIW                                                                             111L              filEl          I li

     33             Trndc corporaie                                                  nan-w               3nd        addre s                ol'tran


                                                         Vlllobcr                                                                     MajOslo                               ilm                 bc         mvcal
                                                                                      AXAk1UA'VA
                                                                                                                                                                                          1


                         I'FFL




                                                                                                           6


                                                                                                                                                                                                                                            Firearns NtuvCo_ro-plek                                                                                                     tions            34-37

                                                                                                                                                                                                                                                                                                                                            B                                                                                                 34-36
                                                                                For          Denied CunMILd                                                Transactions                                   th Pecson                                   Who            Completed                                Section                                                   t   ConipltAc                       Queitions


     I        ccilir         s that                          1           1    have          read          and undi rsund                                   i1w      Notices                   histructions                                  mid          Definitions             Do          1hisATF Form 44'73                                                         2        the      infoi-viotion                     rocorded                 in        Svctiom                13      and D          i s




                                                                                                                                                                                                                                    been                                        at      my           licensed                      businils Prumi-ws                                      licQnsed                  Premis
     I       ruv        con-ect                          and             ctimpicte                       and        3      llik        entire               transaction                       record lin                                              completed

                                                                                                                                                                                                                                                                                  the licensed                                                                      liwaied               onless            this        transaction                       hils       met        Lhe
                                                                                                                                                                                                                        smiii State                                   hich
                                                                                                                                           gon shov
                                                                                                                                                                                                                                                                                                                                                           is
                                                                                                                                                                      or                                   the                                             in                                                              preniLscs
     temporaril y conducted                                                               from            a   qualifying                                                        evclit               in


                                                                                                                                                                                                                                                                                                                   cortik                                       baS6                                                                                                                       nw           in

     rquiremetitis                                         ol'i          8     U S C 922 c                            Unlelsli            this             Transaction                    has             been denicti                            Or Lancellc-d                  I      17111-11wr                                       oil     tile


                                                                                                                                                                                                                                                                                                                                                                        re                                          the                                        nsfer                                    C
     S ection
     I                             k iind                       Sectionc                          ifapplicable 2                              my             Teritication                       of        dw-idt'litification                               Nvorded                     in   question                          18       art              in        s
                                                                                                                                                                                                                                                                                                                                                                                   crific      ition         at                                                             ij'Section


                                                                                                                                                                                                                                                                                                                                                                                          me
                                                                                    3                                                                                                                                                                                                                                                           unla iful                         for                tosell delh                                                                                      Lse
                                                                                                                                                                                                                                                                                                         tharlt                        not
     was complewil and                                                                    State at                  local       lav applicable                           to     the            firearnis                       business                         it   Is
                                                                                                                                                                                                                                                                          my      btlief                                   is




                                                                                                                                    Form                   the
     ikspose of dip fireavin s                                                                   listed       on     this                     to


                                                                                                                                                                                                                                                                                                                                   36            Trall ferciw
     3-1                Transferor's




                                                                                                                                              VN D 1                 1 1        N    V1         K                                                                                                                          C11           Fl      Jjf1 CAMAJ
                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                                                                                 I    I'D    I    RA 31 LR                            Mi           lS I    Rt         R       I       Wl         D

                                                                                                                                                                                                                                                                                                                                                                                                                        MC
                                                                                                                                                                            1




                                                                                                                                                                                                                                                                                         tran'fcc                     01       1       Iticarm             1                             CmLAUI b                                             or



                                        of         111C           Fol                                                                                                           on            Hit         lo'in                                                           lh         will'icr                  I      lwl                                               16 r        a    Ics AlA                        1   1111 itit          li     dll                              lnll t          P tdtil

         Purpov
                                        S                                                                                                                                                                                                    11                                   AI                      orm          J4          i            hi         hQr              O-colkl           G-wsi                              c'n                t orni 4471                  ll    till




                                                                                                                                                                                                                                                                                                                                                 w
                                                                                                                                                                                                            llllc            ifilk                                        ihc                F       1                                   in
                                                   it
     dc'sk llud

                                                                                                                                                                                                     Sccuon                    A            and                           lo    wilich'i                           11      delkfr                                   tc 1110 rdpj                 ni't       Lik-0       ph i               11 111    b           Cil'u ilok
     11-1 4             hvt'lilly                        i
                                                                                                                                                                                                                                                                                                                                       nana                                                                                                    bi
                 drt           dic               ITiins
                                                                                                                                                                                                                        D XOfl                                            111   alphIlhetical
                                                                                                                                                                                                                                                                                                                                                         ol                                      oc                                                   Lklic
     To

                                                                                                                                                                                                                    li klcs                      or                       cT     fill   allollj                       ordvF
     01          fiFViInn                               1-11C        117 11IS111



                                                                                                                                                                                                                                                  tilt
         tilt     IRWSLICLiLln                                Und            nIJU                                                                                                                            si julfll                  I
                                                                                                                                                                                                                                            ly

                                                                    musi bc               kundia                                                                                                           W 1      1               1        in   1
                                                                                                                                                                                                                                                                          1 101          tr'InA'Crur                       CHu                  ll       tilt                                                                                                      TI Fomi                 1-1




         Thc                                 I
                                                              Ili        7 TR                    P-11t        17ind                  4           Ili        1crillinill               z       ill                                                                         incoinpl                   ll        or      nnpropcrl                           compicicdahcr                                    ic          u                                                  T I'm-111              Ind       wl

                                                                                                                                                                                                                        illi                                              i1 1111 1'Cror                                   or          111ti     wzlo rFfC                        hLi'l I'ti          kh2
         th 2       jic            or        dcliv 2r ofi                               iiiitl      or MiotLim                      toa     rest


                                                                                                                           th                                                                       ond                                                                   rrnrls                     pho ocopy                          ill                                           covill     aild       nii
         tr ansi'cr                                                 is   pr-slimcd                   w                                applicabk                                  11k                                                         i




                                                                                                                                                           ind      Ow                                                                                                            ISit                   k      1 11C      Ph0L0C0p                                 I            MU11 JOV SCII                      f    ilu     ii       I
     ordoiinl s                                  it      hoUl                tile




                              Scl'AT r                              mhCtm                                                 Ollc         Lim                  Iiia    pil                              G rdinall                                                            Scclmn                         11   sod          1           The           u-1ln'I 1-tc                     bu r           should           onk lswk                      L11 11IL s             to   Sc liofI                     Irld
         stli                                                                                                                                          k
                                                                                                                                                                                      I
                                                                                                                                                                                                                                E




                                                                                                                                                                                                                                                                                     VhQec                            n Ide             111      ciluiliic                   hould             iniual         ind                         di haiiii                        Thc         cortcc


                                                                                                                                                                                                                                                                                                              hould                    bt      11 lchd                      To    the                        Fimii 4477                        md         fctamcd                                     A th
                                                 A       F      Fown                4473          mwt             b2 c mirflcted                   at        Ilic                                                            rvonll                                       phntocup                                                                                                        oi-q   liniii                                                                                pact


                                                                                                                                                                                                                             2c
         Ciellcrflly


         khci            i     Ilrcomi                          is       tr inst rri d               oll                                                   T dcrai         law                IS     L     SJ                                                             Umlst for                                                s    pernimcn                             rccord

         nllo                  a        kccnst'd                                                  1lIRLlrZ UrfV                       Or    2iCF TO                   A          J                            IIJ       fl
                                                                                                                                                                                                                               1101111


                                                                                                                                     Ow     hct Rsc                                                                                 olliv
         21lso xIn                                    does            ncit          nppjOr          it
                                                                                                           pi Cill              I

                                                                                                                                                                                                                                                                                                                                                                                          prlklrio                port           W irninv
         i
             C   111c

                                                                                                                                                                                                                                                                                                                                                                            111thoci-lalion                              ht      fim'2d            1101        lrloo       thall       ST-Ol 1 1100
                                                                                                                                                                                                                                                                                                                                                                                                             Inav
             wlh         in        section                      92211                 27         CFR          4                                         krF         i'loc       dil                                                                                       o0rT           3                              lkidIOLIt
                                                                                                                                                                                                                                                                                                                                                     fvoper

                                                                                                                                                                                                                                                                          and or             imprisoned                                l'or     lot            mort              fhlil    20         yrQr                      2          U    t



         AtIerthe                       trurtst'C


                                                                                                         ATI         Form            4473                                                           ill     VoI ccs                         Gel                                                                                                                                               Section             A
         olnk             the           CO Pieled                                   Ofio lal                                                      fithich             hichiciell


                                                                         wid                                         mid                                                 dclcllm llls                                          oflo-sliler
         er d           Ills   Irl       i   clivnil                                                                                aliv Suppoi-ting                                                         jl lrt


                                                                                                                                                                                                                                             and                          Tht transferce hitycr                                                iiw i
         permlln mL f-cords                                                     uch              Fornis             447     must            Lc         rt-tziincd           ror at             1 i-q         20 vears                                                                                                                                           per-wmall


                                                                                                                                                                                                                                                                                                                                                                LrUC             C011 CIL            lind
         a i'wi          thni           poi iod                      mav            bc ubn-ioied                     to    ATF             Filitia            mnv        bc                                                     thY          illiac                                          thIt             ti-le     nlf-ISWCF                OfC                                                         coill


                                                                                                                                                                                                           bl           o      ansac                                      IL Ver             h           unabic                        reiid         and or writ                          dic        ansivcrs            l'othci              thu t       ML         signcimre                    may        b
                                                                nlphheliC21                         kV        nUtile        q1'1DlV'ChCl Wl                         Lr     rilJR1c iCQl                                                                                                                                    it


                                                                                                                                                                                                                                                                                                              by anotber                                                    CCludnlg                 tile    vanstleror s Ilci                                 Tl w       pfr4ons                 f
             lion       scrial                   numbel-L                       a     loniz as             AT       oftlic           tr-anysllcror's                scllz r's             completed                            01-111S                                    cOmpicled

                                                                                                                                                                                                                                                                          lhan                                                                                 mlosi             dien     I
         4473            irc            filed                in      11w        linme            manur                                                                                                                                                                                   ehe


                                                                                                                                                                                                                                                                          tmsv rs                        and       sinalurcC mifiL I

                                                                                                                                                                                                                                                                                                                                                                                                                         kFF          E   orm       44     7   3      lotl Ly    I




                                   of            6                                                                                                                                                                                                                                                                                                                                                                       Rviscd                 cjw K-i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 US00000289
                                     Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 40 of 96 PageID #: 636
1   s             Dt-elmrtment                                                        of justicic


BUNAI                            oi              I cohol Tobacc                                                            Fu        t irms                    a




                                                                                                                                                                                                                                                                                                                                                         ol              to                       W111 e                                                          7M l           8    CYC
                                                                                                                                                                                                                                                                                                                  a         S251 000                                         fine
                                                                                                                                                                                        isonniesir                                         andlor                             up
a               seq              are             punishable                                               by uP            to                                                                                                                                                                      to




                                                                                                                                                                                                                                                                                                                                            orioimil Only                                             at        Ile    IiccjjsL                 j     pl-cillises                Iit     emedprcml
                                                                                                                                                 Deli                                                                                                                Prepare                                              irl

Re ld                    Ile             Notiee                                   I




                                                                                                                                                                                                                                                                         sli jo                      l                                                    ill            W           SMIR2 Shilc                            ill       jillfiL        11       the

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                                          evtIllf
ijwlade                              hushiess                                  temporarill                                 comhicted                                                                                                                                                                                                                                 I




                                                                                                                                                                                                                                                                                  All                  entries                                          must                 be               hanck                  ritwn              in      inl                PLEASE PRINT                                                                           f




                                                                                          transaction                                                          it
located                              uniess the                                                                                 qualifies

                                                                                                                                                                                                                                                                                                   ompleted                                                         flersorlall                                  ByTransferee Bup-r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                millai
                                                                                                                                                                                                                                                                                                                            Mv                          rc ord                               VO             fl cv                 fh       i lilitd                    fmj           111kidle

                                                                              buv

List              Name



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     office
                                                                                                                                                                                                                                                                                                                                                                                                                      C Inrlot                        14C          1   post
                                                                                                                                                                                                                                                                                                                                                                     W11-lepulble
                 Currnt                                      Suitc                    or
                                                                                                                                                                                                                                                                                                                                                                                                                                                          I       Coln




                                             of Birth


        S City mid                                                       SwIQ                                                    OR                                Forc t n                             C 001


                                                                                                                                                                                                                                                                                                                                                                                                                                  Lj
                                                                                                                                                                                                                                                                                                                                                                                                            I




                                                                                                                                                                                                                      7
                                                                                                                                         0b                        R




                                             I
                                                     lisp                 mc r Li6n                                                                            nm
                                                             he               foll               ov in Z             Llu Oolit                        b             hocljlu                                      or           Irtnr            m                              v                y         or                     llo                             in       the                 bo c   0-w rii      to                             ht            oth             quesnons
                                                                                                                                                                                                                                                                                                                                                                    A                        n fI Wom irt
                                                                                                                                                                                                                                                                                                   T s7nFnT                                                                                                                                          f t TFFa-c                  fwat       tran fer Fbu                   u r               N   1    u

                                                 uMe                                                                                                                                                                                               TT 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                          f                                                                                                                                                                     ri


                                             0                                a                u17        n jrt        1                 TVeF                       11         t                                                                                                  cTn                                                                                         n          i        Ill



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        M e hnec
                                                 t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   c Influt              U-111INN'r
                                                                                                                                                                                                                                                                                                                                        u           ire              lot                     lie        Icwid
                                                                     ri                              c    h re n       rill          s       it      11     be         Im      1    F   o       f       a n o             t
                                                                                                                                                                                                                              11   c   r           pl           r    s   o    11                     1                          o
                 112
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VWHO
                                                                                              t 11
                                     I c 111                     i
                                                                          lig
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  11L
                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                                                                      fm
                                                                                                                                                                   Ifyou                        are picking                                                 up
                 tile                fiie 11-111 s                                             to        voul




                                                                                                                                                                                                                                                                     OF                                           01-1                              II c                                                hii-11        lh
                             x                   ut                                             b til                                                                                                                                              11



                                                                                                                                                                                                                                                                                                                                                                                                          bf
                  th m                                                                                                     m Te Ci t'd

                                                                                                                                                                               hhtFl L
    d             rc                     v1ju                        J    fl-i

                                                                                                                                                                                                                                                                                                                                                                                                                                                dru                                                                   sub I'm
                                                                                                                                                          addirwd it                                                                                                          ulv dc'vc sant                                                                             stmluk mt                               11 11-cntTc
                  AT I                   Cju                     Lill         uliLm                       hul     U    c    I            o'i                                                                     111 11'11 J IiIn                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   been                                       or
                                                                                                                                                                                                                                                                                                                                                    undel                        r           uderoi                  Iwl          ret III
                                                                                                                                                                                                                                                                                                                                                                                                                                                      Ll      I   ctis   or     Mlether             it    11 1 1            I-goffizult
                                                                                                                                                                                                                                   t-t'ol                       il1S              Ullklwful
                                     riling                               The mv                                or     poscssion                                   of 11IM-ijUIMl

                                                                                                                                                                                                                                                                              in                   tile                   sinte                                     here                     you           reside
                  dTHMiJ1                                             di7Cd                          Nl MC Uinai                                      of                                                                      pllrpow

                     i                                       111          C           I   I      bt en           a    dj   ud                               n          i       in   en          t i          I   dl           CCC      I       P        C                R1                              C                      O           t   I
                                                                                                                                                                                                                                                                                                                                                                         b                    I   coni          ll    111         d                   inn                11




                                                                                                                                                                                                                 Forr                          un               itn           d        ishon                                    0           1i          Ill     u




                                                                                                                                                                                                                                  tr ltn
                                                                                                                                                                                                                                                                                                                                                                                                                                  uurclidd                                                               Par   JII   0     di        i   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             I

    h                Are 11111SO-jec                                                                     lu'ac-ou                                                                                                                                               11




                             L
                                     1   1

                                                 r
                                                                     mer7l                      i5ck                                                      fo Orevlitm                                                 1           h
                                                                          er                     bf vi            cofl icfrfj                             In       an               colw                         clFa              Tin             ck                nC
                                                                                                                                                                                                                                                                               1
                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                                                        I                                                                                                     c    hwrvrii              j
                         H-rvc                           vou


                                                                                                                                                                                                                                                                                                                                                         V aio lo                                         f he Pnif 5tal mal                                                         JL
                                                                                                                                                                                                         LfM                           Oilc                                                        M              t
                                                                                                                                                                                                                                                                                                                          di
                                                                                                                                                                                                                                                                                                                                    f
                                                                                                                                                                                                                                                                                                                                                                                 l
                                                                                                                                                                                                                                                                                                                                                                                                      o



                                                                                                                      Anicrica                       L                                                                        Othcl                             cotwin                                    counmc                                                                                        V


        121      b                                   I       c            c               ou         ov r            rLriounced                                OLIr            Ullitt                    d        StatQS



        I         C                                          Iv           ou                     tri      ahen             ifle-alN                         ol         un       i   m               r   il       ik           i        tht                  1

                                                                                                                                                                                                                                                                     11111 d


                                                                                                                                                                                                                                                                                                                                                                                                                                        1l                        fSLL        11WP fl       11011        10V   OUC     1    it           12      El


                                                                                                                                         ha                                                                                            thc                  1mtId                                   StatcS                                                                       noninin-ii1ganI
        I            I       I
                                                         rc               vou                    in                        thc                            bectl                admilled                                       lo




            I
                     12                                  1                e    s                 d              o LI       Fa   11   N   I   t   i   1111      a    n           o           t   I   i   c e Nc                     p       i
                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                   o    i   is           s ta      i           t   d      i
                                                                                                                                                                                                                                                                                                                  i   i         t   I   i   e       i   ns      i    i   i   c   t
                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                                                                             ol s I




                                                                                                                                                                                sued                     A                en       cT              A dm s                                      on                                       n bQ             r               R                    L       SCIS m                          11 4
                                                                 r                                       n                                                     S                                                                                                          i                i                  i       i   L i   j


                                                                                                             fvi o rd                ou          c    I                    I                                      I   i


        131              I   f           o v                 a            in              a      i   L



                                                                                                                                                                                                                                                                                                                                                                Coofiriue                                   to    Next Nue                                                                                                                           44


                                                                                                                                                                                                                                       STAPLE                                                      IF             PAGES BECOME                                                                                   SEPARATED
        Pauc                     I       Iih




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   US00000290
                                    Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 41 of 96 PageID #: 637
                                                                                                                                                                                                                                                                                                                                                                                                                               efinitions an                A FF Form
                                                                                                                                                                                                                                                                                 and undvi sb3nd                                              otices Instructiom an
                                                                                                           Section              A     are      true         correct                  and            Complem                               I    hm e              read                                                             tile

                                    that                      rn               ans fNers          if
                                                                                                                                                                                                                                                                                                                                                                                                                                          Federal               ltmand
                                                                                                                                                                                                                                                                                                                                                                                                         felon under
        certifs
                                                                                                                                                                                                                                                                                                                                                                                            as
I



                                                                                                                                                                                                                                                                                                                    er              a    cl-hrie     punishable                                    it




                                                                                                                                               to question                  I   La             if       I
                                                                                                                                                                                                              turn       lot          tile          Ictual             transleree lm                                         is


4473                        1       understand                                        that       ansfiNering                          es
                                                                                                                                                                                                                                                                                                                                                             ll b through                                    11   i     and       or    12b through l1c
                                                                                                                                               understand                     that             a                              lio anw                            ers       i1s               to       aM        ofthe               questions
                                                                                           and         it    Jocal            laffi                                                                 pet-son
                                                 jolate                    State                                                           I


Iron                also
                                                                                                                                                                                                                                                                           ho            ans Ifer               s             es         to
                                                                                                                                                                                                                                                                                                                                              qe        tion          12A          l          u         Prohibited front receiNing                                        Or
                                                                                                                                                     firearm                         und rstand                                 that            a       person                                                           i
                                                                                                                at receiA
                                                                                                                                                                                                                                                                                                                                                                                                                                                 dh
                                                                                                                                                                                1

is              prohibited                                    from purchasing
                                                                                                                                                                                                                                                                                                                                                             ired                      18c               1   also             understan                     a    ma kim
                                                                                                                                                                                                                         12A 2                      and                      ides the                  documenoitioa                               re                     in
                                                                                                                                                                                               uestion                                                           proN
                                                  a           firearru unless the person                                                                                                                                                                                                                                                                                                                               enme punisnaW                            as    a
possming                                                                                                                                                                                                                                                                                                                                       to thi
                                                                                                                                                                                                                                                                 ides      lificaiinn                      i Rfi        respect
                                                                                                                                                                                               Or mibsrepre ented
                    fake                 orai or                               Irhten            State       ment               or    e                                                                                                                                                                                                                                                                                                 tile                          ot
ljnl                                                                                                                                                                                                                                                                                                                                                                                              ol                   rMs        for            purpose
                                                                                                                                                                                                                         law                   Further                 understand                           that             tile       repefith c           purchase
                                                                                                                                                                            and or                      local
                                                                                           km                                                               State                                                                         I




    felom under                                               Federal                               and         in
                                                                                                                                                                                                                                                                                                                                                                                                                         14
                                                                                                                                                                                                                         is     a             iollition               offederal                            ImN           See histruefinw for
                                                                                                                                                                  ireorms license                                                     I

                                                          clihood                     and                         Nvithou
    resale for                               hif                                                  prulit


T-4             Tiansf eCs


                                                                                                                                                                  Seccl nB lust                                   BC                          Completed

                                                                                                                                                                                                                                                                         17       11     it-ansfer                  is
                                                                                                                                                                           Ir                                      app
        6                                                     hrcarm t                                                                                                                                                          11i




                    Tvpe of                                                                  to    tic      ti-lin-s
    1




                                                                                                                                                                                                            IL      IVA WO                              Ch               Narne               of       Function
                                                                                                                                                                                                              Nc sw1                                6

                                                                                                                                                                                                                                                                                                                                                                                                   hwl                  liom       jo      Olwv
                                                                                                                                                   b                                 0     1                      ftlw r 141                  1 E
                                                                                                                                                                                                                                                    I       wc         I   III   L77 I            iwa                                                                                                             II


        I       8a      I   dc       I   I
                                                 ii   I   i
                                                              C   a   L
                                                                          If
                                                                               in                      1      1171                         1




                                                                                                                                                                                                                                                                                                                                                                              11        Date                of         ILIcimlica                               fiv
                                                                                                                                                                                                                             1 l ificilioll
        fssuing Authoritv                                                             ind    T      pL
                                                                                                            o17      I
                                                                                                                                                                                                                    11




                                                                                                                                                                                                                                dl                           b
                                                                                                                                                                                                                                                                                                            lhow                                     Iui Oclwc fahlrc v                                                Sce
                                                                                                                                                                                                                                                        flocomcfa                  b                  11
                                                                                                                                                                                                        f jjjfi1L             jjj      Ijj
                            S'LIPPlenicilt 11
                                                                                       Gjo        ommcm                   Issned


                            fjlw firm                                      1A



                                                                                                                                                                                               W111C                 lnnsl'olc                              bil ci         ins evcd                        YF_S                   to
                                                                                                                                                       ploliihoion
                                                                               io

                                                                                                                                                                                1HH11on                           am           zitt w1i                 i    ropy          to     Oirs            FF           Fcftm                447



                                                                                                                                                                                                                                                                                                                                                                                            fij         QiI                   w    I   f 20          IfIJ        I
                                         Questions It                                            M         or        21us                      Be C    op         lo-ted               Prior                      To     The Transfer OfThe                                                       1    irvorm

                                                                                                                                                                                                                                                                                                            NIK
                                                                                                                                 identifvinu                informaitow                                 i n       Stn    1w                         vIs                          fb          I Iv                                 or    st lt       Min'sactioll                       Ilil



                                                      II c                                                  uver
                    I                    tc                           tl



                                                                                       Nil        S or         dw approlmatc                           Suiit           qcnc
                            irmv mitted                                          to




                                                                                                                                                                                                                                                                                                                                                                                                                               ceivcd          Crow      NIK         S    of    lie

                                                                                                                                                                                                                                                    St ite                   I   Qr I        Tile           following
                                                                                                                                                                                                    2       appropl-lalc
            I   QC          Thc                       respoilC                         111

                                                                                                                                                                                                                                                                                                                             If     f   mIc
                                a    C       I    I   c                    1    S                                                                                                                                                                                                                                                                                                                                                                                              ed
                                                                                                                                                                                                                                                                                              prnccc

                                                                                                                                                                                                                                                                                                                                                                                                            hocj
                                                                                                                                                                                                                                                                                 E   j
                                                                                                                                                                                                                                                                                              I




                                                                                                                                                                                                                                                                  h




                                                                                                                                                                                                                                                                                                                         011 c           11IS      pro       11       d   I



                                                                                                                                                                                                                                                                                                                                                                                              tile                                              1C   1AILMIC              OPI
                                                                                                                                                                                                                                                                                                                                                                               or
                                                                                                                                                                                                                                              f0ll xmL                                                     v   as I-cccivt d                       flool                                                 Tpjlvo

                Q                                                                          Plfcablc
                                                                                                                          A     l1c            l   fircann                  ls        tv m lcrrccl                              dl 2                                         I
                                                                                                                                                                                                                                                                                 CImllsc

                                                                                                                                                                                                                                                                                                                                                        ll   d

                                                                                                                                                                   i
                                                                                                                                                                                       11
                                                                                                                                                                                               coc          c                                                          Dcmcd

                                                                                                                                                                                                                                                                                                                                         l    FF1       Fmf-flf ee Conil
                                                                                                                         Tifil                                             of              C    NICS                                                         Oplionuil
                                    Tile                  mmic                      full     B                I'll




                                                                                                                                                                                                                                                                                                                                                                          uccs                     on        111C       ill                                 J11 rec'elve

                                                                                                                                                   bc au c             i
                                                                                                                                                                                                                                                                                                                    L




                                                          d                NTA fii ca-m s                                IS     fellected            tin    III        ipptlfvccl                           NF                applicotioll                             5wc
                                                                                                                                                                                                                                                                                                                                                                                                                                                     v                              ti

                                                                                                                                                                                                                                                                  ilid                   Tlil              From          ille           State      Vhcrc          i
                                                                                                                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                                                                                                                                                   rf   r                              P11-icc

                                                                                                             was                                   bccmise             ilic          traitsfcr Lbu 2r                                                        1                    pri
                                                              No XNJCS hcck                                               rcquirA

                                                              IS       20
                                                                                                                                                                                                                                                                                                                                                                                              Pcimit                   Number
                                                                                                                                                                                                                                                                                                                Dme                                                                     i



                                                                                                                                                                                                                                                                                 Exp              ation
                                                                                                                                                                 D lLc              f-11       lsulll                         ill     Invi
                                                                                       Fern-fit            TvIle
                is LuTIL                          SLU c                        Lind




                                                                                                                                                                                               Tlu                 TS C onlPletej per                                                                          BN       TrT Tc                Te    eBuxv


                Ifthe                LFaiis FcroI ht                                         fire                    i    wkes         place           it    a    diffcrc nt                        d              17170      11      the           date         tl at       the         irmisferec bovvr                                     siLn ed        Secti


                                                                                                                                                                                                                                                                                                           Ion          22        aji    i    23
                                                                                                                              tile    J'ansfer          oftlic             fitearnl                           t     Sc c                                                     liw
                Scctioji                         C inimcdiawly                                      prior io

                                                                                                                         the                                in    Section                      A 01 is Form                                             a re     still           true correct                                iind            complete
                                                                                       answers                to                     questions
                I   certify                           that                     my




                                                                                                                                                                                                                                                                                                  to            ext           Page
                                                                                                                                                                                                                             evoTiselict                          Continue

                                                                                                                                                                                                            PL F                      PA G E                 S   B E C 0A                    E SE              PA R-AT F D
                                                                                                                                                                                      STA                                     F                                                          I

                                                                                                                                                                                                                         I




                                                      f C




                                                                                                                                                                                                                                                                                                                                                                                                                                                         US00000291
                               Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 42 of 96 PageID #: 638
                                                                                                                                                                                                                                                                                          The Fircitrnl                                                          Not Tran-J
                                                                                                                                                                                                                                   Sefler Even
                                                                                                                                                                                                                                                                                                                                                        is
                                                                                                                                                                                                                                                                                 ff




                                                                                                                                                                                                                                                                                                                                                                         Fyp             IrScc        blilro

                                                                                                                                                                                                                                                                                                                                                                                                                     2
                                                                                                                                                                                                                                                                                                                                                                                          Qiii stioll




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Dii
                                                                                                                                                                                                                                rol VultiPI                                      PI ChilSes                               OfHandoull
                                                                                                                                                                            ATF Form 3310A

                                                                                                                                                                                                                               e                                                          CiieclN                  j       an               part OC                  ihi      IN11SOCLA
                   t   Jl Numboi                                                                           Tr    1111cecrtfC1                  lplo   Is            I
                                                                                                                                                                                  Ill-rilo         bi


                                                                                                                                                                                                                                                                                                                                                                                                                             AN
                                   iwo                 dw-w                 Cl        00          W           tj c             mollellb                                                                                                                                                                                            Nunn i                        I

                                                                                                                                                                                                                                                                                                                                                                     s   Friil                                       24                        c


                                                                                                                                                                                                                                                                                          ClIcc               K        i Ihis               lrnlli           l I 1tjnlI       I        to        tIcilit       lIc       a   priinlt                pen             0
                    or




                                                                                                                                                                                                                                                                                                          Ohi-rcoliic                                                                  fi                                      1               filv
                                                                                                                                                                                                                          Fii um                 Liccil c                                                                                                                                         1


                                                                                                                                                                                                                     I
3-1              Tiatc                     t                                 namw            aiiii           idllrc


                                           Allwbf                            A-A            1




                                                                                                                                                                                             ing The                     Fireii        rms                A       I     ut            lp
                                                                                                                                                                                                                                                                                      o             icac                 Qu tMions                                   34-37

                                                                                                                                                                                                    Person                Nl    11 i       Completed                                 Secdon                        B Must Coniplete                                                    Questions 34-36
                                                                                                                                                                                             the
                                                                        For Dcnied Clincelled
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           0
                                                                                                                                                                                                                                                          mi                         VVF Form 4473                                               2       fhe 4iforiwition                                                     ill        Sectiom               13   iind       is




                                                     1                                                                                                                                                            luid         Minitiowl                                this
                                                                                                                                                  thC Njitice Insiructiom
                                                                     fln e       rc lli           Mid         1111di-TSAIIIIII


                                                                                                                                                                                                   m
            celliN             fll         lt
                                                                                                                                                                                                                                                                                                                                                                                            d prum scs
                                                                 1

I
                                                                                                                                                                                                                                                                                                                                                                                                                             includo
                                                                                                                                                                                                                                                                                                                                                         kcs          flicenst
                                                                                                                                                                                                                                                                 my ficumetls
nju                                                        d     co                                    d     3      ill               mifij v     transodt-m                      vam'd                       been        Completed                    Lit                                                         i    llc    ss      pr          I




                                                                                                                                                                                                                                                                                                                                                             1
                                                    lin
                                                                                                                                                                                                                                                                                                                                                                                                                                    It
                                                                                                                                                                                                                                                                                                                                      ii    locnit11                   ilnlc-ss          thi's

                                                                                                                                                  shim              vc1li                    thusime                 st lic     ill    N hich                file        licentA premiscs
temporadh                                       conuch A                         fr   om          I    i1
                                                                                                              ilifiT                                     ill                            in

                                                                                                                                                                                                                                                                  rurtiler                eerilify                ml          tile         ba is                           1       tile      trimsrereei'llill
                                                                                                                                                                                                        dellied or 1211celled
                                                                        USC                                                                       Irlinsacliml hra                       iluen                                                               I



                                                     of 18                                 922 cl               V         i             111k
requirollowN
                                                                                                                                                                                                                                                                                                                              dII                vu                                         al    file       time of          tr ll

                                                                                                                                      2                                                                                                                                                                                                                          el-4 Clldoll
                                                                                                                                                                                                                                                                         ques d on
                                                                                                                                                                                                                                      recurried                                                                   no                       v
                                                                                 C
                                                                                                                                                                                                                                                                  ill                               Ili
                                                                                                                                                   lerificmim-1                    ol    thi       idclififictitiomi
SoctiofiA jnd                                             Section                     ii
                                                                                            lippficatA                                       Im
                                                                                                                                                                                                                                                                                                                                                                                       It         A'Ai
                                                                                                                                                                                                                                                             behiA                                        not             milawfu
                                                                                                                                                                        dw                                                                                                       ill'A




                                                                                                                                                                                   If
                                                                                                                                                                                                                                                                                            it     is
                                                                                                                                                                                                         jlusilloi                     N   f-s
                                                                                                                                                                                                                                                 lll
                                                                                                                                                               to
    WO             Cilfflplcfed
                                                               213111       11   siatc            or        local             In-il     lipplicabIc

                                           hi             ml                 s IMed                    nit    this             form          to   the perion idm6fied                                   in    Section          A
            ispivw             o   i   t             fi                 I




                                                                                                                 iTk                    Ne     prin    T3                   T

                                                                                                                                                                                                                                                                                                                                                        A

                                                                                                                                                                        N
                                                                                                                                                                                                                                                                                              4
                                                           TICII INS                                  11                                                            1       1-1


                                                                                                                                                                                                                                                                                                   1      i       P
                                                                                                                                                                                                                                                                                            0111

                                                           hn
                                                                                                                                                                                                                                                  J
                                   of tilt
        Purjio                                                                                                                                                                                                                                                                Foml I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                llh
                                                                                                                                                                                                                                                                 ALIT


    f   i   1
                                                                                                                                                                                                                                                         ilN      111JI          i    i
                                                                                                                                                                                                                                                  11

                                                                                      F    ol          l
                                                                                                                                                                                                                                                                          jlll       rl    Ord
        l       fircumi                         I




        the                                            111d          maitut
                                                                                                                                                                                                                                                                        m1114 1-or                  clk                   oi       0111          Jlli




                                                                                                                                                                                                                                                                                      r
        111C     rv    Lillmion                           In     21         TR
                                                                                                                                                                                                                                                                                                   nr           Ill        irilll
                                                                                                                                                                                                        Lhu
        111C     Ac            ordcli rv                             ol          nib        ow
                                                                                                                                                                                                                                                                              phlocoliv                           lh           illliccl




                                                                                                                                                                                                                                                                        ion          o fh rhotocnp
                                                     twih            11w     imn-i-2




                                                                                                                                                                                                                                                  ph t-cop                            dhouki




        alloo              I


                       Q       X110             10              lu          dj-y Ij         lil                           a       ill                                                                                                                   Nport
                                                                                                                                                                                                                                                                                                                       llbiiiirl                  1i
                                                                                                                                                                                                                                                                                                          iri                               a
                                                               bit      cl I



                                                                                                                                                                                                                                                   JIti           OC                                              1A          Nlt          ill     Tc    Ultu
                                                                                                                                                                                                                                                                          i0jplj-i0ljCd




                                                                                                                 orn                                                                    th oli                N


                                                                                                                                                                                                                                                                                                                  QT     illusi             PflSiln

                                                                                                                                                                                                              ii l    411c                                it n            hat         tho        illISWCr                      itIc         UU 2 COII Ci

                                                                                                                                                                                                                                                                          i      ullabl             to real                    lIll         or               E   itc     hi       ar        xts          I



                                                                                                                                                                                                                                                       btly mi
         C dlpo                                                                                                                                                                                                                                                                                                                                                                   1111
                                                                                                                                                                                                                                                                                                                                                                                                                                              PAP
                                                                                                                                                                                                                                                       compi'n-d                      bv                                      PC15041
            tion      cljcl                 ijumhc
                                                                                                                                                                                                                                                                        h        I    U                                                     111 Ist          tiv 11                    al        ilet s              lo      01 2        tr



            4473       are             filLd           i        d                w         mijmicr
                                                                                                                                                                                                                                                                                 and


                                                                                                                                                                                                                                                                                                                                                                                                             VIT   F mn        4471             3331llo   ll



                                                                                                                                                                                                                                                                                                                                                                                                             16vi fd         fliwll r            Ol



                                                                                                                                                                                                                                                                                                                                                                                                                                                      US00000292
                            Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 43 of 96 PageID #: 639                                                                                                                                                                                                                                          115                11   i   i   I
                                                                                                                                                                                                                                                                                                                                                                                          f   I
                                                                                                                                                                                                                                                                                                                                                                                                  I   j




    I-S                                                      or'llf       licl

    R
    1       me ri          u         Al



                                                                                                                                                                                                 rd               w-stato            law

                                                                                                                                                                                                     An           EAn       lalflhiobn



Ct                         ai-e                                                                                                                                                                                   a   S230 000                fiiw
                                     p




Rewl                  ihe        N                                                                                                                                                                                in       ovilzilml          Onh                 It       ffic   tic




h           lodes           1m                                                                                                                                                                                         t-w     ill   thc flme                              lt w i               I



J jj        III       f4   1 1111    e'6      11         I
                                                             I    n   S   C   1   0n         I       U   i
                                                                                                             I   I   fi   L   N     I   I   Fit   I   C   I
                                                                                                                                                                                                                      vie s   must            bv        hmidm-ilon                              to           iol    PL lASF
                                                                                                 I




                                                                                                                                                                                            c                                        Pcrsonall                               By                                             ur
                                                                                                                                                                                                     Cot-upleted




                                                                                                                                                                             i    N-Irlif




                                                                                                                                                                                                                                         fl    If   t   Ill        t   I      Ot     i      t   1




                                                                                                                                                                                                                      tIO

                                                                                                                                                                                                                       C                                                                 111 L       I
                                                                                                                                                                                                                                                                                                         lot       th

              i   i   L      I                                                                                                                                                                        It      ou                     ntf        the                         flA                                                                   s   hr

              Illu         Nrcm-1111




                                                                                                                                                                                        L
                                                                                                                                                                                                 I    I   E   i




                                                                                                                                                                                   if       utlhvfij-l                      ull i             Fedel 111                     Iw                                          i




                                                                                                                 13       lN                                             wih-l                                                       zl kj ti             lA4




                                                                                                                 d     ouv L I-l                               Sto4

                                                                                                                          r       uJ11 1                      11   L th          Ulltc-rl        Srac

                                 A   I   C   1 Of   I         l                   0   11 C           I   d                                                     i   I   the       U nil d                               uncIp         I   non'll




 12 d 2                                                                                                  L       10           Lit                         1
                                                                                                                                                                                                                           insiru ti ns




                             h 67 0                     at    f                                                                                                              Transfere-Tavel                                   Continue                           to                      I'll           i                       F   17
                                                                                                                                                                                                                                                                                                                                          F   4             3   1   It




                                                                                                                                                                                             I   F         R AGES              RE ChA                         I   V        SERA          R-fI       TED
p       I




                                                                                                                                                                                                                                                                                                                                                                US00000293
                        Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 44 of 96 PageID #: 640                                                                                                                                                                                                                                                           F   Form
                                                                                                    tnf             correct                  and complete                               I   tune           read
                                 n1                                  Scetion             are
        C   rfir        that                                    io
                                                                                                                                                                                                                                                                                                                                               FederiO        fmi imd
                                                                                                                                                                                                                                                                                                                    felmm under
I


                                                                                                                                                                                                                                                                                                 ible   us    a
                                                                                                                                                                                                    utual       Irans
                                                                                                                                             1n             am
4473               1   Underitand                  tha       nn            ering         es        to   question                     I             if   i
                                                                                                                                                                   not              the
                                                                                                                                                                                                                                                                                                               It   I   1A    and   Dr        12 b through                  12x
                                                                                                                                                                                ho          anw                            Ls      to
                                                                                                                                                        per-ron i
                                                                                                                                                                                                                       N
                                                                                                                                     that                                                                  ei s

mN so                                                    And     ar local          lai        I    u ncRi-qVind                                    a
                                                                                                                                                                                                                                                                                                                                                 1'eceiN im
                             iolatv       State                                                                                                                                                                                                                                                                                                                        or
                         i
                                                                                                                                                                                                                                                                                                                                      FrOM
                                                                                                                                              jjAdC14       stand       that                    a    pef-SOB               ho answers                       4vi2s        0                                          ollibited                              I
                                                                            or recei iog t               fteayjjj                        I


i
    s   pr     hibited           fromurchasing                                                                                                                                                                                                                                                                                                         dwo     matJUag
                                                                                                                                                                                                md                                                                                 n qu                                                            I




                                                                                                                                                                   11d 2                                               ides the                  docuuwntntion
                                 fireirm             unless tht person                        ans i     ers                es M                question                                                    pro
                       inf
po s                         a
                                                                                                                                                                                                                                                                                                 uctio
                                                                                                                                                                                                                                                                                                                                                       tile   as   a
                                                                                                                                                                                                           idvntffic llion                          with        rtspw         it   Otis   tvan
             Fhc         nw        or             ritirn     it nejmzit            or             hibidag                  m         fbhl          it       rni r presented
                                                                                                                                                                                                                                                                                                                                                               v       of
                                                                                                                                                                                                                                                                                                            of fimlirtn             foi

                                                                            lnwroNo               kiolate           S-mw uld'orionl hmr                                                 I   fm           ther
                   under                              laI
                                                                                                                                                                                                                                                        w
                                  Fodurld                        im'd
1 61 19
                                                                                                                                                                                                                id     Fedu                                     S ve l lmcfiolm fivr                    Qnc jfiwl             11
                                                                                                                         firearnv                  licease              a                   iolation                                        t   J   J




                   for ID clihoad                   an                      withw             a    Fedend                                                          is               N

    LISAc                                                    pro     fit




                             r Buy                          S




                                                                                                                                                                                            Completed                      B   v   transfevor
                                                                                                                                                                                                                               I




                                                                                                                                                                                                                           11      transf r                 i   ak   1
                                                                                                                                                                                                                                                                         qu

                        HaTlIuwl                    F Lom                  Gun                     Oih               Fir                                                                    1        1             N




                                                                                                                                                             on                                 lcr l wn
        lssmm AiiLhci                                      T    pc
                                                                       rF




                                                                                                                                                                                                                     0                                   ForlI




                                                                                                                                                                                                                                   Tht                  i0llov Iw2




                                                                                                                                                                            I   t

                                                                                                                                                                                                                            d

                                                                                                                                                                                                                                                                                     Fm
                                              and          Rlad                                                                              hc    Nf                                                                                   1            L                   04   FFL




                                                                                                                                                                                                                                                                                                                              individu
                                                                                         17          111 11U-lc                          i                   Id   chcc                              IS


                                                                                                                     hI2


                                                                                                                               IR            11 IlVk O




                                                                                                                                                                                                                                                                                                        A               rjj                            IML-1       C
                                                                                                                                                                                                                       mc      k                                mP                   i           jj          jjjz

                                                                                                         011         2     i   CjForcw                 dn                       11hp            ij tc      flkai
        IFIlle          u-an
                                                                                                                         me                  avl   n              60C
                             C                                                                                                 1-5                                              I
                                                                                                              i-i
                                                                T riclr
        sc clion                 I-ninn             ati-dy

                                                                                                                         Rciion A                       Orihis
                                                                                                                                                                        I

                                                                                                                                                                                orm                 arc    Still       woe corrut                               111d      complew
                                          my
                                                                                                                                                                        J




        fvertif          N    that                  anss cri               to   thequ-ii                iis         in




                   Transfo          zc        s    BuQi              Signjwrc
                                          A


                                                                                                                                                                                                           coutinue

                                                                                                                                             STAPLE                11           PAGES BECOME                                                    SEP-ARAYED


                                                                                                                                                                                                                                                                                                                                          4




                                                                                                                                                                                                                                                                                                                                                        US00000294
                                 Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 45 of 96 PageID #: 641

                                                                           24
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              c flibel            or
m dmij                         wror                   a        nd      lnnportt r                W                 on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G         ua   e

                                                                                        m                                                                                                                                                                                                                                                                                                                                                                                                               it




    mamil IL                     tin-L           r evid                    Impol                  W111


                          the                17L               mu'r            Intl




                                                                                                                                                                                                                                                                                                                                                                                                      NVithin                       5       Consecit                                 Business                     Days
                                                                                                                                                                                                                   Form 3310 4 For Multiple Purchases                                                                                               of     Handguns                                                                                                             u

REMINDER                                                        BN
                                                                                                                                                                                                          TIT


                                                                      of Firearrn
                                                                                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                                                                                       I              ChCcK                    if   arly
                                                                                                                                                                                                                                                                                                                                                                    I    I   rt     of    I
                                                                                                                                                                                                                                                                                                                                                                                               this          transact                       on       is       a    pavtn            redemption


                                                                                                                                                                                                                                           Ioc
219              Total           Nijirther

                   Mle           fit         0       lhr                    ef          Do        flot                   11v n llnlcrukv                                                                                                                                                                                                                                                                                                                      N Ahi e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             trall
                                                                                                                                                                                                                                                                                                                          heck                 it'this              trans icti                        n          is      to    Cacilitatt                     3    Prilte                    Pal-tv
     1             For        I-Ise          b                                          See           h                                                                                                                                                                                                                                                                                                                                              32
                                                                                                                                                                                                                                                                                                                                                                                                      fiw                On viou


                                                                                                                                                                                                                                                                                                                                                           cf-i1j1 i 6-11h't
                                                                                                                                                                                                                            Te-dcr                        Fl-re-imi
                   Tnade               corfiorate                           name             and addrcss                                            o

                                                                                                                                                                                                                                1




                                                                       Fow           DeniediCancelled
                                                                                                                                         FFh

                                                                                                                                                              1'ransnictions                                     the
                                                                                                                                                                                                                                7
                                                                                                                                                                                                                                Person
                                                                                                                                                                                                                                           e




                                                                                                                                                                                                                                           and
                                                                                                                                                                                                                                                          Who

                                                                                                                                                                                                                                                          Definitions
                                                                                                                                                                                                                                                                     nis NltW Complete Queitions 34-37
                                                                                                                                                                                                                                                                     Completed Section

                                                                                                                                                                                                                                                                                   on
                                                                                                                                                                                                                                                                                       B Must 01riplete Questions 14-36

                                                                                                                                                                                                                                                                                              this              Vff Form                            4-473               2         lilt        information recorded                                                      in SA'C

I
        cerfin             that                  i
                                                      I    j    t
                                                                      hao e rea                  In                    un              LIs          no         fl
                                                                                                                                                                      I     N-tices


                                             and                    complete                and                                  thl entice                        transaction                            rectm    d    has been                      comp           e        lt       fill                                                                  11
                      correct                                                                                  i       Iii
t


                                                                                                                                                                                                                                                                                                                                                                                                                                    transaction                           luasillet               the
                                                                                                                                                                                                                   thu n-estatein                                which             the licensed                                 preinises                  is     locoled                        oulless                 this

tempuraiih                                   conducted

l-equiremen0i iol                                              IS      USC922 c                                                                                                                                                 denifAorcancelled                                  I   fit        1-ther             cerfit a                  ri   the hasLi                      of                 I           the frins                     ferce O uyer's                               responst sin



ic-ution                   k     and                  Section                   C ifappiicabie                                                 2          my           etification                        or the        Identification                       recorded                  in         question
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  othmiisv
AWS                Wilplemd and                                            3     State           or       local                        lito         applicable                        to      the         firearms bwinc                             s          it   N   m         belief                  that            it   is   not            unlawful                      for          me         to sell              dcfi er transport                                         or


                                                                                                                                                                                                                                                tion        A
                                                                                                                                                                                                                                                                                                                                                                                                                 e            Ti
                                                                                                                                                                                                                                                                                                                                                         pjsfen                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                            e


                                                                                                      p
                                                                                                                                                                                                                                                                                                                                                                                                             1                      I




34                                                                                          lan




                                             NOTICES lNiSTRUCTIONli                                                                                       ItND             DIA-INITIONS
                                                                                                                                                                                                                                                                                                                     L     1    OR        A V              F114                                           A-D             TRANSI                         FIRS

                                                                                                                                                                                                                                                                                                                          I                                                                                                                          S
                                                                                                                                                                                                                                                                                                                                                                                                                                            mi
                                                                                                                                                                                                                                                                                                                                                                                                                              it    NiV                    Lit     It
                                                                                                                                                                                                                                                                         11     111C                                             j



                                                                                                                                                                                                                                                                         th        mulsdr                           i no                                            Al i             ti
                                                                                                                                                                                                                                                                                                                                                                                                                 Cliccl             r                                   lh
                               of       tie
    Purpotie
                                                                                                                                                                           1 11                                                                                          thL       ATi                 Fnim                447                      In     li j          CCOI-d
                                        that                                                                                              I         U     S    C                      o   1
                                                                                                                                                                                                                                                                                                                                          it



                                                                                                                                                                                                                                                                                                                                                                                  J
                                                          I     p T i7il
                                             Cil or                    deh Cr                hp Ivjjj                                    jjj                               jkl miih-il                    in cclion                 A n11 l                              lo            hi h                I                    dclrvcry                 i        rml
l1la                       lulk                                                         a                                        tcj                pej iin

lo'llcp                   tile                                                                   CerLain                          Nilcilow In                                   ill       i-c-Cpt Mj

             lil      arliv                                     Instertir               jeller            ol                 i    hivnrio                 nitv             Ilel 2rmlltv                   Oic    kl         H11        sd
the              irmis-iction                        aiii-I           innioijin             prOnCF                                                  Lit   the         mim-i'iwn                            7c    nsccIHcw                  v         11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Fomi            44-3 1
                                                          JaUS1            be    l    111111     1F       it       it             tile
                                                                                                                                               Pro                              ul     IX
                                                                                                                                                                                                  I


                                                                                                                                                                                                          SJ Q              1   93     1   al 11                         It     illk                                            Clicr              of    thc        oip
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         FerretL              aild         OW
                                                                                                                                                                                                          the                                                                                                       or impropcrly
                                                                CFRI1ari 4-SilIti47Q                                                                      In                                                                                   ill



                                                                                                                                                                                                                                                                         tr msrcro                              Acr                   i1w
    III          ll        fir       heiv                             of   a    rifle       or    lwtmtn                                 to                                  Lit                            Stoic               IhL                                                                                             oi



                                                          I                                 to    llmi                           ilic
                                                                                                                                              Jppllk Illlc
                                                                                                                                                                            swuf LAws Ind                          1publishu I                                           crmr                                                             01C                                             it-ilti-i     jj           j   rvAe               any      nousinr                        addili

                                                                    pres-unned
                                                                                                                                                                                                                                                                                                               It    d1c                                                          rI
                                                                                                                   SC11CC                       Stne               J1111    the                                                                                                                                                 phOtGul-ITY
    ortfinalice                        III       hilth              tile


                                                                                                                                                                                                                                                                         Sccnon                            B        mJ D              Thu trjn lep Cbil-Ncr                                               Iemkj                    I-ink         mlikc             k llsl       IL 4         11    SCtion                    Intl

    Liate                 is t         ATI it                         N t        Ioi    I   300                    i             slal           Lali-s              mdpid'lh
                                                                                                                                                                                                                                                                                                                                                                              ho Ji                                                     daw                                                  Tht CorveL
                                                                                                                                                                                                                                                                         C             Vhoe cr mai                                    t        C    dwfllv                                            inilial             and                        thu


                                                                                                                                                                                                                                                                                                                                                                                                origmnl                   Fnim                                            reiiined                1    puFt       ol       Lh
    Gcn rllk                         At      F            Furni            44-171                     1                                             led        i
                                                                                                                                                                    the         h wk1                     tniiswc                   prctnl ifS                           PhOWCOPI                                   ShOUld                     MILILI-ked                    to the


                                                                                                                                                                                                                                                                                                                     sciler's             DUF111         111Q 111            f    oirtk
    i        h1cm     a    iircarfn                   i                                     oer
                                                                                                                                                        deal r                   CIl                                                  nonh
                               hc ncd                           imporiel                111 1116C ICU If                                       or                          LI                 I       Ill-eLIFIR       TO       I

                                                                                                                                                                                                                                                                                                                          of    Firum-ols                               11        See w                                                                                              rll l         vcquilv             1

                                  doc                          not ippeal                   in    ip i on                                 ill           licellstof's                  bu incs plemkc                                   only                              lExpollation                                                                               i




    cL nec                     lit                                                                                                 III



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       lit

    ll'thc            lranrerc                            bit't        r    MA              cerintin                         rcqwrcmew                                     Th c               requlr 111 ols                        Ire    Sct                                                                                       to   obiain                a       lic-asc                 prior            to      if poru

                                                                                                                                                                                                                                                                                                                                                                                                                                        b
                                                                                                                                                                                                                                                                                                                                                                                                                                                 Warning
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           mm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    All pff 11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Omn         1 000000
                                                                                                                                                                                                                                                                                                   filearm without pri pz f awnurizaimn
                      w    sceili                         Q-jC                        7R              17 96i b                                  and           TF            Proceoure                      IM                                                            porl                 I                                                                                                                          may                     finc-i           nut

    1-1-irth

                                                                                                                                                                                                                                                                         aud lor imprisoned                                           iter          iioz     mori                 than 20 years                                    See          22       US C              277SICI


                                                                                                                                              the       lireuron                 LFLJW nL 0011                                        MU-M
    Alterthe                     trjn f ror                            Ctjor         1jaz


                                                                                                 YF                Fonn                   44        73    hvWch                  inchiiii-1                the     Voticcs                 Gen
    make               IIIQ      compl w-d                                 urivirial


    eral              bwru                                          wel D finiti                 Pli                   and           in             iupporting                        dni urnfnt                   pait
                                                                                                                                                                                                                                    tjf'his          hcr
                                        iiijii
                                                                                                                                                                                                                                                                                                                                                                                                                                   Sccnon                  A      o Itins           l'orin             nn    t C I'01
                                       records                         Such          Ftwin                44                        mut              he       mained                   11-cir         m   k2ust    20           yla s       and                          Tile           lranst ereclbuv                                   r     Intl-st         Pers j               al1y             complete
    pcrlnanunt                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Lmnsfereu
                                                                                                                                                                                                                                                                                                                               ans                   an toi                       ct rycet                                                                 Hovcver                           the
                                                                                                                                                                                                                                      bl dwe
                                                                                                                                                                                                                                                                                                                                                                                                          L111d
                                                                                                                                                                                                                                                                                                                    the                                                                                                  etirnpicie
                                                                                                                                  TF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I


                                                                                                                                                                                      be      chronological                                                                                       that                                    ers
                                                                           be submitted                                to                           Filing             may
    a    I   tcr      tWt        penod                     niti
                                                                                                                                                                                                                                                                                                       unit-ile                 no    F-ad              anoic-ir             id                  Elie     ansN cr                       Iother thon                       ihe
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    siglfiemrc                may            b
                                                                                                      nallif                      v                                                                                                                                      buyer                    is

    If           hspymow                                  n1pliabeuc-al                     b-I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    c pcrsori                 iher
                                                                                                                                                                                                                                                                                                                                                                             excluding                       the minisferor                              seller            Tii
                                                                                                                                                                                                                                      Forms                              Completed                                  by another                      person
                                                                                lone        as                     of            111C                                                                  Completek
    non wrial minibei-j                                                                           all
                                                                       ls

                                                                                                                                                                                                                                                                          Own                 dic                                                               must              flien          siun            as            iiji         ses          it       th
    P73               are        MCCI                In        tile    aml manner
                                                                                                                                                                                                                                                                                                           and                                                                                in                                   14
                                                                                                                                                                                                                                                                          answors                                                                                                                     question


                                                                                                                                                                                                                                                                                                                                                                                                                                        AIT Form                    4-1   1-1   f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    53 011



    p        d   RC           1        0                                                                                                                                                                                                                                                                                                                                                                                                Revised                   October2DI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   US00000295
                          Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 46 of 96 PageID #: 642
L


                                                                                                                                                                                                                                                                                                                                   Traiviaction                                         Record




                                                                                                                                                                                                                                                          S'230           000            fine
                                                                                                                                                                                                                 d or         lip      to      ii




                                                                                                                                                                                                                                                               original                  jmh                 tile         licensed                prunlises                1ice qei1PriMiL
                                   Notic                            InstrUCtif                                                                                                   in      thi                           PrQp ire                     ill                                               Lit

RUad                 lhe
                                                                                                                                                                                                                       sho v            or           even                in      lhesllme 5faye                             ill    which               the    fice

includo                       b Ishicss felllporuri                                                 Combicredfi-Illil                                                f



                                                                                                                                                                                                                              All       elltrie                         RILI-St          bC    hand Uitfejj                         ill         jilk                                   PIW Tt
                              wiless                         the         tranautimi                       qualifies                               under
lnurcd
                                                                                                                                                                                                                                                                                                                            Tr

                                                                                                                                                                                                                                                               I        lv                    10             Ilfirc
                                                                                                                                                                                                                                                                                                                                                                                 ltlr      j




                                                                                                                                                                                                                                                                                                                                                                      fiddk            jmc




                                                                                                                                                                                                                                                                                                                        CmIn




                                                                                                                                                                                                                                                                                                                       7



                                                                                                                                                                                                                                                                                                                    PAT            iH       10                              fTfu        awl     70 b     mu-1i      he
                                                                                                                                                                                                                                                                   I   oel    One            or      mill'L




                                                                                                                                                                                                        0C                                                 o                                  1        j r             I    ill           Amf           1Irl
                                                             oi      Lalino




                                                                                             quc              ri   on             b               c   h cc           ki              j    r   11 0 ltkin          l                      or               no                 In     lh         ho                  I      ih-k     rk ht           ol th

                                                                                                                                                                                                                                       i I                 unn                                 nil                      00            L         mFiTile
                                                                                                                                                                                          U                                        I


                                                                                                                                                                                                                                        I Nfju                         arv       mit          tile     icfll            d    tnm fl vve                       t1II1I
                                                                          the          firimi 111 s                         on bdialf                                    of ImIldle                      person
                aTT           acquiria
                                                                          to voll                  t                                              Ifyon                      eti-epicking                        lip    a r timired-firea                                         I'll                       LM
                HIL           firval 11 sl                                                             Ic Ivioiv

                                                                                           Plc lvm 11J                                            iScc               histriwifoot                        fip



                                                                                                                                                                                                coul             kI       i     1'elow                         of       Iw           oti-1



                                       ill       M            11-p        V
                                                                                                                                                                                                                                                                                                                                                                 hjvo           111131-1
                                                                                                                                                                                                                                                                                                                                                                                                       01 1   101   MO
                 i




                                                 1-111            1111    Au                ii_z    er        It           or           iTidici dl                        i              manju Ili           l    or tlv                dnrCs wt thlwl wl                                                          11   1nwlc

                                                                                                                                                                                                                               mikivfid
                                                                  The          use         I       pose sinfl                                     of        fllavijuTam                             rcln fills                                                         undc'v            Fedel-111                 lilt           rui-ni



                                                                                                                                                                                                                              in       thl           f llc                    hQi        e    lm
                                                                                Im         niedicifial                          or                                                              11111-posimi



                                                                                                                                                                                                                      W         P        Q                0i                 I                                                             Ii                       i ll   tiilltoll                   fl     11    IN   I   I




                                                                                                                                                                         n
                          i                                       VV                        10 ju J                        1123             1 t                                  a   I                            I                                            I
                                                                                                                                                      I          I           I


                                  i2         OU                               1'1 7ell                        icf      I                                   il




                                                                                                                                                                                              rc         md I             dishonor-itfle




    1                A                                                                                 ii l    ordcv                        re



                     11   C   I              r           I
                                                                                           1i Ir wlwlj5                                 tw

                                                                                                                                                                                                                                                                                                                                                        lll     7                       it     Oll
                                                                                                                                      ill         anI            Coulf                   0i'J       m                                                                   cd       kw-c Ilc                     loi tilce-1                                            III   ti   I7 I




                                                                                                                                                                                                                                                                                                      tI     fl              vil u              SLIt           ml l
                                                                                                                                                                                                                                                                                                                                                                                   Lk      L

                                                                                   Ull-h                            Chc                                   it         lnoIv                IlLw      Lm

                                                             lt               Le       ni    Am           FII          Il       11
                                                                                                                                                                                                                                                     uimtlie                         Spculh




                                                                                                                                              OLIC              United                    Slues          iiizeilih                      V
                                         1-i'l       l       e           uo        t   C



                                                                                                                                                                                                    dw                                 5 iitcs
    I
            1L                                   Celn                                    hm         ille       g       all                  or        wflawfulf                               III                Uitired


                                                                                                                                                                                                                                       Stat                                              nolluqmliLl 1111                           i'u                Scgc
                d                        Ar                        Ia     an       Ain             ho                  113              hcfn                    tldwitle l                    to    the          Ufliit       Ji                                                    j




                                                                                                                                                                ol th tfxuDmns Said                                                      ill              the          nstri miolls
        I
            2d                           D                                    do       Ou          11111           v       Ithin
                                                                                                                                              lny


                                                                                                                                              S       kucd                           ANuni          I rAdw6ssin                             nunnhei                                            LISC S                      or     N4 l
    I
            3                     IJLJ    ir                  mi         Imcn              rtcoi                            c     t




                                                                                                                                                                                                          TransfereeBuyer Continue                                                                           Ill    Next Page
                                                                                                                                                                                                                                                                                                                                                                                                                    1d   In      I
                                                                                                                                                                                                                                               PAGES BECOOE SEPARATED
                                                                                                                                                                                                                                                                                                                                                                                                               n
                                                                                                                                                                                                    STAPLE                             IF




                                                                                                                                                                                                                                                                                                                                                                                                                                     US00000296
                            Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 47 of 96 PageID #: 643
                                                                                                                   and                                                                                                                                                                                                                                                                                 Defivitions            on             1       torni
                                                                                                                                                                                                                                                                                                                             the                            Instructions
I    Certir                    m ausvers
                                that        A  true correct and compleie
                                                                         haNe    and understand Notices
                                                                                             in Section
                                                                                                          ihable m     under
                                                                                                                                          are                                                                                               I                   read
                                                                                                                                                                                                                                                                                                                                                                                                                        Federal       linv            and          r
4473                   1   understand       es            11a     am          transfereebuyers
                                                                            that
                                                                                                 me
                                                                                            ansIticring
                                                                                                                             12 1 through
                                                                                                                                                      to   question                                       if   I             not           the actual                                                                        a cr       i

                                                                                                                                                                                                                                                                                                                                                p
                                                                                                                                                                                                                                                                                                                                                                                a    relou         N



                                                                                                                                                                                                                                                                                                                                                                                                                                                          Le
                                                                                                        ll b                                                                                                                                                             i                                                                                                                   Li and'or
                                                                                                                                                                                                                                  ho
                                                                                                                                                                                                                                                                                                                                                                                                                                                      1

                                                                                                                                                                                                                                                ansNNers                          es to any                  of the               questions                       through                I


                                                        State                       and              or local                          low       I   understand                               thot        a    person
nim            also              N   iolate
                                                                                                                                                                                                                                   that                                  8ho ansi ers                             i    es          to       question 1241 is prohibited from reech in or
                                                                                                                       or      recehing                a   firearm                             I    understand                                  a     person
                                               from purchasing
is
      prohibited
                                                                                                                                                                                                                                                                                                  documentation                               required in
                                                                                                                                                                                                                                                                                                                                                          Sx    also understand that making
                                                                                                                                                                                                                                                                                                                                                                                     I

                                                                                                                                                                                                                             12 d2               and                                       the                                                                         I




possessng                                a   fi   rea           r
                                                                     m                      less          theerson answers                                                                     to    question                                                   provides
                                                                                                                                                                                                                                                                                                                                            to ft ig    trjn       Jftjiaj          j        qj   in
                                                                                                                                                                                                                                                                identitic-160j                              itb       ri fpkct
                                                                                                                                                                        tin                   fit         or
              f                                                                             st                                          or rx hibitin'a
                       JR ImI                     co

                                                                                                                                                                        ffi   t   e-i         1          ir-lw 51U                          I   fil        Cher                                                                                        pifrehas bf                  ffi earJn71fov                    the    purpbof
                                                                                                                                                                                                                                                                                                                                                                                                       14
                                                                                                 I



                                                                                                                                                                                                                                                                                                                                                                           Oiteatioly
                                                                                                                                                                                                           beense            is    a       violation                offederal                         law              See
                       for livelihood                                       and                                        without a Federal                                 firearms
resole                                                                                      profit


    14        Transfcree Buyer


                                                                                                                                                                                                                                                                                                                                                                                                                                                                   4


                                                                                                                                                                                                                                                                                                                                                                                                                                                                   F

                                                                                                                                                                                                               at                                                       17           ff    transfer              is    at     I    qualify
    16 Tvp                  c        n   f   fl   rc3           ri
                                                                                                                                             d   6 hc      c   A   or         incn-A                all




                                                                            f               I-ona                  Gun                               Other          Firejrin                               vale         rCcC I e                     etc
                                                                                                                                                                                                                                                                        Name ol'Function
                                         ndgun
                                                                                                                                                      T        11       ri    VL      I       k Isfiji             Oucs ion                     10


                                                                                                                                                                                                                                                                        cit               swtc

                                                                                                                                                                              14                    DI

                                                                                                                                                                                          1    Number               on           ldcritification




                                                                                                                                                                                                                                                                         C

                                                                                                                                                                                                                                                                                                            shtm            cw-rt m                                                               Ise     lilwr
                                                                                                                                                     DoctifflellUatiOn                                                                               thwimicm                        dot         noi
                                                                            Governmorn                                         Issued                                                                 Qf0clifffication
     1 Kb              Supplenicnial

                       Ollcxiw                         18              It




                                                                ct     dw               11 orn                                                                                                            It   111 1                                                    am                cr d        YES                   to



                                                                                                                                                                                                                                  ittach                                             this    ATF            I-orni          44131             Sec bl
                                                                                                                       LIAL
                                                                                                                                                                                                                    find                             it
                                                                                                                                                                                                                                                           copy          to
                       dtICLITIlenitit                                                                        12
                                                                                                                                       CxCelino



                                                                                                                                                                                                                                                                                                                                                                                                                        20 wit       21
                                                                                                                                                                                                                                                                                                                                  f S Cc bivrr fclifm                                                   Is   19                                  1




                                                                                                                                                           Comph ted PriorTo The Transfer OfThe                                                                                              Firearni s

                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                 o    F      he       NICS              or        Stme         1r   riSlIC11011        F11111
                                                                                                                                                                                                                                                                                                                                                                                                        rw       it   lcch   was


                       twil n3mcd                                    lo     NICS                     OF            t




                                                                                                                                                                                                                                                                                                                      c c                               1
                                                                                                                                                                                                                                                                                 QA         Thc       1 0110wing                                        S vas k cn                  I Itcr         tvccivo
                                                                                                                                                 ided               NICS                       or the          appropriate                       State                   I
                                                                                                                                                                                                                                                                                                                                   rcspoli-sci
     IQ       C The respons                                                 III                                                I
                                                                                                                                       pro
                                                                                                                                                                                                                                                                                            appropi-kare                    Simc agencv
                       I Ik2lh-v
                                                  ViIS

                                                                                                                                                                                                                                                                                            procecd                                                                                 Oawl                                       0                          d


                           F                 pvoct Cd
                                                                                                                                                                                                                                                                                                                                                                                    Out
                                              Dc'med                                                                                                                                                                                                                             Li
                                                                                                                                                                                                                                                                                            Cnilixiled
                                                                                                                                                                                                                                                                                 L-11


                                                                                                                                                                                                                                                                                                                                                                                                             kl
                                                                                                                                                                                                                                                                                 E           N    t   Te     ponc is                          prw
                                                                                                                                                                                                                                                                                                                                                       ided       iihin         3    bUAnCSS


                                                                                                                                                                                                                                                                                                                      C_i cdroin                       NIC             x    h            pp ro p        riate         tate    up-ric                 On
                                                                                                                                                                 arm          v 15                  tr 111 Ict-Tcd                hc folhm                      ing      rcporlsc                           as    ff

                                                                                                                                                                                                                                                                                                                             I

                                                                                                                                                                                                                                                                    Denied                                                         Caw Iled
                                                                                                                                                                                                    Procecd
                                                                                                                                                                              L_j
                                                                                                                                                                                                                                                                                                                                                                                                             I    CScricck
                                                                                    brariv                                                                                        o            ii                        canliner                          0111ioliall
                                                                     Irid




                                                                                                                            r                         b-c                                                                                                                                                                                                                                                                                            RI
                                                                                                                                                                                                                                                                                                                                                                                                                                          T11i




                                                                                                                                                       c e abnd
                                                                                                                                                                                                                                                                                                                                                                                        tfi        11111 Iliaf                                                 e
                                                                                                                                                                                                                                                                                                                        NFA oppro fl                                         16                                               lit


                       r                     Ni        l                                                                   s           qL67 f          1




                                                                                                                                                                   the                                             NFA           applic ti            ictit
                                                                                                                                                                                                                                                                Cliplwd

                                                                                                                                                                                                                                                                    Sec              Insinic
                                                                                                                                                                                                                                                                                            duriniz

                                                                                                                                                                                                                                                                                                      tit
                                                                                                                                                                                                                                                                                                              Ore

                                                                                                                                                                                                                                                                                                                       for        Qiw         lwn
                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                            f
                                                                                                                                                                                                                                                                                                                                                                proc



                                                       NFA                   J  I   r   c   arims                          as rtil           2cled         011                    apj I-Lvcd
                                                                                                                                                                                                                                                                                                                                                                                                                                                          hfiie
                                                                                                                                                                                                                                                                valid                             from            dw          Suaie             hcn2 ihe           nrin
                                                                                                                                                       becau e                    thR tFtnSf2I-CC bLI er has                                                                      permit                                                                                                                                                                               CT

                                             No N ICS
                                                                                                                                                                                                                                                           Li


                                                                                    chc ek                             as required
     2    1




                                                                                                                           N CS                                                                                                                 IJ
                                                                                             i

                                                                                                                                                                                                                             I   to    i



                                                                     exe n               P       o                     o           I
                                                                                    I        I        I   I
                                                        I   I


                                                                                                                                                                                                                                                                                                            Daw             rif    tm                                      PCI-11111              Number
                                                                                                                                                                                                                                                                                 Expiration
          Is S     I




                                                                                                                                                               3ttjufl                        C          M     U   t    13        Com            p leted
                                                                                                                                                                                                                                                                        P ersonallN                   ByTrnnsfercei                             Buyel

     Fr-Oilt-r 11 111-r-01-the                                                      firearrn s takes                                         place         oil      a        d 701W           d11                      171111_1 7011       Tlt                  In-it    111C         transferce'lluver

                                                                                                                                                                                                                                                                                                                 22    evid
                                                                                                                                                                                                                                                                                                                                    sic-ined


                                                                                                                                                                                                                                                                                                                                    23j
                                                                                                                                                                                                                                                                                                                                                       Stcf on         A     dic         irans1cn                     bu er     ritus cornplole



                                                                                                                       to      ih         transfer             of the              fircami s                            See            hisirlicliolisfin                              Ouestioll
      Section                        C immediateh                                            prior
                                                                                                                                                                                                                                  form                                                                                ani-co-MP-lete
                                                                                                                           the                                     in    Section                         A     of this                              are         still        true vorrect
                                                       im anwers
                                         that                                                                 to                        questions
      I       certifN
                                                                                                                                                                                                                                                                                                                                                                                                  R-ccenification                   Daic




                                                                                                                                                                                                                                                                                                                                                                                                                                    07
                                                                                                                                                                                                                                                                Continue                     to       Next Page                                                                                                                                                         lit



                                                                                                                                                                                                                                                                                                                                                                                                                                                                       4
                                                                                                                                                                                                    STAPLE                   IF       PAGES BECOME SEPARATED

                                                                                                                                                                                                                                                                                                                                                                                             AI    F   Form       I

      P a      2           21    c           0




                                                                                                                                                                                                                                                                                                                                                                                                                                    US00000297
                               Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 48 of 96 PageID #: 644

                                                                             24

manufacturer                                          and               Imporlier
                                                                                                         f




                                                                                                                                                                     tif De3ligouledi
 lly'laotur                        Nircr lind                                iny-1

                           hc                                  mutl               incl




4                                                                                                                                                                                                                                           1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                       5       Consecutive                                         Busir
                                                                                                                                                                                                                                                                                                                                                                                                                                                                n
                                                                                                                                                    sS CorrlpleteATF Form 3310 4 For Nlu                                                                                                                               It                    P urchases                            o
                                                                                                                         B                                                                                                                                                                                                    ple
RE        MENDER                                                Bi           the           Close                 of            a     sin

                                                                                                                                                                                                                                                                                            e      Z77err 10 CL
                                                                                                                                                                                                                                                                                                   1          Ileck                                                          if    aw            parl
                                                                                                                                                                                                                                                                                                                                                                                                                       orthis              t




                                                                       of         Firearms                       Trrmsfl rred
29        Total                    Noolber
                                                                                                                                                                                                                                                                                                                                                                                ine     Nunibcr i From                                                         Que-ili
                                                                              ch

                                                                                                                                                                                                                                                                                                                                                         flas
                                   llwo               flove                                                                                                                                                                                                                                                                                           154-L
                olle


                                                                                                                                                                          Ollestiol
                                                                                                                                                                                                                                                                                                                                                Thzck                        if                  ti-allsaltioll                                is       to          t-acilira


                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                                                                       fSC              brwrlil ttom




                                                                                                                                                                                                                                and         Fedcral                                 Firea                     L    ICCM                   qwl-Ibet                   0 1w                  Cjl liivl                        11       h1w
                                           covpor-alL                             name             arid            address                          of


                                                                                  V-XX-A-VVXV                                     1-i Hondst-111I                                              M'O                   he         I'NeLl            I


                                   FL              2vitinbcr




                                                                                                                                                          Person Transferrin
                                                                                                                                                                                                                                                        VID
                                                                                                                                                                                                                                                        The Firearms                                                   NIII st
                                                                                                                                                                                                                                                                                                                                                S-s
                                                                                                                                                                                                                                                                                                                                             Complete
                                                                                                                                                                                                                                                                                                                                                                             Ow
                                                                                                                                                                                                                                                                                                                                                                                   Questions 34-37
                                                                                                                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                                                                                                                                                                                                                                    Questions 34-36
                                                                         For Derflod Cancelled
                                                                                                                                                                                                                                tile            Per                                 i        lit         Completed                              Section                     8 Iuit complete
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 B ond                                 D
                                                                                                                                                                                                                                                                                                                                                                                   W73               2                       infor mation                                  rccordcd                          in    Sections                                                                      is



c riim4 Ihac
                                                                                                                                                                                                                                                                                                                                 thisATF 1 orm                                                                     the
         1                                                                                read           and            understand                              tile           Notices                           lllstructions                                  ruld                 Definitions                       on

                                                                                                                                                                                                                                                                                                                                                                                                                             ficensed                                prurnises includes                                                  bushle                      s

troe                 correct and                                  cornplete                         livid          3         this             entire             transartion                                      record               ha-i                been                     completed                      at       ml         licensed                  business                    premises

                                                                                                                                                                                                                                                                                                                                                                                                                                                                       transaction                                has              n1Lt      the
                                                                                                                                                                                                                                                                                                                                                                                                                                 unless
                                                                                                                                                                                                    e tnit               ill     thesnme                             StIte                   in     Ii    hich         it        livense-d                    premises                     is    localcul                                                  this
                                                                                                                                                                                         ill

tenlooral-ON
                                                                                                                                                                                                                                                                                                                            further certil                                 on       file        ba is                  of I                        thetransferet'Ouver's                                                                 respooses                                 at


requirements                                        of         USC Q12 c Unless
                                                                18                   0-ansaction                                                    this                                                         has            been deniLd                                   Ill           cancelled                  I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the         little           of transter ij'Sv rhja
                                                                                                                                                                                                                                                                                                                                                                18         and nl                                      crification                             at

                                                                                  2 mY                                                                                                                                                                                                          recordtd                                                                                             re-N
                                                          Section C ifalaplicable
                                                                                                                                                                                                                                                                                                                            in
                                                                                                                                                                     N    etification                                of the            idenUfication                                                                             upwstion
SectionA                            Innd                                                                                                                                                                                                                                                                                                                                                                                                                            deliver                                                             or other ii                              ise
                                                                                                                                                                                                                                                                                                                                                                     not           unlawful                        for       tile          to       w1l                                     transport
                                                                             3                                                                                                                                                                                                                                mi                             that        it    is
                                                                                                                                                                                                     the fivearms                                     buliinem                                     it    is                belief
                                                               and                        State or                local           Wi                applicable                             to
WeIN            COMPIeted
                                                                                                                                                                                                                                                 ill       Section
                                                                                          listed             oil        this         fortia              to tile               person                        identified
                               of      tile
cjispos t
                                                                                                                                                                                                                                                                                                                                                                                                                       I-Isf     I
                                                                                                                                                                                                                                                                                                                                                                                                                                      eHer's                        Title
                                                                                                                                                                                                             11-ansforor's                                     Sollcr
34                Transf ror-S Solli l                                                             ITtITS                 Pleaie                         Pr1n0j 5                                                                 I                                                     I




     j
                                   Ail             A1L         111
                                                                                                                                                                                                                                                                                                                                                                                                                                                          1    1    1ANY-ERS IL                                                I   1
                                                                                                                                                                                                                                                                                                              F'ORM                       447-1           FO                DF                           C         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                1




                                                   NOJ'Icj'S                              INSTRUCT
                                                                                                                                                                                                                                                                                                                                                                     hir armi                                           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                        d                  N

                                                                                                                                                                                                                                                                                                                                                  i                  1 111PI-cicd
                                                                                                                                                                                                                                                                                                                                                                                                     al cr              a            C                         1C j             initLIWd                     Olk2                                    toll                    t     FlLlIr


                                                          Form                        111                                                                                                                                               I


                                   of 111                                                         11                                                                                                                                                                                                                                                                                                                                                                                                                                             wl h
 Ilurnose
                                                                                                                                                                                                                                                      it       11        dw                                   hc           A IT           Fol-III        4-1                                 11 2    r        e                       rr           al          el                                    I-onil                        147

            i
                Lill     ed        o           Out                PQrsuil
                                                                                          IwCll Cd                 k0ldel                 I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        11 11 Iv             I           t   a         I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                             d
                         Lxiu                         C                      de       I      f 1         jir aft         to           j   I   I
                                                                                                                                                     per j            I
                                                                                                                                                                           I
                                                                                                                                                                                                                                                           k     a       i




 III      v          I                 I
                                           I
                                               l          It
                                                                 Ill              I


                                                                                                                                                                                                                                                                                                                                                                                                                                                    C          rmt         1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ca    I   f   1   1    t   1   11   v        I    0   1   I       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I



                                                                                                                                                                                                                                                                                                                                                                      ntrw              in          Iltmile                                    r          it                       1




                                                                                                         Crtlili                                                      11           th                    e       1PI
                                                                                                                                                                                                                            and                                                                               to       JpluahQtical                           lo i
 to


                                                111 2           lr'lnsl               ror stHer                    of    I   fire t oz                   mus dLCM                                    title           tile




                                                                                                                                                     01 113C              vajl lctii                             o       Coflcqu ILI                                             tile

                Irarl Icuoll                          Ind              imliwilin                   propcT recortk                                                                                                                                                                                                                                                                                                                                                                                                                                                44-3                      i-I



                                                                                                                                                                                                                                                                                                                                 lmjS6 rv12                                                          trvtml                                                                                                                                          1


                                                                                                                                                                                                                                                                                                                                                                            r      or   tile

                                                                              b
                                                                                                                                                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                                                                                                       tile
                                                                                                                                                                                                     l       I                                                                                                    11
                                                                                          1joidi         ar ltah               tile               proision                         ol           I


                                                               llilv     t                                                                                                                                                                                                                                                                                                                                                                                                                                                         ii 1 zi-red                       and                   113l


                                                                                                             4     2      and             4         Q                dclefMillill-L                                  ffil                                                                                         illcoolplct                     r
                n2indaiiolis                              if                                 Paru                                                         lit
 the
                                                                                                                                                                                                                            SLflc                                                                                 utill'I'u'ror                 Cflcf           Ov
                                                                                      rjlj                   ijjoiLon                 Ill           1 r iiiIQIIL                   III         ill       OdWr                                   lit

 illu                                                                  til        3                oj
                                                                                                                                                                                                                                                                                                                                                                            tile

                                                                                             it
                                                                                                                                                                                                         Iw          S jiid           Pubtishcd                                                                   erroq                   lllwluclip
                                                                                                    jt
                                                                                                                                                                                                                                                                                                                                                                                                                       liai-6
                                                                                                                                  s                              ond               the
                                                                                                                                                                                                                                                                                                                                             It     dic        pjIot cL p                           Thc

                                                                                                                                                                                                                                                                                                                  Se iilin                        ind 11               Thc             iian't
                                                                                                                                                          5          wid                  ih             1fwJ               I                                        t
                                                                                                                                                                                                                                                                                                                                           11



                                                                                                                                                                                                                                                                                                                            Willic              T     Illadt               the      cllall'ues                     shlie


                                                                                                                                                                                                                                                                                                                                                  Should              Ill         WIclled                    ill       th            ori       I                Fonn            44-73                ind          rct llli               d   I       P Ill                       Lit



                                                                                  14 73                                                                         ct    tile          licz1l ieij                       hkl4eis                          Pr rilise                                                  Pho ocup
 ijk-ut allv                               Aff             Forpi                               filusi             1-w



                                                                                                                                                                                                Idv               18                                                                                                                                                        tici-r-nallent
         hQII             n firt               lrfo        I      If


                                                                                                                                                                                                                 I rcitvto             to        A         rionk
                                                                                               maroit              ecturer                        or                           to        ell             a
  1110 I                       a   licLnied                       importcr
                                                                                                                                                                                               bll ilw s                                                                                                          E portation of
                                                                                                                                                                                                                                                                                                                                                                 firtarf                   B         I   hc            Illlc           I           Coinfocr
                               whil docs                                                                                       ill            ill        Iicelisc s                                                             prcjll sonly
  unsce                                                           not         Irpctlr
                                                                                                   ill       Persoll
                                                                                                                                                                                                                                                                                                                                                                                                                                     prior                                              NViii-ning                             Arv           pert otl
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 WhO              I2t
                                                                                                                                                                                                                                                                                                                                                                             oblam               a                                                  Iti        cxporl
                          Lrall IereeNj IQF muln i                                                   C FIjun                 rquir Tlleots                                     I    DC                                                                     aro       Cl                                           i'roilrill               cxponer                   to
  it     tile
                                                                                                                                                                                                                                                                                                                                                                                                                                                               11111           b       firicil           rio          illort              duo            S       I       JW0 000
                                                                                             CFR                   78A l b tInd ATF                                                                                         201             2                                                                     POCIS                VOXIII                  WillIOL11               PrOpe
                                                           01 Cj
                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                   3
                                                                                      27                      4
  lbr h                  111       ectiun
                                                                                                                                                                                                                                                                                                                  andA r                                                   fol      110i        11polre            thiln             20 vl ars                         Se          22       LSE                       277 S't I
                                                                                                                                                                                                                                                                                                                                      imprtcoecl

                                                                                                                                                                                                                                  he shc                       niust
  Atter                   the          trallste-ronscilcr                                    iul         colojk tcd                           tile       hnarms                          wait tictioll

                                                                                                                                                                                                                                                                                                                                                                                                                                      Section                       A
                                                                                                                                                                                                                                                                     Gcn
  nilikc                  the
                                       compiciod                              original
                                                                                                         MT             Forw                  44173          iii-hich                    inclutles                       eh        Votliccs

                                                                                                                                                                                                                                                                    his             her
                                                                                                                         In-ILI      tjrl               qIppirorla doCUIIICntS                                                         part                ot


                                                                                                                                                                Malnud                                                                21              Ifs                                                         flic        irloisCercelbur                                      nljsl         persol-lill


                                                                                                                                                                                                                                                                             A
                                                                                                                                                                                                    Corot              lci'51                                                alld
                                                                             Such            Furnis                4473              niust              lh
                                               records                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  iCihc        wnn reec
    per ajillelit
                                                                                                                                                                                                                                                               Ibl                                                                   thili        ille        UiISNNers                UIC       IN                    C Irrect                    Md          Colliplele                        Hukclcr
                                                                  jj oe                   joholatcli                     ioAl 1                         Filing            FnaV                 Ill       Chi0110102iCal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  be
    I CIer that                        I crioj
                                                                                                                                                                                                                                                                                                                   buyer                                               rcadaud                   or            ivcire                thl       anvas                           ollit             dWil                                                                        nia
                                                                                                                                  0 purchelser
                                                                                                                                          1


                                                                                                                                                                                    or          fluillerical                      dw              01111RIC                                                                           is      utiahIc             to
                                                               jlphabeti al                         Itill-name
                                                                                                                                                                                                                                                                                                                                                  hy          anwher                                          C duding                             tile        Lransf roCscllcr                                        N0                Pel Oils                            IWP1
                                                                                                                                                                                                                                                           hirtas                                                  coillpictc d                                                     person
                                                                              as      lonL          as       All        ofilic                                                                                       coriipl Lcd
    tioll                Cvial llzollhel                                                                                                                                                                                                                                                                                                                                                                                                                                                             dw
                                                                                                                                                                                                                                                                                                                                                                                                                       then           sign          as          witticsses                   to
                                                                                                                                                                                                                                                                                                                   11lan         the         wallslvw vellei                                     niusi

    147-3                              filtfd             it      thc sarmt                  ilinorier
                          are
                                                                                                                                                                                                                                                                                                                   m1swers                   nnd


                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ATF         F-ooo-i4-1


                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Revised               Ucluhcr                        lit
    Pa          Li   e     3       o       f   6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             US00000298
                                  Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 49 of 96 PageID #: 645

F                    0 pn                  ff11 It               ut          1   aRe
Rur                           01
                                                                                                                                              J   P                                                                                                         Fir



                    11111111              4

Ci          SI                l            p0
                                                                                                                                                                          nieri     I      a nd't r               lI         to a                             11   n    is




                                                                                                                                                                                                                                                                                             the        Ikensed                           pIN
                                                                                                                                                                                    flwni                                           in      original onl                          it

                      the             oEices                    lnlrucTinn                                      and          Dehrntion                    on              this                               I'epaic
Roiel
                                                                                                                                                                                                                                                           11                          Soh                             Il       Nil             f IC      keise        I                         is

                                                                                                        IoliucfeilfI                       flfl       o   quh1 iflg                              glIll
                                                                                                                                                                                                                 hoa         oi     14      111    111             suin                                         iii                                                        prO i IlLS
n cuit                            hll il             US efllpirOrilI

                                                                                                                                                                      F    S       C        9LntsrnusthIhaJ4rLL1
                                                                                                                                                                                                                                                           PCI'SIflaII                                          Transferee                                Bus
                                                                                                                                                                               A               tut Be Conipleted


                    Trieree                                 Rio                                                                                    Iu         i                        f5                  Ill         LII I il                    41 U Il                  0                           I         II         Il i                I        Iu                        ii 1 t            0     Ill cl      l5'L   0141
                                                                                                                                                                                                                                                                                                                                                                                                                                                I




                                                                                                                                                                                   Ftrst a




                                                                                                                                                                                                                                   chJ
                                                                                                                                                                                                                                                                                                        111                                               O5t
                    tAtret                          m      41    o       P        eNde ee                                d       Addts                  1             S        Postal                                                                                   pttI le                                            flIt           1414       11




                                                                                                                                                                                   UN



                                          or        toN
                                                                                                                                                                                                                                                                                                                      71 S 10
            5          0 tS               41             5411
                                                                                                                                                                                                                                                                                                                                      1-111141


                                                                                                                                                                                                                                                                    L            i       j                  j

                                                                                                                                                                                                                                                                                                                  I        N UI             I    lLiI             It'U

                                                                                                                                                                                                                                                                                 4           1    hI                   I
                                                                                                                                                                                                                                                                                                                                A Ni-1                        I




                                                                                                                                                                                                                                                                                                                                                                                                                                      11 I'll
                                                                                                                                                                                                                              ii         41cl 111                   or           101                   ri Il               in     II                      P il         Po       411111       liii          14 141
                                                                                                                                                                               Ji w                   ii     oft

                                                                                                                                                                                                                                                                                                                                                                                                                     151-tie
                                                                                                                                                                                                                                                              114            1         o Sfrsn                                  I cl                      C

                                                                                                                                                                                                                                                                11SI                          1ado                                    rfl sr III                             lsI     icl'r




  os'i                                               hI     P 1I'ooino                                                       1        4     11 111400                     01    IlICIkItlU                       41'S          0 1011                        111        hINN                      LU        Ills           011        1 014                   1


                                                                                                                                                                                                                                                                                                                                      nkf j 0Ptualtn1flIfer



                                                                                                                                                                                                                                                                                                        i
    I


                                                                                                                                                                                                                                                                                                  lOll                 OIL
                                                                                                                                                                                                                               1ibUnht                      W INflflft
5T55                                                                                                                                                                                                                                                                                                                                                                               licensee                1fl
                                                                                                                                                                                                                                    VU            III       01          111            OctUIlt                        tralls rrs1 l tS sr                              th

                     0s               aequit'ing                      lilt            hIC 1I I t5 tn hehalt                                             at            IntllCr                    pC l L                       II



                                                                                      10                SO                                  1111          1111             pOliI 5                         i p1        115 1 I I'll             firl'lZI                S        i'U         l                                                            Is               2111 I                     if         i

                     11IC             hI'e4 110                       10


                                      1                  1        1




                                                                                                                                                                                                                                                                                                                                                                       CIc     H             i        Nil
                                                                                                                                                                                                                                                   u                                                                                                                                 I




                                                     u                            is 1411                                                          iT                                      41                          rel ins


                                                            a




                                                                                                                1        l                1                   10               4ftI0fl1                                                  1411              It hN
                                                                         S
                      ft




                         4                 11 1            UI                             11                UsIC                          145      1                      Iii               ii             0i oo                    1


    J

                                                                                                                                                                                                                                                                                                  14141 N
                                                1    111          i                   411              se                N            Li0L I              III             ll4                  Ui           0 41              1 r111is flL                   S 11Ul-Il5                                                           I


    C                             1    0
                                                                                                                                                                                           Cli                         tinla's           liii     NIL-I             F   edN                  at    lass                    15 1
                                                                                              21                             si41n          01    nlII l U1I 1l
                      11          lrfifO                        lhs          I SI                       po
                                                                                                                                                                                                                    in       the        stit         a he cl                siiu
                                                                                                                                                                                                                                                                                             resids
                      docrilIiOeli                               ud              or niediinl                                      or r'Nri lt flUUI                                purposes
                                                                                                                                                                                                                                                                                                                                                                  NI   1     4lfl i          Sc Ion
                                                                                                                                                                          dL'N VC OR                                   hi                   U IuN            01         1        C01llulNJ                                  I         C    ll It'd
                                                           c-N PIOO OdLIN                                                                         i1uJfl
    4                    Ii                   UU                                                                                  I    us



                       ii             04             0            14



                                                                                                                                                                                                           410      dish nIl                      lflc       14 4       i        4ft
                                                                                 L1SOi1            41                            11   I cl        liclLI                   410             5      1




                            0                   43         ib    ue              ii                1                      JIr         ft           ro                                      ro'e            ha-alsul 4 ui'ib                                  or


                                                                        o
    t




                                                                                              fi        i
                            Lip l'er
                            Ia                                                                                                                        s           ii i                 i ic                                                         0i
                                                cl 1 UCfti                                      COI                 tItId             0                   I




                                                                                                                                                                                                             0I                     i'icl          si i L                            I       1    ft        ij
                                                                                                                                                                                                                                   0llfl          4Cs iSro'u                             I




        I       I    P                                            10             Nor               rci          ouneed sour Untied                                         Sus                    ll ZLflshi


                                                                                                                                                                                            111                               sIaNO
                                                            US                        4                                                       1 41154             4111                                     IJIllILd
            Ie                                                                                              illglt                                                                     4
                                                A11                     44 4                   Cl

                                                                                                                                                                                                                                                                                                                       1        4-14                 OC
                                                                                                                                                                                           the             501 1             States U lull                    0     flUlI i l1l 4
                      d       I                 Ar               04      0            C            11       0   Io       lids         511 1        idil           I   LIed         11                                    I




                                                                                                                                                      0                                                          t iIU                   hr       Ifllti     UCL1'1flS'1

                OP                                                           ii               Cu                         Air              00              151             CXOIptlO N                                               In
            I
                                                I
                                                     yes                                  S                          I




                                                                                                                    001 U                 S       issued Alien orAdnllssifl
                                                                                                                                                                                                                                   nuiher                  lf14             LiSCISN                             11         95
                                           11       1l      1 0 141                       reo           Nil




                                                                                 Oh            uRIC                                                                                                   TransiereefBuyet                                     Continue                           to                s't          l4ae                                                                                l      in 1I               SI      I

        Pres                SI C          S     tel-rn

                                                                                                                                                                                            STAPLV                           iF     PACES BEF                               OME SEP R-UF t

                                                                                                                                                                                                                                                                                                                                                                                                                                            US00000299
                              Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 50 of 96 PageID #: 646
                                                                                                                                                                                                                                                                                         td                           Notiecs                      nstr   tictiiins            an d     Tiptin     it n n            i    o    n   A IT For                     In
                                                                                                                                                                                                                                                    d an d        un          d ers                                                            I
                                                                                                                                                                                                                            hin e re                                                                         it
                                                                                     in       Set             tion      A     a re true                      correct            and      cnju p lete                   I                        a                                                    I   I




                                                                                                                                                                                                                                                                                                                                                                                                                                               hn
I




                                                                                                                                                                                                                                                                                                                                                                                              rider     Federa                                            and
                                                                                                                        es                                                                                                                          ransferee buyer                                              crime pun khable                               rv    a   rehin                                                        I
                                                                                                                                                                                                                                                                                                                                                                                         it

4473                     1    tin   dersLan I                        that          ansviering                                                 tit
                                                                                                                                                    question            I   I   a   if    I
                                                                                                                                                                                              a   in       not        the       actual          I                                              is        I




                                                                                                                                                                                                                                                                                                                                               I h throw4h                         J   and          12              b through                                 lx
                                                                                                                                                                                                                                                    ics                                                                                                                                       or                                                          I




                                                                                                                                              underitind                that                                    iiho        ain N ers                            to           any        of the questions                                 I                                   It
                                                      State                   aild or                 ocal           lavi                                                                pei-son
mo                      also     violafe                                                                                              I                                              I
                                                                                                  I

                A

                                                                                                                                                                                                                                                                                                                                                                                               from                  receh ine or
                                                                                                                                                                                                                                                                                                                                                   12 d I
                                                                                                                                                                                                                                 person N ho answers                                           vus               to question                                     is    prohibited
                                            from                                         ng               or receiN               in                                                                   nd        that       a
is          probibitiA                                         purcliv
                                                                                                                                                                                                                                                                               documentation                                                          in        8c        I    also     understand                             that            m a kin
                                                                                                                                                                                                           12A 2                                                 the                                                                                        I




possLssin a a                              firearm on less                                   be               person              an kiers                                                stion                              a rid       prmides                                                                                required

                                                                                                                                                                                                                                         iden ification                         Mth respLu                             to       this      transaction                     is a     crhvTI pUniShabk aLi
                                                                              f                                                                                                                            epresented
InA
                                                                                                                                                                                                                                                                                                                                                                 of firearms forthe                                                                     of
                                                                          la                                                                                 State                  n     local            hm               forther             undei            stand              that       the           repetitke                    purchase                                                                   purpose
                                                                                         and              ma                                                                                                           I
                          ander             Federal                                                                     also          N       iolate                    an
relony
                                                                                                                                                                 fire           As license                 is    a    NIflationilif                       FedFral law                          Set                                                              Question               14
resale                   foIr       IlNulihood                       and            profit                without-a                       Fyderld




                                                                                                                                                                                                                                                 Name            ol Fillm                 ioll




                                                                                                                                                                                                                                                                                                                                                                Date      of lderlti'cat                    t




                                                               and
                               Atlthorit
                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                        i           C'I r




                                                                                                                                                                                                                                 locifill            11 el i                  nol
                                             etimi                   cfo            nIllwill




                                                                                                                                                                                                                                                                                                                 12    j             I                                                 MU i      reulo                      ffic                          C
                                                                                                                              Ahrl                  prollibitloll                   ll'the         Irrn-l'elue                                      uns Crcci                                                                                                                      I                                                       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                   11C
                        Flxcraiofl                              tile          Nollimillir raill
                                                                                                                                                                                                                                                                                                                                 i
                                                      tit


                                                                                                                                                                                                                                                                                    Form            44                                                                             Ovf wlon
                         docu        Incli     I'll       I   L II        s   bO    X    i
                                                                                             w2       i   l
                                                                                                               e    c       p         lioil          to      Ow                               ind               nttaCh          a   opv             ill    Oil        kTl                                                   f




                                                                                                                                                                                PHUF TO ThU                           TI    MISi'01             01 HIP FhTarloki                                                                                                                                        0 mt 2
                                                                                                                                                    COI           k't       1
                                                                                                                                                                                                                                                                                                             i                                                                                                                                                       t

                                 Questio

    I
            Q       I    Pate        the                                                                                iki                                                     w        in   S2 1          ion       A     7 ls                     I    Ml      I       11    N 1CS           of           Sl f               ir




                         tnlli      lllilicd                  to     NIC S               ol       tile         11 111-11prinue
                                                                                                                                                         STLIf                  C




                                                                                                                                                                                                                                                                                                                                                                                                                                                          r   lie
                                                                                                                                                                                                                                                                                                                                                                zt c
                                                                                                                                                                                              propiivrc                     Swot                                                                                  eI onzet                 Lo




                                                                                                                                                                                                                                                                                                                                                                                                                                               Will




                                                                                                                                                                                                                                                                                                                                                                                                                                                                     P




                                                                                                                                                                                                                                                                      No rvspull vas pro                                                  ided                                                avs

                                                                                                                                                                                                       j        lhc    Follov ImL                                                   is    rccelved                     fron               NICS                                                                                 e   I I




        lC                                  1C            If
                                                                                                               Akcr           t
                                                                                                                                  h       C                                                                                                         lvspolle

                                                                                                                                                                                                                                                                                           f




                                                                                                          Oil


                                                                                                                                                                                                                                                                              Li omfc                    o       fTI L               F                                                                          Alet-1                         piwllc01
                                                                                                                                                                            lh NJCS                                                                                                                                                      nir
                                                                                                                                                                                                                                                                          1

                                                                                                                                                                                                                                                                      1



        i   Of            The         Ilame               and                 Bi   a i




                                                                                                                                                                                                                                                                                                                                                                                                                         110       vi          I    I



                                                                                                                                                                                         mid Choc                                                                                                                     appro
                                                                                                               cqund
                                                                                                                                                                                          F
                                                                                                                                              k-ec-aus            a                                                    llvn         Compl

                                      lie      N      i       A      fi   I
                                                                                                                    rAlm                      d              th ipr rvcd                                                                                    b    Will C1 1C



                                                                                                                                                                                                                                           Mid                                                                                                                                                                                                     11M
                                                ICS                                                  a                                        becariso             IN       tr IrjSi'U-rC              rm-F                Ila      I                     PCTII il
                                       No                                 Cw-1111                              rl qllilk          fi


                                                                                                  I I N lc                                                                                                            21
                                       I     DF           eell 10011
                                                                                                                                  ISL 2                                                   Jri      irot




                                                                                                                                                                                                                Completed                       Perso


                                                      01c reaill                                                                                                 dNf CPt da                   fnin-I             the                    thal        Ibe      transferee                   bur                    siL            ed                        A      OW                              bLiv                                                    alpli-te
    FrFh                                                                                      i               IA-Cs placc                           on       a


                                                                                                                                                                                                  tScc           hiivuc irws                        fiw     Oiwmim                               inl
        Sccdoll                  C    il   wllediat y                              prior              rl       tile      tralister                   I




                                                                                                                                                                                                  his       forni           arv         still        true correct                          and complute
        I
            certify                 that        rny             answer                        to              the       questioni                        I




                                           CYC'S113                  urs Sivanire



                                                                                                                                                                            STAPLE                     IF       RAGES BECOME                                          SEPAR k-FFED


                                                                                                                                                                                                                                                                                                                                                                                               44               t   300            I




                                                                                                                                                                                                                                                                                                                                                                                                                         If
        Pnae              2




                                                                                                                                                                                                                                                                                                                                                                                                                               US00000300
                                 Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 51 of 96 PageID #: 647



                                                                                                                                            Model
                                                                                                                                                                                                                                             Seviai                   Numbcr                                                                                                       v                Imo        liciwlf                                ahber

                                                                                                                                                                                                                                                                                                                                                                                                                                                                        C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            or


      armilacturer                         and            IMPO ICT                 lt      I


                                                                                                                                                                                                                                                                                                                                                                                      Qv tfoll
                                                                                                                                                                                                                                                                                                                                                                                                                                                              L1   11




                                 1twer       and onp                   jvl          av
         OPH uc
                                                                  11whOL




                                                                                                                                                                                                                                                                                                                                                                                                     Crriseciatke                          Business                         Dal S
                                                                                                                                                                                                                                                                                                                    o         H an dg                         Within                            5

                                                                                                                                                       ATF                    Fo      rno                3310 4 For lultiple                                                Purchases
                                                                        Close                                                               p ete
TEATINDER
                                                                                                                                                                                                                                                                                                                      a
                                                                the                                                            111111   1


                                                 By                                                                                                                                                                                                                                                                                                                                                                                       redernpl_mn
                                                                                                                                                                                                                                                                                            ho c k             if                  p   art      ofthis              trnwaclion                                 is a         paAill


                                 NLlin                                Ircarmal
19             Tolal                         IeV          011




                                                                          Do                              numerals
                                 nw         i1ircc              cic                 not         rise


                                                                                                                                                                                                                                                                                                                                   trarts


                                                                                                                                                                                                         0                                                                                                SA               1nVPH 1lfw

                                                                                                                                                                                          00
                                                                                                                                                                                              C-1
                                                                                                                                                                                                                                                                                              E
                                                                                                                                                                                                                                                                           Numhtr Atlf f                                                               w                                                   t       0110                   fivc        diait

                                                                                                                                                                n         ano             Fe kmM                          Firt arm




                                                                                                                    ne     rkqo Jll                        WT aiIT
                                                                                                                                                           TlS       ff              11
                                                                                                                                                                                          l
                                                                                                                                                                                                             I                          nls Alust Complet                                                            Chmstions 34-37

                                                                                                                                                                                                                                                                                                                        Must Complete Questiomi 34-36
                                                                                                                I




                                                                                                                                                                                                                           li     ho Completed                                     Section                     B
                                                                                                                                Transaclions                                  the         Persoo
                                                           ror          Oene              d     C anre              ild
                                                                                                                                                                                                                                                                                                                                                                                                                                                          B        and
                                                                                                                                                                                                                                                                                                                     W73 2 Ow                              information                               morded                   in Sedioll's

                                                                                                                                                             Instructions                                        iind       Definitions                oil          thil           UF               FOVITI

I    cedif                   ftlil         1         1    hal      e   reodand                  understand                      the Nwicl-l
                                                                                                                                                                                                                                                                                                                                                                                               pivin ses                     incluchrs            busious
                                                                                                                                                                                      ha                                                                    my                                       busirres pmriliscs

 true              corro t                 tind          complete                  and         3     his entim                   transaction                    recco'd                                  been             completel
                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                   at


                                                                                                                                                                                                                                                        o
                                                                                                                                                                                                                                                                           ficensed

                                                                                                                                                                                                                                                                                                                              i      Nw Itifil              unlc                      this          trallsirction                  hils    met        tile


                                                                                                                                                           a                                                                                                          1-11-1-111

                                                                       from                                           Pro stom               m c
 ternporilrilN
                                       conducte-d                                   a     ijualrt vng
                                                                                                                                                            hns           hun                 denled or canculled                                       i   furiller                        c e rtirN
                                                                                                                                                                                                                                                                                                          I

                                                                                                                                                                                                                                                                                                              oil       the basis                flf          1           tile                ti'arisferue'Y                            bul       responsirts
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1 11




                                                 11it      Ij   T'S C        922 c                  Unlele           this       trawsaction
                                                                                                                                                                                                                                                                                                                                                                                                                      of transfei 111 ecdopi                                     C
                                                                                                                                                                                                                                             ded                      q uestion
                                                                                                                                                                                                                                                                                                     IS       and             roy          re    erificalion                            tit    the Onne

                                                                                                                    2                                                                                                                                       in

 See           ition         A lod            Svilioll                C      if-applicable                                my         Qrilictalin                     of   tile                                                     r

                                                                                                                                                                                                                                                                                                         not          mnalful                   for nit             to sell                    deliN       ur transpoll                          or   olhem                  ise


                                                                                                                                                                                                                                             my belfef                         that                 is
                                                                                                                                                                                                    hminem                         it   is                                                     it



 W11's             CoUlpleted                    anti           3      State or                local     la i         applic ible
                                                                                                                                              to tile            firearms


                                                                                                            Form          to    the person                 iticatified                        in         sectionA
                                                                        listed            on    this
                                      re    firearm s                                                                                                                                                                                                                                                                                                        Selier's Tiilt                                                                  Dnic            Trawi errokl
                                                                                                                                                                                                                                                        0                                                               T
                                                                                                                                                                                                                                                                                                     13h
 341                Tr
                             anSli ror
                                                          Sllcr's                                   Pleu c                 pri              13
                                                                                                                                                                 I        A




                                                                                                                                                                                                                                             RRMS                           413 FOR                           11ENIH-lYCA


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Milm
                                                                                                                                                                                                                                             th                                i        i      Jot                                         W
                                                                                                                                                                                                                                                                                                                                                                                                                                             4                              nuspe t
                                                                                                                                                                                                                                                                                                                                                                                                                             F   irm                           ith

    flurposc                       of the     Fill-Ill
                                                                                                                                                                                                             he       hc                     the            j         1                            4-0         in       jiis1jit       t    f crik            l'Or            it        lo l


    J                                                                    hccal c                                                                                                                                                                                                                                                                                                        iAc                         hAl          b                                 remind
           s   I
                   LIlcd              111al      l       p-irstin
                                                                                                                                                                                                                 alld                        to        1111lich             a        3lk2                                     Q li M l             OF      dikl      it i                           pla
                                                                                                                                                                                    tiou'A
                    k1witill               LCH       or         Rli           il
                                                                                    fif    anil
                                                                                                                                                                                                                                                                                                                                                                    or
    nri                                                                                                                                                                                                                                                                                                                       ti
                                                                                                                                                                                                                                             ill       illpll              1hCt1Coi

    it     atel              111C    tranierccibu                        ef of          vt      i




                                                                                                                                                                                                                      ol                     ccropicaitow                                      irdcr
                                                                                                                                                                               L Ik
                              pv The                 vmIsf'Cr

                                                                                                                                                                                                        endy
                                                                                                                                                                                                                                                                                                                                                                                                            F mat
                                                                                                                                                                                                                          111 2

                                                                                                                                                                                                                                                                                                                                                                                                                                   ra
                                                                                                                                                                                                                                                                                                                                           vao tcr c bu2r
                                                                                                                                                                                I
    ille
                                                                                                                                                                                                                                                                                                     schca              of    th l
                                                                                                                                                                                                Ji           I     Ind
                                                                                                                                                                                                                                                                                                                                                                                                                ha
                                                                                                                                                                                          I



                                                                                                                                                                                                                                                                                                                                                                                   Ow fin vn                                 N-un
    U      msl r r                   seller      mtii                                                                                                                                                                                                                                                                             ctlmploild
                                                                                                                                                                                                                                                                                                                                                                                                                                        o-aj


                                                                                                                                                                                                        n                                                                                                                                                    il-Tcr
                                                                                                                                                                                                                                                                                                   IT11r      ropeFl
                                                                             Fafl         4    S    j1lLl
                                                                                                                                                                          e    la         F     1   i




                                                                                                                                                                                                                                                                                                                         trim40 bwcr                                wislwzl                     I                           Ow     ulln slo
    Lll
                                                                                                                                                                                              ill                                             uns t rnr                              scllor          or       lh
                                                                                                                                                                          starc
                              or     k1cliv          r          1-3
                                                                                                                                                                                                                                                                                                                                                                     l1M1                niak          jn
    tile

                                                                                                                                                                          and pilhikhed                                                       CFT 1ll                       P1101             0 OV             111 2                                   1
                                                                                                                                                                                                                                                                                                                                                           017M

                                                          nEcsuilled               to k                                                                                                                                                                                                                                                                                                              41 ILO i           oni          nljlw challa s                         lo
                                                 is                                                                                                                                                                                                                                                                                    Tho       Ll-tlllsf           roy
                                                                                                                                                                                                                                              rL                                   it        111     ph'i_aoi Jpv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        jillj
                                            110 h                                                                                                                                                                                                                                                                                                                                                              lllak                               tj
                                      in                   0112

                                                                                                                                                                                                                                              Section                          B            jiid     D         Ill                                                       ShOUld                     0111



                                                                                                                                                                                                                                                                                                               Il                      uc       sholiki                                  I    and     daic         ih
                                                                                                                                                                                                                                                                     Ill   c                   p1j c                     C kill
                                                                                                                                                                                                                                                                                                                                                                   ill   it
                                                                                                                                                                                                                                                                                                                                                                                   ij



                                                                                                                                                                                                                                                                                                                                                             orcmal                           Form         4-17             inki     refun I              a    pim ol'th
                                                                                                                                                                                                                                                                                            IWUW          01         ArUehcd                   to Oic

     ficnernil                        F          rorluJF'Inl 1 i                               b    Loinpiclcd                  at   ih ltc nii                      b    us


                                                                                                                                                                          U'S
                                                                                                                                                                                nc        s 4           pi

                                                                                                                                                                                                        02
                                                                                                                                                                                                                 on


                                                                                                                                                                                                                 1c
                                                                                                                                                                                                                      i c                      llilUWCOP

                                                                                                                                                                                                                                                                                             SHa                pernianellt                     f-ct   ordi's



                                               i         ir lnw l-err d             o     e              num 2f                  Fc l onj         lwl                S
           Incti       a      lire mn
                                                                                                                      a Jealc           to   JI        I     011 aml                  u             1    noulf
      al       lcm           a     hCnafj                impofic-r
                                                                              i
                                                                                    mi
                                                                                                                                                                                                                                                   E        p   I



                                                                                   in                                     lic
                                   im Jccs
                                                                                                                                                                                                                      i
      CCIISO                                             pol      appt af
                                                                                                         cquif lllenls                      rhc        FLjulr lnVTlV                                     lr
                                                                                                                                                                                                                                                                                                                                                                                                                                        im
      it       tl       lolnAeo cN_1-er                               lnk Cts
                                                                                                                                                                                                                                                                                                                                               aulh
                                                                                                                                                                                                                                                                                                                             poper
                                                                                           496 b                                                                                                                                                                      a fircarm                     willitiLIT
                                                                                                                                                                          1013-2                                                                   port
                                                                                                                                ArF         Proc duve
         Colin         ill
                                                          ie           2-1   CFR                                      inl
                                                                                                                                                                                                                                                                                                               Ilor      nol       rnoN          that                                               se      11
                                                                                                                                                                                                                                                   3MI              Ol     HTPMC1ncC


                                                                                                                                             ransaclion                             ke                       nlult
                                                                                        ooapk te l                  the    fmarms
         Midi           ill

                                                                                                                                lWftiCh       bILIIOI S                   dre        01 Cei                           Ge l
                                                                                        AFF         Fion            4-17-3
         mak                 the     curnplctcd                   orig-mill

                                                                                                                                                  doCIATIMUS                                             01                 hCr

         erol        hlyruclipis                          ma                                        and         ativ uppoamu                                                          PLITI

                                                                                                                                                                                                                                                                                                                                       peS111 111                 ClIT11picIC
                                                                                                                                                                                                                                                                                                                                                                                                     SLWIM                    Okill              Corti       llid
                                                                                                                                                                                                                                                                                                                        must
                                                                             Filmi              44          must          he     retaineil         for       ai       le ist         fl             years                 inki                     Tile
                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ifflit        tri      111 1creu

                                                                                                                                                                                                                                                   lw                              unsw o jre one orct
                                       r Cords                  Such                                                                                                                                                                                                                                                                                                     and                                            Hclvc1           Lr
         pelmmicill                                                                                                                                                                                                                                                        that             the
                                                                                                                                                                                                                                                                                                                                                                                              omplere
                                                                                                                                                                                                                       date
                                                         miv be ubcnot d                            in-ATF                Filing
                                                                                                                                        inay      be       chronolk-laicat                                   iln
                                                                                                                                                                                                                                                                                                                                                                                                       tother hout                   the         ig       muu                nia         b
                                                                                                                                                                                                                                                                           i uanble w rcao an or
         llft       r Olut           Period                                                                                                                                                                                                                                                       rite the                                                                ans l                trs
                                                                                                                                                                                                                                                   bull er
                                                                                                                                             Or   illill         OrICII             ibi             a
                                                                                                            qj'j0liWhUVe                                                                                                                                                                                                                                                                                                                T ikl                                ollicl
         of rlisjlw biom                         alphatiQucall                     lbYll'MW                                                                                                                                                                                                                                                    CC111 finU                     llitf           ri TASJ-t F3F                                        pcvsL                n
                                                                                                                                                                                                                                                    oiopietcd                                by     aj 101111 r
                                                                                                                                                                                                         Forin                                                                                                           pt 1-14_111


         tumserlal                     waliber                    as   loi L       as     all       of   tile
                                                                                                                                                            s        ompletcd
                                                                                                                                                                                                                                                                                                                                                                  qiLn             as         witnesses               ill     Elie      transler C's                    bu QF
                                                                                                                                                                                                                                                   111 m              1he                                                              must       flicii



         4 413                       filed    in         tire     iarn        inaiincr                                                                                                                                                                                                                                                                      in                                       14
                             arc                                                                                                                                                                                                                                                   ami                                       cert iPvc ii         ion              question
                                                                                                                                                                                                                                                   anNers                                          silanaturef


                                                                                                                                                                                                                                                                                                                                                                                                          At   F   Fmn             1-4-3     153 10       1h


                                                                                                                                                                                                                                                                                                                                                                                                                                                 1016

          pal c


                                                                                                                                                                                                                                                                                                                                                                                                                                                          US00000301
                      Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 52 of 96 PageID #: 648                                                                                                                                                                                                                                                                                                                    1   f
                                                                                                                                                                                                                                                                                                                                                                                                           113    1   i




                                              1120              1
                                                                      1 1                                                                                                                                                                                        earriis                                 Transacfl ion




                                                                                                                                                                                                         is         25         0
                                                                                           1           up     to     W    Neirs        imprisom-nont                 and               uP       to




                                                                                                                                                                                                                                                                                                                                tliws         11 flcensedprewtie
Read          OIL                 Notievs                                 1witruc                                                            W       On IMS        fill-al        NTP U              e       ill    01121iW11                   DIIIIN
                                                                                                                                                                                                                                                                      2t       OIC        lik



                                                                                                                                                 a   aftali im          wishow                   m evula                      bi       filesilmeState                                          in        whic                                     edpremhscs                    i 8



ind Ide hlfsi nc lonporon                                                                                                                    I


                                                                                                                                                                                                                                                                                                                             PLEASE PRINT
located               Lifflu                   s       ihe                ti-mnNnelvion                           qu'l

                                                                                                                                                                                                                                   P       Ts                                                   Fra       TIS fj7ie         O'B
                                                                                                                                                                                                         u     Fe             d                             o na          ff                                                          I-I


                                                                                                                                                                                   B                 i
                                                                                                                                                                                                                         t                                                     y     13
                                                                                                                                                                                                                                                                                          v


                                                                                                                                                                                                                   ml         r cord                            10                                                                                Mit UIC       i    11
                                                                                                                                                                                                                                                                                                                                                                          i'i         1P             lVcovd      VV11
         Vr                                                          13m               crs             Full       Na           fj L'f IIWNW               11'11tHIL          0'j                               I
                                                                                                                                                                                                                                       I            I




                                                                                                                                                                                                                                                                                                                                                             N Ime
L        t                i       i
                                                            I             h    i
                                                                                                                               5r      11    if               Nrs




                                                                                                                                                                                                             MMS             JiT       licckl ble                                         U-nnivit                  I       a                     flffic       ho



                                                                     h
                                                                                                                                                                                                                                                                      I hi                                S     x
             Pkl-c                        o     R I     I




                                                                                                                                                                                                                                                                          D




                                                                                                                                                                                                                                           lf                     MMT                    rlfce           11   10 11             Roth                                      1-0 hk




                                                                                                                                                                                                                                           Hhcl                               o Al j




             Ai                           r   dw
                                                   F
                                                                    l'o




                                                                     c
                                                                     I
                                                                          11




                                                                                       T
                                                                                        Wu quoion
                                                                                           m
                                                                                           t           r      c
                                                                                                                               b      bcck                      irkh         12

                                                                                                                                                                        T 7 1Tr T
                                                                                                                                                                                   vc

                                                                                                                                                                                                 11      i
                                                                                                                                                                                                                     InF
                                                                                                                                                                                                                                   w
                                                                                                                                                                                                                                   Va
                                                                                                                                                                                                                                           Ole

                                                                                                                                                                                                                                           N                I
                                                                                                                                                                                                                                                                NmL
                                                                                                                                                                                                                                                                n-i   i   i
                                                                                                                                                                                                                                                                              g
                                                                                                                                                                                                                                                                                     t

                                                                                                                                                                                                                                                                                     N    o
                                                                                                                                                                                                                                                                                              111C


                                                                                                                                                                                                                                                                                              n TIc
                                                                                                                                                                                                                                                                                                5
                                                                                                                                                                                                                                                                                                         6uht

                                                                                                                                                                                                                                                                                                              Fo    T
                                                                                                                                                                                                                                                                                                                        I       OIL

                                                                                                                                                                                                                                                                                                                            f Fij       t
                                                                                                                                                                                                                                                                                                                                        v
                                                                                                                                                                                                                                                                                                                                            Mt-J
                                                                                                                                                                                                                                                                                                                                                    I   I   T F Fn
                                                                                                                                                                                                                                                                                                                                                                 s f


                                                                                                                                                                                                                                                                                                                                                        01 fio wk e
                                                                                                                                                                                                                                                                                                                                                                          jI   ek bliver         Tf voll
                                                                                                                                                                                                                                                                                                                                                                                                 I




                                                                                                                                                                                                                                                                                                                                                                                                     Mills
                                                                                                                                                 of   muther pvrora                              Ifyou                       iiu       not                      the           wfual             trimsfin-ec buyer
                                                                                           fire trmts on behalf
                                                                                                                                                                                                             r      11        a        i-n      i
                                                                                                                                                                                                                                                        A                           If     th
                                                                                                                                                                                                                                                                                                                                                                                             I




 h

                                           dmil




                                                                                   2


             At                       vou          1        Fmwkc

                                          m            Il           ITO
                                                                                                                                                                                                                   f1d                                  FedQ'i                 ll     Lw             I




             VVa              r       I




                                                                                                                                                                                                                         n         hei                  e         ou
                                                                                       For             Ilwd



                                           ou                                      1-CII                    1i




             W

                                                                                                                                                                                                                                                                                                     ou         111J             or         111    intmi ii




                      I                        o u                        z    r   h           i   I   c   o n
                                                                                                                                                                                                                              Oo




                                                                                                                                01     11rdn fully            In     Old     Unil d             Slare
                                                                                                              ifleoalh


                                                                                                                               bc fll        admiatfd       lo               Uiitcd             Statc                    uncit r           i            nommnltyr im
                                                                                                                         haq


                                                                                                                                                     dQ                            StLd                            rhe       nLrutions
     i   Ld-2                                 it CS                                            vou          call         411ill      OiIIN   ur           CpUuf S                                    in




                                                                                                                               U SIssucd               AiiF2n      oc A dnni siorj                       oumbt2r                   iAR4                          LSOS w                                  94
                  f   vou                     al            In             a                                     d   our


                                                                                                                                                                                                                                                                               to         Nest Page                                                                                        Al V Foml 14-1
                                                                                                                                                                                                                                   Continue
     Pre                                  1 hdl
              loll

                                                                                                                                                                                                F Pk                GFS            P       ECON1                               E     SEPAlt-O'ED
                                                                                                                                                                     STAPLE                 I




                                                                                                                                                                                                                                                                                                                                                                                                                 US00000302
                            Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 53 of 96 PageID #: 649
                                                                                                                                                                                                                                                                                                                                                                                       and        Definitions         In            AI F   Form
                                                                                                                                                                                                                 Ila                   ead              and understand                                                   heNotjce                    instructions
                                                                         it     Seetion             A     jre         Itrue correct                               and              conlplete                I                 C    r
     eeltifv            that                                                                                                                                                                                                                                                                                                                                                                       under       Federal               lam and
I




                                                                                                                                                               Iq                       aul not the                      actual           transeree                                 b       il                 is        a    crime punishable                           as    a   fe'1011N

                                                                                                          es                                                                                                                                                                        I

                                                                                                                                                                             jfj
4 471                   understand                          that        answering                                     to    question                      I




                                                                                                                                                                                                                                                                                                                                                                                                and or 12 b throu-h                            I   2x
                                                                                                                                                                                                                                                                                                                                                   Il b through                        11
                                                                                                                                                                                                                  an l er                               eN                                        of the                                                                                    i


                                                                                                                                                                                                                                                                                                                          questions
                                                                                                                                                                                   pergon i ho                                                                                  any
                                                                                                                                                                                                                                                                   to
                                                                                                   lav              undomiand                             thata
               also violate                       State           and or            local                   I




may                                                                                                                                                                                                                                                Nlro            armers                                                     to
                                                                                                                                                                                                                                                                                                                                   question
                                                                                                                                                                                                                                                                                                                                                          12 d 1          is   prohibited              from receiOng                       or
                                                                                                                                 fire2yrn                         undersbuid                          that           a   per5on
                                                                                       or         jwei      ing a                                             I

is    probibited                            frona          purchasigg
                                                                                                                                                                                                      M2                                           ides            the              documentation                                          required             in    Mc           I    alio      understand            that              m4oro
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L
                                        firearm                  unless the                  person         answers                   yes to                           question                  I
                                                                                                                                                                                                                     arid          prw
    possessing a
                                                                                                    or                                                                                 fjj     VP           Tj           tj             a
mv
                                                                                                                             I                                                    jr




                                                                                                                                                                                                                                                                                                                                                                                                      for the                              n
                                                                                                                                      I


                                                                                                                                                                                                                                                                                                                                                                          or       threarm                           purpose
                                                                            and mal                 also            ulffff            State           and               or local                12           1    further                 unders                    and-fifatfliT-reperifiNe                                                       purchase
    f-eliFn-vunder                          R7derlit              lai                                           N


                                                                                                                                                                                                                                                                                        lw                     See                Instriwfionsfir                     Ollesfiftol                 14
                                                          dd                                                                                                                                    N                iolation                o     f        F   e   d era           l




                                                                            rofit      Mthout               a Federal                         firearms license                                        a
    resaleor                    i   ve      lih   oo                    p


    14        Trn     n s   Fero            e's fArc Aq                     So natut-c


                                                                                                                                                                                                                                                                                                                                                                                                                                                                  4


                                                                                                                                                                                                      Be Completed                                          By-fransferorSeller

                                                                                                                                                                                                                                             17             Iftrajisfer                                j        ti       1

                                                                                      ms1-crn             d fcheck                    co       movk                III            diai



                                                                                                                      Other           Fircarm tfivnic                                                                    clc                 Name                  n    f       1mmion
                                                                                                                      See        I
                                                                                                                                                                              I         olwt f4tw                I   ts

                                                                                                                                                                                                                                                                Stale
                                                                                                                                                                                                                                         Iciti

                                                                                                                                                                                                                                                                                                                             klew
                                                                                                                                                                                             qhcr         Ifi'l           v t crom I i

     lsuim                  Aullioril                      and        T pt       o




                                                                                                                                                                                                                         Ito       ImIcinf                      ocS             MW
                                                                                                  ksliod            Doculllcnml clll                                    1i
                                                                                    it-lit




                                                                                                                                                                                                                                                                                                                                                                                                          lcuoi-d           th        11pC         ol
                                                                                                                                                                                                                                                                                                           S             c             d
                                                                                                                                                                         FNI                 Irullsf-reo                     Ilvel             nlvw              ri-d                                                I        I




     19C                                                              Nollilillmar Ill                                                                I


                                                   to      tile
                  1EXCeptioll
                                                                                                                                                                                                      auncli             i                         ti       illk        ATt                      Forill                  447               I                                                                                i




                                                          ino shov irlu                 tile
                  docl          1   nit i       lat




                                                                                                                                                                                                                                                                                                                                  cc Mvrw                                          0 smws              Q       Yl     taid
                            QuUstions                        19         20      or 21              list             Be Compluied                                       Privir           Toe                 T ro ris              f e        Of             Tire        Fiven                rms
                                                                                                                                                                                                                                                   jt j             I'lle                   MCS                      ol       tato          milisal'tIL'I
                                                                                                                                                                                                                                                                                                                                                                      riumbev




                  1f_1 it mii ed                          w NICS o                   the          appmpri lte SMIC



                      N11CM 01                                        D-v                                 Year

                                                                                                                                     0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      d


     JL1                                                                    I




                                                                                                                idcd             I        ICS                           dic            appropvi_ii                   Sio                            I   9A          I   he                  fol1mvill 2 TQ pollsci
                                                                                                                                                                                                                                                                                                                                               I




                                                                                                                                                                                                                                                                                                                                                     it        vastwere             laicr        re ivod        ronl            NICS           or       tic


                  T                                          oliiialk                               pro
                            c       rt-sporl w                                                                                                                                                                                                                                                                           Stale         mmic
                                                      S
                                                                                                                                                                                                                                                                                                                                                                                                                        0 erlumed


                                        C mlc cl            ki    1




                                                                                                                                                                                                                                                                                                                                   a       limvided                  ithin     3                       davs


                                                                                                                                                                                                      ihc        rollov                                                                          IIS       recci                  ed   froll       NICS              N   LhQ       111111-01-11-lol
                                                                                                                                                                                                                                                                                                                                                                                                           St-WC       1L1CT C             I                          tc



                                                                                                                                                 wls               It
                                                                                                                                                                                                                                       II-IL       1_1_1 P Jj                           V1
                                                                                                                llt        firearill
      I   CC Womplcw                                                                         I




                                                                                                                                                                                                                                                                                                                                   NT                                    Comp                   mIg   N 1CS         C112Ck
                                                                                                                                                                                                                                                                                QL                 Namu                      tf                                                         l



                                                                                                                                                                                                                                                                            I




                      Tile              nam               and         13m h idewin

                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ir




                                                                                                                                                                                                                                                                                                   t1w
                                                                                                                                                                                                                                                                                                                                                                                                           L   m V
                                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                                       11                          cc         C
                                                                                                                                                                                                                                                                    it              ville
                                                                                                                                          sc    a     1   iac Lmtlnd                            7


                                                                                                                                                                             ed
                                                                                                                                                                                                                                                                                                                                                                                                                                    ich   qilil
                                                                                                                                                                                                                                                                                                                                                                                                                                                         It


                                                                                                                                                                                                                                                                                                                                                          01
                                                                                                                                                                                                                                                                                                           llic              S
                                                                                                                                                                                                                                                                                                                             I Lll         wiliciv
                                                                                                                                                                                                                     Ins               valid                                                 rim
                                                                                                                       beeame it                                                                 botvcv                                                     pcrmil                      1

                                                                                                                                                                                                                               a
                                                   NIC t               hock         wls           ivqtiiFed
                                                                                                                                                                  ll




                                                                                     to
                                                                                                                fSC
                                                  an       CCmption
                                                                                                                                                                  of




                                                                                                                                                                             MUO                                                             Pei Sonalk
                                                                                                                                          ction                C                              Be Completed

                                                                                                                                                                                  dav        froill       tilt       d'ar          thilt            tile        t1insf'orce                                rlItiv             r    s3gned          StNnion            A        lhe      imns                                         st   Complult
                                                                                                            phcc                 of       a    diti           ertlll
          the                                     ofthe               Firll-IllfsI                takes
                                                                                                                                                                                                                                                                                                                                   3
                                                                                                                                     Of   tire
                                                                                                                                                                                              Sce                                                  I            Olic fi m 22 wi d
          Sect    i   on        C       i
                                            r         et   fialely          prior            lo   the     ifallsrcr


                                                                                                                                                                             A         of    this     Form               are       still                true corr ICt and                                                         complete
                                                                                                 the questions                        in       Section
              CL I ti       t       that           lm answeri                        to
                                                                                                                                                                                                                                                                                                                                                                                                                                    Dat
                                                                                                                                                                                                                                                                                                                                                                                       23       RecenificaTion

          2-1     T-nrl




                                                                                                                                                                                                             Cllwcon                                    tin     ue          to              Next               Page

                                                                                                                                                                  SIAPLE                         IF       PAGES BECOME SEPARATED

                                                                                                                                                                                                                                                                                                                                                                                            ATF    Form   4-1-3      14306
                                                                                                                                                                                                                                                                                                                                                                                                                                h


          P             2    C      1   6




                                                                                                                                                                                                                                                                                                                                                                                                                                US00000303
                            Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 54 of 96 PageID #: 650
                                                                                                                                                                                                                                                                                                                                                                                        Not             Transferred
                                                                                                                                                                                                                                        Seller Eke                               n                 The Firearnl s                                                        is
                                                                                                                                                                                                   Bi Transferor
                                                                                                                                                                                                                                                                                          If
                                                                                                                                                                Completed

                                                                                                                                                                                                                                                                            26
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Galibcr or
                                                                                                                                                                     Model                                                                              Serial                  iNumber
                                                 lid          Import
                                                                                                                                                                                                                                                                                                                                                                                                             Jor         01IL tlilu'll




                             DEP           v                      the        CItise                   lf          Bus                        s         Nurip          vt                           Form Tiio 4 For multiple Purchases                                                                                                           of ffiandg


                                                                                                                                                                                                                                                                                                                                                                                                                                                                 pa              n   redernput
                                                                                                                                                                                                                                                                                                       Chcck                               iCany            part o
                                                                                                                                                                                                                                                                                                                                                                                                                                                         11
                                                                                                                                                                                                                       111110                  c tV                              330


                                                                                                                                                                                                                                                                                                                                                      Nlumberis                                     Froi                                             24               Above
                                                                     ew Du                                                  numerals                                                                                                                                                                   M Ili                                    ne
              JW              two        thive                                                  nof           use
                                                                                                                                                                                                   11      AlF
                                                                                                                                                                                                                                                                                                                                                                                                                              lacilitai                      a                   aw part                                 irins     ter
                                                                                                                                                                                                                                                                                       1               Check                               ifthis                                                                      to                                         pri

                            Ue                   Llccll                  Ce Sci                      hl 1l iCti0l1S                               1w Olw                   fir l      3   L    1




                  or
                                                                                                                                                                                                                                                                                                                                                                                                                      Qn             Mi         3




                                                                                                                                                                                                           FLdtn-al          Fir arni License                                         N'tilill-icr                            Ohls Lwwtli                                                    i     LvSl                fil-Sl        Plivc          und
                                                                     1111MC              ll        C a6dfess                        or                                                       and
33           Truclu corponte
                                                                                                                                                                                               usc l
                                         mulbr                       X-AA AAA kX                                        1         1-hinci                laillp        wt l           bc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          c13




                                                                                                                                                              5Gn     I r1lnSFe-rrFnu                           The-Tj rea          i'MS7                             I   list         Co-m-p-lete                                              Questions                                    34-3

                                                                                                                                                                                                                                                                                                                                           B     Must Complete                                                                                      34-36
                                                                                                                                                       Trimsoctionii                           the         Person            Who              Complt ted                                   Section
                                                              Fo            Duniud Cancelled
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                B                 D
                                                                     ve         nd and                        underltund                               tile    Notices             Instructions                        and    Definitions                        on        thk 2VFF                                  Form 4473                                    2          the ijiforma                                                           ded               in       Sections                                  iind              k

     cerrik                 that                      1      h   a         Fu
I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                  includet                          bil'siness
                                                                                                                                                                                                                                                             at      my          liunsed                              busnwsi                             pnerrises                              licensed                       firvinisel
                                                                                                              3        hi s en                          tasaetion                  1word                  hos    becti       compluied
trup              cor-reet              and compiete                                         lul          1
                                                                                                                                        ti


                                                                                                                                                                                                                                                                                                                                                            locaii un                                        ess        thi s       tsaction                               lia        inet                  the
                                                                                                                                                                                                                                             whivil              the        ficell M premises                                                                                                            l
                                                                                                                                                                                                                                                                                                                                                      is
                                                                                                                                                                                                           same         State
                                                                                                                                                       shov          orus vat                                                     ill
                                                                                                                                                                                          in       tile
                                                                           rrono a qualiRing
tempol Iril                         conducted

                                                              U'S C 922 c                                         Unless
                                                                                                                                    gull


                                                                                                                                    this               transaction               Ims         been          deniLd or cancelled                                   I    further                      cerlifi                            on         the       I-iltsis              nf                          I    the                                                                              responso                      Ali



                                         of 18                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C
    requirements                                                                                                                                                                                                                                                                                                                                                                                                             at the time of transfer                                                    Sectiwt
                                                                                                                                                                                                                                                                                                                                                                  rLerificafion
                                                                                                                                                                                                                                                                                                                                                      mY
Sc ztion                  A     tind       Ttion                          C     if   applicable                                   2 my                   1    crificiltion            of     tile         idernification                recorded                      in    question                                  IS tand

                                                                                                                                                                                                                                                                                                                                                unlimful                         ifir            tile        to sell            deliN       er transport                                      or othervtise
                                                                                                                                                                                                                                                                     helierdint
                                                                                                                                                                                                                                                       my
                                                                 I                                                                                                                                          busine                                                                                           it      is       11fli
                                                                                                                                                                      to file      firearms                                  s          it    is

                                                 and                       State                or        local         Imi applicable
    JVUS      completed
                                                                                                    on                      form             to        the                       identificd                 in   Section          A
    use
                                                                                                                                                                                                                       510
                                                                            listed                            this                                             penlln
diS                       ulf
                                 tile    firearm s                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Tran tk ri-c l
                                                                                                                                                                      5          Transl               ro                                                     MCC
                                                                                                                  pleu e                                                                                                                           I




34                                                           sellcr s                    NlaiAe                                              pLipff             13                                                           It




                                                                                                                                                                                                                                                                                                                 FOR DENIED
                                    OTICES                                  VNISTRUCTION-S                                                   Nl                DEFIN                                                                                   FOIR-NLS                       4-173


                                                                                                                                                                                                                                                                                                                                                                                 d           t iljic             j i-d       b N RS                      or       I




                                                                                                                                                                                                                                                                                                                                                                                                                  dilA                                                    dl'c       llc il cc                      nult rctaw
                                                                                                                                                                                                                                                       h12           M 11 1'12r                i         1-1 11           OMVIel2d                                311 21                it
                                                                                                                                                                                                                                                                                                                                                                                                                                    Is



    Purposu of d                                                                                                                                                                                                                                                                                                                                                                                                                                                  Fomv                    41-1                 vith        nIlc
    dcsiLnl j                o     iha           a        pcrsoll
                                                                            hells d                       und'2r              I         US                    921                  dc rlmw                   0                                                                            1'ri-n-1-17                         1        11       hivh T fccor

                                                                                                                                                                                                                                                                                                                                                C
                                                                                                                                                                                                                                                                                                                                                                                                    li           ri

                                                                                                                                                                                                                                                                                                                                                                                                             l1l'It     J
                                                                                                                                                                                                                                                                                                                                                                                                                         lcti l


                                                                                                                                                                                                                                                                                                                                                                                                                                     pjj IC         JjAjj                                                            r     jjj     jj
                                                                                                                       to                                     id ntlticd           w       si c6up               A     and                             W             hi I 1           1    1       I
                                                                                                                                                                                                                                                                                                       iL            de       I
                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                           12
                                                                                                                                                                                                                                                                                                                                                      Or     ti
                                                                                                                                                                                                                                                                                                                                                                   lil            1




                                                                 ij jj er            a                                       11-w

    pij           1w        Culiv                     ni
                                                                                                                                                                                                                                                                                                                                  Iawt                r                                                      ov       chnalologw'd                           th            hfit           o             monfi rL6
                                                                                                                                                                                                                                                                 Aplllho cll                                     1i
                                                                                                                                                                           WOtilt Mid
                                                                                                                                                                                                                                                       ill


                                                                                     ol-cerlain                        r triction                         Oil    the
    lo     11 i-I       the

                                                                                                                                                               kt 2rillinu            111C                               Or                                                                            vd r
                                                                                                                                        ol'thi
    he       irmisalucw                   and                niuinl lifl             prorcrrceords
                                                                                                                                                                                                                                                                                                                                                                                                         iwer                                        thai                 an         VIT                lorw             447           1
                                                                                                                                                                                                                                                                                           Cri                            C                                        rall-l rtzQ
                                                 nlut he                                                               lh          provisi ii                     t    I         U SC              9It                 wd                               t    I   L11C           Ill                          I
                                                                                                                                                                                                                                                                                                                 F
                                                                                                                                                                                                                                                                                                                              I       ke




                                                                                                                                                                                                                                                                                                                                                                   plcl d                         alltff              tile    fircinli           ha                                                                                01'Q

                                                                                                                                                                                                                        ot                                                                     or                ifilprope
                                                      7          CFR          Part                  OX            mid        471                 Ili                                  the      Iawi'ulnt                                                illcorliplQw
    the      p-Luiatwrl                    lit

                                                                                                                                                                                                                                                        Lrarlsl rm cllcr                                             Cif              Oil ir                                                      t          v           C      to       C IT   re            d   I   L    o   ill   is   I    I   il   tit          or


    111C     Ilo            or
                                                                                                                                                                                                                                                             rorf-4                   PhOWCOPV
    lanter r ietIcr                              is       prlmcd                         ill        knLw                                                                                                                                                                                                                                                                                                                                                                                                                    t
                                                                                                                                                                                                                                                        ri           i ion                w        the               phow'cop
                                   11 bi-Al                th                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A        r'O
                                                                                                                                                                                                                                                                                       B       and                   D                 1-he


                                                                                                                                                                                                                                                        C                                                                                        Alanu                   Ilou

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           P aincd                                               iCllw
                                                                                                                                                                                                                                                                                                                                  lb auedil-d                        1                the         orlLnna                    Fomi          447                3ilid                                           is part

                                                                                                                                                                                                             pclm                                       I11l0t0C'lp
                                                                                                                                                                                                                                                                                               1101 11 1




    vhcl            a       firc inn        is            winit'l Ted                                                                                  Fcd'nal         la          18      L   SC                2



                                                                                                                                   or     dcalo                to 3ell a         lirvarui             to a
                              li ll-scd ullportcr                                   m Intifi-icitirer
                        I
                                                                                                                                                                                                                                                             Exportati                     o             Gi           V rLai ms                               Tht                                       co

                          ho                                                             n                                                                            bim                                                                                                                      it



                                    docs not                                                                            at        the
    ccllll                                                        ipp ar                           per oii                                                                                                                                                                                                                                                                                                                                                                                                  prSLTH
                                                                                                                                                                                                                                                             i rearmi                                                         lj           AtUit-i a               lit           en c
                                                                                                                                                                                                                 irc                                                                   cqpowct
                                                                                             ccl-laill                                                         ThQse
                                                                         illcels                                                                                                                                                                                                                                                                                                                                                                                                                        diall        S    1 JfYl'6

                                                                                C Fk
                                                                                I                    47 186t                 b      aiid               ATF N oc Jur                                13-2
                                                                                                                                                                                                                                                                     t     Ll
                                                                                                                                                                                                                                                                                 jjj       Jl          ill           it ji ijj                       PC   rCr            a   i    I
                                                                                                                                                                                                                                                                                                                                                                                      ill    jr


                                                                                                                                                                                                                                                             alA Cil            ullpvkon                              i               I Jr       not       11-lor diall
                                                                                                                                                                                                                                                                                                                                                                                                                                S    t2Q    27      tj           S    C          2   17g                Q




                                 ri-ansteiaj
     Al'terific
                                                                                                                                                                                                                                                                                                                                                                                                    Section                     A
     Make ti                     colnpleted                          o
                                                                                                                                                                      doulownts                       parl       ol 11Sill
                                                          vid        Del4nii On i                                 and        ilAV       SUPPOM11V
     ural
                                                                                                                                                                                                                        un                                                                                                                                                                       k xiopl lc
                                   vecord                        SUCII          FOrMS                     447           jlllt       t    b             vcuiinQd            tor   at     Iea l         20 vcars                                               The                                                                      el        CoUSL       pei-S00ili
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the         transicrce
     Permanent                                                                                                                                                                                                                                                                                                                                                                                                   and complece                                 lolivcl er                      it
                                                                                                                                                                                                                                                                                                                                                            true                                                                                         I


                                                                                                                                                                                                                                                                                               the                arlsl                    ers are                               corr-Qui
                                                                                                                       XrF HmL                                                                                    ibi    datc                                ishlo              lha-L
                                                                                                                                                              inuv     be chrowflouical
                                                      may            be     Silhillilled                          Lo
     aftcr          iltln        period                                                                                                                                                                                                                                                                                                                                           riiv             dii           answers                 todier fhan                           dw         gnoowe                            ii a           be
                                                                                                                                                                                                                                                             btiver                    unablu                         io              read und Or
                                                                                               bv     nome              o           mrhuyer                      or    liumerical                   tbl     wansac                                                              is

             fl     oswow atphube6cai                                                    i


                                                                                                                                                                                                                                                                                                                                                                                                                             oalisil rorseller                                   Two                persons                lodier
                                                                                                                                                                                                                                                                                                                 Mothcr                                                  cxcludim                                 Hic
                                                                                                                                                                                                                 Forms                                       Completed                         13Y                                               persin
                                                                                                                                  travslleror'sse Qr's
                  31'rial moliL r as loag
                                                                                                    all       of       t1w                                                         Cijilipictcd
                                                                                         as
     rioll

                                                                                                                                                                                                                                                                                       trolisl                        ivr sefler must                                             flie I           Sigil              as     wones s                 to           llli

                                                                                                                                                                                                                                                             dian          Ille

     4473            ari         Cited    ill         ilic        sal-ne        manncr
                                                                                                                                                                                                                                                                                       and              5i2C1UtllFe1'Qer
                                                                                                                                                                                                                                                             answers


                                                                                                                                                                                                                                                                                                                                                                                                                                         NN Rim P3                                   1510W                      i




                                                                                                                                                                                                                                                                                                                                                                                                                                         Rc ked                   uciuby 016
     Pmf              3      pi 6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            US00000304
                Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 55 of 96 PageID #: 651




                                                                         to      If                  imprisonment                             and or up               to         I    S250 000              fimu
t'T'wq          are       puflisll                         y Up



                                                                                                                            IhN       form                                           in   orighlill          Orih       ill        th    licco al
Read       lik       Notices            hwslru'ctitffl                        and       Defirdlions                 on                                  Prupilre

                                                                                                                                                                                                       fhc                     Smic       in   whic h the            ficeifwd     premilcs       i s

                                                                         fimlacted                             a                                                           fyr       vent        i l          wl    Ile
iuchidey                               fe llpfwarilv

facatf d         unlc          1-110    Oarl-laction                         qijafifitv
                                                                                                under              IS    LS                   422 c           Ali          entries              must        N   handi rimn                      in   int        I'LL                 PIRYNT

                                                                                                           Section           A            Must N2 Completed                                            P vsfjmdh                    B     1




                                            r       F               11       Millie                            namc         row I'll               wl
                                                                                                                                                                                                                                                                           d
I



                                                                                                                                                                                                                                                                                         milc
                                                                                                                                  F   i
                                                                                                                                          F   SL   iN   111   Z




                                                                                                                                                                                                                                         lo                          pw                  hON
           it    I   nt
                                                R71                                                        s       US        Postal                                   ii        6on            m'e     lccq'a lbjc                              nol     bc    a             A'fice



                     and                     A_ddrz's                                                                             Cil




                                                                                                                                                                                                                               I   C




                                                                                                                                                                                                                    k         o




                                                                                                                                                                                                   w    hu      I   ONCS            10   th    1711 M   Olt     01
                                                                                                                                                                                           Io


                                                                                                                                                                                                                                       011     13 n0          tilt     Ictiltil    trowil
                                                                             N                                                                                                             0-111
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                          lralvder bwo r 01                              lic l
                                                                                                                                                         on                If        iou       ave     ilM                    actli ll


                                                                                                                                                                                                                                                                                  1101                 NO   0

                                                                                                                                                    klra            JJoll                  o     w      mh              co




                                                 JOV           nWL                                                               purpo ol                     ill     Ole            NN          fliere             61 1          ro


                                                                                                                                                        w           lav'2            viw                bct n                                   to a    P
       I                                of




                                                 10        1




           1
                     c D11                      1'cen          comic'ft d                   w                  jwlt




                      untr         T                                                                 f'f       MMV          dlif


                                                                                                S

                                                                                                                            StAts                citizer Ehip
                           I'Li        VOU                      P2flOWWed                   Off            Ullil        d



                                                                         Mc ifl1v           or    unla i            i'uth     m           lilt      Unlt d            statc
                          A   re        o       an alk2 i


                                                                                      ila   btf-ii         adniiiwd           to          die Uniii d                 Smlu LmdQr                        a
                       Arc VOU               J111     11   k    I        V   1110




                                                                                                                                                         stnted             in        the       illsintc6olls
                                                                    mil               lthw                 tlfth
    2-OL2                                       do vou                                          lliv




                                                                                            USiszlwd Ah n                                        Admission numhei                                      IR       bSCISE                   or
                 vou      ar       an   ah n               rcc'lrd            vour                                                    of


                                                                                                                                                                                                                                                                                                                rw
                                                    L          1 tt                                                                                TrA nsf-ree Buyei Continue to Next J'aae
                                                                                                                                          STAPLE           IF RAGES  BFUIPME SEPAR-k-FED



                                                                                                                                                                                                                                                                                                                     US00000305
                                 Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 56 of 96 PageID #: 652
                                                                                                                                                                                                                                                                     b    me      read                      and an                     dersttind                        the     Noriees                    I   n-aruchons and                                              Definifif

I       certir                       ta              in   A    an wer                     i        Sction                    are        woe              Correct                                     and             uorjjpleje                              I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     law         iind
                                                                                                                                                                                                                                                                                                                                                                            crime pun                      ishahle           as            a        felon                       a   nder Federn                 I



                                                                                                                                                                                                                                                                                                transferec bu er
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 C
                                                                                                                                                                                                                                                                                                                                                              is        a
                                                                                                                                                                                                                              arn not                the cielua
W71                                                                                                                                                  ues                                         Ia                                                                                     I
                                                                                                                                                                                                                 f
                                                                                                                                                                       tion
       un d erstan d th                                                                ans               yin g                                                                                               i        I
                                                                                                                                            c
                                                                                  at                                                   to                                               I




                                                                                                                                                                                                                                                                                                                                                                                                               A through
                            I                                                                                                                   l




                                                                                                                                                                                                                                                                                                                                                       oft                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ii        tin   dor        t1b through                       I




                                                                                                                                                                                        that                                                 Min                     a    owers                                           to           any                    lie        questions                    I I


mm also          State                     i flate                                a   ndfIr         local            lav           I   understand                                                            a
                                                                                                                                                                                                                     per-wn
                                                                                                                                                                                                     understand                              that a person                                              t ho answers                                    yes to                   question                      12 d1          is           proldbiud                                 from              recuiving           or

                                ibited               from purchasing                                    oi       recchinga                      firearm                                      I


is          prob
                                                                                                                                                            ws                                                                       12 d2                            and         providi s the                                            documentation                           required                         in   I    x                     I           also        under tarid                      that     making
                                                     firearva                 mfles                the       person            ansscrs                                                       to       question
p       osse t ing                         a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         juw nf
                                                                                                                                                                                                                                                                                                                                                              VCvto m c if
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    zr a
                                                                                                                                                                                                                                                                                                                                                                                             i




                                                                                                                                                                                                                                                                                                                                               60 t                                                                                                             o    a


                                                                                                                                                                                                                                                                                                                                                                                                                                                                     l   virw                                 lht
                                                                                                                                                                                                     N
                                                                                                                                                                                                                                                                                                                                                                                                                                                f
                                                                                                                                                                                                                                                                                                                                                                                                                     1                 f


                                                                                                                                                                                                             or                                                                                                                                                                                                                                                                      j

                                                                                                                                                    it                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             f
                                                                                                                                                                                                                                                                                                                                                                                                                              of                firearaus                           for the             purpose          o
                                                                                                                                                          iate and                                    or local                      IaN                              further                    under                     tand                  that         tile           repetitive                purchase
                                                                                              and nil                    also iolate                                                                                                                         I
                                under                Federal                  lai

                                                                                                                                                                                                                                                                                                of          Federal law                                      Sec Insilwriowifivuest                                                                         i   on        14 j
                                                                            and                          withOUt               a       Federn                          firearms licens                                              is       a       i       iolation
resale for                                                                             profit                                                                  I

                                       livOiliflod

                                                                                                                                                                                                                                                                                                                                                                                                                                   1                            Ccrtifi                  Ion           Da
14




                                                                                                                                                                                                                                         t    Be

                                                                                                                                                                                                                                                                                                17            1   C   tr in                s   fer      is    al        a quali



                                                                                                                                       Other                                                          ifiwmc                                                              CIC
                                                                                                        Gun                                                 Firt-nirm                                    I

                                                                                                                                                                                                                                                                                                Nam2 oULMIC6011
                                                                                                                                       SPIC          I   NS        I   WL           I   it
                                                                                                                                                                                                 IT




    I   S       I       I   CI   c   111   i   i'l   CI   t    o   I   I
                                                                                                                                                                                                 i    L                   I   yi   1wr           i       i       h    I       o         vI      I   I
                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                            ic        i            I   i   ct ily        YI




        lsziiiw                      Authinmy                              Lind       T       pQ
                                                                                                                                                                                                                 ber on              ld 21-16iit Ition




                                                                                                                                                                                                                                                                                                                                                                    corjvt i                                                                                                                                        ov
                                                                                                                                       Dorumentaikin                                                  o0dcn fic jjjo                                                      tloclmwwclrw
                                                                             clov 21-1111-1 111




                                                                                                                                                                                                                                                                                                                                                                                             tiw               Min

                            do Ilnlcnmlin                                                                                                                 01C prAIII-tiu on                                                    and           alizich                      a   cup                   In       dus              Tl                   Fti-m 44-13                        Sc



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              20            mcl 21
                                                                                                                                                                                                                                   The Jrawifer OfThe                                                                         Hre lrrn S                                                lt                                                                                           11j
                                                                                       20                          Nlusi           Be Completed                                                      Prior                    To                                                                                                                                                   11            Il   1




                                     Quit Stions                             19                    or    2   1




                                                                                                                                                                                                                                                                                                                                               N                                                                                               bt f                        prn           Oc    I




                            T Lhc                                                                                  it-lell     IjvinL                    In1 cI1I 11i1                                           Il           CL-olrw                                Is                                                   I       h L              I     t     o    I
                                                                                                                                                                                                                                                                                                                                                                            S                                                                                       ty                             t


                    I




                            lvlan Imltcd                               to    MCS               ol tht            IIIII   l




                                                                                                                 Rcr         01t t      fir arm                                1 as              0-tillsicr
                                                                                                                                                                                                                                             th                  ollew             ing respolls
                C Ctjmpi
                                                                                                                                                                                                                                                             1


        P
                                                                                                                                                                                                                                                                          7_7                                                                                                   Can

                                                                                                                                                                                    Olt N ICS c mIllcr                                                                        Opfilwalj                                       It               Nww                       cCFFL
            Qf Tho imme md                                                                                                               MI          fflNC                     0
                                                                                  Bnat d                            FcjII 1R                                               1
        I




                                                                                                                                                                                                                                   01107         Kcr

                                                                                                                                                                                                                                   chll                                                 1p let                        diirinl                      7ihc        N AL appro                             al       pro
                                                                                                                                                                                                      LIMMICI                                                                       I




                                                                                                                                                                                pprti d NFA                                                                                                 isci                                  ot                                                                            I




                                               dit            NE             fii-eam                                                                                                                                                 ljlplic-Lamn                                           I




                                                                                                                                                                                                                                                                                                                                           1om                                    wht To                    lh                                          1                                                   vhich                   C
                                                N                                                                                                                                                                                                r 1a                                                                                                    the            Sittz                                       tr 1111_1              I                        ILt
                                                                                                                                                                                                                                                                                  vnlid                     PQmiii
            1               F7                                MCS                 chr-i                                  0ir       d    bcraLIS                                Ille                                                                                           a



                                                                                                    I                                                     Ii       I f-I'i
                                                                                                                                                                                                                 7   On        i
                                                                                                                                                                                                                                     ow                          I



                                                is        an       1 11Ptictll
                                                                                                                                                                                                                                                                                                                                                                                                                             ptvm
            kswm                       5                      and           Fritit             T    I    t
                                                                                                                                                                                            0 1 ISLM 1 102                                                                                                    p    Ir-A       1   i




                                                                                                                                                    S ee           t   i   o    n       C                Must Be Comleted Personall                                                                                                            B       Transferee                       Buyer


                                                                                                                                            on                         ditTcrtfni                            day rom                          dit                    date         that                  the       MITI IQR 1                                                                                             A    Ow                                                         hLI           LT   1110 1    C0 111PICtc
        Ifthe                    Itninsfcl                    OFLhe               fiTc3ml is                 taki-s
                                                                                                                             place                        a


                                                                                                                          UflISleF                  ofih                        fircanii                              s        Sec himLvioaS                                                        fiw           Oiw_w t n                            2      5 1t 123
        SOCdOll                       C         i IIII-Itdi-3101L                         rf-10T
                                                                                                        iO 111C


                                                                                                                                                                                                                                                         in           are         still                 woe               correct                            and complete
        I   Cerfirv                        that               rn
                                                                                                                                                                                                                                                                                                                                                                                                                                                1-3                   Recemficitit
        7TTansferec's                                                      Buvcr's             Sitinalore




                                                                                                                                                                                                 STAPLE                            IF         PA 3ES BECOME                                                                       SEMRA

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        P




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              US00000306
                               Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 57 of 96 PageID #: 653
                                                                                                                                                                                                                                           I-Or   Seller               li



                                                                             24

     111it         I
                       ficttirev                     and                 I
                                                                             rmpurtev
                                                                                                                                                                      M     oc-liz   I
                                                                                                                                                                                                                                                              scijal               Numbel


                                                                             inipurici                     O-L f Illerew




                   DF  I       N                R                                       C10                           or       Rusines                 Complete VFF Forni 3310 4                                                              F   or        multiple Pui chas                                          es      of     FIand-ION                            Within                      5    Consecutiiiie                       Business                       I




T5 T4 t7-t
        ai Tumi Qr Fircaj
                   of     nSTran                                                                                                     erred            fF

                                                                                            Do             not             we ImmerIL                                                                                                                                                                                  Lir 2        INUMb N                                From               Que ticiil                24     Abtave
                 olle                 lwf            fInve                    cf




                                                                                                                                                                                                                                                                                                                                                                                             fiv           I It-cc      imJhm                  jil-C

                                                                                                 and                      Iddress        Cjj'UQnSfCr0                  F     Cilcr                                           r-al   Fm irm                                                 N-unnticr
                           idCorpornta                                            nanic

                                                                                                                                       i1foildst wil                    Imil
                                                                                                                                                                                         K CJ




                                                                                                                                                                                                                                                                        In         t                              lete         iustions 34                                 37
                                                                                                                                             e     P                        ri                                                         i
                                                                                                                                                                                                                                                                                                      I




                                                                                                                                                                                                   the            Person               Whia            Completed                                  Section                R     Must Complete Questions 34-36
                                                                         For Denied Cancelled                                                         Transartions


I         certil-N                 tllat          I       I
                                                               I     ho e ruadand                                         Dodcr wnd                    the Notices                                                                         Definitiorv            on          tiis                m         Form 4A-73                         1     the informinitin                                      recorded            in        Sucfious

                                                                                                                                                                                                                                                                                                                                                                                                                                                       bosinc-ss
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    B mid          1       is




                                                                                                                                                                                                                                                                                                                                                                    licen-wd                                                  includes
                                                                                                                                                                                                                                                                                                                bwsinc                                                                              premisc
true Correct                                     ano Complete                                     und                     3     this   entire transaction                            rucovd                 hni         burt        conipletedat                        mi             ficeri'mi                                       premises
                                                                                                                                                                                                                                                                                                                                                                                                                                                              tilt
                                                                                                                                                                                                                                                                                                                                           10 tvib                      ujflc s              this      lramictiofi                  1111   i   met
                                                                                                                                                                                                    Itie 1111C                   SWite       in     Mlich          thu            liunsed                   premise                   is

                                                conducted                              front                                      Ing    gurt          shoii or             V-1011t           in
                                                                                                             illmlif
tenlporaril

                                                  nf 18                  U C 122 c                                         Unltv         this         transllctk n has                         bizen              denied orcaneciled                               I    furthur certih                                 on the              blisis        of l                       the                                                             responseiv                     in


requirements
                                                                                                                                                                                                                                                                                                                                                                                             n      the          dim ol       transler IScctifm                                    C
                                                                                                                                                                                                                                                                                                                       and ni
Section                        Aiind                 Section                       C        if   appliciih1c                           2         niv    vei-ifin'tdon                    ol'the             identitication                    re-corded                 in
                                                                                                                                                                                                                                                                                  question                   18                                re-verification

                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Ise
                                                                                                                                                                                                                                                                                                                                                     For            me        if        sell                                                      fit         otheriii

                                                                             3 Scue                                                                                                                                                                                                                                not         unimi                                                                                    transpini
                                                                                                                                                                                                                                                                                                                                                                                                   deiiii
                                                                                                                                                                                                                                                                       belief                  that          is                                ful                                                                cir
                                                                                                                                                                                     firearins business                                           it   is   int                                        it
                                                                                                       in li                   al law    applible                      to the
    WfIS         OnTleted                                 inid



                                   ol'the         tire trni s                           ILsted             on             this    ibmi           to    the person                identified                       in    Section              A
dispose

34                                                                                                                             PIeas 7i T3




                                                                                                                                                                                                                                                                                                                                                k   cr        i    I                    h2         k

                                     14    ifi         Viii-Til                    1   il        blloi
    Purlmsu                                                                                                          it


                                                                                                                                                                                                                                                                                                                                                                                                                                               14                    it      tc jiw
                                                                                                                                                                                                                                                            th A                                                                                 Cord 6T                                                          e                                    73

                                                                                        1                                                                                                                                                                                   FF                 orm 411
                                                                                                                                                                                                                                                                                                                                                                                                                                     i
                                                                                                                                                                                                                                                                                                                                      licr                                         ji
                                                                                                                                                                                                                                 Ilc
                                     o
                                                                                                                                                                                                                                                                                       I



                                            Lh ll         a        PFSon
                                                                                                                                                                                                                                                                                                  alc       dh                        r    wml I                    di'l                                                                                                  cw
    pm             hv              tid           sli          ur             1                     flr avw                      to The       pcl
                                                                                                                                                   on        I
                                                                                                                                                                                                                             and                            tn                             j


                                                                                                                                fc MFIctIMM                                                        Dd     Pii c yi T                                         w    nlpli lhIcai                            Oil
    0       alco               th ir msl 2rehU I f                                            fll'Certalll                                                 111   it




                                                                                                                                                                                                                                    thl
    the         uan acti
                                                                                                                                                                                                                                                                                   7Mle                                                                                                                                                                Forw 4'o                        i




                                                                                                                                                                                                              I
                                                                                                                                                                                                                             inid                            11   0-1c       ti




                                                                                                                                                                                              S    ia   1                                                                                                    N      tile            0
    tIj     2   IajC               Cil-illflk



                                         Iler                                                              1     mm                                                                               Id     plHiNhcd                                                                          pilwocop                    111 2

                 Ierir                                    1
                                                                                                                                                                                              Z
                                                                                                 tLl
          qI7
    II



                                                                                                                 1
                                                                                                                                                                                                            hw-l                                             12                                to the       plwl
    w holimo                                     both                                                                                                                                    cl




                           5
                                                                    Ii
                                          Ill

                                                                                                                                                                                                                                                             Section                        B mid           D          Tne
                                           A
                                                                                                                                                                                                                                                                             ho v j                                                 anu              h             11




                                                                                                                                                                                                                                                                                                  h lllkl          ile      autch d
                                                                                                                                                                                                                                                                                                                               1                         it


                                                                                                                                                                                                                                                             Filloiccop
     jejjer                    jj         A'I    F F

                                   14 car
                                                                                                                                                                                                        S                                                    maiA41 rl                     if's    wile'l              pcrnwr m r coid


                                                                                                                                                                                                                                                                                                                                                                                                                                                 w
                                                                                                                                                                                                                  1    liorili
     ililclw                   1




                                                                                                                                                                                                                                                                                                      ol                                       ih        Sia               oi           a-11111crcu                                                                                j

                                     ho         il k          nul            arp                                                                                                               FTM C                     OF11                                Exporimion                                      FireltriI15



                                                                                                                                                                                                                       Jre    L                              circamv                       Kporl fr               1D     obtain            a                            Prior           to    cport                   NNjrroI                    ny                    r4i     A   tl 3




                                                                                                                                                      ATF        Prcc duz                     2M        I                                                    Por             a     Orearm                   wilhow              prutpz              autholl aIon                              w   1        ilc    fincd      aoi                       thim          St'lifIC              Otl


                                                                                                                                                                                                                                                             afj j      or                                             t       11 L    111 j                            I t        tz   IFS
                                                                                                                                                                                                                                                                                                                                                                                                                 11                      1-7    Sc            v



                                                                                                                                                 firearm                                            he shc              111 1a
         Afl l         the            irmstleror                         cltcr          Inas        en-i ieTA                          Jlc


         lill1kc       Ilic           onlplewd                               oriiwial              ATF                    FOMI         4-i         iWINC I 04-110c                            dic       AIINCW                GI
                                                                                                                                                                       docion nis                                      oihislher
                                                                                                                                   Mik       SLIPPortint                                                 pact

                                                                                                                                                                                                                                                                                                                             mut                                           cumpk L                     5iocuon           Aofthi                                              awh
                                                                                                                                             b
                                                                                                                                                                                                                                                                                                                                                                                                                                               1 1 rlii

                                                                                            Fcqrns 4471                           must                riiiined          Form             least          It        ears           anil                         Fh            iran ii'cicc                    bljvcr                                                Ilk
                                           reconj                            Sach
         Pu flIKII-1clIt
                                                                                                                                                                                                                                                                                                                                                                                and wripjejC                                                     j tj4 C                       jele
                                                                                                                                                                                                                                                                                  that the                ans ver                          tru       Currti                                                                                                          1 111


         ji 2r         illm lieriud                           fria            be                                           wNIT              Filing        nnir        be     c hFORONILIC ll                           ht       d TiC                       sg Fj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           he
                                                                                                                                                                                                                                                                                                                                                                                                                         than        ihc
                                                                                                                                                                                                                  ovtlvac                                    bmer                 fs       unnbl             To     read and                   I kfl e                  the                                Ifilher                             qgLnlajr
                                                                                                                                                                  of    nul 11crictil                   ibt
         J      dislvwwiirm-i                             flphabciiL ul                          ilb   i     ncirm e
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             loibc
                                          munbel-I                           oq    on-g          as        ill            91    th                                 clia          s   Qm1       ipf c
                                                                                                                                                                                                     tcd               Forms                                 completed                            b       anothcr              plrson            c cIkKfiM                          110




                                                                                                                                                                                                                                                                                                                                                                                                  viutesses             to           naw 6rce ha cl
                                                                                                                                                                                                                                                             hlw he                                                                        must then                                                                         Elic
                                                                                                                                                                                                                                                                                                                                                                        sign            as

                       art            Filed         111       ill            sanw           manner
                                                                                                                                                                                                                                                                                                                                                                    in                                 1-4
                                                                                                                                                                                                                                                             afl XCIS Iod                             t ITIWLIFC                                                           question


                                                                                                                                                                                                                                                                                                                                                                                                                  F FFil       14                              QI
                                                                                                                                                                                                                                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                                                                                                                                                                                                                                 301



                                                                                                                                                                                                                                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                                                                                                                                                                                                            r-0



                                                                                                                                                                                                                                                                                                                                                                                                            Roiicd           Ociinhn
         Paue              I        oF6




                                                                                                                                                                                                                                                                                                                                                                                                                                                          US00000307
               Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 58 of 96 PageID #: o654

                                                       TO             A




                                                                                                                                                                                                                                                                                  t




                                                                                                                                                                                                                                                                         title

CL svil    arv      prill




Rd       the                                    Instructiollf                             aod          Delinitinns                      w          111k           i oriw             I nJ'an                                  in           origin 11                      only                         ilt        Hic          lit




                                                                                                                                    n   ftiltdiRi'll
                                                                                                                                                                            wl Moll                               01              CtVlil                 h          hesame'slwe                                                       ill



                                               tempfirur ihOlldilclIctIftflill
                                                                                                                                                                                                                                                                          b                                  I         r                  U     F           T1    i
                                                                                                                                                                                                                                                                                                                                                                          5   It            P 1 EAS E
                                                                                                                                                             C                                                        n                              n         us                                                          i          1                 i



                                                                                                                    uncki                          U                   9         CJ                               e           i    r   i
                                                                                                                                                                                                                                           es              i                                            rI

                                                               arism-tioll            qualihes

                                                                                                                                  cction                      TI            It                            C                                              EI          c    r                            1117            B                  Tra               11   s    1   2 re          C        I
                                                                                                                                                                                                                                                                                                                                                                                                     YC   f




                                                                                                                                                                                                                              wlll                      iccw                               in                                               t
                                                                                                           U    I
                                                                                                                    leI                                                                                               I


                                                                                                   3 v J                          171 1if




                                                                                                                                                                                                                  Ailli                    i        1                         Ipt flflc                                        Gi




                                                                                                                                                                                                                                           171e V                        hil-0 i n-1                         01 ill                                     lyl           It            l       Bolh              H tl    Ill    0
                                                                                                                                                                                                                                                                     l

                                                                                                                                                                   i ij




               p


                          di-c                 icd     I       w      1
                                                                                                   l                                                         ill       likin
                                                                                                                                                                                                                                                                                                                                                            E                                                                     or
                                                                                                                                  k                                                                                                                                                                                                                                                     11   Q                              ut
                                                                                                                                                                                                                                                                                                                                                                          lil

                                                                                                                        lit                 hl                                                                                                 IF                                          n            In


     k           OU            t
                                   I       C
                                                                                                                                                                                                                                                                                                                                            h-1111 h                            rtvlmv r                        11u   1i         wol   W mier
                                                                                                                                                                                                                                       IM            H1              not                  thi
                                                                                                   0
               10                                                                                          i


     a   rv               ki       t   I




                                                                                                                                                                                                                                                               caj mW
                    it




     me        tii'L'arm s




                                           1 h ii              11




                                                                                                                                                                                                                                                                                      Vudlei                      11       Llv
                                                                                                                     of           m 111juillii
         VIrqin                                     hu              U'se      ill    poswisilm

                                                                              lvwtki hwl                       or   retrcatiomd                               puipliIi2
                                                                                                                                                                                                  ir          hl                   uk                          vdliecu                    1k
                                                                                                                                                                                                                                                                                                   ou             r Jf




                                                                                                                                                                                                                                                                                                                           it




                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                       hi        l


                    uij

                                                                                                                                                                                     OF               t
                                                                                                                                                                                                                              C
                          171




                                                                                                                                                                                     zt nkip
                         HLlv z                  voo                ff                                                                                  Sl llel             Jt



                                                 kti       I    all       a   i In    flt ga           1
                                                                                                           1        C     011       M        1         11         F Lil          U   it
                                                                                                                                                                                              i
                                                                                                                                                                                                  I
                                                                                                                                                                                                      c IJ        S       I
                                                                                                                                                                                                                              1    1




                                                                                                                                                                                                                                                                                                                                       M
                                   I




                         ACI                   VC111 ffl                  d   il-M        hP       M bXn                          X11-11      il   2d         LO       lh U          I    i       k-d                         ILS                   Lill           121    a           ntnw                   i-m-ni        g                        t




                                                                                                                                    I                                                                         rd          in           lht2             inLruinion
                                                                                     Ca   ll   l   iffikw                                   ihlt




                                                                                                                                                                             kdm Si W                                                               beF                  T T                   C        S                                               N-4               1
           C    ull       IIT-l                At      ad lCit                Fcixd            Your            US             1                         t   itx    i   it
                                                                                                                                                                                                                              it   U11-i                           f 4




                                                                                                                                                                                                                                       B            vc              Co                    da            u e           to       N            e       t         P il              v
                                                                                                                                                                                                                                                                                                                                                                                                                                  Cl   F
                                                                                                                                                                             Tra          n           s fl        r e el                       it              r              I       I




  157 W                                             An              1-lbt oloic

                                                                                                                                                                                                          I   I   F               PAG                   ES B              ECO                                 I   I              Ii         PAR T                                  E    1




                                                                                                                                                                                                                                                                                                                                                                                                                                                US00000308
                           Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 59 of 96 PageID #: 655
                                                                                                                                                                                                                                                                                                                                                   and             I efirlihons        on    q'F Form
                                                                                                                                                                                                        re'Id                  Intl         undmVmtj                            tile       Notices               instroctions
                                                                                                                                  110d                                                   hIi        e
                                                                   qeCtioo                z1ve         u         corrUct                      compleie                           I



                                                                                                                                                                                                                                                                                                                                                                                                          and
         cel-tiR           that    rm   11   DV   11         in                                   rl

                                                                                                                                                                                                                                                                                                                                     ns a     jejon                 undei         Federal
                                                                                                                                                                                                                                                  luv
I                 I

                                                                                                                                                                                                                                                                                     crifIle
                                                                                          es                                 ll i        if    I   aju      no he                            actual             tl-ansferuel                                         is         n                   plAflis
                                                  ill        aaw Mug                              to
                                                                                                                                                                                                                                                                                                                                                                                 1b                           2c
44        1   1       1   understand

                                                        an ov                       Iw            undervand
                                                                                                           question

                                                                                                                             that      a       permm                           Ito       Imw er                        N       e            to   am of the                       qucctioa
                                                                                                                                                                                                                                                                                                             I   Lh         throllf h              I   IJ   mid        or    I          lhrow 41          1




mm                                      smti                           lociAl                 I


                  alm        it Nte                                                                                                                                                                                                                                                                                12AI                                                 it   orn rccei            ing or
                                                                               receM                   a   firearm            I   undermand                           that               a persoll                     NNI10               w1m el l es                                 to    queitioll                                 is   prohibited

                                   from purchasing                       or
                                                                                                                                                                                                                                                                                                                                   Igx                             understand              that    ni-aking

                                                                                                                 N a
is
          pl'nhibited                                                                                                                                                                                                                                                                                                                                  also
                                                                                                                                                                                                                                                      documeul ition                                                        in                I


                                                                                                                                    que Oon                           2A 2                   Intl
                                                                                                                                                                                                        prot
                                                                                                                                                                                                                           ides the                                                              required
                                                                          pcimq ans                        ers                to                             I




                              a   firLarm Unlus                    11w
posws iing                                                                                                                                                                                                                                   ot        i h
                                                                                                                                                                                                                                                                                                                                                                             the                     of
a
                                                                                                                                                                                                                                                           that      the                                                                offil-earms                   for             purpow
                                                                                                                                                                                                                understmid                                                           repefide purchase
feiun                     under    Federld             hm     nnd mai                   also violate             State

                                                                                                  recleral firvIlrms
                                                                                                                            and m              local

                                                                                                                                         license
                                                                                                                                                            law

                                                                                                                                                            is
                                                                                                                                                                                 I




                                                                                                                                                                                violaton
                                                                                                                                                                                         further

                                                                                                                                                                                                               o       f       Fed         e      l    la            Se                hiso-11 liplu                        fill     Oucstiml                  4
                             livelihood           and        Profit                         a
resale                ry
                                                                                                                                                                                                    A                                                                                                                                                                                                              3

    14        Trai




                                                                                                                            cticn                   ANO                    B          Com p leted                                By Trimsferur5ellei

                                                                                                                                                                                                                   17                                           i                                F       I          U              h OV      01 Ck          Cl 0

                                                                                                                 w                                                                                                                                     11 r                      I                   i                  I   I
                                                                                                                                                                                                                                                                      111
                                                                                                                                              thlif                                                                               If       U-3115                                      LjtMli
                                                                                                  hcck               mal      k    oll




                                                                                                                                                                                                                                            if    Funcl             on

                                                                                                                        C




                                                  Ind
         1umg              Auilwril




                                                                                                                                                        ul1SF-F 2                                 hil                  Wl                  cl-od       Yr                              12       L        th
                                                                                           Alm
                                                                                                                                                                                                                                                                            i




                                                  dl    Niomm1111111 Ifli                                   ProhiN                                                                                        L'I


     I                E Cpticlll         it
                                                                                                                                                                                                                                       i              rr    1
                                                                                                                                                                                                                                                                                       7 3
                                                                                                                                                                                                                                ti
                                                                                                                                                                      l              c
                                                                         th cxc ptjor                       if   Otc    1                               TD       il        1             i




                                              I




                                                                                                                             d     1                    1        Fi7                                    ro r               K      I'lle          Fil   QArm                            iNcc




                                                                                                                                                                                                                   I




                                                                                                                                                                                                                       L
                                                                                                                                                                                                                           I         d      Tfic




                                                                                                                                                                                                                                             U

                                                                                                                                                                                                                                                                                            Is   plwl            i kt       v      111111
                                                                                                                                                                                                                               of




                                                                                                                                                            C                    PAC          i
                                                                                                                                                                                                    i 111i             00
                                                                                                                                                                                                                                                                                                                                                                      NICS            A-wcL        0

                                                                                                                                                                                                                                                                                                                                                                                              71              T


                                                                                                                                           TOU                                                                                              Jurm                th
                                                                                                                                                                                                                                                                                                                                                              fl




                                                         r   eC          I S    r   L

                                                                                                                                                                                                                                                  P1       lwll Iffir                  l
                                                                                        TI-ct-cd           nll   111c   qPT-u            LJ                           lr       PhL

                                                                                                                                                                                                            lhd                 11cl-l-no
                                                                                                                                                                                                                                                       frn o         Ow                1o
                                   Nu   N-11CS          cl        11   wis




                                                                                                                                                                                                                                                                    TrIlit
                                                                                                                                               lust         Be UornplQtcd                                          IIQI Onnlly By

                                                                                                                                                        From                   Ole dnic                  dlii              the                                                              iLlw-d                                  A       lhvf
                                                                                                                                                                                                                                                                                                                                                                                 hu   cr
                                        of        Ow    filNqullll        l
                                                                                                                                              da
                           wlrl i-Ll                                            i


          H-l'ic

                                                                                    dr                                                                                                                                     ov                                               CN111

          stclioil            C imolwd aiiv                   priol to
                                                                                                                                                   of   Olk form                                  Irt    Still                 true correct                           Intl             t omplew
          I   certif-v            dli   nll        1mwer W                     tile
                                                                                         qu                  s   in iec-flon




                                                                                                                                                                                                          Continue                               In    I ext Paue                                                                                                                                                      4



                                                                                                                                                        E        I    F        PAGES BLCONI                                                 E     SEVURvM                                   D


                                                                                                                                                                                                                                                                                                                                                                                                                       P




                                                                                                                                                                                                                                                                                                                                                                                             US00000309
                                Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 60 of 96 PageID #: 656
                                                                                                                                                              Completvd                            B                   Transferor                     e            ll   e r           E          en      If        The




Mlpmfacttw v                                     arid




                                                                                                                                                                                        ATF           Form 3310A For Multiple Purchases
      rliNT FR                                             BN         the          Close            of         Business                          Cornpleic
                                                                                                                                                                                                                                                                                                     30                 vieck                    all
                                                                         Fircarms Transferi-ed
                                                                                                                                                                                                                               pilmqv                cg                                                                                if


                                Numbor of
                                                                                                                                                                                                                                                                                                                                    Linc             Nlfilyibcv                s      From Question                                2-1      Abuv


if
                                                 it irce              etf          Do         not          use        numei                           s   I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l-ru

                                                                                                                                                                                                                                                                                                 112               Clck                ifthis               tr ftllsactifin                    is        to      facilitite            a
                                                                                                                                                                                                                                                                                                                                                                                                                                            pm        ate     pam
                                                                                                   brar                                      for
I         For                  LSc




                                                                                                                                                                                                                                                                        Liceiise                      Nwiibcr                          thist            cmlao
                                                                                                                                                                                                  and                  Fcdcv fl              Fircrnf
                                                                                                     addrcs5                                                                       sclkr




                                                                                                                           I   heerson                                    1        irel-I                              1       1     0           1       Jl             s
                                                                                                                                                                                                                                                                                                             71                                                                34-37

                                                                                                    fl
                                                                                                                                                                                                                                                                                                              Seetion                      B     Must Complete Questions 34-36
                                                                                                                                                                                                                       Person NVho                            Completed
                                                                                Den ied Cnricelled                                               Trans-actions                                     tile
                                                                    For


     cerlif        vthat                                                                                                                                                                                                                                                                                                                                                                                                                    irteludc Inhint's
I


                                                                                                                                                                                                                                                                                                                               lijusilwss               prenike-s bunsed                                          prvniisc

tr1w                                                           complete                      and     3          this           entire fi-misoction                                       rucord                   Ims been
                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                             complutul                            at       III
                                                                                                                                                                                                                                                                                                     licensell


                                                                                                                                                                                                                                                                                                                                                        k    Ine            A        unle           is    this      trunsactiort                             met    tile



tempm-firik                                    nmducteu                       it   orn a ciouim                       inp-unmn
                                                                                                                                                                                        lws hcul                       dellied           or C Inceiled                                I    further                 Certify             on        tile       hosis           ff             1        the wansfulw'sfhuyer's                                        respjwse

                                                                    U-S C 922 c                                Uidess           this             Ininsaction
                                                of 18                                                                                                                                                                                                                                                                                                                                                                                        tramlbr Sccrif
                                                                                                                                                                                                                                                                                                                                                                                                            it    the time or
                                                                                                                                                                                                                  Identca                        ou                                        in         uesdoll                 18 iind                mY
Sedon A ind                                      Section                   C        if   appu                  bl   e           1        j   n         urification                           of   life                                       i
                                                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                                                                                                                                                                  lefivul          t   rn   lispoll           ol
                                                                                                                                                                                                                                                                                          belle      f       11fit      it    is   nifl          u'll       m   fill    for          roe       to sell
                                                                                                                                                                                   the fire mIls busille                                                 it   is


was           complewd and                                            3       Slote            or    local           law applicable                                       to



                                                                                   list                    thL        form               to      the          per on                    identikicl                      ill        SQctiori          A
                               of                                                                                                                                                                                                                                                                                                                                                                                                                                                               rd
Iose                                 tile       fire'll'111N
                                                                                                                                                                                                                                                                                                                                                 T-n                                                                                                   1     Daic          Transl          i
                                                                                                                                                                                                                                   SLU                S1                                                                                                                                                                                         13

4                                                                                                          e   tpp        Vi'l-ve            prill                  13
                                                                                                                                                                                         rtnstl r                                                             mltjr




                                                                                                                                                                                                                                                                         Ow               win'I'el                 1    nol

    Purpow
    d t lill               j
                                ll


                                n
                                         thit


                                          thoi
                                                      Fnrm
                                                          Ll
                                                                                   li
                                                                                                                                                                                                                                                                         Ow               A              Forni                         in




                                                                                                                                                                                                                                                                             L        W11j'JI            1        IJL                                of


    nll   l    Lilull                           ll             T llohv r                 i             I




                           the                                                           o
    to alert
                                                                                                                                                                                                                                                                         cei              ficlwow
    ol fircjrll                                Tl                                                    ol'a


                                                                                                                                     o
                                                 and
    th        flu Liclion                                        111 1inulin                 pwop    r
                                                                                                                                                                                                                                                                                                 tmlA              ror                           r   11w
                                                                                                                                                                                                                                                                                                                                                                                           blrc

                                                                         hc                          v              11         proviwjl                             i'l       1                                                                                                                                                                                                                                                    1M bli                                           Jf1d     tlb2
                                                          lims t
                                                                                                                                                                                                                                                                                                                                                        complclj                      A1 r            ill        hridlffl
                                                                                                                                                                                                                                                                                                                   of

    HL        rc               ll iiion              fi        27     C'F           ll       ni    4                id     471                In      dlmii                                                                                                                 ill




                                                                                                                                                                                                                                                                                                                                                                             btl c                                       olfcc
                                                           1



                                                                                                                                                                                                                                                                         nwsl lor                                             of       11                                              I




                                                                                                                                     ic ldcm
    lh        l I               I     dcli            r             oF   1 rific
                                                                                                                                                                                                                                                                            i                            pholl co                  V   dl                                      IlTri           if
                                                                                                                                                                                                                                                                                                                                                                                                      6                  all
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   oF



    ff Vjj41MC Clier                                       i    prslimcd                                                                                                                                                                                                                                                                                                                                                               on    I     plak Ji
                                                                                                                                                                                                                                                                                                                    tllk                                        I'h         1r 111         I


                                                                                                                                                                                                                                                                            tL            isiolf              lo
                                                                fli                                                                                                                                                                                                                                                                                                                                                                                                                             and
                                                b111
                                         ill


                                                                                                                                                                                                                                                                                                             11    andl      D         1    ll     tral


                                                                                                                                                                                                                                                                                                                        om k th                   l h 1111-le
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ni     the
                                                                                                                                                                                                                                                                                                                                               ww'llcd                       ih                                                                                              F-dri

                                                                                                                                                                                                                                                                            pho Cop hould                                           11                                 to

                                                                                         nms         b                                                the                                                                      MC11-M-Il-11

                                      NFF Fomi
                                                                                                                                                                                                                               g
                                                                                                                                                 it
                                                                                                               ctlinpicl'A
                                                                                                                                                                                                                                                                                                                                                                        rccord
                                                                                                                                                   Fral                                           U   SC
     w1wil             I       ilr-nrm                    is


                                                                                                                                                                                                                           1    no'lli
                                                                                                                                                                          cll

                                                                                                                                                                                                                                    f
                                                                                                                                                                                                                 ill
                                                                                                                                         dc'ldz r
     allof         i       i    hc ud                          impt-rict
                                                                                                                                or                            fil                   I




                                                                                                                                                                                                                                                                                                                                                                Th          Siaic          o              owllwl-c             I



                                                                                                                                                                                                                                                                                  F   jmrtation of
                                                                                                                     Ii     d1t                                                                    P Toi-iC
                                    11                         il J      Ipn                       pcr 011                                                                                                                                                                                                                                                                                               ic
                                                                                                                                                                                                                                                                                                                                   to nbt'lln                     IiCL 11             prlov


                                                                                                                                                                                                                                                                                                                                   ikhow                                                                      Old
                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                             pon                 j    nrotlpm                                      pupei
                                                                                                                                                   kTF
                   11           ucllmi                    f'Clf                              l7k                                    and                             Firf'Lodlitc

                                                                                                                                                                                                                                                                                                                                       11        nut        morc            Oloil               Q Irs               sc                 US C            1
                                                                                                                                                                                                                                                                                  alidor

                                                                                                                                                                                                                                    mu5l
                                                                                    lui                                        the           firearlif
     After             die                                                                     kkmlpl at
                                                                                                                                                 tWhiCh                   hkChhh'S                OIL            VONCL'3
                                                                                               ATF             Forni 4471
     make              the           completed                           uriginid
                                                                                                                                                                                                                                to'hk        her
                                                                                                               ami        umi        upporonL                              docum niti                            part                                                                                                                                                                                                                                                               cord
      at        Illso                twfioio                   aml
                                                                                                                                                                                                                                                                                  th                                                                         PCI0021k                      C01131 l iC               XLuon              A ofthi               1ofm         irild



                                                                                     Fimms 44-13                       mwi               lbQ       rcmiiied for                         ut    iea t              0             uirs      and                                                                                                     limst

                                          rccords                     Such                                                                                                                                                                                                                                                                                                  conw                                 coinplefe              lkmcer                0 111d         LrallsfelcQ
      fict-f1wilem
                                                                                                                                                                                                                                         date                                     isi ml             tliil         the       i nvrs                  are     tru f                                  Illcl



     11'm                                                      wDy       b subnotied                           toATF                 Filiru               may                 bc                                                    0t
                                                                                                                                                                                                                                                                                                                                                                                       Me                                011W                         IIIC                                       LL
                                                                                                                                                                                                         l
                   lint              priod                                                                                                                                                                                                                                                                                                                                                          iln SVI       ei-S                     01107
                                                                                                                                                                                                                                                                                                     i       unable            to      road ami                 or          i-itt


                                                                                                                     o mrdm_W6                                                                                                     muoc                                           hLiT F
          F'ds
                       p vsinuw                            alphab tical                      i1w    fmnw                                                             Or        I   Moencal
                                                                                                                                                                                                                                                                                                                                                                       cludm                        th           tran f-mw             seller
                                                                                                                                                                                                                                                                                                                                                                                                                                                       TI     0    PCI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         1 1-111        m1w
                                                                                                                                                                                                                                                                                                                   ti        anothcr              person
                                                                                                                                                                                                                       ud          Fo-niis                                        Complcfed
                                                                                             3                                                                                                                   e
                                                                                                                                                                                                         l




                   crilli                 pulpheri                    Is      loni                 all         ofdi                                                                          corrfp
                                                                                                                                                                                                                                                                                                                                                                                                                                       10   01C
      ffoll                                                                                                                                                                                                                                                                                                                                 feller           loust          hell sign                    Ub        floe Se-1
                                                                                                                                                                                                                                                                                  41cm           thu          tvcw Jcror
      44               are           filed           in        the       sarlic         manner
                                                                                                                                                                                                                                                                                  msw rs                      311d      si gwumf                   C


      p   a   Pf           3    OF 6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                     US00000310
                  Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 61 of 96 PageID #: 657
                                                                                                                                                                                                                                                                                                                                                                                    14   i-Oolfj



                              I-f       MV          11   T   1     f   J   13
                                                                                 tb




Rinid                                                        hwi           uct t

                                                                                                                                                                 Owi                or event                                  h7   Me amc                                       Siffic     ill     whir'll             the                     C1111

includ        o hisfiico                                 1wpoviu-b

                                                thL                                                               induv                                                 All         entrie                                must              be             ImndNi ritten                            in   inL                 PLEASE PRINT
h   it   Ited     U 0         ICSS


                                                                                                                                                     Must Bk Completed                                                             PorsonallY By

                                                                                    Fid
                                                                                                                         f                1    Fil




                      Ind                   tr7t                       ddl




                                                                                                                                                                                                                                                      0                MOTC




                                                                                                                                                                                    11
                                                                                                                                                                                         k
                                                                                                                                                                                                 i       i   I        i    1       1111      r
                                                                                                                                                                                                                                                      t   h u                                            k2       vi2i2lk        Il       v



                                                                                                                                                                        Pil              bca                      firof            l m                                 f                                      i
                                                                                                                                                                                                                                                                                                                   I

                                                                                                                                                                                                                                                                                                                         1   t
                                                                                                                                                                                                                                                                                                                                      I

                                                                                                                                                                                                                                                                                                                                          ji




                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                               F                      i4-1           14-h              tl
                                                                                                                                                                                                                          l    l
                                                                                                                                                                                                                                        4         I




                                                                                                                                         JFi




          d   1   Y   i
                          i    I
                                    i
                                        3   A   i   i        Irl       R    V    11                                                                                                                                                                       y




                                                                                                                                                                   0    i   i   I   o    I   i       I   I       ii
                                                                                                                                                                                                                          1111     t        ill       i
                                                                                                                                                                                                                                                          II       I
                                                                                                                                                                                                                                                                       It   I
                                                                                                                                                                                                                                                                                P



                                                                                                                                                                                                                                                                                                                                                       j i


                                                                                                                                                                                                                                                                                      ij   i


                                                                                                                             l                       l                                                                                                                                         I
                                                                                                                                 i   1
                                                                                                                                         10




                                                                                                         d
                                                                                                             T   tllII   iVi'iiIIV        1'1    l                          S


                                                                                                                                                Lt           W jli2kj       SIM-S                                Ulldt v            l        nol
                              Ac
                                                                                                                                                         1



                                                vou              m                                                                        tU




         dI                         F       e                      a            o     1   i   f I   11   t                                    qmt-ns                                in       filc




                                                                                                                                                             nnission                nwmhti
                                                                                rccol                                                                                   i




                                                                                                                                                                                                                               contintIL                                        to   Next                                                                    A   I ii   5ml   4




                                                                                                                                                                                                                                                                                                                                                                                  US00000311
                                     Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 62 of 96 PageID #: 658

         C'evvm                     triat             nl               ansf r s          in    Secton                              are         r             crrect                     and complete                                           I       hm e           read                         and anderstand

                                                                                                                                                                                                                                                                                   trtinsfercelbtrt cr
                                                                                                                                                                                                                                                                                                                                                        the


                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                                                                                     Notice
                                                                                                                                                                                                                                                                                                                                                             crime punishable
                                                                                                                                                                                                                                                                                                                                                                                             instructions

                                                                                                                                                                                                                                                                                                                                                                                                              as a           felon't
                                                                                                                                                                                                                                                                                                                                                                                                                                     and               Definiti

                                                                                                                                                                                                                                                                                                                                                                                                                                                         under         Federal               lavk       all
4473                            un n-tand                                    that     ansit         eriflug
                                                                                                                          i        es         to    question                       11 3        if     I                      not           tile         actual                                                                                     is
                            1


                                                                                                                                                                                                                                                                                                                                                                                                                                                  andlor            12 b                             12 c
                                                                                                                                          understand                               that                                             Niho               anw            ers 11                       es      to    am                of the                   questions                  I     Lb4     through                     I   Li                                           throu'vil

                      aiso               i Lqte                    State          and     or local                       lai   i     I                                                         a
                                                                                                                                                                                                    person
rna                                  I



                                                                                                                                                        firearm                    I    understand                                   thata                  person                         Nsho           ans-tiers                     Ives                    to    question                   VAJ              is     prohibited                               from      recei-O          rig
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    or

is                                                    from purchasing                                 or recui ing                             a
         prohibited                                                                                                                                                                                                                                                                                                                                                                                                                                                                that nitlkin
                                                                                                                                                                                                                                                                                                                                                                                                                                                        understand
                                                                                               the                                  anwers                       Nes                to    question                              I   2A 2               and proNide                                        theocumen                                     t   a   ti   onq              uired          in      18     c        I       also

posws5ing                                    a                                                               per on
                                                                                                                                                                                                                                                                                                                                                                               this        wansaction                    1
                                                                                                                                                                                                                                                                                                                                                                                                                             5a           cr i               tep unishable
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t1
all          t    false-oral                                                                                                                                 gi                    false       ormisrep-1                                  1sented                    identificationi ith                                                      repeTt                 to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of

Mom                         un       d er             F e      d er           l   l      and          ma                  also                               State             and or                 local                                    I       fur-ther                    understand                                    that          the           repetititi
                                                                                                                                                                                                                                                                                                                                                                                   e       purchase                 of   firearms for the                                   purpose


                                                                                                                                                                       firearms license                                      is      a             iolation                        of              Federal                   law               See nstructionsfor Question                                                                         14 1
                                                                             and                         N't-ithout                 a     Federal                                                                                          N
resale for li                                        elihood                          profit


14




                                                                                                                                                                       Se tionB                                                       6e C-urnplL4cd                                                BN     TransferorfSellei


                                                                                                                                                                                                                                                                                                                                                                                              min sbow                               event
 I       6            11 Pc              nf          fircanm                 s Ito       11C    I
                                                                                                    rrrISfelTCd                         1117CCA              I          11411            U11       dki             I       01 J11j                                             117                  Iftrans-Cer                         is         at a         quafif            ing                                    ot




                                                                                                                                              Other              F     it-L'arrv                                           1-L ch                  I    c1c                                                of        Funcliow
                                         arld ILIn                                                                                                                                                                                                                                     iName
                                                                                                                               Fj                                                                                                                                              I




                                                                                                                                              Sc                                                                                    oo M
                                                                                                                                                                                                                                                                               TM                         54M
                                                                                                                                                                                                                                                                                                                         d1
         S'a               Iderwi-Icirivin                                   g           Virgli                  I

                                                                                                                 d
                                                                                                                                                   li   vo   I   vc      f
                                                                                                                                                                                                          I        f   j
                                                                                                                                                                                                                           17         I
                                                                                                                                                                                                                                               C ia

                                                                                                                                                                                                                                    Idowufi wion
                                                                                                                                                                                                                                                            go       1'L               I   1   1
                                                                                                                                                                                                                                                                                                    111     i    I
                                                                                                                                                                                                                                                                                                                                        ho         fi           1o     I ifi




     Is s        it
                       i

                           i L      Au           i   h n   I
                                                               i   1
                                                                       v a nd       Ty pe                    I




                                                                                                                                                                                                                       47
                                         wv-D                                                                                                                                                                          Al             l            I




                                                                                                                                                                                                                                                            clocom 171                              100          1101             Shotl                 cmi-ew                  vc rrk lrc                ackIrcss                        Sec insom                         fif



         8h                                                                   Governmnt                              lso ued              Documentation
     I




                            w            vloa                      I




                                                                                                                 t f 1111          Alitnt               Prohi                                                                                                                              ans            crcd           Y             FS w
                                                                                                                                                                                                                                    aa-ach                  a                                       this    ATT Form 4473                                                      i LW
                           doctlillull                         Ation              shmk     ty-n       01 2 cmcjltion                                    to       III         prohjIlVjOrt                              lo'd                                      copy                      In




                                                                                                                                                                                                                                                                                                                                                             Sec                                                                                                  19 20aild
                                                                                                                     Mrv t               Be        Con ipleted Prim                                                                                              jer 01-The                                     Firenroi s
                                                     f sflons                 11 20            oi        2       1




                                                                                                                                                                                                                                                       V    2                                      9J Th                     NIC-5 or                        slai                                                        tier            fi            pmvidc l                 wn
                                                                                                                          id 1161 11
                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                    ifl
                                             the                                                                     S
                                         C                                                                                                                                                                                                                                         i




                           11'3n             miu 2d                     lo    NICS         oi       flic
                                                                                                                     approll




                                                                                                                                                                                                                                                                                           M-6             Tilo
                                                                                                                                                                              S    r         ih       appn'priatl                                      sr-ate                                                                fnfln



                                                                                                                                                                                                                                                                                                           Lippropi-la


                                                                                                                                                                                                                                                                                                                rrcct'd                                                                                                                                                0          Cw rturned



                                                                                                                                                                                                                                                                                                           IRmcd                                                                                                         Out
                                                                                                                                                                                                                                                                                               L-i
                                                                                                                                                                                                                                                                           j




                                                                                                                                                                                                                                                                                                           C    a    I
                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                                                       c       d


                                                                                                                                                                                                                                                                                                                                                                                                                             buspless                            Cim   S
                                                                                                                                                                                                                                                                                                            No
                                                                                                                                                                                                                                                                                               Lj                            response

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    StalQ
                                                                                                                                                                                                                                     th                                ing                                                   Lqs           nccl                                                     S    or   lit         ippropriaw
         19'c                   lCtimPlow
                                                                                                                                          2    IiFt arm                 wa                                                                                                                 rsportse

                                                                                                                                                                                                                                                                                   Denied
                                                                                                                                                                                         Proce-d                                                            E
                                                                                                                                                   M111111c                  L11       the                                 cxatrtiner                            Oprrovd                                        10           a     i       i   ni           n    f   FFL         E    ri i   P   o      ec    C oill                 C   t    i
                                                                                                                                                                                                                                                                                                                                                                                                                                                  11    t    1             Ch

                                Thc              munc and                         Br-ady                                                 it

                                                                                                                                                                                                                             1
                                                                                                                                                                                                              tt
                                                                                                                                                                                                                                     C
                                                                                                                                                                                                                            mtm                         J



                                                                                                                                                                                                                                                                                                           durimg                                  N
                                                                                                                                                                                                                                                                               S
                                                                                                                                                                                                                                                                                                                                       tile
                                                                                                                                                                                                                           cl       tock           v-is cnmiflotc-d
                                                                                                                                                        anqc            a


                                                                                                                                                                                        nd NF                                       opplic3lion
                                                                                                                                                                                                                                                                                                     hwrwlio l

                                                                                                                                                                                                                                                                                                                                                        tat                                  tile       Travrst I                i       to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         I




                                                                                    hock                                                       bccansw                       Oic
                                                                                                                                                                                                                                                   ha            a             alid                pCni-tit
                                                                                                                                                                                                                                                                                                                         Cront             dic                                  I-afre                                                                 I'a


                                                                                                                     requircd


                                                                             mlpton                 to       NWS
                                                                                                                                                                                                                                                                                                           vron Dait                                    Of        m
             kswriL                      Si ite                and P rmii                  T pe


                                                                                                                                                                                                                                     1-11 InIl'tP                      l           PL'I'sonalli                              Bv Tra

                                                                                                                                                                                                                                                                                                                                                                     si ped           SeIii
                                                                                                                                                                                               kv                                                                                          the        transfcrcc                               I w er
         M-Fll tra-ns fr                                       ordw               fircanjni                          mke           place                on       a     differem                                        Crom               the          date           dint


                                                                                                                                                                                                                                                                                                                                        22         antl 23-1
                                                                                                                     the transrer                       of the                ficcarn s                                    tSee           histi-mv oitsfiw Oncstion
         Section                         C oiirneRai k                                 pri-or to

                                                                                                                                                                                             A      of this                         form                are           still                    true correct                                    and complete
                                                                                                    to       tile                                            in      Section
         I       certify                     that              Ill-i         rinsItters                                    questions


         221               Ti nfcre s                                    Buvers                Sk namic




                                                                                                                                                                                                          ansferor Seller Continue                                                                              to       Next Page

                                                                                                                                                                                       STs PLE                              IF        PAGES                           BEMME                                     SEPAR-k'rED


                                                                                                                                                                                                                                                                                                                                                                                                                                     NIF Form 4473                         fi 00       III



                                                                                                                                                                                                                                                                                                                                                                                                                                                                 zci er 20         6
                                                                                                                                                                                                                                                                                                                                                                                                                                     Rc           is d
         Pwe                    2                                                                                                                                                                                                                                                      OV            A                   vo            I       C's      Sj o


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       US00000312
                      Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 63 of 96 PageID #: 659
                                                                                                                                                                                                                                                                                                                                                                                         Nor Transfer                   red
                                                                                                                              itl                  Be Completed                            Bv     y                                     Se          I   I   er             Even                        If         I'll         e    Firearni s                                    is




Manufficuirer                                   and             Impot-Wr

                                                 uml               impt-whT                      EO-t


                                  FFf                                    III




                                                                                                                                                                                                                                                                                                  Tiljvcha es
                                                                                                                                                                          ATF Form 335 4 rl
                                                                                                                                                                                                                                                                                                                                                       of    Horidguils
                                                                                                                                                                                                                                                    N111lipl
REMIN-DER                                               By          the            lose               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                rede
                                                                                                                                                                                                                                                                                                                                                                                                                                             Pmrt
           Twm                  Num              be         r   o   F    Firt           r   Fjj      Frilis           Ile      rF    ed        Ph
                                                                                                                                                                                                                                                                                                                                                                                                                                                          w
                      I




                                                                                                                                                                                                                                                                                                                                                                                                                                       214    All               c
                                                                        LC DO                                                                                                                                                                                                                                                                        ne
           Om               1-wo                do'e                                            1701       Ilse       lllllllei-fds                      1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         trunsfet
                                                                                                                                                                                                                                                                                                                                                                                                                   I ll-ilit3te         3     PTO AlIC                Plil

                                           liv                                       SCL                                                       Or
                          Jsc




                                                                                                                                                                                                  Flei d                Fircvili                            Uccn3c                                Niiivl                 b    of        t Al                                                                fi   q      dove          Clild         It


                                                                                                                                    of lr Insit rol
           Tcad lleill-pul                                  mc mull old addr ss




                                                                                                                                                             t
                                                                                                                                                                      v                                   I    lie    Hrearvtw                                             Must coivlpl te                                                                                                   34-17

                                                                                                                                                                                                                                                                                                              Sectiorl                                 Niwt Complete Que-stiow 34-36
                                                                                                                                               Triltw adiom                               the        pujFjl                   lit              CollipiLqed                                                                                      13


                                                                   Fiji         Denied Cancelled
                                                                                                                                                                                                                                                                                                                                                                                                                                                         Oions                     B and             D
                                                                h3m                                        undel-Itarld                            lie N'ofick S              Imirodions                        13ild       DtI    fill        itions                      it             thk                                  F lim 4471                                 2          the infornoilion recorded                                  in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              is




I    CIAN                 thal                   1          1                  read             111d
                                                                                                                                                                                                                                                                                                                                                                                                                                              includi2shusiness
                                                                                                                                                                                                                                                                                                                                                                                                                     previllses
                                            f




                                                                                                                                                                                                              he n                                                                               hullsl d                          husilluss

ty-ull         Col'i-l-ict                 lind efonplelu                                   and           3     this           vofivQ              IF-wislIction               record h1e                               Comoleted                                tit           III

                                                                                                                                                                                                                                                                                                                                                             is           located              unli sithisi                                          has        ma               the
                                                                                                                                                                                                                                            Mlicll                         tile            livensed                            premis s
                                                                               from                                                                sholt         orc ent            ill    fllk      Smlv          sfilit         ill

                                                                                                                                     gun
                                           CondlOt'd                                                 quillifling
                                                                                                                                                                                                                                                                                                                                                                                                   1
                                                                                                it


                                                                                                                                                                                                                                                                                                                                                                                                                                                              er's                                   in
lumpol-arily                                                                                                                                                                                                                                                                                                                                           lie        I-insis              ill                the      trimsferee'vAlurt                                     i-esponses
                                                                                                                                                                                                                                                                                lorther                                                     oil
                                                                                                                                                                                          ban        denied                  CoricQUed                                                                            Cel
                                                                 USC 922-M Unless                                                                                             fia                                                                                          I
                                                                                                                                                                                                                      Fir                                                                                                      tirN
                                                                                                                                    this       trimstielitlo
                                            of          18                                                                                                                                                                                                                                                                                                                                                                                                                                           C
requirements
                                                                                                                                                                                                                                                                                                                                   IS lind                                    re        crification              at tilt    time 11 transfer                               ifsectioll


                                                                   C ifnpillicable 2
                                                                                                                                                                                                                                        R'Corded                                it
                                                                                                                                                                                          lie OCTIfifiCAiMl                                                                                 question                                                         ril it
                                                                                                                                                    verific-otioll              Fit

Ii4x-timi             A and                      1-wiction
                                                                                                                                         Ill

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      or         othervNitie
                                                                                                                                               I



                                                                                                                                                                                                                                                                                                       thlit                            not            unlaMiji                        for nititto        wil deliwr                   I-rans
                                                                                                                                                                                                                                                                                                                                                                                                                                                         port
                                                                     3 SMte                                                                                                                                                                                 ni                                                           if    is
                                                                                                                                                                                                                                                                               belief
                                                                                                                                                                               HI-Q irms business                                         it   is
                                                                                                       local krii                                                 to   tile
                                                       and                                       or                                  lipplicable
was        Completed
                                                                                                                      form                I        the                    ideiltifiM                 in       Section         A
d           I                    the            fire-imos                          listed tin              this                                              Penon
                                                                                                                                                                                                                                                                                                                                                                                                                    Title
                                                                                                                                                                                                                                        SiLjmllir
                                                                                            Nmic                Plv ise                                                   Ti-unsl erl i
314




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Vl I
                                                                                                                                                                                                                                                                                    j                 d-17-1                       lj       I    Ji                   I       C                  1
                                                                                                                                                                                                                                                                                                                                                                                                     1   1-1                                                               131     RV


                                                                                                                                                                                                                                                                                                                                                                                                                                       OF     it          r    a   riv           alw r     wa        I   ri




                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                      t
                                                                                                                                                                                                                                                                           1    1
                                                                                                                                                                                                                                                                                          tnli        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     reMll
                                                                                                                                                                                                                                                            iht                trtl


    Pul-pmu of                        tllQ        Forn                                                                                                                                                                                                                                                                                                                                                                                                                            With
                                                                                                                                                                                                                                                            lhl                A IT               1
                                                                                                                                                                                                                                                                                                       orm
    dti m j                 1l         Thm             11
                                                            pns-ln
                                                                                                                                                                                                                                                                                                                               d
                                                                        Ail             j




           iransuction                           arld           11-jaint                                                                                                                                                                                                                                                                                                                                                               that         Dn        AFF          orm             44   1         i
                                                                                                                                                                                                                                                                                          llr     ll          l
                                                       FIW l            Ile    II                                                                                                                                                                                                                                                                                                                                           nil       Ims    bm tcwi IerTe L                                  ul i        th

    itiv   ru Iulatiims                          ill        l        CFR Paf                                                                                                                                                                                                                                                                                                                                                      r Cl       tile        omissionil                      or
                                                                                                                                                                                                                                                            irinsl                        nor
                                                                oi                                                                                                                                                                                                                                                                                                                                                                                              ildkhliow
    the s llc             lit                                                                                                                                                                                                                                                                                                                                                                                                                                                              ff
                                                                                                                                                                                                                                                            clrwl                     i               pholot'llf-i
                                                                                                                                                                                                                                                                                                                                                ilic      lmccumlt
    fJDSIeF0F                                          is                                                                                                                                                                                                                                                                                                                                                                                                     i ikc        cl Limze             to


                                                                                                                                                                                                                                                                                                                                                                                                                                                               v
                                                                                                                                                                                                                                                                                                          I




                                     ill        hoth            dw        1lo       I                                                                                                                                                                                                                                                                                                                                                                                      ic     stIiclll
                                                                                                                                                                                                                                                                                                                  an
                                                        Pohli                       j       J        ifm        Siai                L-Ill

                                                                                                                                                                                                                                                                                                                                                                                                                                                          r                I'l    C 1-n-ct d
                                                                                                                                                                                                                                                                                                                                   dc       thc                                      lluk
                                                                                                                                                                                                                                                                                                                         lla

                                                                                                                                                                                                                                                                                                                  dloilld               bc             mlIlcd                  Ill      dh     6                                                                                 a     I iri     til'thc
                                                                                                                                                                                                                                                                  1-11-1




                                                                                                                                                                                                                                                                           utocrqjl
    Gfellcr                                                                                                                                                                                                                                                                                                                                                                          recCtf-d
                                                                                                                                                                                            j                                                                                                                                                                                        C



                  I       hit                                                  j    CIA                                                            FLloral             IxL

                                                                                                                                         ilvaier it              ld                             to    j       mlfli
    Ak l                        liccil'I           d                                    r            11-1-ictill           T        or
                                                                                                                                                                                                                                                                                                                                                                              Th                                                                                      lMi
                                                                                                                                                                                                               till                                                                                                      ill       Virearum                                             Sr i

    ceris             ho                   ltw              nilt     Ur ile
                                                                                                                 I    i        tile                                                       111F 1111
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 o2rt Jfl                          C'1
                                                                                                                                                                                                                                                                                                                         irl            W        tIbUlill                 j   li Ifnsc         priur       fo

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S
                                                                                                                                                                                                                                                                                                                                                                                                                                                               ol          01441


     1 6TIll     ul        scu ln                  9 Wi                                 I-IZ          47              f   h     i     atilt        ATF
                                                                                                                                                                                                                                                                                                                                                                                                20                    See     22 C
                                                                                                                                                                                                                                                                 ind                  T          imrrlAl A                                  611         not       lo'llLf              thall             v-tirs



                                                                                                                                                                                                     tle
                                                                                                                          d    tile       fircarvtl
                                                                                                                                                                                                                                                                                                                                                                                                   Section          A
     mak           the           l-orrp tted                            origina

                                                                v7d       D Yiniii                                                                                                                                                                                                                                                                                                                                                                                                 Dild
     erai       biswocut-tos                                                                                                                                                                                                                                                                                                                                                                                            Suion            A or            Thii      tono                        Cet-I
                                                                                                                                                                                                                                                                                                                                                       11o t
                                                                                                                                                                                                                                                                 The
                                       recLFJ                        Such            For-rn               147         rlmi               b
                                                                                                                                                                                                                                                                                                                                                                                                                                         Hcl             e    el             the       iransfere
                                                                                                                                                                                                               I                                                                                                                                                                       Orrtm                                                                          if
       eriliall                 mr                                                                                                                                                                                                                                                                                                                                                                       and      coolpletc
                                                                                                                                                                                                                                                                                                that              the          ulis vers                    are           trut
                                                                                                                                                                                                                      CAll
                                                                                   t ubil-iiinen            uo       ATE                 Pilim           may          be 6ronolo2ical
                                                            may          be                                                                                                                                                                                                                                                                                                                                                                                                                     rnav be
     at-ter      that            period                                                                                                                                                                                                                                                                unable                      to       read                                  tN    rite    the                 ers    tother        111tjI           lie      gmvulw
                                                                                                                                                                                                      raitsuc                                                    tlw                er       is                                                             arioa-ilr



     ql'dispo-miolij alphabcdcA
                                                                                            bi         nume           oj'purchaseri                              or    numet-ioul            br
                                                                                                                                                                                                                                                                                                                                                                                                                  irunsferoriseller                           TI           pttr cn              orher
                                                                                                                                                                                                                                                                                                                                                                                  edudin g                the
                                                                                                                                                                               coniliflei-d                   Form                                               C mpleted                                        by another                              person
                                                                               lono                        if        the
     lion       si Till               moliber                        as                     as       all
                                                                                                                                                                                                                                                                                                                                                                                        then     ian as wonesses                       to Lhe             tramferec'sibuvt r'S
                                                                                                                                                                                                                                                                 diall                     Ile

     4473          are           filed           in         the         t me         i-panner
                                                                                                                                                                                                                                                                 ans crsand sipnawp                                                                       ccr7il'iciiiii-i




                                                                                                                                                                                                                                                                                                                                                                                                                            T     1
                                                                                                                                                                                                                                                                                                                                                                                                                                      l7ora         W
                                                                                                                                                                                                                                                                                                                                                                                                                           RQ ised            Ocltlherlol




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 US00000313
              Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 64 of 96 PageID #: 660




Read    llo
                                                                                                                      TIM                        onl

                                                                                               i   q           swo 0 dwi
                                                      DY 1                                                                                                hond Won M                                       ink   FLE
                           0       Ualme   Una   In              92ULL            All          entries                              MUSt         bu

                                                                                                                                                                                                                 oT
              UH   A
                                                                                                                                                                                           I   T


I   Tran
Lon    Nam



1       urov       N                                                                                                                                                                                                                                         C   a do




                                                                                                                                                 Wil




                                                                                                                                                                                     OU         11'u                    tfi   1   1   1
                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                              1



                                                                                                                                             nnt      We               nelmi               li      A                   fh
                                                                                                               an           art


       the    lirvarn i        M




               OT      n   i




                                                                                                                                                                                                                                                  d   or


                                                                                              iho              ma
                                                      U jM                        01




                                                                                                                   inn OF             dom




                                                        in       to Wool                       Q

                                                             i   j   1n   i
                                                                              i   e   t
                                                                                          1
                                                                                                       f   f   C      L i
                                                                                                                            I
                                                                                                                                I
                                                                                                                                    d2   r   3        D   t   1   tl   I   I   n    i 71   111         i   f     5


                                                         paioll
                                                                                                   m           1110         lllsaruciions




                                                                                                                                                                               lo     Neu Pa e
                                                                 STAPLE                       IF       PAGES                             BECUMIE                                    SEMATED


                                                                                                                                                                                                                                                           US00000314
                    Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 65 of 96 PageID #: 661
                                                                                                                                                                                                                                                and     Definiti           T f FI
                                                                                                                                         has         read        and       undri
                                                                                                              ornplon            I               e
                                                                                                                                                                                                                                                                   FeMal   la   and
    eudh            tot       M       annyuslial    cfioi A   nrL tru
                                                                                                                                                                                ehu           Nav wpm
                                                                                                                                                          wan l
                                                                                                                                                                                                                                                                   M OMM01
I                                                                                                                                                                                       ei
                                                                                                              am nm we newi                                                                                                                                                     HC
                                                                                                                                                                       e

                                                                                                                                                                                                                               11 4 dwwwh           U
4411        1   understand               that   ansilerin
                                                                                                                                                                  V              3n    of the           quesLions
                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                        and M-1

                                                                                                                                                                                                                                     d
                                                                                                                                                                           to
                                                                                                                         1 ho

Mp        as ANN                  Sms avauHma                                                             l
                                                                                                              eriion

                                                                                                                                                                  ho amixets                                to   tatestion       I
                                                                                                                                                                                                                                           I




N    pmhMUed                  Qnt punh              j                                                         reand      that            a   pen911
                                                                                                                                                                 Wes       the   docurneatath-ni                      1-clairvd       in

                                                                                         s   to   quevion            I   ZALT            and         pi-ox




                                                                                                                                         Further           underoand                  that    We            repedilke          pmTI
                                                                                                                     1mv         I




    ohm         Unt                                                                                                                                              Mend              lan       Sw 1mwek s                              Pw
    roak Aw           H   v
                              MM         and    p
                                                                                                                 e   k   a       k0hion                   of




    F    Tran7vc                  7   05

                                                                                                                                         C   op leted
                                                                  ci'cc              4                    i u    MA                                         17     irlrxv n               i-q'll        t
                                                                                                                                                                                                                                tun        cow W evem


          K         Haden                nj     I-Ong
                                                              i    Mer          vivapy            i   a   OW      1          0   E
                                                                                                                                     I         it




          Fx    i
                                                                                                                   Me


     On mntl
     ls mg Auto




                                                                                                                                                               ips nal
                                                                                                                                                                 y TO           ATF    Foil




                                                                  idod                   C
                Th
                                                                                     i




     1




                                                                                                                                                                                                                                                                      n2en




                              rame      and     Blo



                                                                     h          iV




                                                                     d     on    ihe




                                                                                                                             UDMPNMd                             PeOnnal

                                                                                                                         hte                             th il    111c     ran'sfcl t                             l                                     0 viona in   or   post convloc




                                                                                                                                                                                                      Irld       taill   pic
                                                                                                                  this       tol-111           nreslill           Inle           corvtc       I




                                                                         tit
         1-cc




                                                                                                                                             ell     r    Cn       Cn            to   N           I




                                                                                                                                 PAGES BECOME                                     SEP        RATED
                                                                                                      STAPLE             IF




                                                                                                                                                                                                                                                                          US00000315
                                 Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 66 of 96 PageID #: 662



 110111 ICRWOT                                            Mid                1111POF Cr

    nulmlyl1c                     1211-ir                  locl              mipfo-ter

                                           FL                 musl




                                                                                                                                                                                                                                                                                                                                                                                                       rfd Uw Within                                                 con-Secutke                       Business                    Dilivs
REMINDY                                         R                 j3i         the           Close                            of        Business                               CompleteATIT                                                 Form            33         10A     For Multiple                                                                                                                                                                     5



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1
29            ota            I   X1 m-bc                          r     offirearins                                          1     nnsferred                              Plcost                      iul7llo ite                            hV       OVIIMMI                 C   I          ZETV                                                                                                                                                                                                     rcdenivilioll




                                                                                  zic        Do                                    uNe             nionerals                                                                                                                                                                                                                            Nouniteris                                Flom Question                               24          Above
             oiw                 ni-o                ofvvc                                                         tioi



                                                                                                                                                                                                                                                                                                                                  2              ClIeCk                       il'thiS                 PIFSUrif n                          i        10      CiliMIO               a        prk     51 PL rvY                 F illl-r       F
    1        For             Usi2               bv            Licensee                           lSe                                                                 fi                  oo S ioll                            3   1    i
                                                                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                                                                                                           I




             Trad                                                                                                                                                                                                                                    ederal             Fircill-ni            Lic flisc                       Number                                                          I   wic        0I    1
                                                                                                                                                                                                                                                                                                                                                                                                                        1 ica l                    first        1hrr 117 iml                         fil-L      dills




                                                                                                                                                                                                                                                            71e                                        Ni-ust                     Complete                                      Questions

                                                                         For DeniedliCaneelled                                                                                Yransactions                                             the       Person                 W-ho            Completed                                     Suction                             0      Mus'l                  Complete                               Questions 34-36

                                                                                                                                                                                                                                                                                                                                                                                                                                                                   recorded               in    Sections           B      and          D   is


                                                   1              1
                                                                       buie            read                   and                  understand                                 the N'otkel                               Insiructions-ind                                    Definition                  tin       this'ATFForm                                                  4473 2 1310                              infOrTnatiOn

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     includes
                                                                                                                              3                                                                                                                                                                                                                                                                                                                                                                            busines-S
                                                                                                                                                         entire                                                         record               ha            been         Completed                  ot        ni           ficense-d                           busincs                     premilics ficensect                                              prenikes
true          cori'Lld                          and complete                                             and                           this

                                                                                                                                                                                                                                                                                                                     licensed                                                                     located                 onkss                    this        irtnuoiction                has       met        the
                                                                                                                                                           put Show                             iive Lnt                                   diesonic               State       in         hich           dic                                                                             Ls

lernpiravily                                    conducted                           rrom                      a      qualiking                                                                                                    in                                                                                                                      pretnisL-s



            uirements                            of           is        USC 922 c                                                  Unless                  this           transaction                             has becri dvnied                                    fir   cancelk                1    I
                                                                                                                                                                                                                                                                                                             further ctalik                                             wi       tile         bosts               Off                 1        the rransfcrec ibuyer                                  s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          respon
re
       q
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     6mv      Ortransfer fStwioll                                      C
                                                                                                                                                                                                                                                                               tworded                               JULS on                                  18       and                             reerific 1flon                               at tile
SKHon A and                                          Stction                       C        if       applicahlelt                                        12     DIN                verifiention                           of the idendfication                                                               in                                                                       fliv


                                                                                                                                                                                                                                                                                                                                                                                onhm                                     Me                                fell                                        or otherl                  Ise

nw v         coljiplaed                                    and               0 Soau                            or            local                lav      applicable                               to    the            firectruis                  busint s                      it   is    mi            beliefthitt                            it        is   flat                                 ful        for                   to SelL                        er    n-lins'port



                                                                                        fiNtal                      on            this            form          to            the person identified                                              in        Section           A
 Lsjwseofthu                                       fireni-ni s
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                37    Dotc         Trimsfert-cd
 4                                                                                                   Nqin4Ieersepriw                                                                           315




                                            NOTICFS PSTl UCTlGPNS                                                                                               AN 1                     DEF-1            N11             106                                                                           P         I'S         1-4     7     11
                                                                                                                                                                                                                                                                                                                                                   F11 1                Dl            li-Di                  Aj
                                                                                                                                                                                                                                                                                              lFuli 111 lj er                                    1A          I    lll         llnl        i           Jeni J Cl

                                                                                                                                                                                                                                                                                               he 1 111 4-r                                      nol                                                  lfit         l    VICS T LCk                                                        01 7    hLt1 l              Ill
                                                                                                                                                                                                                                       10 M tc                                                                                         ii                         colliplL d
Purpn u                      If       ihe             Form                          Pt             ofl rnmltol                                     alld         eTqlfica lt 14                            1AI       ill


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1-ornp          447         v ih
                                 o         th ll          l
                                                                                        licen-ed                              ulldr                 I
                                                                                                                                                                                                                                                           h      hi                          Ole           Al F          I
                                                                                                                                                                                                                                                                                                                                  Irpl               l-4 7              ill     hlOhcl                  Tlcolli                  ii i     il                                                                                  I




                                                                                                                                                                                                                                  SlC WH              l      Mid                                       Mw-11                                              delk-1-1 01                             LM11 6                 kild         twi          wk                       h-all         lic    rarair-k
t1ri         ka             itilk                  cl         r         dch erill                         fil ilifil                   k           thl         rie    I ll              ill    Tllifi         J         iii                                                                   Fi                              3

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ILW        0    WLPTlf             Lt
                                                                                                              erumi r                                                                                                             anLl       plr ion                                                                                                I'v            lom               lf                                                                                       13'1

w       alcirt          thi       tratil                      ere1lu                   cr        ol                                                 ii         tiwi                 on        Lhc     i ccipr                                                                                          aljlllobcuc ll

                                                                                                                                                                                                                                                                                                                                                 jider
of                                          1-lie                                                                                       fil              rll                            icniiinc

tile        lranlc wn                              aild               TualilLil                                               F    rc         I




                                                                                                                                                                                                                                                                                              if       Olo
ir llilforw                      s'll            r olul                      be        f'slild




tli         rel I11 11wil                           til
                                                                  I      Cl        R     Parts                                                                                                                                                                                                ln Illlplvtc                             w           impropifl

                                                                                                                                                                                                                                                                                              ifIlw-4             mir                 eller                  ir    tile
the         iale                                                       ill    I    nfle                                                           vi     a re
                            or                                                                     131             lwtgllo

trzjnF fi-or                        dlcr                  i       pre kiwcd                          in            llnokv              ill                                                                                                                                                    FTM                             pllwocopy                                 01C          11 tecurai                        foyl       I




                                                                                                                                                                                                                                                                                              l-C-1
                                                                                                                                                                                                                                                                                                            i i0n              10           llic         photccopv                                I    lie    iran
ur 1111anc                   s       ill
                                                botil                 ifio




                     iStv             1         TF         Piibliceiw i                             T-Vitij                            Stal                                                                                                                                                   S cilon                         11      mid                D         The           rans
St4 ie
                                                                                                                                                                                                                                                                                              L                  boe                  er         made Ow                        dianzie                      shou


                                                                                                                         e                                                         01                                     bil tnQ                                                             ohotncop                                skouki                      b           wached                    to        tii    ott 21
G rlcralk                         Al                  urrii                  4-l        3    niut                                  unwlcwd                                l


                            fiocnnli                              tnirl                                  over-fli Cowjlcr                                                 Feciel ll                 Lnt             1
                                                                                                                                                                                                                                                                                                            0rif                                                        pellwincilt
                                                                                                                                                                                                                                                                                                                                                                                                             rocord
 A                                                   l-1




a       o                    I                  cd            i                     er       ill         il   ri    it
                                                                                                                         1                               or    IC-1           I
                                                                                                                                                                                  t f    11          11   1     b       rt a      I    n 3       A    ri   1111   1


              S         j                                         li-Irion

                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                           lt




                                                                                                                                                                                                                                                                                                                                                 ol          vircllrlw                                Tjj                                                              j CrjVT
                                                                                                                     llcen ce iU15CSS
celliee                                    Iloc               not            app iar               ill
                                                                                                          Pt on  the                         it



                                                                                                                                                                                                                                                               t                              fire irni                                                           to     ubtain               a                                            1 port                          Vlrning                   Ally    Pei      oo            ho     2
if     dik
        L
                                                                       ci         rrlkf S                onam nequireniilts Tlle Vquircnlenls                                                                                                        wk                                                                       I pniter                                                                                    prlll

                                                                                                                                                                                                                                                                                                                                                                                                                                                                be
                                                     0 2c                                   TR                                     96 b                                                                                                                                                                          i                                               i hout                                  L1l 01lM1ll10f1                           ill'i               l1lled1-l0tllI0                    tliafIS11 00


                                                                                                                                                                                                                                                                                                                                                                                                                                                           S
                                                                                                                         4-11                                                                                                 201                                                             poris
                                                                                                                                                                                                                                                                                                                        fiFl ai-iii                     Ii                       proper
iolill        ill           4-cfi ql

                                                                                                                                                                                                                                                                                              wJorirnprt Aned                                                                             niorcili-in                        Zo jrs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1-1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            LSC
                                                                                                                                                                                                                                                           rnut
Al r                lh           rrirsi-eT'1JT S1l1cf                                   has complett l                                              tile        ficcann                       lvarisw iwfi                             hcl iikl

                                                                                                                                                                                                                                                                                                                                                                                                                                 selnuol
 make               tile         onlpk ed                                    tingirul                     AT                   Form                4-17              ii           hwii tncledc                                rh           NOtice v            Ceii

                                                                                                                                                                                                    I-locullitnits                                   ofhi Tlcr
evai         layfriwoWn                                           oidll elinivoiiii                                                and                                                                                                      parl

                                                                                                                                                                                                                                                                                                                                                                                                                                                               SCLIM11       A             dlt            oll    t111-1
                                                                                                                                                                                                                                            20   vcur             arld                         I'll          MIRSI CrCC                                 bil Cr                ITILF           PCrW1 1Ak                          LU111PICtC                                          It



                                                                         Such            F'orins                             114   71 must he                             reillined                  I-or     at luast
 perinallclit
                                                                                                                                                                                                                                                                                                                                                                                                                  ont Lt                                                     Hwc-er                   ti'die       uliri          leie

aflier        that                                         rnay bc                  iubrtnitt-d                                   to   ATF                     Filing                   mav         he    hroflologic A                                hv                                     6 gm                   that             die           ansv                eis      arc          lrue                                      and        corap Qt
                                 period
                                                                                                                                                                                                                                                                                                                                                                   rcA                            o                                                                                             ih                            inav hf
                                                                                                                                                                                                                                                                                              bu                                                                                 and                          ra L                                                   fll      holl
                                                                                                                                         W pw ws r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                ft

                                                                                                   i hl luolw                                                                                 or    nunlerictil                            bl        aleoic                                                 Qr       is       iinitble                       al                                          xk               tht                            ers
                                                      alphatletical

                                                                                                                                                                                                                                                                                              e0nipleicel                             b            another                      peron
                                                                                                                                                                                                                                                                                                                                                                                                                                         dic          tan fert-Ir           eller               T         pers
 Nall        crtal                  inwlber                              as long                   tl              all        oidle
                                                                                                                                                                                                                                                                                              Ih m            fhe irull                                                 cflel                 fllu     zl     d-m-1          zLil              1    kl     jtnc e           to dic              r lnrerOeAUN1I r s
                                                                                                                                                                                                                                                                                                                                                 felvl
 4473            jre             fi e              in         the        lllle              Mallfler

                                                                                                                                                                                                                                                                                                                                                                                vertiFcatinn                            in                                 14
                                                                                                                                                                                                                                                                                              aiwwcl-S                        3nd                signaturtl                                                                      questrin




 Pt L               3       c3l'6




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  US00000316
                     Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 67 of 96 PageID #: 663

                     a rt            II      c   n       4   f    h       stice
                 1                                   1                I
                                I




Boic    I    I




                                                                                                                                                                              vw-l

                                                                                                                                                                   I    to        1   240 0110                 line




                                                                                                                                                                                  in       origimil                only-It
                                                                                                                                                            prCimi-V
Retid       the      Notice                              111structi

                                                                                                                                                                                      Vcnf hl             he samw s1we                  in


                                                                                                                                                                                                                                                         h
                                                                                                                                                                10 i     01

                                                                                                                                                            I   All      untvie i                   IIIU'tl    be     bjII INvrjrton              ifl


                  kIT11 n's                   the        trunsactimi                            c1un
                                                                                                                                                                                                                                             jaylisfeiev lluver



                                                                                   Fud          1m                                        0                                                          Vu Wl           10
                                                                                                                                                                                                                                                                                                    Irne
Last




                                                                                                                                                                                                                                      I-nn 11I                11f             I   1 tosf    office      III

                                                                                                                                                                                                    Irc




J s cit                  wd                   jr




                                                                                                                                                                       Cif             W                  one       or   more         racc        fit    O'k                      tolh



                 h   nil
                     i
                            I


                                                                                                                                                                                                                                                        or



                                                                                                                                                                                                                                                  iii   lit       lfl'th                 J1172511011


                                                                                                                                                                                                                                  t   oll        111      not                 Ille       1cwtil    n         P   UQ   hur
                                                                                                                              f




                                                                                                                                                                                                                                                                                                  thu   it                  tlawd    er
                                                                                                                                                                              Fooj                 Ire    kint       Ole llclwll            It
                                                                                                                                                     p




                                                                 WL1I M




                                                                                                             d       h



                                                                  wic              or                                    mlarijtmmil           rmilmo            Lint         I




                                                                  I-ir             no'dicin            I    or recreiiiorl            d       put


                                QU                                                                               s   a   mc


                                                                                                                                  F       r


                                                                                                                                                                                                                                             vw               c   h   i
                                                                                                                                                                                                                                                                          l          o       in




                                    IT




                                                                                                                                                          nwaoor




                                                         00                                     00111clfd    vour


                                                                                                                                                                       15-1           12   s
                            A            i
                                                 vou              I       o   li        I




                                                                                                                                                                        Startf                                     110111111H 11 J
                                                                                                                         x nnmd                 th       u1j j eij                                 LilldCF    Ll




                                                                                                                                                                              In       the          insmicnons



                                                                               re07d              VOLIr     j                                                                                                                           oj




                                                     Ar u                     7i
                                                                                   1        1                                                              111 s ro r e c             B    t   I    Tr Continue              to       Next Pa IP                                                                       11   Form   14-1



                                                                                                                                                STAPLE
                                                                                                                                                S                      IF         PAGES                   BECOE                   SEPARATED



                                                                                                                                                                                                                                                                                                                                          US00000317
                             Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 68 of 96 PageID #: 664

                                                                                                                                                                                                                                                                                                                                                                                           the             NjitjeQs             Instructiovis                       and    Definitions           on     ATF         FOV111
                                                                                                                                                                                                                                                 tv                                                   read           and undersiand
                                                                                     sin Section                                        A    tue                truc correm                             and                  counple                                  1       112 t               e
ICE rt                  ft          0    mi aj                     a
                                                                                                                                                                                                                                                                                                                                                                                                   crim                                                                     undei       Federal           Im         and
                                                                                                                                                                                                                                                                                                              transfereefbwei
                                                                                                                                        Ves                                                                                                                                                                                                                                       is                                                                 its
                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                       Lfl                        arn       Rol the                                                                                                                                                            i
                                                                                                                                                                                                                              I
                                                                                                                                                            to                                                          if
4-171                               unclerstand                         that                                                                                         queshon                   I


                        1



                                                                                                                                                                                                                                                                                                                                                                                                                                Ib                                        andh r        2 lj     through             j2x
                                                                                                                                                            onderstand                         that                     a person                 who un mei                                                    ies                to           aw                 of the                       questions                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                           through                  ILi             1



mm              also ifilate                                   Some and                   or local                                      law     I




                                                                                                                                                                                                        understand                                                                                                  tlho          aw itrs                             N-s                              to      quettion              12AA                is   prohibited         from          I-ecvi     ini       or

                                                    from purchasing                                                or recei                                      a   fircarm                       I                                                 t1hat                    a               person


                                                                                                                                                                                                                                                                                                                                  d
is    probibited                                                                                                                                                                                                                                                                                                                                                                                                                                                                    rtmand thal
                                                                                                                                                                                                                                                                                                                                                                                                                                                  18v               also   orm                             Fmkin2
                                                                                                      Me                                                          ve      s       Yos              to           question                    12 d2                                 and                 provides                    the              ducumentaion                                                     rquirvd                in                  1



po SP Atl                                     t   firvarnl                      un   less                                Ill
                                                                                                                                                                                                                                                                                                                                                                                                                                     lr wii4ln                 Li   I   crim                                    a

                                                                                                                                                                          1 7 ML1-rjlSe-o1-M rep                                                                          Off         i       e   d   id   en       ilk       a                             itl


1m         fa           l   s                 nal   or             il   huj-1          smicnl fl
                                                                                                                                                                                                                                                                                                                                                        dlw                   the                  repetitiNc                                            offirearm
                                                                                                                                                                                                                                          11M                                 fUl-thCr undf-i-sland                                                                                                                             prchase
 6 0fl                                              F u ly-fll                                                      ma                  also                iolate            State            Lind-lor                       local
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           N
                                                                                                                                                                                                                                                                      I



                            Un       d Ur                                       13Ni      and                                                       i




                                                                                                                                                        Federol                     Firearms                            licutise            is       a                    iokifion                            of     Federal                        hm                        eSec                                                                 Ouevion
                                                                          aDd          profit without                                          a
                            for livelihood
                                                                                                                                                                                                                                                              t


resak




                                                                                                                                                                                         Section                        13        Must                E                       Completed                                  B            Transft2rori'Sellcr


                                                                                                                                                                                                                         hV            JpPh                                                                                  IF 1'0111-1                              i       I                I       10'11
                                                                                          be              lranSrerrcd                                                         ot         movk           all                                                                                                                                            CCT




                                                                                                                  G In




           J        I       do       I   tir C             i                                                                        Di llvl                               I         c



                                                                        and          TVp                  C              It                                                                                                           o                                                                                                                                                                                          rI   It


     iss    I
                i
                    I   L            Alnloi                i   I
                                                                                                                                Cl




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Ncofd         Olt     t pc       ol



                                                                                                                                                                                                                                                                                                                                                                                               17
                        d                                                                                                                               i   on       it       I   h       If A                                            d      t    t   i       I           I           Ll
                                                                                                                                                                                                                                                                                                                I     11      1                11           Fo            l   1
                                                                                                                                                                                                                                                                                                                                                                                           4               3




                                                                        T6           37                             5     T             lot             fie                                             17               ft           k   I      lie              Tl mlzfcr                                   0          1    ho                       LIrms                                           Sv           1




                                                                                                                                                                                                                                                                                                                                  Thc                                                  I           Sm
       j   1            f
                                     Le           ih                     filt                     h           I
                                                                                                                                                        if-vill       L       ll



                                                                           N     1   Us       I       v           tile
                                                                                                                               ijli




                                                                                                                                                                                                                                                                                                                                                                                                                                                 wk re         1
                                                                                                                                                                                  Nli                                                                                                                                             Thc                                                                                           si
                                                                                                                    I-F         1
                                                                                                                                        pro                          by




                                                                                                                                                                                                                                                                                                                                                                                                                         ON 1 11 J         t   Itill1i         L St
                                                                                                                                                                                                                                                                                                                                                                                                                   j-H




                                                                                                                                               Tilc             rl            F11    1                                            i    Cd            it                   I
                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                                                                          1                                  n0   11           C   t        7             t            t               I




                                                                          d      B        d                                                                                                                              k-S x                                                                                                                                            all




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           th         v
                                                                                                                                                                                                                                                                                                  con

                                                                                                                                                                                                                                                                                  uoji


                                                                                                                                                                                                            I                cc p-r2      Ir     i            Cr has                                    3     h k    i-c      n   I   I
                                                                                                                                                                                                                                                                                                                                           I       I        11    I       I   I                    I   att               hc




                                                                                                                                                                                         ioo       C                                                                                                                              a       11           it




                                                                                                                                                                                                       re               d                   1 he                              dDito                   Lh 11         hC
                                                       r                                                           s                    C               a CC                                                i   i   t


                                I   ra    I   i            i   j
                                                                                              I   1       1                         j




                                                  iwilledit'liciv                      pnclv                        C          iw           tranziff                  oi Lh
                                                                                                                                                                                                                                                              rm an                                   still         tvile             eovrecl                                 and compleie
           cer                                             im           aus iers                          to             the            qnes
                                                                                                                                                            i
                                                                                                                                                                ons       i
                                                                                                                                                                              n




                                                                                                                                                                                                                                                                                                      Cootimle                            to                                  Patte


                                                                                                                                                                                                       STAT                       IJ      IF         PAGES BECOME SEPARATF-D

                                                                                                                                                                                                                                                                                                                                                                                                                                                                    AIT    f7on-n   1-3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  US00000318
                       Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 69 of 96 PageID #: 665

                                                                                                                                                                                                 By Transferor                                       ISQUer                   Even                11      The Firearn
                                                                                                                                  I         Be Completed

                                                                                                                                                                                                                                                                                        26
                                                              14
                                                                                                                                                                                                                                                                     Secial                 Nl-oubtr
                                             IIjkj                                             ovi            if         rhe                                 ivindel
            flUfficturct                                  11-i-yerter

                                                                                                                                  I

                                                                                                                                                  41'Dcsignwed




4

j j l jjt-NDffj
              c 3pt ribr

             wic         Mo
                                    f     Opvc
                                                By            tile



                                                                  Firci


                                                                 circ
                                                                          Close



                                                                              Do
                                                                                   T-ffIS
                                                                                              of        Business Complete

                                                                                              TtaflSfeFr1-Cl



                                                                                            oal        zi c    witinerals
                                                                                                                                      WICIISC                     htTWjl i
                                                                                                                                                                                                                        314
                                                                                                                                                                                                             VLj-ij tj jK
                                                                                                                                                                                                                                                    17oi Alultijfle


                                                                                                                                                                                                                                                                    tj                  1    0


                                                                                                                                                                                                                                                                                             32
                                                                                                                                                                                                                                                                                                 Purchases

                                                                                                                                                                                                                                                                                                           Check


                                                                                                                                                                                                                                                                                                                Lj
                                                                                                                                                                                                                                                                                                                          cl
                                                                                                                                                                                                                                                                                                                                    Line
                                                                                                                                                                                                                                                                                                                                        if




                                                                                                                                                                                                                                                                                                                                        if
                                                                                                                                                                                                                                                                                                                                              of Ha'ndcyuns


                                                                                                                                                                                                                                                                                                                                              nnv




                                                                                                                                                                                                                                                                                                                                              this
                                                                                                                                                                                                                                                                                                                                                       g


                                                                                                                                                                                                                                                                                                                                                              part ofthis


                                                                                                                                                                                                                                                                                                                                                      Numbtr sl

                                                                                                                                                                                                                                                                                                                                                              tf-a SactiOll
                                                                                                                                                                                                                                                                                                                                                                                             WithiW5



                                                                                                                                                                                                                                                                                                                                                                                             Froi




                                                                                                                                                                                                                                                                                                                                                                                                  is       ol      fact
                                                                                                                                                                                                                                                                                                                                                                                                                              Consectiti


                                                                                                                                                                                                                                                                                                                                                                                                                                               a



                                                                                                                                                                                                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                                                                                                                                                                                       pawn

                                                                                                                                                                                                                                                                                                                                                                                                                                                            Abo c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     e        Busines

                                                                                                                                                                                                                                                                                                                                                                                                                                                                          rt d emp




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Part
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   l


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   wn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Da        S




                                                                                                                                                                                                                                                                                                                                    6c

                                                                                                                                                                                                                                                                                                                                                                                                                        1 11rce               and            lail         fliv        Jigii




                                                                                        h
                                                                                                                                                                                                                                                                     Licci-Isc                   Nul-ilher                          Ofifst               cowilin                  a'l    lcavlfir r
                                                                                                                                                                                                                                           Fircni-m
                                                                                                                         of transferor                                                                d Ffdcral
             Tmlciccirporar                                      name and                      3ddti ss


                                    Ninnhor                               1   A

                                                              QL



                                                                                                                   1              P                               TaTnsFjtj
                                                                                                                                                                                             the
                                                                                                                                                                                                  gl en          Person
                                                                                                                                                                                                                        h e           P     i




                                                                                                                                                                                                                                           Who
                                                                                                                                                                                                                                                r        r    rl F

                                                                                                                                                                                                                                                              C'oropleted
                                                                                                                                                                                                                                                                                  11-1 Fc-o

                                                                                                                                                                                                                                                                                                     Stvtion
                                                                                                                                                                                                                                                                                                               11    IT        I
                                                                                                                                                                                                                                                                                                                                   e to


                                                                                                                                                                                                                                                                                                                                        13
                                                                                                                                                                                                                                                                                                                                              Q     tj   c s


                                                                                                                                                                                                                                                                                                                                               Niust Complete
                                                                                                                                                                                                                                                                                                                                                               t   i
                                                                                                                                                                                                                                                                                                                                                                       0 n   s


                                                                                                                                                                                                                                                                                                                                                                                                        Quu-itions                            34-36
                                                              For Denied Cancelled                                                      Transactions


 I    certM           1 111W            1 W          1


                                                                                                                                                                                                                                                                                  Inv        licensed                          business                   premises Cficcn-sed                                          prem
                                                                                                                                                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                                                                                                                                                                                                                                                                                                           sics         i   n      ld               business
                                                                                                                                                                                 rucord                ll        ls    been                cornpletedin
                                                                                                               is       Llaire              trans'Iction
                                        linc
 true COITect                                                                                                                                                                                                                                                                                                                                                                           unless              this       transactiol
                                                                                                                                                                                                                                                    in        which           the liceflwd                               premis-Ps                       is   located
                                                                                                                                                                                                                                State
ti nipon irfly                      conducted
                                                                                                                                                                                                                                                                                  further certif                                       on      the            basl           of              1      the            trinsferee'silbui
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     er's
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    responseN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in


               of 18 USC
                                                                                                                                                                                                                 denied or                      clincelltd                    I



                                                                                922
 ruquirements                                                                                                                                                                                                                                                                                                                                                      ve-verification                           at        the time if                          transfer                ij'Sectiem
                                                                                                                                                                                                                                                     recorded                     in                                       18          laind          my
           tind Section L
                                                                                                                                                                                                       identification                                                                       question
 Section A                                                                    it       applictibi                                                                                                                                                                                                                                                                                                                                                                              or otheri
                                                                                                                                                                                                                                                                              belief              dint                              not       unhj Nfijl                     for        me        to sell              deliver                transport                                                 Ise

                                                                                                                                                                                                                                                                     mN                                             it    is


                            3                                                                                                                                                                                     businLss                               il    is

                                                                      State or                 local          hvw
 111fis      U Mplaed and                                                                                                 nip

                                                                                                                                                                                                                                                    A
                      fim1110
                                                                                                                                                                                                                 in    Section
                                                                                                                                                                                                                                                                                                                                                                                                                                                1-7L
 4
                      of   till

                                                                                                                                                                                                      ror         s         i                                 ajip
                                                                                                                                                                                                                                                                                                                                                                                         Sch F's Tide




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RFTAINFD
                                                                                                                                                                                                                                                                     FORMS                       lT                 P          JR      DEXIF-D                         CACLUE-1 Tk NNSFTRS                                                                      MUST                13F


                                         OTI             CFS INS FRIXTIONS-AND DETINH                                                                                                                                                                                                                                                                                           h flc's oz                                                                  dior  aw                 oill 21        1On
                                                                                                                                                                                                                                                                     iflh                                       on                  1-a ainl              i    dluna d

                                                                                                                                                                                                                                                                                                                                                                                                                                   inwated                      hl       hc vscc               inu t
                                                                                                                                                                                                                                                                                                          is    ill                compIct                d      Litie           a   NICS dink I
                              he Foriw                                             lllflmll             nwll
                                                                                                                                                                                                                                                                                                                                                                                                                                                       Fomi                                             rej m
                                                                                                                                                    1
     Pol-om              of                                           i
                                                                          lic
                                                                                                                                                                                                                                                                                                                                                                                                                              5                                                11          k   ith

                                                                                                                                                                                                                        h                                                         Al             Form               1-173               n     lit         licr                               for   it                              ycars
                                                                                                                             tj s                                                                                                                                                       1
                                                                                                                                                                                                                                      lic                             ilic

 dcsi all d                                    A
                                                                                                   ull r            IS
                                                                                                                                                                                                                                                                                                                                                                                                                                                             1c
                         S0       tlk It             P fsllil                                                                                                                                                                                                                                                                                                                                               lakc        plac                 sli fll                 cplwllcly
                                                                                                                                                                                                                                a6                                                               a    salc               dch                             or    ninstoT                  did       noi
                                                                                                                                                    itlmtirfi                d    in
                                                                                        fitcaim             to ihQ
               Inv    fulk              lill        or dt ii era                                                             pci-soll
                                                                                                                                                                                                                                                                                                                                                                                                        Chr1P0l L11CUl                             Ol           i7he 2
                                                                                                                                                                                                                                                                                                                         11
                                                                                                                                                                                                       pls swal                                                               alplinboical
                                                                                                                                                                                                                                                                      ill



                                                                                        ccrtain                                                   cal    111c       r cipl                   llmt



                                                                                                        a    tir    mrni          inwi              dclcmanc lh ka                                                                    la


                                                                                                                                                                                                                                          ill
                                                                                                                             OfOIC                                                      C43PN2 JUCnli
             Lmtiactwn                     and nnniwain                                prop r
     the                                                                                                                                                                                                                                                                                                                                                                                                        dk
                           01 r                 musi             bu       Cam iliar                vah        the
                                                                                                                        proll
                                                                                                                                      Isioni             ol        I     U                        9          1   93     1       and                                   11      he
     lramll ror                                                                                                                                                                                                                                                                                                                                                                          Itbcr          Lhe
                                                                                                                                                                                                                                                                                                                                                          conlpll I d                                              I



                                                                                                                                                                                                                                  ol                                                                      of         Improperi
                                                     1    1
                                                              CFR             Part           17         and         411               111        Lltvroiinini                         ill                                                                             ilicninflicu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                01111 WIIW
     Llic    ic ldatiuns                       in
                                                                                                                                                                                                                                                                                                                                                                              bu cr                                 W         COITUCt               OW                                             01


                                                          fa                           01 ShO EIM                  It    a    IVadent                    oraaothcl                          swt                  the
                                                                                                                                                                                                                                                                                                                           or
     LlIQ    Sale
                                                                                                                                                                                                                                                                                                                                                                                  r-inil          ond        i-a   ak             ally       n CQO          IS
                                                                                                                                                         S13tC           1AV-4              and       rUhll
                                                                                                                                                                                                                       h-d                                            Troll            s-1       r'llmocopy                            file


                                                i pvu uln d                            it    kiwv            the tipplicable

                                                                                                                                                                                                                                                                         rcvi mris                   tO    iN                          1LOCUP1                   DW          lraa5i
                                                          tile                                                           statt              and          Ow                                                                                                                                                               pill


     Ordinalic                          boill
                                                                                                                                                                                                                                                                                                                                                                                  bLl Cr
                              ill


                                                                                                                                                                                                                                                                                                                                       TlQ                                                          110111 3
                                                                                                                                                                                                                   IV                                                                                                                                                                                                   ill
                                                                                                                                                                                                                                                                                                  B and                  7-1

                                                                                            Wii i           Slc          Lai                     md          PlfNPvfir d                     1
                                                P i'h e1 Wl
                                                                                                                                                                                                                                                                                                                                       h
                                                                                                                                        k



     Slaw             isc               1-r

                                                                                                                                                                                                                                                                         C
                                    A


                                                                                                                                                                                                                                                                                                                madu                           chzinuc                   31ioultj             i




                                                                                                                                                                                                                                                                                                                                                                              th                                Fone                4473 and                       rQla
                                                                                                                                                                                                                                                                                                                                             3tIa hd                    to              oriiiinal

                                                                 44                91U         hl       PMPIOW A                        Ut                   kct-r d                                              nrnni                                                  pholocupy
                                                                                                                                                                                                                                                                                                          should                    rd
     icjIvraliv               Vt         J
                                                                                                                                                                                                                                                                                                                                                                        r cladi
                                                         Lran fcri-i               d
                                                                                                                                                                   lav                       U11                  921fi               l
                                                                                                                                                                                                                                                                         irnosfcrol                                                     p rInanciii
      l hen      fi
                      Wcirpi                   is



                                                                                                                         or   de ilcr                   to       ScAl    i       fircurul              to 1            no   r   all


                                                                                                                                                                                                                                                                                                                                                                             sI                                                                                                             qun
                                    I
     allo i              litxn cd                    Importer                                                                                                                                                                                                                                                                                                  vit                                 Coiamci-cc                                                                  inw                            j

                                                                                                                                                                                                                        CNfl                                                  krortation                            of         Firearm                                                       or

                      w114                           no                                in   pCt ja            d               JU                             j    bit                  S     rf                                                                                                                                                                                                                                                                                                         vill
                                                                                                                                                                                                                                                                                                                                    u     obLaw               1 liccnsl                  otter
                                                                                                                                                                                                                                                                                                                                                                                                        to      e pilrt                    Wavaing                        Any             per4opt
                                                                                                                                                                                                                                                                                                 c pnriei
                                                                                                                                                        Thc c            T-quircrnlin                                  are      ict
                                                                   qtccis               crtan               requirclili               lits
                                                                                                                                                                                                                                                                                                                                                                                                                                  b        fillcd           not     Mor             Than       S LNIJ1 011

                                               12                                                                                                                                                                                                                                                                                                                       1willorizatior                          nlay
                                                                                                                                                                                            20        1-1                                                                   PoM        a     Itr ArTn                      vithOl-If              PTOPM
                                                                                                            961bi and                       ATF          Procedure
                                                                                CFR           17i
                                                                                                                                                                                                                                                                                                                                                                                                                       Se 2 US C 7q-c
                                                                                                                                                                                                  1


                                                                      21
      foah      in     l ctiun
                                                                                                                                                                                                                                                                            and     or       imprisoned                                Ibr     niii           morc           111011      20       T31

      Alter      01                                                           has cotnplt lvd                           k                                        fransacliml                      nt Sh                 n1lISL

                                                                                                                                                                                                                                                                                                                                                                                             Svc       i
                                                                                                                        4-473                                    iiwhtd l                   lie       Voill                     G11
                                                                                            VVF        Fonii                           twhicli
      o1oke       flie     Lon-loicted                           or-tail-tal


                                                                                                                                                                                                                       ochis'ller
                                                                                                        and                   uorlorTim4 ducurnQntsl                                                   Part
      cral     fnowciiOAi                                twdDcfijwi0n                              j               any                                                                                                                                                                                                                                                                                                  Se tion                    A        ot't
                                                                                                                                                                                                                                                                                    trallsli-recibin                                   er     ITIUSt          per-sonalk                     ojnplete
                                                                                                                                                                                                                                                                            Thc
                                  r cords                      Sudi Fornis                         W3          niust          b             ct    cainod            ft           at    lea I      t
                                                                                                                                                                                                       Ill        vQar                and
                                                                                                                                                                                                                                                                                                                                                                                                                                                   However
                                                                                                                                                                         chrcnolouic                             fl     iihi          drare                                 isiqn           thai          the            ill       i    ers       arc         tru            cor rect and i omplcce
                                                    mu l          be ubmitted                          to     AFE             Filing                rnav
                                                                                                                                                                  lie

                                                                                                                                                                                                                                                                                                                                                                                                                                                   than                                                           be
      afTer dini           period                                                                                                                                                                                                                                                                                              to      read andlor                      wroe             the       answers                        treither                         lbf                                  way
                                                                                                                                                                                                                                                                            buyer                 linable
                                                                                                                                                                                                      OY nMstrr                                                                             is
                                                                                                                                                             or numerical
                                                alphabetical                           thy     name           ofjno-chast ri                                                                                                                                                                                                                                                                        thl         transteror sieller                                   To             persows             lother
                                                                                                                                                                                                                                                                            Completed                     by another                           pirsori c cluding
                                                                      looe as                          olthe                                                                      comPl-tedornis
                                                                 as                          all

                                                                                                                                                                                                                                                                                                                                   vr Scllerl                 nvusa          dien            i-gn          as   witnesses                      I        the
                                                                                                                                                                                                                                                                            illan      lie           tratis           lei




                                                                                                                                                                                                                                                                            anWei-S                  and                                                                                in    qu tion 14

                                                                                                                                                                                                                                                                                                                                                                                                                                  jJF Foon 4-F3                           i




                                                                                                                                                                                                                                                                                                                                                                                                                                  RO        ised        Ocl hex               20      b




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          US00000319
               Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 70 of 96 PageID #: 666




                                                                                                                                                                                                   L I

101AM-da                                                                                                                                            I   hpw
                                                                                              ailditor
                                                                                                                                 5J251 M
Qi   eq          nUniSlU


                                                                                                                                                                 1Y          Ow           1i             wd        pr2ii
                                                                                                                             In
                                                                                    thk    ibi'll-1



                                                                                                                                                    me                                      m        h
                                                                                                                                                                   hfflld vrillcn
                                                                               14   U                             11   ewvh s must                       110



                                                                                                                                      7p   fj                  0      L 11       t   71              I

                                                                                             3                                    t


                                                                       seetion

                                                                                                                                 T




                                                                                                                                                                                                 jhw     rl



                                                                                                                                                                                                                             ff PT   vl-v       1
                                                                                                                                                                                                                   o                        i
                                                                                                                                                                                                                       cii



                                                                                                                                                                                                                                                    Hit   i




                                                                                                                                                        mt Ow                1




                                                                                                                                                                         1w

                                                                                                                                                                                                                        dki          ill        h11
                                                                                                                       illw-vlu              wl         dr         Fvdr FMI               I'l            iv 111


                                                                                                                   a    ih        kN                                   oil    rol-ddt


          dim Inim i




                                                                                                                                       d        1            I        din            lt     14




                                                                       J       it   iv




               L-2
                                                                                                                  It
                                                                   t   t   t
                                                                                                 I            z
                             ij




                                                                                                       he
                                                               ar      unl mfuih             in
                     A            Tl
           c             I




                                                                                                                         Suitt             und 2r            I     nowmmujrm
                                                                                                      otic   Uniwd
                                                     hn   hs   bc tfl                       in



                                                                                                                                 in
                                             t ffl        101ill   i1v
                                       o u


                                                                                         khcrl       or Adwissiuii                numb 1 hr USCT w                                                            11




                                                                                                                                                                                                 Next              Ng e
                                                                                                                                  P-U ES BECOME                                             S    E   PA R              V     E   D
                                                                                                                         I   i




                                                                                                                                                                                                                                                              US00000320
                    Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 71 of 96 PageID #: 667

                                                                                                                                                                                                            Ril               nd    underst d                           tio
                                                                                                                                                                              plu
                  fiYI                                                                                                                                                                                                                                                                                                                          uncle       Ftidet   it
        cefLN'i               IIQ                                                                                                                                                                                                                                                                                          os o fulonN
                                                                                                                                                                                                                                                                                                   pidnishable
I



                                                                                                                                                                                                        tIctu
73                                                                                                                                               11 1                             110i
                                                                                                                                                              if             RI              tilc               I




                                                                  W                                                                                                                                                                                                                                                                       U
                                                                                                                                                                    I




              1   unr 1wi                         d          t         it
                                                                                                                                to   question
                                                                                                                                                                                                                                                                                                                      1hroligh        I       aTid   or    12A   throov
                                                                                                                                                                         on             mho                                         Ic    any             ofthe          yn i
    ma       allo   N   inlob                 s                   Q              d     m   local            hfii           I
                                                                                                                                understond       tfint       o
                                                                                                                                                                   PL'j
                                                                                                                                                                                                                                                                                                                  2'd L   k P oliffilited   om Ncei i fi


                                                                                                                                                  I   undersiand                        that        a    person          Mitt      an ivrs                                    ti
                                                                                                                                                                                                                                                                                        q1w
                                                                             ha            g Or        rec C                                                                                                                                                                                                                                      fto ma
                                                                                                                                                                                                                                                                                                                      m ISx    flj t Lijiderstand
                                                                                       i


    i    P t-ohibiled
                              fi         Coll       pu                rc
                                                                                                                                                                                                    zind                           flic        docul1w PC ttj                      it      I   I
                                                                                                                                                                                                                                                                                                   equu     I
                                                                                                                                                                                                                                                                                                                d                 I




                                                                                                                                                  to        Llut'stion                                      prm           idc'i

                                                                      1111     1 f                                                                                                                                                                                                                                                                                    c



                                   Ifl              f       ij    f        p                       I   If
                                                                                                                                                                                                                                                                                                                               of fireornis          for the   purpow          or
                                                                                                                                                                                                                                                                             j Ipt t jif
                               Fedei-ol                               lov and rmn nlA                                          viu       mc      andfor             IOCA                       I
                                                                                                                                                                                                    M Al
                                                                                                                                                                                                    F               U11171VI'StoOd                  ttI2       t1le

                                                                                                                                                                                                                                                                                                                                               14
                                                                                                                                                                                                                                                                                                                           Oac tiirm
                                                                                                                               Fedei at       fircorms        licrilse            is    fl
                                                                                                                                                                                              violation             of    Federal                kiss          ec                  b   y
                                                                                                                                                                                                                                                                                           tr         ctiol     isfi

                                                        1        o    nd             profit    mithemit                 a




                                                                                                                                                                                                                              Bv Tirannssk Ti7                                Ikr
                                                                                                                                                                                                                                    u   oti f         I    i   a    t    i     q   Lia                111                        io M
                                                                                                                                                                   kii                                               1




                                                                                                                                                                                                                     Nan-c          41     1
                                                                                                                                                                                                                                                 uiwuoni



                                                                                                                                                                                                                     Cw            Stilt




                                                                                                                                                             0




                                                                                                                                                                 iiii    To         I   11     Trimshcr                  Of   Vhi         1    it   elu


                                                                                                                                                       it
                                                                                                                                                                                                                          P01        Th             Xii




                                                                                                                                                                                                                                                                                                                  l    I   f                                   mm         Il    11   it




                                                                                                                                                                                                                                                                                               fill
                                                                                                                                          ni




                                                                                                                                     llumLwt
                  Thl tvlm




                                                                                                                                                                                                                                                 ET
                                                                                                                                                                                                                                                                                                                           A
                                              tit                11-te         Firnm           lzi



                         C     lwinnedi itJ                                                        tt       i   ic    it
                                                                                       llnoi
                                                                                                                                                                                             form               611 true                  col       rect                fld        complete
                                                                                                                                         in    ScTlion           A      of    thi                        are                                                    1




                    ih       thi              mN                                              to       tile          aui tirms
                                          t

                                                                                                                                                                                                                                                                                                                                               peccr




                                                                                                                                                                                                                    Confloue               to       Ne
                                                                                                                                                                                        1-orri-Sellur



                                                                                                                                                         STAPLE                     fF        PAGES             PH CU'OF SEPARXIT'D


                                                                                                                                                                                                                                                                                                                                          Al     1




                                                                                                                                                                                                                                                                                                                                                                     US00000321
                              Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 72 of 96 PageID #: 668
                                                                                                             D NI               i
                                                                                                                                                                                   te     d       T TA                          rTr o         r
                                                                                                                                                                                                                                                  19     1




      an       II
                     t-aclurcr mid                                Importer


 maml IMM T                                               R




4
                                                                                                                                                                                                                                                                                                                                                                                                                                             CIllseeliti                          e         Busine 5 Dai                                   s
                                                                                                                                                                                                                                                                                      purchil-Sus
                                                                                                                                                                                                         orm 3310A For                                   Alultiple
                                                                                                                                             Comple te kTF                                        Fi

 REMF DER                                                         villecluseof                                Bllsille j

                                                                                                                                                                                                                                                                                                          Chc                                                                                                                                                     pakn                  rcdcalpoon
                                                                                                                                                                                          riic
                                                                                                                                                                                                                                                                                 30
                                                                                                      Tmll lf erreli                         IPICLisc                halliltl                                11Y
                                                                  ofFirtarms
            Towl               iNumber                                                                                                                                                                                                                                                                                                                                                                                                                   4        Abo
                                                                                                                                                                                              wa
210                                                                                                                                                                                                                                                                                                           1 7-11                                                                                                                                                                    e

                                               ihre                            Do            not             use         mimcrals
              Oilt             oi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   par                 i tap F-r

                                                                                                                                                          01                                                                                                                      3                                               if      thiS                                        acurin                        iz       to lacthulle                    a    pw at 2

i                                                                                  S1 T                                                         Or                                                                                                                                                                                                                                                                                                  3
                                                                                                                                             till




              For                                                                                                                                                                                                                                                                                                                                                                 1 ol7                    1tw

                                                                                                                                                                                                                                                                                                               EJ
                                                                                                                                                                                                                                                                                                                            Ofils                  cwllai
                                                                                                                                                                                                                                                                                                                                                                                                                                                         Md                fils



                                                                                                                                                                                              all   d          Feelcmi                 Fircmm                Lic nc
                                                                        nan-w          and                  aldrss             of        11-tills            k   o
    3                1




                                                                                                                                                                      illot            b
                1FVL Vwnh ACA XVA-V




                                                                                                                                                                            ansfel-1-111 The                                      I lreornl s                        Must                 i7          t
                                                                                                                                                                                                                                                                                                                        fol e             w                 S    t   i   1       11   S

                                                                                                                                                                            t

                                                                                                                                                                                                                                                                                                                                                                                                                                                         34-36
                                                                                                                                                                                                                                                                                                                                              NILI St                    Compleh                                             Questil
                                                                                                                                                                                                                Person                  Who             Completed                             S                     ion           11

                                                                                                 L   dc          a   n         lle       d                                                        tile

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   B              D
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ia
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  S                                    nno
                                                                                                                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in                          orls
                                                                                                                                                                                                                                                                                                                                                                                              hirornintloo recorded
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             t




                                                                                                                                                                                                                                         Defillilion                 oll        illif                 ATFT          wfll 14 73                                                   file


    Icertil'NAllat                             III                Imle       midond                          ufldt rsillrld                         lie    Notkcs
                                                                                                                                                                                                                                                                                                                                                                                                   lict                     TIS d                                  inchl ties                            busi        lw
                                                                                                                                                                                                                          h ecii       com             lud          at    nv         liotnl ed 1                            usilless                     prk nlim
                                                                                                            3                                                                          ek evd                 lli    l                             p
                                                                                                                           votire                          risaction               I




                     corn            L       und              Coo lplute                aml                      this                               Lril

                                                                                                                                                                                                                                                                                                                                                                                                                                          n-ansamon                                         lilt              tile
                                                                                                                                                                                                                                                                                                                                                                                                   a nless thi                                                              hills
    WI le
                                                                                                                                                                                                                                                                    hh
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         t




                                                                                                                                                                                                   fill             slin   W    Sin      te       in         ic             e    lited                              p   ren-3 im's                     is    loc ltcfl

                                                                                                                                                    Sho l        or             i n           I

                                                                                                                                                                                                                                                                                                                                                                                      ol 1
                                                                                                             nfifvil      ig                                           r                  i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  in
                                               on I neted                    front                                              gu        it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     reIllonwS
                                                                                             11


    temporm-ii                           L                                                           till

                                                                                                                                                                                                                                                                           Ful-thercerilik                                       oil          the basis                                                                     tile
                                                                                                                                                                                              been                  deniell or cmetiled                               I




    rapirenient-s
                                               of 18               USC             921 c                      Unless            this                trans wflon                   luils


                                                                                                                                                                                                                                                                                                                        18       Ond my                              re-tterificalion                                               at   the    tinic        of Irapster ij'Secdmi                                                C
                                                                                                                           2                                                                                                                       recorded                in    quo-stion

    SectionA                    and                 Section               C      if
                                                                                       nljplic Ible                                      nlN          verifiCation                     ol     tile            ide'ritificohol

                                                                                                                                                                                                                                                                                                                                                                                                                it           sell        tell       er   tril      I                               ill       ot    hQT 1     ise
                                                                                                                                                                                                                                                                                                                                          Uil      lit      il       fit              for      ill         C
                                                                                                                                                                                                                                                                          b e lifthiltitisnot                                                                                I




                                                                                                                                                                 if        tile        fioearnlibusillf                                                itslu
                                                                                                                                applicable

                                                                                                                                                                                Writifiednect                                      i   on         A
                                                                              listed                 on thk              florm           to tile             put-son                                                                                                                                                                                                                                                                                                                                                                       led
    dispose ofthe                              fimij-111s
                                                                                                                                                                                                                                                                                                                                                       ans                                    Sol                       1




                                                                                                                                                                                                                                                              D      W           S        I
                                                                                                                                                                                                                                                                                                  i               Fl     P        i
                                                                                                                                                                                                                                                                                                                                          FN       f
                                                                                                                                                                                                                                                                                                                                                       i     f
                                                                                                                                                                                                                                                                                                                                                                                                                i




                                                                                                                                                                                                                                                                                                                             hle m13                             jt
                                                                                                                                                                                                                                                              H'lilt


                                                                                                                                                                                                                                                              lhc         4 11                            i    ilOt
                                                                                                                                                                                                                                                                                                                                                                     0
                                                                              11       Im
    purpil L                   al     too
                                                                                                                                                                                                                                                              dw           VIT        Foill                       4
                                                     1                        li 4
    dic Iwd1                             lll   ll                 pcr ml                                                                                                                                                                                      lodlichj ll
                                                                                             I
    111j                 iv    fil   111 Ji                   or
                                                                                                                                                                                                                                                              ill



                                                                                       F
    W       al'i-I            the    Iralls1 ri-I'Ll                          Ql
                                                                                                                                                                                                                                                                                                                  rdr
                                         T11 2            u I'Cror-eil
     ol

                                                    jod            31min ziin
     dD                              li'm                                               pi
                                                                                                                                                                                                                                                                                friq-iL Ff
                                                                                                                                                                                                                                                                  11 11 c

     r ln                             Alc ow t                          b     Gllili
                                                                                                                                                                                                                                                                                                                  kllF q2
     dic                                     li     in            27    FR       P     lit




      dic


      tlall          f                                                                                                                                                                                                                                                                                        dic
                                                                                                                                                       lid             rl
                                                                                                                                                                                                                                                                    Sccilnn                   L                         D         File         ml

      Smic                                                                                                                                                                                                                                                                                                     niad               01 2


                                                                                                                                                                                                                                                                                                                                                                             w            6                                                         4-1           xid Euii M t1                                i       II
                                                                                                                                                                                                                                                                                                          hould                  bc Itia htt
                                                                                                                                                                                                                                                                    pilolocop



      wilcil


                                                                                                                                                                                                                                                                                                                                                                                       Si

                              vhl         d-oc                    not                                                                                                                                                                                                                                                                                                                                                                                 Warni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                 wil                                i
                                                                                                                                                                                                                                                                                                                                                                                                                                               bQ    ffil    2         of         I                          dlan           iil   fi       I




                                                                                                                                                                                                                                                                                      llr                 arm v             idlilul             prupQc
                                                                                                                                                                                                                                                                    porl-s a
                                                      2t                     7                                                                                                                                                                                                                                          j
                                                                                   i


      j'f     rjjj       jo




      Ahcr                dic
                                                                                 h                                                                                                                                          nlusl


                                                                                                                                                                                                                                 Gcil
                                                                                                                                                                                                                                                                                                                                                                                                               Section                   A
                                                                                                                           4473                                                                   1Nolice
      make                ijp        compieted                           itzimil                  ATF         Fol-ill




                                                                                                                 iind     uny tuppurung                                                            lls        parf         t    hi Iwr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ot'dli                                      mij      cr
                                                                          Defiaim ns                                                                                                                                                                                                                                                                                                                                                         v Ction                                               corill
      eal                                                         Witf
                                                                                                                                                                                                                                                                                                                                                                 Pcr oil llk                                   loillpicitf
                                                                                                                                                                                                         1    20         vc a      I

              Mllanctnt
                                         recor                          nch                                 44       J   inir
                                                                                                                                                                                                                                                                                                                                          i                      irlic                                                               olopictc
                                                                                                                                                                                                                         w FI                                                        Owl                                F             k
                                                                                                                                                           may                                      I         Lic                      thile                          igw                                 tile      i        S



        Iftt         f    11   u pcriod                                  hc iubniiui d                          w AIT                I   iline                         h   c
                                                                                                                                                                                                                                                                                                                                                in                               Fn                        111c             an ttr t            Ollie             diall           ill                                         Ina              bt2


                                                                                                                                                                                                                                                                    bo                                        3blc      Lo        ccad                               ur
                                                              i



                                                                                                                                                                                                             bv                                                                      Is       0111

                                                                                                                                                                                                                                                                                                                                                                                                                                                             sell
                                                                                                                                                                                       c0ln         olci d                 Fonns
                                                                                                                                                                                                                                                                                                              b     mlotlIcT                   1
                                                                                                                                                                                                                                                                                                                                                                                                                             tile    trans ewr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        i




                                                                        at   loos                                                                                                                                                                                                                                                                                                         illefl               ign            as     williesscs              it        lhe        urmIS 101 c                          S
                                                                                                                                                                                                                                                                                 11W                                                                             jl-m i
                                                                                                                                                                                                                                                                     flum
        L-173             ire        tih d           ij           th    un             rmann r
                                                                                                                                                                                                                                                                     an          t vs         3nd                                                                                                    ill       qUCS6On                       14


                                                                                                                                                                                                                                                                                                                                                                                                                                                Al   F   1   o in      i    W     7     3


                                                                                                                                                                                                                                                                                                                                                                                                                                                         ed            Ocloinr                     11 16


          P   av e




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              US00000322
                     Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 73 of 96 PageID #: 669
                                                                                                                                                                                                                                                                                                                                                                                                        D
                                                                                                                                                                                                                                                                                                                                                                                   I   B




                                                                                                                                                                                 nt mid             or                 to            a    20'000                        fine
                                                                                                                                                     Prinim
et    wq           ort           Punkh
                                                                                                                                                                                                             lip




                                                                                                                                                                                                                                         ll     ori inzd                 ollh          at   the    Iicew'IA       preinkcs          f iic elelpi cil i i
Rl111         dw X
                                                                                                                                                                                                                                         clwm'l           if    the         volicst'lle             ill    whiL h   fhe
inwhulc             hfj
                                                                                                                                                                                                              All              onfries                  mosi             be   hm-j N             i iuttn    in   ink         PLEAS E        PRP T
locaicd l                               thf          troli'vi

                                                                                                                                                                                                    T              o               n
                                                                                                                                                                                                                                          7
                                                                                                                                                                                                                                          Ff                                                 13


                                                                                        Fu     11    N-unt                                                                                                                               oll             nCl        o
                                             13


                                                                                                                                                                                      Fi7




                                                                                                                                                                                                                                                                                                                  he
                                                                                                                                                                                                                                                        Ire         licaptl0fle                    c 111not              I   posi offict




                  1-th




                                                                                                                                                                                                                                    w                                         ho                                    of       h   qll
                                  11C        c                                            ql               ions               b                                                                                                                 no             11    lh'j

                                                                                                                                                                                                                                                                                                                                 lINII31   tril     ll   Iek    im   ef   I   ou

                                                                                                                                                                                                                                                                                                                                       Ole        hcunvm3      C mllot    tr lm'k j
                                                                                                                                                                                                                               H              oll       nvc         not       Ow        IQ111 11




                                                                                           I     C                                 l
                                                                                                                                                k                o
                                                              I               I




                                                                                                                                                                                                imia mnkj                                     hil       undei               VcAvifl              hr cu irdhts                 of

                                                      i                Dit-1            01       1305 W Nlll                            if           M H-ijWW i
                                                      d                for              I-1-11      dil    in       I       I'll        recvc lriomal pllrpilil2                                              in       tile              W2              Olel             l     m           reildo


                                                                                                                                                                             L                      0P
                                                                  b                                                                                                  1                      i



  C           1-ky




                                  o



              l          pou          ur'jf
                                                          t             ll        l't
                                                                                          C
              Ich

                                 vilu    cv v                         o o-I'l            u                                                                               0        l       R-11Sdc




                                                                                                                                            L


                                                                                                                                                                                                                                                                     S             J




      2   h                                      vou                   Cr                 rnouiwod                                     oor UnuLd

                                                                                                                                                                                      In




                                                                                                          ho   has                     bc n                  n                                   Unft d                Sllu undcr                                    I    nomijinn                   111     I




                                   02            OU           Jll            jil          n                                                          0



                                                                                                                                                             111c                                    slal-al                       ill        dli 2     tll tmc iolt
                                                                                           I
                                                                                                                                                     Of                           ceplions



                                                                                                                                                                     A                          A dmi                  o                 u    m     b                                               r
                                                                                                                              U                                                            of                      i
                                                                                                                                                                                                                                                         r
                                                                                    Fco                                                 S                        d               el                          s s
                                                                                                                                                                                                         i                     i




     13       t          I   i   nrc     j   I   I   a    I       i
                                                                      ent                           rd         ou       F                        I   s   t
                                                                                                                                                                         I   i        i                                    i         I




                                                                                                                                                                                                r 7Sre
                                                                                                                                                                                                   l   re c11 yer                                              Continue                     to    Ne xt     Plige
                                                                                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                         P GES BECOME
                                                                                                                                                                                                                                                                                                                                                                                               f    1



                                                                                                                                                                                                                                                                                                 SEIIAR O-ED                                                                               F




                                                                                                                                                                                           STAPLE                      IF




                                                                                                                                                                                                                                                                                                                                                                                                   US00000323
                     Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 74 of 96 PageID #: 670
                                                                                                                                                                                                                                                                                                                                                                                                                         TF      I'm

                                                                                                                                                                                                                                       l                                                                                                                                                           DeRninons                           ill
                                                                                                                                                                                                                                                                                                                                                                                                                    on

                                                                                                                                                           ad        coniptt le                    1           112           e     I
                                                                                                                                                                                                                                                        Md           untierstlind                                        Ile
                                                                                                                                                                                                                                                                                                                                                                                                                                  lnd
                                                                        wction                  A            true       cOf'rUcl                       1
                                                                                                                                                                                                                                                                                                                                                                                                    Unde                  1 11
                 th It      nl         ans o      Ov          ill                                     ai c
                                                                                                                                                                                                                                                                                                             iS                               pljni 4iabIc                as    a     felorll

                                                                                                                                                                                                                                                                                                                                                                                                                                  12
                                                                                                                                                                                                                                                                                                                    it



                                                                                                                                                                If       lol                       h e                  j    tii-al


                                             th2t 00 sv ering1                                        es M                                                                           fl   l


                                                                                                                                                                                                                                                                                                                                                                                                Indior      1211    throilI n
4473        1
                unde-Ond                                                                                           ellicstiOll
                                                                                                                                                                                                                                                                                 111            ol'th4                   questions
                                                                                                                                                                                                                                                                                                                                                 I   Lb        through                    IIJ
                                                                                                                                                                         cj on            N       ho            ansm               ci's                    OS         Ili

                                                                                                             unduirstarld                    fill                    P                                                                                                                                                                                                                                  r        VCCci    it     or
        IKo           jol        12    SizIte      T-Ifli           V   1   joejj           Ji   li      I



                                                                                                                                                                                                                                                                                                                             to ctoesfion                             1    is       prohibited
                                                                                                                                                                                                                                                                                                              es                                      1



                                                                                                                                                                                                                                                       1       h o an             vei           i



                                                                                                                                                       understand                             th It                 a       Perylln
                                                                                                                                                                                                                                                                                                                                                                                                   uildcrstwid
                                                                                                                                                                                                                                                                                                        li



                                                                                                        im          rjrpal-jjj                                                                                                                                                                                                                                                                                              makkii
                                                                              or recei                                                                                                                                                                                                                                                                                    SC                                         that
                                                                                                                                               I

                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                                                           11 jo
is    prohibited            FrOill          purchasing                                                                                                                                                                                                                            docuillentmion                                          requir     ell       ill    I
                                                                                                                                                                                                                                                                                                                                                                                      I


                                                                                                                                                                     Stion            12xL2                         Mid            ProNick's                         tile
                                                                                                                                                               jut
                       A
posse_sSifig                firearmu
                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                           i    f   fi    re       ols for Ile   purpose
        i ILe-Ora
afl                                                                                                                                                                                                                                              undev dond                              thill               tile            ITPQtifl e P or-h2se
                                                                                                                                           2MI                 m     lu
                                                                                                                                                                                                       I
                                                                                                                                                                                                                forthei
                                                                                                                                                                                                                                                                                                                                                                                                   14
rel   orn       urider                                                                                                                                                                                                                                         edCj O                                        iSL         c     I I       S1                               Qjmwiou
                                                                                                                                                                                                  vioj jtjojj                                                                                                                        1
                                                                                                                                                                                                                                                                                       Iffill
                                                                                                                                                                                              I                                                  fit       1
                                                                                                                         11    fjre jro                          jjCeqe              jS


msal        for lhciibood                     and        131
                                                                    nfit               i




 14     Translu c's                     BuT

                                                                                                                                   Sutio                                                                                     11131
                                                                                                                                                                                                                                                  tell          F
                                                                                                                                                                                                                                                                                                                                                                                    OF     e
                                                                                                                                                                                                                                                                      traoir                                  al         i     cloafil
                                                                                                                                   n   f   wk              f   d     zhw                  1h                                                      i     3       11                                  i




                                                                            1ra   i




                                                                                                                                                                                                                                                       ll ic




                                                                                                                                                                               cii        hion
                         uth4mi              neld        T
                 L




                 iJ




                                                                                                                                                                                                                                                                                                                                                                                                    mu l
                                                                                                                                                                                                                                            t          all


                                                                                                                                                                                                                                                                                At
                                                                                                                                                                               Wd                                   h
                                                     Sill-l
                d-cumcllmoior


                                                                                                                                                                                                                                                       01                        Fire'arnll l
                                                                                                                                                                                              hi                    illv'fcv
                                                                                                                                                               Prim            In
                                                                            or 21
                                                                                                                                                                                                                                                                                          NK
                                                                                                         l




                                                                                                                                                                                                                                                           101              1                                                  St




                                                                                                                                                                                                                                                                                                                                                                                                      eV    cd CT
                                                                                                                                                                                                                                                                                           folloi                   ill          lt'sllon c
                                                                                                                                                                                                                             t l

       C
                                                                                                                                                                                                                                   t




                                                  lill
                 1 lie      FL              isc
                                     spol                                                                                                                                                                                                                                                 011116
                                                                                                                                                                                                                                                                                WI l




                                                                                                                                                                                                                                                                                           1-CoPOH1



                                                                                                                                                   J
            c

                                                                                                                                                                                                                                                                                                                                                                      t    Coll            lpk     im
                                                                                                                               1
                                                                                                                          if       l
                     lie         I
                                              end        R-nd                     luci




                                                                                                                                                                                                                        V              C          I I          QTL j
                                                                                                                                                               kiall       I   Ild                                                         Ill




                                                                                                                                                                                                                                                                 pei




                                                                                                                                                                                                               il
                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                               Kwi               mnlj                         i
                                                                                                                               j
                                                                                                                                       17m




                                                                                                                                                                                                                                                       p 11170iT-TI                                          Tv 711

                                                                                                                                                                                                                                                                                                                                                           I         OF   A         Lh

                      iiiansi               ol'111           fii
                 1c                                                                                                                                                                                                                                                                                                      LWO
                                                                                                        tr m-Fef         Ofth                                                                              1   1i            if

        L-Oc'n             C         imnalialf-d-v                      Prior              to    tile

                                                                                                                                                                     A    of     Olk              form                       Irt             slit              truc              conwi                            Ind CfmnplcoL
                                                                                            the                                in      Swaium
            cvflF-v          tha im ariwers                                       it                    quetions

                                                                              S




                                                                                                                                                                                                                                                 corTil tle                       to       Nni Page

                                                                                                                                                               ST-kVI-E                       IF       PAGES BECO NIE SFRAR ATED




                                                                                                                                                                                                                                                                                                                                                                                                                         US00000324
            Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 75 of 96 PageID #: 671




                                                                                                                                                                                                                                                      H                      i f       ithin

                                                   Close            fif    Bil
  i   SiT                                   tlic

                                                                                                                                                                                                                                         a        1


                                                                                                                                                                                                                                                                                                                bo       c




                                                                                                                                                                                                                                                                         J7
                                                                                                                                                        ilrii




                                                                                                                                                                                     thi                              r                           73 12           dic info             flililllll

                                                                                                                                        1 1 Def-luOinfl                     fin

 a-r6k      031IT
                                                                                                                                                                                                                                                                                                    premki
                                                                                                                                 hoi          ct lqfloud                m     I-n           11

                                                                               thk uniiiI
tl if
                                                          zu fi      31                                                                                                                                                                                                                                  NOI


lellipm-111-01                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                               I   I     Mu
                                                                                                                                                                                                                                                                                         I




                        of    I   i     L
                                                                                                                                                                                                                                 jr3jj                qj      I-Q                                   h
                                                                                                                                      Jjc i                          jC-Ci                jjjj         j jfj-j


                                                   C
                                                                                                                                                                               ill                 i
                                                                                                                                                  ion    i   f   i                                        i



                                                                                        f2                                       if           I




                 Ouid                       III        ihippli-ilhitl
                                                                                                                                                                             belikA              dull            if       i's   11ol     mljowlul                 I'ov             to        sd     defi er ir fw pfwt

                              jnj           i3ij   Sjjj 2     j                      kN     applic ih1v           to III   I l



                                                                                                         tbe pw                        ciml         A
                                                                          th         f6ri           tf
            of          fin2Irgw                                                            I   I
                                                    Iii-Acd   fit
                 thI2                                                I         1-5




                                                                                                                                                                                                        lo                             It        if   1   i   1




                                                                                                                                                                        1   tic      It    ui
                                                                                                                                                                                           lh ll       ih t
                                                                                     1F             Nino
                        iod
                 pn               11


                                                                                                                                                                                                 uniHc                 o                     1




                                                                                                                                                                                                                      mlod
                                                                                                                                                                                          Ii b

  44    T        01 d    in           the
                                                                                                                                                                                                   111d                            L11




                                                                                                                                                                                                                                                                                                                             US00000325
                       Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 76 of 96 PageID #: 672                                                                                                                                                                                                                                                                                                                        1-10   0-01




                                                       Jutt e
            Departmi'llt                         CA
                                                                                                                                                                                                                                                                                                                                                                           rd
                                                                           rl-llf-111                                                                                                                                                      Firear                                 is                 ft           11

Burifaliol  1




                                                                                                                                                                                                                                                                      infovni i thon                      Vo
                                                                                                                                                                                                    17S                Ite            ItINt             f6c



f1l

                                                                                                                                                      and m                                  to     a       V0 000                             fine

                               pi-inNh             tile     b      tip
                                                                                                                                                                                 tip



                                                                                                                                                                                                                                                                                                                                                       cd prvndst i
                                                                                                                                                                                                                                                                                      livensvd
                                                                                                                                                                                                        in        ol-j inal DnIN                              at           tile
                                                                                                                   wi    ill    th            fi-irm                    Prepam                                               I
 Peod                    Notice
                tile
                                                                                                                                                                                                        CIVIII                   in    the          Name                  SUM
                       blviifwss                lemport                                                                                                                                                                                                  hand
                                                                                                                                                                                 17 11 113
ijl   IfIdes                                                                                                                                                                                                                                                                                      in it

                                                                                                   unde                                                                              Mi          entries                    mmi                    be                         rittell

                                         tile    tr lils-Ktion              litmlifies
 If cf1tc 11           11 lless
                                                                                                                                                                                                                                                              n                        111          I Re v c           Q
                                                                                                                                                  Ti               st    ii            corni'let                                       Pe                in       11              1



                                                                                                                                                                                                                                                                                                                                                  th   ijillit         I   or li

                                                                  FuU       N amf                                                                                       vT

                                                                                                                                                                                                                                                                                                                             IM        iddle
                                                                                        Jl                                                   Fils allic




                                                                                                                                                                                                                                                                                                                                        tlffice
                                                                                                                                                                                                                                                                                                              he       it
                                                                                                                                                                                                                                                                                                                            pwt
                                                                            c        and     Add                                                        J
                   H'i   Cii   I




                                                                                                                                              C    itv




                                        th      Cullot vl
                                                                                                              tcCkint                   I
                                                                                                                                             w W lir
                                                                                                                                                                                                                                                                                                                                       ehull      tr JTiS              17 77       I   T    vv   fr   i   I       f   t   I



                               or                                                                                                                                                                                                                                                      it    11



                            VU          101     CRI 1
                                                                                                              t


                                                                                                                                                                                                                                                                                                                                               tile    iceme                   e   Cannot                 triiMfcl
                                                                                                                                                                                                                                           not           tht              lictuid           1rmvJercA1UN t n
                                                                                                                                                                                                                  ou
                                                                                                            hall or allothcr
                                                                                                                                                                                                                             it


                                                                                                                                                             person                                                                                                                                                                                                                                       cl
                1liT        ickju

                tile        firearmW                   to     vou


                                                                                                                                                                                                                                                                      cl     po
                  ic ou                  undrlr

                   w               Ik   in    unul


                                                                                                                                                                                                                                                        or
                                                          lpoi      cctl                A    01


                                                                                                                                            20

                  Wdl          O ic



                   n                                        V                                      S
                  ACO          nu                                  Con
                                          j
                                                                                                                                                                                                                                                                                                                                                                               Hd

                   I
                       rc          o u If
                                                                             ol             or   ii                           u-1

                                                                                                                                                                                                                   N1 urvia                             Ft ral 1 a
                                                                                                                                                                                                                                                                           n      n ar       ciuc         r




                                                                                                                                                                                                                                                                                                                               fif      fllethor              it   has             1wevi          lcgahtt

                                                                                                                                                      rem un                             uml
                                                                                                            Bf     morijwimi
                  Wal mogy                       Tio        wsf      lit    possmiiw
                                                                                                                                                                                                 the              st llc                                      ml            reside
                                                                                                                              tlll                    urimes
                                                                                                                                                                                                                                                                                                                                                                                                              1
                                                                                                                                                                                       ill

                                                             fuj    medicinal                    or rccreli                                       P
                  decriininitliad                                                                                                                                                                                                                                                                                                                       In                 1           J

                                                                                                                                                                                                                                                                                                                                                                                           IN                     iS

                                                                                                                                                                                                                                                                  Coirmit d w
                                                                                                                                                                                                                                                                                                                                                                   I


                                                                                                                                                                                                                                                                                                              t    n-tcrif    ll   I
                                                                                                                                                                                                                                                                                                                                       ifs
                                                                                                                                                                                             ll o                  cm                              h't il
                                                                                                      ilS     zl
                                                                                                                   11ILW31


                                                Olt



                                                                                                                                                             tji    jdcr             dktm                     no        I
                                                                                                                                                                                                                                  db   I   c                                9
                                                                                                                                                                                                                                                                                                                                             i1_1Diiv1F1_1
                                                                                                                                                                                                                                                                                                                                         P
                                                                                                                                                                                                                                                   or                             I




                                                                                                                                     ou                 f-c'ni




                                                                                                        Or         Oicsor

                                                                                                                                                                 sA              I                          F      I    It         0           j        11   rS   t   1
                                                                                                                                                                                                                                                                                            n
                                                            r ll         l 011k         Jed
                                                                                      icl         ill       1 wi        coum                                11               I               t




                                                                                                                                                                             lzr n           tki
                                                                                                                               kL   d       Sli   1tcs             J1                                   I

                                                                   I                                      Our       I                                                   L
                                                                                                                        irt

        1
                                          1            ou

                                                                                                                  unhawfuliv                                 It          U           t
        12                              Ari vou             lit    aliLjl       ille        alk         utf

                                                                                                                                                                                                                                                                                                                            fsc                       rioil        10
                                                                                                                                                            6 UnJwd                                                                                      ncllM1M 1lT mi visa
                                                                                                                                                                                                                                                                                                                                       lill-frw
                                                                                                                                                                                                    Smii-s                   mWL v                  a
                                                                                            has                     admitted
                                                                   Ain               ho                 blift-ti                                  u-i


        I
                2A                               vou        Ili
                                                                                It



                                                                                                                                                                                                            ill        the         instrm-w-mls
                                                                                        v6lhirl             mw          Olt    dic          c'Nceptictil's
                112                                          dO    yi-Nu
                                                                             11til




                                                                                                                                                                                                                                            AR                                              o
                3 1         ItAl         Ut2     ill
                                                                     I'CCOPA           vour       L                k m-d Alicu                           or        Admi sion                                 nunther                                              IUSO S

                                                                                                                                                                                                                                               Conbnw                             o    NeNt          Page
                                                                                                                                                                        rl-anst'ereeBuyev
                                   Edi        w s ATC                                                                                                                                                                                              BECONIE St-T 10z 1Tr_D
                                                                                                                                                             STANPLF                              IF              INAGES




                                                                                                                                                                                                                                                                                                                                                                                                                              US00000326
                               Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 77 of 96 PageID #: 673
                                                                                                                                                                                                                                                                                                                                                                                                                    rtitjon        on      vTF       Form
                                                                                                                                                                                                                      have           read an d
                                                                                                       wi tru                       rrect                    and             Njnlplei2
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                               Inv ond
                                          ro      aW er
                                                   Sit         S   III
                                                                                                                                                                                                                                                                                                                         cl-nine              P         is                                                   under Federa                  I




                                                                                                                                                                                                                                             transferefl hu Ver                                                  a                                ti
                                                                                                                                                                                                                                                                                                    is
                                                                                                                                                                                  an                         the          actual                                                                                 I




                                                                                                         to                                                  La         ir    I                   not
                                                                                                                                                                                                                                                                                                                                                                                                                          12 1                           12c
                                                                                                                        question                                                                                                                                                                                                                                                                                                   throng all
                                                                                                                                                     I



                                                                                                                                                                                                                                                                                                                                                                                   uah           113    and         or
4473                   1


                                                                                                                                                                                                                                                             es                            of 11W                    qUeslions                          I   I

                                                                                                                                                                                                        who            an-swe                                          to    aliv

                                                              and or             local         laW       I              derstand                     that               a    person                                                                                                                                                                                                                                 from        receh          in    Ol
                                                                                                                                                                                                                                                                                                                                                                    12A 1
                                                                                                             till
                                     jointe      State
rnj               also
                                                                                                                                                                                                        that                                         I       ho        au swel                 yes                       to    question
                                                                                                                                                                                                                                                                                                                                                                                      is   prohibited
                                                                                                                                                              understand                                                    pei son
                                                                                                                                                                                                                       a
                                                                   receiN                                           2    hren't                          I

                                                                                                                                                                                                                                                                                                                                                                                                            understand              that        rualin
is       p'rohibited                       from    purchasil-10 Or                                      irlg
                                                                                                                                                                                                                                                                               documentation                                            required                            in   l3x         I       also
                                                                                                                                                                                                   12AZ                   and        proN
                                                                                                                                                                                                                                                     ides the
                                                         unless the                                     ans wm Nes                                       to     question                                                                                                                                                                                                                                            ptioih-awl
                                                                                                                                                                                                                                                                   W6-i
                                                                                          person                                                                                                                                                                                                                                                                                                            ulitf
                                     a    firearm                                                                                                                                                                                                                                      I


                                                                                                                                                                                                                                                                                                                               io       J16
possessing
         h                                                                                                                                                                                                                           Jhnni
                                                                                                                                                                                                                                         fic
                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
              A7-11                                                                                                                                                                                                                                                                                                                           h                             hase      of     firearms for the                   purpose
                                                                                                                                                                                                                                                                                      that          the                                            e        p
                                                                                                                                                                                                  lw                   further                   understand                                                          repo           i   t

                                                                                                                                                     andor                        oca                             I




                                                                                  ma
                                                                                                                                                                              l           l


                                                                                                also                                        im
                                                          law and                                                                                                                                                                                                                                                                                                                                           14
Mom                    under               Federal
                                                                                                                                                                                                         a            iolatiou               of          Federal low                               See                    lmNfrnefioli fi r                                      Question
                                                                                                             Fe                             reat-Vot                    license                   is          i
                                                                                   without
resale for livelihood                                  and         pRfit
                                                                                                         I




714




                                                                                                                                        Tt7ion                 Muss
                                                                                                                                                                B   Bl                                            C1111pletedd                                    By    TTrl
                                                                                                                                                                                                                                                                               allnlsff eiroorr clier


                                                                                                                                                                                                                                                                                               1                                                                                            Of       e CoL
                                                                                                                                                                                                              i                                                   Ir r11       sic                           t       a    Climlifyi
                                                                                                               11UTIT                       Wark               ull           ilvit       alqjlli




                                                                                                               Other            Firearm                             f
                                                                                                                                                                              It              11    t   Ch            T    CC                    Nl floc                nF     Function
                                                                                                                                                                                                                                             i




                                                                                                               itce       h7ilvt                     ilon                     1
                                                                                                                                                                                                                       16


                                                                                                                                                                                                                                                                                                                                                    vi                                     bltr wrioll               I
                                                                                                                                                             D                                                                           r wu
                                                                                                                                                                                                                                                                                                                                                                             f




                                                                                                                                                 f
                                                                                                                                                         I                    of
                                                                                                                                                                                         ahcr                1obt                    v
                                                                                                                                                                                                                                                                                                                                    jfi




                                                                                                                                                             Numbof                     on          ldcntifi                 aion
                                                                                                                                                                                                                                                                                                                                                Month




                                                                                                                                                                                                                                                                  lfw          noi         h       I                 CWT 171                                        I

         R
                                                                                                                                                                                                                                                                                                        t




     I                 SUI

                           011'sii'm              ISJ
                                                                                                                                                                                                                                                                    rccl                       i   s             1        12    110                                 Imltskrol st
                                                                                                                                                                                     C
                                                                                                        AI          I    pro
                                                                                          is
                                                                                                                                                                                                                                                                                                                                                                    n                            f
                                                                                                                                    i




                           FKC01          Iiom    to   tile                  I                  lilt

                                                                                                                                                                                                                                                                                                   irm4 71                                                      f                ii
                                                                                                                                                                                                                                                                  dik Al                                                                               c
                                                                                                                                                                                                                                                                                                                                          i                             l

                                                                                                                                                                                                                                                                                           F
                                                                                                                                                                                                                            a     cnp                                             I
                                                                                                                                                                                                                                                             I


                                                                                                                                61c                             ibilioi-i                Ir'd
                                                              sho            i                  ACVioll                   t                      rltll
                                                                                                                                                 p



                                                                                                                                                                                                                                                                                                                                                                                             OtlIifws                              rn0-71j
                                                                                                                                                                                                                                                                                                                                                                                   Pit
                                                                                                                                                                                                                                                     OfThv                   Fil L'arms
                                                                                                                                                                                              o    Thv Transfer
                                                                                                                                                                                                                                                                                                                                                                                 llwllb n ofoiowlflc
                                                                                                                                                                                                                      A         is                       I       Qb     111 2         1
                                                                                                                                                                                                        hoi




                                                                                                        Year




                                                                                                                                                                                                                                                                                                                                                                                       crc       btcr
                                                                                                                                                                                                                                                                             hC       follo villi
                                                                                                                                                                        thi                                                State
                                                         milial                                         6dcd              liv      s'41CS                    L-tr                 appl-opriatc
                               lic
                                          rcspon e

                                                                                                                                                                                                                                                             F



                                                                                                                                                                                                                                                                                                                           i   is         Fit
                                                                                                                                                                                                                                                                                                                                                            l




                                                                                                                                                                                                                                         J

                                                                                                                                                                                                                                                                                                                                FF1                    Lj ilpkl-2                                                   NIC            heck             Opiiimal
                                                                                                                                                     of                      NTIC S ex-inniner
                  9    f    The            nanw        and     Bmd                                                                           r                 111C



                                                                                                                                                                                                              2
          t




                                                                                                                                                                                          CA2

                                                               mw                                                                                                                                                                                                                                                                                                                                                        Idli-11   whil

                                                               hla-val                    11    51i7le-d


                                                                                            v m1wed                       on       the               approo
                                                                                                                                                                             J NF                        application                                 lScc

                                                                                                                                                                                                                                                                                      Crom             Olt               sultc            V hice                    111Ci          tflst

                                                                                                                                                                                                                  Cr       11-1      a                            pfflmll
                                      i
                                           N-7i   NIUS         dl                 ivas         rt quive


                                           as wl       t Cmptin l                  ii-i
                                                                                                             Sc            bjslracmlin
                                                                                                                                                                                                                                                                                                                                                                                                        Llmiller            W      orvi

                                                          D              t       Tn                                                         D        iTc       cil          isum wt                      of       alirl l




                                                                                                                                                                                                                                                                                                                                                                    er
                                                                                                                                                                                                                                                                                           B y Transreree                                              B11ti
                                                                                                                              Section                         U7AT1L                 Vt           ffe


                                                                                                                                                                                                                                                                       Transi-cr e                      bmer si nA                                          soclion
                                                                                                                                                                                                                                                                                                                                                                                                                                   r    MUS1         c-mllll'ilc   c

                                                                                                                                             differctil                           dav             Frolil          tbC date                th It                  lie
                                                               lfircarmIj                      takcs         place            on        I
                                lmnsfcr                                                                                                                                                                                                                                                                              ani       23
                                                                                                                                                                                                  St
                      t-11-c
                                                                                                                                                                                                                                                                                                   22
                                                                                                                                                                                                                  Ji r1uc ii l1jt r gvu lion
                                                                                                Lht
              St-C6011                C    hnilledialck                  prIC I
                                                                                                                                                                                                                                                                             rorrt                                   ld  1111i lcf




                                                                                                                                                                                     s
                                                                                                                                                                                                                                                                                                            it

                                                                                                                                                              ion            A     of         thiti          form            are             itill               true
                                                                                    to     the                                     in       See
                      cerfify             that            ansiiler                                     questions
              I                                   tn

                                                         Bmizv's                 Yomature
              22            Transferee's




                                                                                                                                                                              Ty     a        I
                                                                                                                                                                                                        reror Sel               It   7iC             CinioN
                                                                                                                                                                                                                                                         n             u e                         Kt         Pat
                                                                                                                                                                                                                                                                                                                n


                                                                                                                                                                        STAPLE                          IF        PAGES BECOME                                                  SEPARATED

                                                                                                                                                                                                                                                                                                                                                                                                        iFFnt              4471 1111 1          i

                                                                                                                                                                                                                                                                                                                                                                                                                                    file




                                                                                                                                                                                                                                                                                                                                                                                                                                        US00000327
                   Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 78 of 96 PageID #: 674
                                                                                                                                      B         I-ransferor                    eller                Een                              If    I    he           R
                                                                                                    Be Completed




                                                                                                                                                                                                                                                                                                                                                                                                   lk   I   BusinessAN
                                                                                                                     e     XVF Form                    33   10 4       For              M    11
                                                                                                                                                                                                   RiPle                          Put
                                                                             Ru                     Complet
j l AjjNDLR                          B     tile    Cillc               Of             nvss
                                                                                                                                                                                                                                                                                                                                                                                                                            loll


                       L1111    11i
                                                                                                                                                  It




                                                                                                                                                                                                                                                         C             it     thk


                                                                                                                                                                                                                                                                  iSI-v




                                                                                                                                                                 Firc11 Il
                                                           tili    i   Iddv             tit   uan4crocs                   dic      and
                                            116111C




                                                                                                                                                                                                                                                                                  1-6




                                                                                                                                                                                                                                                                                                                          34-37
                                                                                                                                                       he      Firew                                                                       omplete                           Queitions

                                                                                                                                                                                                    It                      c             Se   c tit          n        11              III    s   t   C       p   It
                                                                                                                                                                                                                                                                                                                          p
                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                    u       t   u    Qu          e     tit   011       3    1    3
                                                                                                                                                   c   J                                to    11                    t           it


                                          r0l                                                                                                                                                                                                                                                                                                                                                                                                       1 N
                                                                                                                                                                                                                                                                                                  2                                                                                                    Scction              till
                                                                                                                                                                                                                                                                                                              div information re-col-do
                                                                                                                                                                                                                                                                                                                                                                                                 ill                  13

                                                                                                                                                                                                                                               F Form                        447-1
                                                                                                                                                           mlo     Dulillitiow                      on             this                    I

                                                                            tioldwtand              tile    Nolice
         cvrflk     Illoo       1     1   lmvc    I-c-mi tuld                                                                                                                                                                                                                                                                                                                                   Includes         bllsivjc            s
I


                                                                                                                                                                                                                                licenI                    busilless                          preiiok                       C-iiCei-ed                                pvenlisi
tno           I   Irruct     iind     uomplwte             md            0    dik entire             trawimion              m-col d            Ions    heell     completed                    at             Ill

                                                                                                                                                                                                                                                                                                                            miless                     this           tl Avnvtion                      hw   met     tile

                                                                                                                           ell ov               olle        Stat                N   hich            dw fimed                                             prenliws
                                                                                                                                                                                                                                                                                         is    located
                                                                                                    hmk         le   ON
                                                                                                                                                                       ill


tertillol-Ill-il
                            coll ItIL-lud         froul       to
                                                                   quillik ill              nin                                                                                                                                                                                                                                                     tile                                                a's respull es                           ill

                                                                                                                                                                                                                                           cellifo                 oil           tile         basis                                     I



                                                                                                                                                dillie         or c Inc             llm                      fmiller
                                                                                                                           Ila                                                                      I




                  ellicas      1     18
                                                                                            this    trillsoctioll                   bi'vil
                                                                                                                                                                                                                                                                                                                                                                                           of   tnivisfer
                                                                                                                                                                                                                                                                                                                                                                                                                                                     C
I'UtItill
                                                                                                                                                                             I-ecordell                      ill                                          18       Ind                  fil N         ru urifiention                                       tit       ilic    little                              ijSection

Section            A   nild Stcliml               C   it
                                                           applinble                    2     Ill
                                                                                                           vrific-3ilofl      of    the        idulltifie      16011

                                                                                                                                                                                                                                                         i                                                     tol         tile             to                                 el                               ol otheni                    iisi


                                                                                                                                                                                    I        im         bdiet                        th-al                    toot
                                                                                                                                                        inc-s
                                           3                                                                                                       bu                                                                                           it
                                                                                                                                                                              it

                                     ind          State           ur   locil       Im       applicAble           to till     lif   L Ilrllis
    It   11   COMPIctedi
                                                                                                                                                 ill   Sucion          A
                                                                                   forill     it    tile    peroll         1tc-Fitifial
                                                   limcd           oil      this
                   of dic
    dkpo w                     fir   Ilrlllis




                                                                                                                                                                                                         A-1            i        F1111




                                                                                                                                                                                              f I       cl                  I
                                                                                                                                                                                                                                           Jl l           or       th
                                                                                                                                                                                                                                                                                  iwic urti                               Coml


                                                                                                                                                                                                                                      tO       1                                                                  1


                                                                                                                                                                                                                                      11   alid          1             1    it

                                                                                                                                                                                                                        hklc r                  ilult         l    llkt                                       A
                                                                                                                                                                                                                                                                                                                  ih                                                                              d    I    lin l    I     P                 A               tit

                                                                                                                                                                                                                                           IwUil                  h          iwice d                      it




                                                                                                                                                                                                                                                                                                                                                                                                                            JU'l                         I
                                                                                                                                                                                                                                                lot          Hrt v-io
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ho
                                                                                                                                                                                                                                                                  Lu        4ioll                 i   h               1
                                                                                                                                                                                                                                                                                                                                                                                                                                     p


                                                                                                                                                                                                                                                                                                                                                             iw                                                                  1
                                                                                                                                                                                                                                                                                                                                                                                                                                         f   I      It
                                                                                                                                                                                                                                                                                                                                                                                                                                                         1         il   00
                                                                                                                                                                                                                        A IIFL Irl                   I
                                                                                                                                                                                                                                                         v    Dhout                m                  2   1
                                                                                                                                                                                                                                                                                                          f    till           ri    itior
                                                                                                                                                                                              porl                                                                                 1




                                                                                                                                                                                              jjj etj                                                                  jo




                                                                                                                                                                                                                                                                                                                                                                                                                         dod         CCrU                    I




                                                                                                                                                                                                  11w              it
                                                                                                                                                                                                                                                          liv
                                                                                                                                                                                                                                                                                                                                                                                                                           laj crcc
                                                                                                                                                                                                                                rha        ih2           an   4kcr                     tort       truc

                                                                                                                                                                                                                                                                                       wd q                                                                                                                                lac               ma                    hc
                                                                                                                                                                                                                                                             W     rzad

                                                                                                                                                                                                                                               by Iliodm                          PCI I-11i

                                                                                                                                                                                                  thail                 fill          lnmt
                                                                                                                                                                                                                                                                                                                                                                       14
                                                                                                                                                                                                                                          wd                                                                                  tit       w4tion

                                                                                                                                                                                                                                                                                                                                                                                   F   Form 4-4-3                     1t
                                                                                                                                                                                                                                                                                                                                                                             Al                             1




                                                                                                                                                                                                                                                                                                                                                                                                                    US00000328
         Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 79 of 96 PageID #: 675




                                                                                                a
                                                              nt zj ldiov        up        ro




                                                                                                                                                                     I                      fL


                                                                             slfoli            o evcw       hi    he ame SM4 1                  iiI                                 c   1




                                                                                                                                                              in   111k
                                                                                               lnlrio       must     he
                                                                                 Mi

                                                                                                        TT
                                                               0
                                                      T   A


                                                                             73    I   J       TF
                                                                    T                               f




                                      I
                                          I   J




                                                                                                                                                      tulllto       Ile   I   Ito
                                                                                                              t               Pk   1   I
                                                                                                                                                      I   I   I

                                                                        cl   I             i




                                                                                                                              11   1                          M




 I
     P   i   j
                 i




dl                   mi




                                                                                                        I   Ijfjjj    r                                   v




                           M   till           i   i




                            any                   L                     Olls




                                                                                                                     conliam               to             e         o
                                                                    SI APIJ7                    H       G E          B    1   C


                                                                                                                                                                                                 US00000329
                            Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 80 of 96 PageID #: 676
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                and                Definid-15             Of
                                                                                                                                                                                                                                                                                                                                                                      j               Ifo                   NOtices                                  flStructions
                                                                                                                                                    oul                                                                                                                                                                           de                                                                                                             I




                                                                                                                                                                                                                                                hae Mid and un                                                                             r s   l




                                                                                   Se                                                   true                                   and               ct       u-npil                           t

                                                                                                                                                                                                                                                                                                                                                                                                                                                                        as a feloM                                  under          Federal               I   av     and
I
    llik                that

                       undcr t'ind
                                      ifl
                                                  MUSIAL

                                                           thlit
                                                                   rIi       in


                                                                         anql eC                                                        to       ques
                                                                                                                                                                              Ja            if    I       am         not the actua                                              I    tl ajjsferectbij                                                Lr               is                  a        erime ponishable
                                                                                                                                                                                                                                                                                                                                                                                                                                                     1                                              I'i       Out 1or 12 11                dlrow h                  I   C
                                                                                                                                                                                                                                                                                              N es                                an g0he
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I

                                                                                                                                                                                                                                                                                                                                                                                                                                             I
                                                                                                                                                                                                                                                                                                                                                                                              quesliful
                                                                                                                                                                          th                                                  Nino                 JDM Q                        I-S                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         uk       or
                  Aso           lolak             State            an or                          hm                    I           understand                                                   P-rSon
                                                                                                                                                                                                                                                                                                                                                          4NLs                                                                                        ll dl                  is       proldbiNd                              fl'Dm     J-ccOil

                                                                                                                                                                                                                                                                                                                                                                                                                question
                                                                                                                    1
                            N                                                                                                                                                                                                                                                                                                                                                                      to
r-laN                                                                                                                                                                                                                                                                                           kNho                     ansvvers
                                                                                                                    7

                                                                                                                                                                                un d             er        tand               that                     a
                                                                                                                                                                                                                                                                person                                                                                                                                                                                                                                                                                       ma kh          f
is           l-ohibited               from purchasing                                      or recei                                          a    firevirm                I




                                                                                                                                                                                                                                                                                                                                                                                          at on                         MqUil-ed                          ifl       Me                 I        also               tin     don     Wrid            tho   I              I




                                                                                                                                                                                                                                                           an d larm ides the
         p                                                                                                                                                                                                                                                                                                                            clocumett
                                                                                                                    an                   iers               Ncs           to        question                         12A 1                                                                                                                                                                                                                                                                                                                 I



                                 2    RrE a        viii        Uri loss             tile    jwrso                                                                                                                                                                                                                                                                                                                                                                                                                            puros
possessing                                                                                                                                                                                                                                                                  idenrincallon                                                 Wito
                                                                                                                                    14m                                   to                                                                                                                                                                                  IT111W
                                                                                                                                                                                            or            micivpro ented
                                                                         41TIITMCIIIF                 o                                                      an                                                                                                                                                                                                                                                                                                               if      firknarms for flu                                  purpoe                   o f

1111
              Ifike         011'al      Or        1A    r1tten
                                                                                                                                                                                                                                                   further                            undei stand                                              thii                   the                          repctiti e                                    purcha
                                                                                                                                        Aate tnre nod or                                          lociii             Lwx                   I


                                       Feder-A                                   and mai              Aso                                                                                                                                                                                                                                                                                                                                                               Que-stioll                                 74-i
    felom under                                                                                                                                                                                                                        violation                                     of Federtil                                          fim                     il Fce                            InstructionSfor

    rosale for livelihood                                      and        profit           i0hout                   a Federal                                firetirl                       l     cens               i        a

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    cc        Flificaiiim              I       I   c




    14        Tf1i sf rcc                        s Bu          vv        s        iim3to




                                                                                                                                                                                                                                                                                                                 B           Trqusfcor scuc
                                                                                                                                                                              inn                                                                  c omp letdi
                                                                                                                                                                                                                                                                                              17                 If      ir m             f cr        i       s       a                       Li
                                                                                                                                                                                                                                                                                                                                                                                                                                                      11-1          sh                or
                                                                                                                                                                                    111          th 11         ouwhv
                                                                       lo     tic      Ll-ans
                                                 Camlfsl


                                                                   i      Low              GOll                                                             Fltcw-m




                                                                                                                                                                                                                                                                                                                                                                                                                                                                i5C
                                                                                                                                             ii              LJ-4
                                                                                 Flrctil7ia
              31LICvItilticalion
                                                                                                                                                                                                 hcr           on
                            Awl                            and           T nc          ol




                                                                                                                                                                                                          L                                                     t1i         c   11        2
                                                                                                                                                                                                                                                                                               c             I
                                                                                                                                                                                                                                                                                                                         I            I    j              I   f
                                                                                                                                                                                                                                                                                                                                                                  I       i                   i   1p

                                                                                  rmiwnt sLtcd Docufnciwatwi
                                                                                                                                                                                                                1        16
                                                                                                                                                                                                      I




                                                                                                                                                  prohi                                                   Ow        il-nw                                           hm                                                   4r       cj
                                                                                                                                                                                                                                                                                                                                           V                                              tl            1




                                                                                                                    A               If       fl


                                                                                                                                                                                                                                                                                                                 thi XI                    F Fco-n                                            41
                                                                                                                                                   lo       t1l                                                     nlil       IlfakJl                              a       cop                      to




                                                                                                                                                                                                                                                                                               Of The                             Fiveal                          Mis
                                                                                                                                                                      2   c             prii                   Tn         The                  Trt                  n-Jer
                                                                                            21        Imust
                                                                                                         s                              13        Coolf                        if


                                                                                                                                                                                                                                                                                                                             PTC
                                                                                                                            t


                                       u
                                                                                                                                                                                                                                                                                                                              hc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Of                            17


                                                                                                                                                                                                                                                                                                                                      wn        I-d




                                                                                                                                                                                                                                                                                                                                                                                                                                                     ded                ithill
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        I           beimc                      LIZ   S
                                                                                                                                                                                                                                                                                                                                  No 1 spcws
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of        thc           f     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              pr PTia              smic                                 o
                                                                                                                                                                                                                                   I-C 1 110-1                                       IDLI                    TC              0

                                                                                                                                                                                                                                                                        F                                                                                                                                       k 3         Il




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ccmilllif-lo                                         S     ch ci

                                                                                                                                                                                                                         c         1   T   it
                                                                                                                                                                                        1


                                                                         1711-ad
                            11C        ill       1111      Jild




                                                                                                                                                                                                                                                                                                         1       mcd              dul
                                                                                                                                                  MClu                        Imc gr                                                                                                 If


                                        No N If                                            e is       YCQIHN
                                                                                                                                                                                                                                                                                                         S   t
                                                                                                                                                                          iljIPWc11                                                                I
                                                                                                                                                                                                                                       1T

                                                                                                          T         flCf-ted                       OR        file
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    qwi
                                                                                                                                                                                                                                                                                                                                                                                                                                 V1                       h     u       ra            TL7                 i    I   C   i
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           flkv    plac
                                                                                                                                                                                                                                                                                                             d                    1            fro n                              l
                                                                                                                                                                                                                                                                                                                                                                                      l       Q     S       t
                                                                                                                                                                                                                                                                                                                                                                                                                7   1   e                            ro             t
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I




                                                                                                                                                                                                                              b                                                                                                                                   I           i


                                                                                                                                                                                                                                   1                                a s                       a                              ri

                                                                                                                                                    c
                                                                                                                                                                                                                                                                                                     I   i
                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                               c
                                                                                              1
                                                                                                                                                                                                                                                            I                   I
                                                                                                                                                                                                                                                       r
                                                                                                                                                             u            i c               D n                r

                                                       N                                                                                     d be                                   i


                                                                                                           i                            c
                                                  C        1
                                                               C   S         1                        vc        i       i       i
                                                                                                                                    r


                                                                                                                                                                                                                                                           21

                                                                                                                                                                                                                                                                                                                                                          Dat                                                                    f




                                                                                                                                                                                                                                                                                                     Nrsfinalh                                       ti               T                   r       an             QtTe BilVer
                                                                                                                                                                                                  Niust                  Be CompletLd
                                                                                                                                                        Sectio

                                                                                                                                                                                                                                                                                     Oint                        tho         tranCei                              c buvc                                            iui          f Sciion A
                                                                                                                                                                                                                                                                                                                                                                                                                                     ed                                               th 2                                                             nulsl        C           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i-c

                                                                                                                                                                                                                                                he                      ate
                                                                                                                                                                      cl i
                                                                             lt-c'mil O               IA                                rlac on                   a
                      the       truivsrcf               of     tile
                                                                                                                                                                                                                                                                                                                                                                      22                          Vd
                                                                                                                                                                                                mis S ce
              I   f
                                                                                                                                                                                                                                               h           Q1 ic7ions                                        i                                 fhm
                                                                                   pl
                                                                                                                                                                                                                                                       3




                                                                                                      0                 traii fer                           of ibe            fti   ta
              Section                C mmtdialcl                                                 to        ic

                                                                                                                                                                                                                                                                                                                                                                                      a nd                      com
                                                                                                                                                                                                                                                                                                                                      co rrec I
                                             i                                                                                                                                                                                                                                                                                                                                                                                           I




                                                                                                                    estion                                   ii       SCIC1                 1              If       III       is       For                                                    till               ti-ri       e                                                                                                       P
                                                                                                  the           q u
                                                                                                                                                        s
                                                                                       rs   to
              I       cerd       fy    tha              in         a     nNi       e




                            TrL                                    5r


                                                                                                                                                                                                                                                                                          Continue                                        to     N ext                                    p
                                                                                                                                                                                                          Transferoil
                                                                                                                                                                                        STAPLE                                IF               PAGES BECOME                                                                                SLcOARATED


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ATI          F 111    li




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       US00000330
                           Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 81 of 96 PageID #: 677
                                                                                                                                                                                                                                                                                                   js Not
Fo                                                                                                                                                                                                                                                                                                                                                                                               75

                                                          24                                                                                                                                                                                                                                                                                                                            Caliher or

                      acturfr              aild        mpxLZ r
                                                                            Ic
                                            Ilndvnpoi

                      r         FFL           inils            Ili     hi k




                                                                                                                                                                                                                                                                                                                                                                                       Business


                                                                                                                                                                                                  71
                                                                                                                                                                                                                                                                                                                                                  in   5   CojjsIcu6vc                                          DaYs
                                                                                                                                                               Form 310 4 For                                                        Pul-chnses                                  of     11'andguas                               It



                                                                                                                                                          F                                                iMultiple
                                                                                                                                            c


                                                                                                                                                                                                                                 3IT-T

                                                                                                                                                                                                                                                                                                                                 FrOM
                                                                          Do          lot       1I           nlfillerahl i
                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                     Lirv Nunibc-i i                                     I




                                                                                                                                                                                                              Lic nfzt            N1111 bLI                                Ili
                                                                                                                                                                                         F'r-u-111




                       1   F1        Iwbo                       I     A                   k




                                                   Y



                                                                                                                                                      Fenrirlgj           The          Firem-VIIs                                           ompt
                                                                                                                                                                                                                                         soctioll
                                                                                                CAnceilt d                 Trilosirt                          tho    Peron               NVIlo        climpluted
                                                          1or         1oided

                                                                                                                                                                                  ould    IMIniflons                Fill        this
                                                                                                                           l1w                                      ions
                                                                                                      iderstillid

                                                                                                                                                                                                                  at
                                                                                                                                                                                                                        my ficeused 1
                                       tind
                                                                                                                                                                                                      L   itidl     Ole  kmse i verd-se                                                 Is


                                     coliducted                      from            it
                                                                                           tp
     temporivil                                                                                                                                                                                                                          cal hc W is                                                           oi                     h    tile    t



                                                                                                                                                                         eni            tv C11iceih                             cel lifN
                                                  18   Li C                 922 cY               1    Inicss        this   It
                                                                                                                                                                                   I




                                                                                                                                                                             fific'Ition        rixorded                   it
                                                                                                                                                                                                                                 quotion                    18         and ni                                  eviticiti

             imi           A    an                                                                                                                                                                                     belier          that                 i     not unlawful                                 fi        mc           to   dl          defi   U   ti   Import           or   i




                                                                                                                                                                         hwduest                          k                                           ir


                                                             3                                                                                          fire-amis                                             vn
                                                                                                                                                                                                 it


                                                                                                             ltm appli                            c
     w h VOMPlcoh                             nod                    lfil       qu    or      11m 11



                           of   flic                           1s      lifted             oil   this         form     b    tile   pmus
     dispo Q                               fil-cin-11
                                                                                                                                                                                                                                                                                                                                                                                 j'7   Dfjj

                  I   rL
                                                                                    Na rc MIca Ic                      pri ill




                                                                                                                                                                                                              Fop          i       4-4                H-W              M DV                         L




                                                                                                                                       i    Or i li

                                                                                                                                                                             k
     it

                                                          Lt
                                                  IT
                                                                                                                                                                                                               In
                                                               bw r             t




                                                                                                                                                                                                                                                                                                                                                                                                                       Itw
                                                                                                                                                                                                                                                                                                                                                                Ira        h11
                                                   2            Fil         F
                                            Tli
                                                                                                                                                                                                                                            COCI            Or

                           of    k1 lI cv              k-I     a     Tifl           of


                                                                um

                                                                                                                                                                                                                                       13   and            1 Th                       imn
                                                                                                                                                                                                                                                                                                                                                                                                          Cot      i   cd
                                                                                                                                                                                                               C        V       hot          r        nadt             Ili        c haij


                                                                                                                                                                                                                                            hollid hc                          Amchwd                   io     Ili           F                                  7                F2citiwd        I        nor ot       flic


                                                                                                                                                                                                               pljoik i              m
                                                  on-n


      vdlk m           5             Fri     1
                                                                                                                                                                                                                                                                                                                                                                                                     It

                                                                                                                                                                                                                                                      Cf
                                ho     lo          liol        trpi zir                                                                                                                                                                                                    olowin
                                                                                                                                                                                                                                       f Poo r
                                                                                                                                                                                                                                                                                                        ijil
                                                                                                                                                                                                                                                                jIjj       tjk        pr jr QT
             ul       il                          11                 27     TR


                                                               onizip il                  FF     i-orm 4473                f ihicil   Mch IA2             111C

       jjj        t    jIc        neipiel d
                                                                                                                                                                                  ims    1q 1
                                                                                                              111     ILIOPCrlill      dIj U0 1'iAS                 pao
                                                                                                     flild
                                                                                                                                                                                                                                                                                                                                                                       A                             xid
                                                                                                                                                         Ii                            md                                         P      F                 hr 1        C                                             i                on   1




                                                                                                14
                                                                                                                                                                                                                                                                                 r1l LIS         LM-SI-111
                                                                                                                                                                     1                                                 le tfl                Nt2                           f                 I




                                                             och Form                                        mu t     bf                   L'or   fit                        al
                                     fcci dm                                                                                                                                                                                                                                                                                                                                                 Oie                        I
                                                                                                                                                                                                                                 dt it      III                                       artf       lruo          cofq t                     I Id xplplcic

                                                                                                                                                                                                                                                                                                                                                           Iiahcl      thutl      hz sigl w u                   nlay bc
                                                                                                                                                                 bY      o
                                                                                                                                                                                                                  bM r                 Linabic                  to                    andor                    lik2              111C




                                                                                                                                                                                                                                                                                                        N'Judim                           the                                      To    pr t os
                                                                                                                                                                             Form                                 compl-c-ttfi               bv unmlit r                           pci On
                                                                                                                                                                                                                                                                                                                                                                                                           I Lillt r l
                                                                                                                                                                                                                  lhan          Iw                                                               iralst        dit2l         I
                                                                                                                                                                                                                                                                                                                                 iul           e                    to     Ike


          14           Fc       filt   d     in    th          sanw



                                                                                                                                                                                                                                                                                                                                                           Jl     Fjrm       4471




                                                                                                                                                                                                                                                                                                                                                                                             US00000331
                           Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 82 of 96 PageID #: 678

                                                                                                                                                                                                                                                                                                                     earms                             ransac la




ef                                     puniihalfle                        b          up           to       ill             ei     I        imprisonnie
           seq         arta




                                                                                                                                                                   k
                                                                                                                                                                                                            forrn                                                       in       original                    onk       at      Lhe         JiCeMud
               dh                                                                                                                                                                                                                     ViTpare                                                                                                                      IM-12
                                                          Instrudifuls                                 zind            Defillirion                                 on            thiIi

     c                     Noticu
R

ificlac
                       e


                                                              mp          rarill                  cw       I
                                                                                                                                                 In          it   flflal                  j'vfiw                        m                 holv                  11          cvcm           im the             sume            Stilift        in    which             the        liceiiscilpri


                                                                                                                                                                                                                                                                                                                                                                           PLEASE PRINT
                        unless the                            mmacdnn                                                             un             d er 18                    Usk                                     922c                       All              entries                must                  c   1wo k                 rillen       in        ink
lucwciO                                                                                            quidifie
                                                                                                                                                                                                                    Nlu lafe Completed                                                             Per5onalh                           Ev    T      lls        re    CeT

                               1                      O       m                  F   Li      11
                                                                                                  N                        I   lflizi            I            1    ifPC               C
                                                                                                                                                                                                                    I   i            IV                          I




                                                                                                                                                                                                                                               e                                      JH                                                          nno
                                         S                          R           id
                                                                                                                                                                                                                                          hi                I                                          accvpttlblc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 C I
                                                                  Addr


                                                                                                                                                                                                                                                                                                                                                                                                                   D iIi
               PkIci


           S                       Ind       S    i   I   i
                                                              C
 114
                   CIO


                                                  5
                                                                                                                                                                                                                                                                                                                                            PL-r               1                                 It
                                                                                                                                                                                                                                                                                                                                                                                                      In
                                                                                                                                                                                                                                                                                                                       illt
                                                                                                                           al                            4 ht                                                                                      I



                                         e                                                                                        bT                                                                   t
                                                                                                                 it   11
                                                                                     c   f        0111                                     i i   I   I




                                                                                                                                                                                                                                                                                                                                                   M                                             f0l         and       10A mmsl        be           answevef
                                                                                                                                                                                                                                                                             M-Ilcc         f      om         Pi                        1'11CC                11 th         RmIll



                                                                                                                                                                                                                                                                                                                         of



                                                                                                                                                                                                                                                                                                                              It       pk-ii-lo          of          I111       I




                                                                                                                                                         I                                                                                                                                                   zjrfjjn                              we          TIM
                           vml           I   w
                                                                                                                                                                                                                                                                                                                         octufil              tran n                  oelhuyec                        the    li    n    ec   Canno     t    I   r    n s


               JIT         M                                                                                                                                            A    TI       I        t   i   j    I       r   p     c r     sn       n                            mi        nrc              not       t1w

                                                                                                                                                                                                                                                                                                                                                                                    mf     i          li f
                                                                                                                                                                                                                                               vep Jmfi                                    ri'li       01
               Olt                                                to
                                                                          You


                                                                                                                                                                                                                               6w                      Er 0111                   f         Ji




                   rt      oo l               imjilvc                          III




                                                                                                                      ol       1W                                 m          m-tl                      It       t
                                                                                                                                                                                                                                      eF   IW                           P0 C
                                                                                                                                                                                                                                                                                                                       J11     f       I    rcIM7         1-11-Ij           1
                                                                           u

                                                                                                                                                                                                                                                                                                   d                 d ulI             1          rea          rd    If              n
                                                                                                                           km                                                                                                                  U                            1I              n          c r   1 c                   I


                                                                                                                                      11    t        Inn          I-i   i
                                                                                                                                                                            Ll    I       il       1            I'Ll    III    A    Ill    n           fl       Ei    kiz
                                                                                                                                                                                                                                                                                 I    Il




                                                                         I'm niedic                                                                                                                                                            I         tl'w               smc             I heli               v   in       rvside




                           Ovc3oijti                          N-f

                                                                                                                                                                                                                        oll L-I
                                              bc-co


                                                                                                                                                                                                                                                                                     ki i               ol
                                                                                                                                                                                                                               hi




                                                                                                                                                                                                                                                                                           ol'd11 YC                                                      f
                                                                                                                                                                                                                                                                                                                                                                                         lic   Ili




                                                                                                                                                                                                                                                                                                                                                                                    If




           2b                          11 1 1-1           u              t V21                                                   our



       t   2                           Ar         voll              III    I    hen Meo 111v                                    or         unhM                         Mh                         Ill              dl
                                                                                                                                                                                                                                                                                                                                                                      isce
                                                                                                  ho                                                                                               io               die       Ul l fd                       SML                      MILtt2r            ei   nonw-inniLlaw                             il-a
               d   1
                                       Aii       ou               ji-I    ali n                                    haS         11CIM


                                                                                                                                                                                                                                                                            the                          ic lolls
                                             yIn                                                                                                                                                                                                                     In               III'Ll-I
                                                                   dc you                    ra    I   i




                                                                                                                           US Sued                                                                                                                                                                 AR            USOS4                      or


                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                            11cli                           i-jr        Adm i sion                                   nuniber
                                                  m           alii-n                                       four

                                                                                                                                                                                                                                                                                    NeVP a ge
                                                                                                                                                                                                                                                                                      cnr-C-untin ue                                                                                                                           M   1       FOITI      4-1




                                                                                                                                                                                                                    STAPLE                              IF            PAGES BFCOME SEPARAITI
     p1                    0       t




                                                                                                                                                                                                                                                                                                                                                                                                                                                               US00000332
                          Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 83 of 96 PageID #: 679
                                                                                                                                                                                                                                                                                                                                                                                                                               Definitions                  on    XFF Form
                                                                                                                                                                                                                                                                 hm e                read            and understand                                  the Notic            es Instructions nd
                                                                                                                                     A         are                         correct                  and complete                                         I

                                                                                                                                                           truL
                                                        rn ausers
                                  that                                                                    in       Section                                                                                                                                                                                                                                                                                                                                          Ims and
I        certffi
                                                                                                                                                                                                                                                                                            transfereelbu                          er           is       a   crime       punishable               as   it    felon under                            Federal
                                                                                                                                                                                                    Lai                       am           not the                   actual
4473                          understand                                            that                 ansvvLring                  4         es          to     question                  I                     if      I                                                                                                    I


                                                                                                                                                                                                                                                                                                                                                                                                                                                    2b      through          12c
                      1




                                                                                                                                                                                                                                                who anw                              ers              es        to    any          o        t   h    e
                                                                                                                                                                                                                                                                                                                                                         ques
                                                                                                                                                                                                                                                                                                                                                                    tis        I   Lb      through               I   I
                                                                                                                                                                                                                                                                                                                                                                                                                         I    andlor           I


                                                                                                                                                          understand                        that                  a    person
                                                                   State                     ancvor                     local       hvvii          I
                   also                        iolate                                                                                                                                                                                                                                                                                                                                                                                  front            receking            or
nna                                                                                                                                                                                                                                                                                                                                    yes                                                         I
                                       I

                                                                                                                                                                                                                                                                                                                                                             to question                                    prohibited
                                                                                                                                                                                                                                                that             a                                   iiho ansivers
                                                                                                                          or receivinp                      a firearin                          I    understand                                                       person
                                                         from purchasing                                                                                                                                                                                                                                                                                                                                                       understand                    that    making
is       prohibited
                                                                                                                                                                                                                                                                                                                          documentation                                                    in   18 c         I       also
                                                                                                                                                  ansoers                       Nes             to           question                      12 d2                 and                 pro-Odes
                                                                                                                                                                                                                                                                                                                the                                                     required

possessing                                     a       firearm                              unless the                       person
                                                                                                                                                                                                                                                                                                                                                                   to          transaction                  is
                                                                                                                                                                                                                                                                                                                                                                                                                     a       crime pun               ishable        a   a
                                                                                                                                                                                                                                                                                     identification                       with             respect                      this
                                                                                                                                                                                            false or misrepresented
                   False oral                               or     iNritten                              statement                   or exhibiting                              anN                                                                                                                                                                                                                                                  lbi       the                      Or
ani                                                                                                                                                                                                                                                                                                                                                                                                offirearins                                          pu   I


                                                                                                                                                                                                                                                                                                                                                the repetiti
                                                                                                                                     also                 lol2le State                   andfor                           local            la            I       fart her Lride                             rs tarid        that                                           e   purchase
    Mom                   under                             Federal                         hiv and mai
                                                                                                                                                                                                                                                                                                                                                                   fructiunsfir Question                                      14J
                                                                                                                                                                                                                  license                  is    a           iolation                      o     f   Fe     d   e     l   INi               See               In
                                                                                                                          N ithout                        Federal               firearins
    resille               for li                       elihood                       and                 profit                                   a




                                                                                                                                                                                                                                                                                                                                                                                    i Un     ShOW           or       C Tflt
                                                                                                                                                                           ormork                                                                                                              IT       If transfer                    is       al       a   qualiNioLl
                                                                                                                       transferred                        chock                                          cill          tbat           ap 40
    16             T Te                    of          fi    rearn                                       0 be


                                                                                                                                                           Other                                             frome                              civec                cc                                               Function
                   7-1            Handi-nin
                                                                                                                                                                            Fireann                                                    rer
                                                                                                                                                                                                                                                                                               Name             of

                                                                                                                                                           Sec b if             I
                                                                                                                                                                                    wCoo             I   1A       ftw             Qu cstion 16
                                                                                                                                                                                                                                                                                                            Slate
                                                                                                                                                                                                                                                                                               City


                                                                                                                                                                                                    nl                 wolhel                                                                                              d                                                                 Seelfistructioll                           hlk-0iwstIw1


                                                                                                                                                                                                                                                                                                                                                                                                 Datc            oNdclitificLition                          fifaav
                                                                                                                                                                                            11 441111ber                              on    ldmdfication
                                                                                   and                                  ofide                 ification
         kssuin2                   Authority                                                         Type                                                                                                                                                                                                                                                                                                                                            Year




                                                                                                                                                                                                                                                                                                                                                                  via    vi sidultv             otlchvy

    5K                        upplemental                                               Gvi rnrnent                                Issued                 Do




                                                                                                     Nton                                     1 Ali en                pr lhibiiicw                                                     lriln         Feree               bu er                                            FS                         to       I   A2
                  c       Fception                                 to               dic
                                                                                                                                                                                                                                                                                                                                                                        Sce        hisirii       vionslor                    ChIcs
     I




                                                                                                                                                                                                                                                                                                 U                  ATF        Forin 417-1
                                                                                                                                                                                        rjrohaiw wid arach                                                                   cOp
                                                                                                                                                                                                                                                                      u                                thIS
                                                                                                                                                                      te   the
                          doctillicrtlation                                                  ihovJ                                            ception



                                                                                                                                                                                                                                                                                                                                                                                                            0 w oiflils                    9
                                                                                                                                                                                                                                                ii eTi nsfer Ur                                                                                                         w1liviolls
                                                                                                                                                                                                                                                                                                                                                                         1         for
                                       Ouestion-S
                                                                                                                                                                                                                                                                                                                                                                        tr wsacliloln            1111mber
                                                                                                                                                                                                                                                  MIA                                                19 b The NICS                                  ot       Sinle



                          transwiticd                                          to       Ic's                       or    tile      appropriatc                         stiic            n


                              Month                                                                  1kn                                          Year




                              F   11   e           r   CSP o       I   I   S U          i   11   i   t   ia   11   v     5   r 111        j   I       i   d eI        b     N CS    1                    r    t   h   e       i

                                                                                                                                                                                                                                  pp   i   np n      i   t   c       S   L   a   t   c




                          JLencN                              N    a
                                                         pi-occed



                              L
                                  j                      C'171celled




                                                                                                                                                                                                                                                                                                                                                                                                                                                   Slat-C    agency         on
                                                                                                                                                                                                                                                                                                                           vas             rece                                         CS      or the       appropri-aic
                                                                                                                                                                                            1            trans                fnTcd              the          fol        Iuv             in L
                                                                                                                                                                                                                                                                                                     rcsponsc
                  9e          k                                                                                    iNe             A Fier          the          fli   reorul

                                                                                                                                                                                                                                                                                                                                                E
                                                                                   ifalp-pla


                                                                                                                                                                                                                                                                             D                                                                                    cancc d
          I




                                                                                                                                                                                                             Procced                                                                           Denled
                                                                                                                                                                                        Ll
                                                                                                                                                                                                                                                                                                                                                                                                                                     NICS chcck                                    1
                                                                                                                                                                                                                                                                                                                                                                                                  conil                  ctinE
                                                                                                                                                                                                                                                                                                                           a                                              Enlplo ec
                                                                                                                                                                                        olillic                       NICS                 examinel Oplio                                              I
              10      f       TI               e       na                          and               Brad                ldnnficatmil




                                                                                                                                                                                                                                                                                 C
                                           i                  i




                                                       N                   CscherFwas
                                                                               I
                                                                                                                        rebocak Q01rell                  ise a h ac
                                                                                                                                              uiredbecallscabacl                                                              Ynd          check Is                                      ompleteddill-mg                               th NNF-Aap T-all proccsson
                                                                                                                                                                                                                                                                                                                                                                                   10
                                                                                                                                                                                                                                                                                                                                                                                                                     theindkiduai                       Ilo7lll             1u ClC


                                                                                                                                                                            iheappvo ed NF-kapplication
                                                                                                                                                                                                                                                                                         Jlid                                               lh               Slate       hie-rc      lie     mills I                              L        place                 hich   cpudifics

                                                                                                                                                                bcausc                  die          ww Jlerez                             buv r                 has             a                     perini             froill

                                                         No NICS                                     chec                    is    required


                                                         as an                                                           to     NICS                      Seo                           ilon                      01          Ovi          sNon
                                                                                   exelliplion
                                                                                                                                                                                                                                                                                                      Epimtioll                    Date
                                                                                                                                                                                    D'aie           ot            k3uanc                        oir C I l
                          i
                                                                                        perinit                        1-ti-pe




                                                                                                                                                                                                                                                                                                                                                                                                                                           C       bilver        must conlplct
                                                                                                                                                                                                                                       FFOM          tile            dale                that        tile       Lran      fCfee'blWer
                                                                                                                                                                      in    a       differerit                         di'l-V

              I   fthe            trans                     fe r   o       f
                                                                                    O   w            fircami s                     takes place

                                                                                                                                                                                                                                                                                                            Questi0o                   22 aju123j
                                                                                                                                    the        trinsfer                   of the         firearrii                                s    See           hiswuctiollsfiv
              Section                          C         inini ftatek                                         prior           to

                                                                                                                                                                                                                                                                                                                     correc                     and               comlete
                                                                                                                                                                           in       Section                       A           of this forin                           are                still        true                             t




                                                             at                         ansviers                         to the           questions
                                                                   in




                                                                                                                                                                                                                      Transferor Seller Continue

                                                                                                                                                                                                         STAPLE                             IF       PAGES BECO'NIE SEPARATED

                                                                                                                                                                                                                                                                                                                                                                                                                                Fom            t-173 15300

                                                                                                                                                                                                                                                                                                                                                                                                                         Rvk'j         Octol T 201f

                  P ai e          2




                                                                                                                                                                                                                                                                                                                                                                                                                                                             US00000333
                                                  Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 84 of 96 PageID #: 680
                                                                                                                                                                                                                                                                 Seller Even                                                   The Firearms                                           is     Not       Transferred
                                                                                                                                                                                Conipleted                               By Transferor                                                                                If




                                                                                     4
 lamhciurcr md                                                                  Importcr                             f1i       mi
     Mdfflf ool                                        r                                                             4




                                                                                                                                                                                                                                                 TI AFor Nlultipl eT rchases                                                                            iif                                          Wthin                         5    Comucud
                                                                                                1 Iosi                     OF        Business                          Complete                                                                                                                                                                                 linnelgims


                                                                                                                           Tralfel                                                                                                                                                                       130
                                                                                                                                                                                                                                                                                                                              Ch ck                if
                                                                                                                                                                                                                                                                                                                                                         im           Imri
                                                                                                                                                                                                                                                                                                                                                                                        ofiihi              tiati              actinn             is a




                                                                                                   Do                not          u ve         nwnerah T                                                                                                                                                                                          Line        Numhci                               1-rom                                                          Aho i

                                                                                                                                                                                                          J                                                                                                                    UlCk                ifthk              tr-MsWla                       Ill    Is       il                                           Pfl           O'le
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          jxm

                                                                                                                                                                                                                                                                                                                                  F7             l5c



                                                                                                                                                                                                                                                                           Liconzc                              Numbel                           Oflw                                                       q        ffi l          do-c
                                                                                                                and                                                    mirorcl1cr                             and                                                                                                                                                    TT
                           li dc               ci      rpm-Ilc                      11 111-ic




                         j                               Tiolb                  r        t   A      i                       Vil




                                                                             z           I




                                                                                             IV




                                                                                                                                               The Person                                                                                   le                                           JUst Con                                                te           uc


                                                                                                                                                                                                                               Purson                Who Comploi d                                                     Senion                      B Mlit Complete Questions                                                                          3-1-36
                                                                             Fill              Denied                            Cancelled                             Transactiow                              the

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   1
          cllrlif                        thlit
                                                                                                                                                                                               Ill        u-u ctions                        and          Dotillitiow                     oil         OiN              A          F     Forril           1-173             2           the information recorded                                                        in       Sectii                 B   lind              i




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          busincs
                                                                                                                                                                                                                                       ht'vfl       Completed                      lit        V11               licen-sul                  busines               prumise                       ficensixi                       prknniws                          hicipiles

H-11c                     CWf                oi-J lind               coinplete                                  11




                                                                                                                                                                                                                                                                                                                                                                                             I unk-si                this          trim actioii                        lins          met        the
                                                                                                                                                                                                                                                                                                         flunsed                                                      located
                                                      i olidtlcled                           from                a       qualifNim-J                                                                                           same Staw                   ill         hich              file                                          prumises                 is




                                                                                                                                                                                                                                                                                              further ccrfik                                             file        basis of                                   file       trallst'cr                                                     rt Poose                ill


                                                        ol'18                US C 422 o                                            Unk-s                  IIIN                                 fills         bml               denicd             4-ir   Cancelled                       I
                                                                                                                                                                                                                                                                                                                                                  off

requicinnurlis
                                                                                                                                                                                                                                                                                                                                                              my                                                               the       tinle             o                                  ts vion
Sc ctimi                             A        mlll scction                               C         it Ipplic                                                                                         of      fill         i knfific-Avii                         recorded                     in
                                                                                                                                                                                                                                                                                                         question                          IS lind                            rL-veiifwatifal                          at


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of otlwr k
                                                                                                                                                                                                                                                                                                                                              mA unhm                                         me                               ICHN cr transport                                                                 ise
                                                                                                                                                                                                                                                                                                                                                                                                                 SOL
if        UN         COMpleted and                                              3            State               ill        local             km          appi
                                                                                                                                                                                                 firem-131                        bwdness                        it   is
                                                                                                                                                                                                                                                                           nIN
                                                                                                                                                                                                                                                                                             belict              flilit           it    LS                                    fill     For                 to




dispose of the firc-arni s                                                                     listed                    off     flits        form          to file
                                                                                                                                                                              tdonfified
                                                                                                                                                                              person   Stct jp                                 in


                                                                                                                                                                                                                                                                                                                                                                                                stlic-T                        Fttle                                       3         Nit
                         T an-ferol's                                                                                               Pletl c                    prillf                      Transicrws Lfl                                         lev
ij                                                                                                                       1-ile




                                                                                                                                                                                                                                                                                                                                                                                                                                              1     L R                    K     S   I    Ill         R L IA PN         1       10

                                                                                                                                                                                                                                                                                                                                                                                                                                         ki-S         or                                      othcf       tvil ll
                                                                                                                                                                                                                                                                           I        11           I
                                                                                                                                                                                                                                                                                                     I   till
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 1i    kil




                                                                                                                                                                                                                                                                           thc               ATI                FI T-m            1-1-7311        in    hi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       i6l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1Sp J

                                                                             dciitcr                    a       fii etfrm                it    dic                            idciltifi    J     in                                                                        t             v1idi                   i                                            of      imn
                                                                                                                                                          pc             i


 ill            l        Ilm             wil                  I     ol

                                                                                                                                                                                                                                                                           in            tllpllail                   qiL o
                                                                                                                                          rettuicilop                    on     life                         lifli
if              11 o Ow                        Injil-I



                                                                                                    ellcf                      I         iip llvfv             qlu i          domillific             L11-T       i 1 vi        1111WI                                                                                          0111elf



 fh c                trjn IL-61n                         tild             lllail-oam                        piopcrrccords                                 I COIC             Wlfl I CfWil              Con qocnilv

                                                                                                                                                                                       1
                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                       11
                                                                                                                                                                                                                                                                           H'the
                                              d1CF mu I                             bc       ialflili'ir                         ilh          Ow                                ol

                                                                                                                                                                                                                                                                                                                                  ijnprop 1                      omplci d                      ai'ter           0

 11112                                                       111                CFR                Ni-tl                           111 1       47                Ili    de enllfnill             illc           lo          tul                                                                                            nr


                                                                                                                                                           rc idi u                    inot QT            Jii                  01                                          triw4vror                                  Q       11cr      or       111    Ilm
                                                                                                                                                                                                                                                                                                                                                                                                           u
                                                                          ol                 riRQ                                              io                               of
  lh                 all                 of    I'j       1-1                                                or                                       ii




                                                                                                                                                                                                                                                                                                                                                  ihL     um L 1-mue                         tornn                   mat
                                                               i                                                     k1l                                                       Sit                     mij pkihikh d                                                       crriis
  tf 1nSV0r                                                              prwl-wd                                io
                                                                                                                                                                                                                                                                                                                                                                                                                                    110111        d
                                                                                                                                                                                                                                                                                                                     lo    liic        pjoincop                          1-11C                                      lk-ill-V                              Ifil


  OFdifmllcc                                      in   NAT               The

                                                                                                                                                                                                                                                                           SClion                                B        md           D         Tile                                         yc                                   qlk                            JlLmLct

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ilt
                                                                                                                                                                                                                                                                                                                                       adc       T11    CJ1mL         CLj             j j                                 ji




                                                                                                                                                                                                                                                                                                                          hould               hf       vlaciT d                  it     if

                                                                          111       4-1             11               t
                                                                                                                                                                                                                                                                                                                                                                                     rccord
                                                                                                                                                                       Fdcrtil                  IN        1              SC
            1                    a licclini                          ir lj




                                                                                                    Tjl n
                                                                                                                                                                                                                          10          nTk
                                                                    llnpclfi                   r

                                                                                                                                                                                                                                                                               Fxporuitioli                                      tif       Fiuarms                        I            Sl iT       of

                                                                                                                                                                                                                                                                                                                                                                                                                                              Vkavfling
                                                                                                                                                                                                                                                                               fii-Larmn                         uporter                     i     obttim            a
     i    1'4       13C      Z
                                     l   I             Q e         1 LF      eI      I




                                                                                                                                                                                                                                                                                                           fi        ilflll            A     iihi Llt                                                                  111 F            be   till         d      Wt        nlorc
                                                                   I-r                                                                                                                                 20            1
                                                                                                                                                                                                                            21                                                 POrt              a
     61ctli                  ill

                                                                                                                                                                                                                                                                                                                                                                                       thui 10             cir                               22 L              iA 7Xtt
                                                                                                                                                                                                                                                                               minr                       wupri wvicd                                   nni      morc


                                                                                                ha                                                          fir Irms                                                                         ul
     A          t1   2 r         Olt          w                                 cHer
                                                                                                                                                                                                                                                                                                                                                                                                   Scefloa                     A
     nink-c                      die          i olplcicd                            om iwd                  I    JF              FT                                               wi-beh               r       c          unces              GL-11



                          IfLIW11                                                                                                                                                                etas
                                                                                                                                                                                                 I                                          his
     tl a                                                                                                                                                                                                                Pluirt



                                                                                                                                                                                                     lcn l               o            Cllr    and                                   Ile         trl         Tjl fcrc                   t Ljv r                                                     Com
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                               I



                           Mllqt                  FCCOF                                                                                                                                    di



                                                                                                                                                                                                                                                                                                         01 11            i hc         WISWerS            IrC        Mie                                    ind                                       I       fo ner                     ff lh
                                                                                    he                                                                                                                                                                                         Slgll
                     r     hat                pcriod               mav
                                                                                                                                                                                                                                                                               b1AV12r                   1       Uilltbl                0        ft ld    AMd1j1lF                   1l le     itie                            ei                         lhTjH            jhL

                                                              lilph

                                                                                                                                                                                                                                      I-OFFTIS                                                                             hv      auodiicr                                                                 ib            tr msttrur                  xll-r                    N     o    p
     ll     l             e'i'd                UP'T L S                                                                                                                                        1 jmplcicd                                                                      compleied                                                                person

                                                                                                                                                                                                                                                                                                                                                                     must              thenSIT-11
                                                                                                                                                                                                                                                                                                                                                                                                                 11 Illw Sc'lo-hc
     44'73                       azi          filod      i



                                                                                                                                                                                                                                                                                                                                                                                                                                   14
                                                                                                                                                                                                                                                                                                                                                                                              inquestion




     ila Le                      3       i        h




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          US00000334
                            Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 85 of 96 PageID #: 681
I-S             Dqp Il-lj

Gur111                      A         AJ




                                                                                                                                     oll            wo                    rt

                                                                                                                                                                               Ann             vi-I                                                      o
ot   wil                    Irt           punkh iblp                  h   up     ol    10                           imprisonmelli                        Iirlcf
                                                                                                                                                                                 orup         to       a    5250 000                            fine



                                                                                                                                                                                                                                                                                                                                                       I




                tilt                                                                  Illd          Definivioill i                 ort       thk    FfIrni                           Pvcpilre              in       m        il iri     ll          mll            M        the           liun cd                               pvt-mlvio       V'il
pj j Ij

                                                                                mullcied ftow                                a Jitolul                                               hmv           i       il-cill                i l   f Ic             wmlcl          SIIte                 ii           which                     iiht



  WCW                       U     H   10i d1c                             tit   n I   m   I
                                                                                              I   ific'i     till    I tn      IS        t   SC          91                             1          eiiti-4              5    MLISI              be            hi-M N                    1-iMAI                 ifl        ill
                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                 t          PLEASE PRIN    11




                                                                                                                         Se iriofl            A          N        1       Lv i       Be Complulted                                      Persomilly                              By Trinsfer i Bul                                               cr


                                                                                                       ifi          I oid ttLl                 W fflrl                         Til     Ph
                                                                                                                     T


                                                                                                                         fil                       Fir f




                        I




                                                                                                                               t     h3dl rl             ji                                                                                     t   i l




                                                                                                                                                                                                                                                                                Nou                    llr                Fill        tile   lictwi


                    v
                                                                                                                               f    l1loilfel                                                 H'pm                      11i             pol              Op                                   lrliwl
          ill               Icquil

           01               fir




                                                                                                                                                                                                                                                                                                                                                                                                  I




                                                                                                                                                                                                                                                               hlh                  d'l            i




                                                                                                                                             mi     ri       it
                                                                                                                                                                      i
                                                                                                                                                                          it     n     u n   I i   o h          i
                                                                                                                                                                                                                    1
                                                                                                                                                                                                                        11   ii
                                                                                                                                                                                                                                   d        1       Vd                 ij
                                                                                                                                                                                                                                                                            1   1
                                                                                                                                                                                                                                                                                        xl         i
                                                                                                                                                                                                                                                                                                           ev        11




                i                     A   FI   t-I   LI   I   i   T




                                                          do              111111        ith                              I




                                                                                                   L           ALsit d                   hep       ic                     tlnji      sicin         nombei                           t   R                      U                                       f




 P    v                                                                                                                                                                                                I    ltc                                     mue                to       ni                         pillie                                               P
                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                                                    1

                                                                                                                                                                                                                                                                                                                                                                        of   Tit
                                                                                                                                                                                                                                                                                                                                                                                   11   14   01


                                                                                                                                                                                                                                                r    I    l    I   I                I     V                R              I




                                                                                                                                                                                                                                                                                                                                                                                        US00000335
                                           Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 86 of 96 PageID #: 682

                                                                                                                                                                                                                              baNe             read        and      undcr tand                        the           Notices           Iniftuct-ions                     and       Definitions        on      ATF Form
                                                                                                                                                                    rtCL        Ind         coniplute                 I
         cerfit'i

                                                                                                                                                                                                                                                                                                            crime punishable                                    1elom under                      Federal          lai          and
4471                             1    understand                              I                                                                              tion         I   La      if        I   am     not the                actual           transfervelbuier                              is    it                                              as a

                                                                                                                                                                                                                                                                                                                                      Lb      through                   Li andlor               111 throu b                      ie
                                                                                                                                                                                                                                                           es             in         of the questions                                                                                                                      I




                             also              iolate             State            and             or loc                                                   tand          that        a     person              v   ho ans i                   ers                  to                                                            I                                 I




una              N                         t


                                                                                                                                                                                                                                                           ho                    ers              es        to question                     12 d             prohibited                      from   receiN ing or
is                                                   from purchasing                                         or   recci7i        ing           a                                understand                      that          a
                                                                                                                                                                                                                                      person           i           ansi                                                                            I    is


          prohibited
                                                                                                                                                                                                                                                                                                                                                   18 c                           understand             that       makint
                                               a   firearm                        unleis the pet-son                                                                                  uesbon               12 d2              and              pros ides the docunientation                                                 required          in                I       also
possessing
                                                                                                                                                                                                                                               Id-titMcation                 1
                                      ovo                                                                                                                                                                           sented                                                                                          t
                                                                                                                                                                                                                                                                                    ith     respect
an                       rals                           or        A     111-ion stitter

                                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                 that            the repetith e                                         of firearms for the
felon                        N    under              Federal                      lm           and           ma                                                                                 local      Jai        I       fur'ther             understand                                                                     purchase                                                          purpose

                                                                              and                            without                    Federal              firearfus                              use    is   a   violation                     of       Federal           liv i           See                                                       Quevif ii                  14
res de                           for livelihood                                              profit                              iii




                                                                                                                                                                                      B             Nlust        Be Completed                               ByTransiferov Seller

                                                                                                                                                                                                               11                                 117           ftrE11 qfCr            i         Rt    a                               UUD     ShOW           or        eVi2m
                                                        nearm s                               bC trZ1F1SfCM d                                                                                                                                                                                               qLl11ifViiiij
                                                                                                                                                                                                                                                            1


16                       Tvpe              of      fi                                   10




                                                                                                                                                                                                                                                       anic




                                                                                                                                                                                                                                                   Citv         slat



                                                                                                                                                                              x'ie-1J cF             On    Helitificatioll
     ls iiim                           Aufhoi itv                        mol            Tvne            ofldcutilication




                                                                                                                                                                                                                                  thwIMIC111                1'11W        1101
 I       Sb                      Sul pl
                                                                                                                                                                                           0cwifictifion




                                                                  o                     N nimmi                                                                                                                                       bwCr nnswer d                          Y ES                   to          2A 1          V       iran                    iclier              must ocor l         ihi        11 11 C
                                                                                                                                                                                                                                                                                                                                                                                                                               17j




                                                                                                                                                                                                                                                                                                                            1
                                                                                                                         v   Alwn                  Prohibition                       lfthL                                                                                                                  I



                                 l Ni t'ptiuq                                the

                                                                                  sovvin                                                           to   the                                         iffd        Iwach             i   cop            to    thijs    ATF Fqej                          A 173                                                   Jor
                                 doi ufni'111                11iiln                                                      cpljon                                     piollibiliojl




                                                            tit   1-t         19         0
                                                                                         3
                                                                                                   or 21           Mu                  Be      Coml             leted           Prior               Ttl   T11L      TrFer                         Of       T'he        Firvarn s                            cc
                                 Dmc Ow                                                                                                            i                          lwn         iii
                                                                                                                                                                                                                                                       Qh          file                           or                        min

                                 tiansinitwd                          w       NICS             of        th       illt                             sia




 Nx                              Thc                                         iniTillb                                                              w NNIC                 Of     the                                      stme                       T      d      The folio                                rl spofiSllf
                                                                                                                                                                                                                                                                                                                                                                             receivect           rFom    NICS          or            lic




                                                                                                                                                                                                                                                                       pl'inpl-i'aw
                                                                                                                                                                                                                                                                                                      St        t

                                                                                                                                                                                                                                                                       noc


                                                                                                                                                                                                                                                                   Df
                                                   Denied

                                                   CancClICLI                                                                                                                                                                                                      C    11wellod
                                                                                                                                                                                                                                                       0_1




                                                                                                                                                                                                                      Wk m                 MU FCSPOW
                                                                                                                                                                                                                                           i




                                                                                                                                                                               fii    ocL d                                       Oj              Dcnicd
                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                    ni               MCS              eIminer                         0Wional                          19    L                                                                     conlpleLillu                        NTR   S   check           f0pli
                                 Th 2           nannc                                    idv                                                   wilibcf                    dh f
                         1                                            ai-s




                                                                                                                                                                                                M hk                          a                                                                                                        nice             on-illie        mdiTRW                            IV         rC

                                                                                                                                                        ih                           cd         NFA                                             Scc        blsi aL tioos                    fit'i
                                                thif         M-A                                             as yeflcctc l                     oii                  upl-mv                                 applicatimi

                                                                                                                                                                                                                                                                                          tfif        Stal                            thi    ti-Qnsfe-r        is       to    take         place                   qUfliiifCS
                                                                                                                                                                                                                      has                  vnhij
                                                Nn NJCS                           chiccl                      rcquii-cd                    bct ause                 the                                                               a                Permit             froll-I




                                                as                                                      to   NICS            Sc 2              h soriictie i                     fi
                                                            111       ccmptl'Oit
                                                                                                                                                                                                                                                                                                                                                       Pen              milbtl
         IsSuil L                          swic              Illd            1 2mlit               j J'C
                                                                                                                                                            Dut           of     ls uance                  1     1n       j
                                                                                                                                                                                                                                                     Expif-atiml                 ID If                                                                         it




                                                                                                                                                                                      just           Be Completed                                 Per onally                 By

                                                                                                                                                                                                                                                                                                                                                        Ow     iramfcrec                     hov                     ollwlelc
     f   C   I       I   I        I   ra   n   5 Ce     r    o    1    111   C    r1i
                                                                                              ri   11         ta   1     s   1   kj    C   L   On       a   d   i   ffi-I-Q    111    dzi       v   From        the       late            th it      the    transferee'liuver sigiica                                         Section


     sectiol                           C        i1-1111edi                    1u lv      Prior           to   thi        transiel                  ofilIQ            Fweanills                       Sce        InAtriiciions                        w      OiaWim                  22           Ond 23                 1



                                                                                                                                                                                                                                                                                                                                                                                                                                           r




                                                                         answers                                                                       in   Section              A        of this              form           are         still      true correct                          and complete
     I
             certify                           that          my                                     to the           questions


                                                                                                   SiUn ttAff




                                                                                                                                                                          STAPLE                          IF    PAGES BECONIE SEPARATED

                                                                                                                                                                                                                                                                                                                                                                    A   I     I   ei   n   44       00   1   i




         Page                    2     of 6




                                                                                                                                                                                                                                                                                                                                                                                                             US00000336
                           Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 87 of 96 PageID #: 683
                                                                                                                                                                                                                                                                                 Tile                                                              is      Ni               Tra                   s




    Manufacturer                             anc




                           ihe      FF1              Ilm         i    111 11ifL 1 Oih




4

T-TT1-1K-6FF7B                                                   tile      Close                   of       BOn                         Cclnlplle                       TF                    V111    33M4                 Fur Multiple PurchaseS                                                                      if       IiIndt uns


2
                                                                                                                                                                                                                                                                          i                                             an                             o
                                                                of   Fir               ms                                                         IC        If       mdl      f                     0101 N         fil-I   11 1 eifj                                                                                                     pn   11




                                            ilfrv                    oti     Do             not            rise      numerrds                                                                                                                                                                                      irle         Nullibcr                               From Qu siion 24                                                Ahw            c
             ONC                m-0                                                                                                                                                                                                                                                                                                                               I


                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I




                                                                                                                                                                                                                                                                                                                                                                                                                                    PW            JN         pariv                   a   p   s re
                                                                                                   hs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                if
                                                                                                                                                                                                                                                                                                                   C ihis                tran acrioil                                   to            1 acilillilt          ll                                                                      I


T
                                         b                                                                                                                                                                                                                                                                                                                                      iii



                           tk c                   Li Lnsi-e                  tScv
    1       For                                                                                               lit




                                                                                                                                                                                                                                                                                                                                                                                                  rs      lh Of            old                        fit         dula
                                                           If




                                                                                                                                                                                                                                                                           0 03

                                                                                                                                                                                                                                rnl s               AIUSV                Complete                                   Qliostk

                                                                                                                                                                                                                                                                          Sectioll                             B       jNluo                  Cortipletv                               Questioni                           34-36
                                                                                                                                        Transactions                                          pel-Snn                 ii jjVj        conlideleil
                                                                For Dvl-iied Ca                                Dcel led                                                            tile


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             1 L
                           thal                            have         read           and             under'land                       tile     Notices                                                  AmId         Oufinidon                    fin           thisN F-Form                                      4-173                2         theinformation recordedin                                                                  Sections                 R and
I    certift                              ll         I

                                                                                                                                                                                                                                                                                                                                                                                                                                   im-ludes business
                                                                                                                                                                                                                                                                                                     buims                                                   i-firensed                                premises
true             c0i'l-ceir              iind         completc                      and                0    Olis         entirv          trarls       Wlioll             record            luls      lle 213          cmilpleted                   at    ruy ficensed                                                            pl-CoAst'S


                                                                                                                                                                                                                                                                                                                                                                  unless                 ths tronsact i on h as                                       nle         ti   le
                                                                                                                                        shm                      ono          in               Imw i llu                   in        v    hich      the           licen-wil                  preml sets                         is    loc iwd
                                                                                               quAiftt ing
                                                                                                                                                                                    tile
                                                                        Front                                                  guri                   lit
tumporitrily conducled                                                                 it




                                                                U-SU                                       Urllcs              thi-s                                    lev       hoell       denied ol i'micetkid                                  I    fulther               Cei-fifit                      on       tilt          lloNis         of 1                              tile        iransferce vbuyer's                                        rvsponse                        in

rt quirenwnts                             of 18                              922t_c
                                                                                                                                                                                                                                                                                                                                          ru                                                                               of       trawfer
                           A and                                      C il'applicalife                                   2        PiN          elificiltioll             A        tile     16 lliffl-ocitin                 recorded                     in       questioll                      I
                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                               and              nly                     elifiratiml                          at        the      firne                                         11 etyioll




    m
St      dion                                Section
                                                                                                                                                                                                                                                                                                                                                                                                      deliver                                               or
                                                                                                                                                                                                                                                                                                                                                                            to sl 11                                       trimspom
                                                                 Q                                                                                                                                                                                                                                                  tjnhv vful                               pic
                                                                                                                                                                                                                                                                                                                                                   fill
                                                                                                                                                                                                                                                                                                      nolf
                                                 and                    State or                   local livi                  applicable                 to     ifie    fil-Carms                  husjno         s            it       is   nly       belief          that         it          is

ICUS


                           if   thv          t armts                       listed            on        thIs         1 01-111      to    t




34           Tfafi              f TOCS S-11cl Name                                                          Aleffse                prinf




                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                       1-17      1       F                         E        1   L                          I-A         1    1    1
                                                                                                                                                                                                                                                                                                                                                                                       P TR              AN      S


                                                                                                                                                                                                                                                              I                      f


                                                                                                                                                                                                                                              01                            i nn
                            of tht           F-m-im                   The
llurpfw
                                    11w          n
                                                                                                                                                                                                                                              h         0         F    1-olvil       1-17                     1i




                                                      pCi-slut
                                                                                                                                                                                                                                               I
1pay         jn            hlil          Jl          of


to      Ihrl

                                                                                                                                                                                                                                                    ir                    o      ord j

Iho         Imil




                                                                                                                                                                                                                                                                           or impo'l-I                                  1
dl          ictallniioll                    m        2          C1
                                                                                                                                                                                                                                              1F 111 112ror               ellor                  or tlw


                                                                                                                                                                                                                                                                                                              lhw       klaccimn
                                                                                                                                                                                                                                              rrk3I               1    plwt ic pv
                                                                                                                                                                                                                                                                                                                                         lh        I    wAA

                                                                                                                                                                                                                                              SQctiun                   B and                D Th

                                                                                                                                                                                                                                                                                                                                                       dw     ur


                                                                                                                                                                                                                                                                                                                                               rof ord


    jjjow                                                                    it                                     r      ir                   to   11          i
                       j                             impot-ccr
                                                                                                                                                                                                                                                                                     if          Fircilvrn 3                             Tfl        Statz              or       Comlllrce                            DCJ 11111 flr                      MI-P           rf       Ulr          it




                             ho                                                                                         dw                                biiq-s pr wi                                on I                                    F

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Mw
                                                                                                               31
                                        dIfIL        n 11                         if        PC
                                                                 Ippc lr

                                                                     m t cs rt              flam                                                Th u r qwrrwcn                                                                                                                                        W        f IOL1111             f    HCn                 priir
                                                                                                                                                                                                                                                                                                                                                                                      to          qp rk                    firnim                 An                             n

                                                                                                                                                                                                                                                                                                                                                                                              fum          Nc    fin d                                        thin st-000 00C
                                                                                                                                        JF                                                                                                                                                                                                                                                                                       flot


    fnr h        fit
                                                                      7 C-TR                  4        N   I oibi nnd                             Ftot Jw Jl                                                                                  OUF             I       Mltlrlll               1       iLhollf            rf-mpr

                                                                                                                                                                                                                                              Md          IV                                              for          fw        wnrf2             diLel              21                               Sc       22     t



                                                                                                                                                                                                                                                                   IMPrisOlledi


                                                                                                                        filc
    Al'tt    f    life          transl      e

                                                                                                                                                                          ihc                                                                                                                                                                                                                it   A
    nm ke Lh cnmpici                                                                   Al F            Fom              4-4-3          lithich



    erLd lilso-lic                        ion        filid
                                                                     A                                                          uPporlitig                  doculliums                   1-mr         t   11   S


                                                                                                                                                                                                                                                                                                                                     i3i-rSfjt             ik          conipiel                         Sim          ml    A      cl    C thlj        Fnrm anf                       c tiR
                                                                                                                                                                     a                   2n                                                   The                                                                  nuisi                                                                                         I



                                                                           Forms                   I                                            ind         FfF          lea t                                 Illd
    rcrmancrit rt rcmls                                         Such

                                                                 b      fubtained                      ik AT17                  Fit                  v bQ         chrum 1logic-11
                                                                                                                                                                                                     bi        du                              mgm                that     dw answ rs                                   m            inle                                   Iildl             cowqilete                                                     If-rhe

                 that           ll riod           may
                                                                                                                                                                                                                                               hucr                                                                                                                   thc       amI               ers      wilc rrhaii                                0cimrc                             ay       b

                                                                                  ibi          flume          of pt                                  IT     11111TI liCUO            thV       it    MAh                                                               unable                    lo
                                                 alphabetical
        dIspo-miow
                                                                                                                                                                                                     Form                                                                                                                                                                       the           ir-inseiror                                     To             persons                 fothei
                                                                                                       oklw             iraiist         pv                                                                                                    cornpk               wcl by unothcr                                      p r jjn
    tionscriai                      mimberl                     as    long        as        till                                                                                              tl



                                                                                                                                                                                                                                               dian           he                                                                     11111                                            IS      f       jtVje C          to        ttlf


                                kk d       irl       thc
                                                                                                                                                                                                                                                                                                                                                            iti                                         14
                                                                                                                                                                                                                                               arlsv      v2rS          arld         iiuriutunf                                                                        qW 11011


                                                                                                                                                                                                                                                                                                                                                                                                             F        t orm            44-f   j   i   300        11

                                                                                                                                                                                                                                                                                                                                                                                                           R'n       SCd         October               10     J
    p a ae         3        o   F   f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                 US00000337
                            Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 88 of 96 PageID #: 684




                                             mj        rnm            w      rc                                                          d    b        Feoec       tl       or   Ante            IflW           i   ac             in




                             re         Iminislulble b                    up       to   10   cnr                                                           lip
                                                                                                                                                                   tO                                   fille




RQ11d          he N                                                                                                           thiS     form            prv'P Iru            in   ori iwll               fini             it




                                                                                                                                              ZIM      lhow          or cl clu         ill       11a      ifmw Sf
        b1i cA              bfishle


                                   less                tj   jiv tc0t                                                                                        A-11     entriei          11 ust bi 11 111 hi                               rill                           PLEASE PRINT
                                                 the                                 qual

                                                                                                              Sectiml           A        Nlust         Be       C ompleted                   Personalll                                 13     Tv

                                                                                                                                                                                                                                                   lb     i




                                                                                                  S                   b         1    Firs      N3nie




                                                                                                                          S




                                       d         sta                                    OR




                                                                                             Db        R          to



                                                                                                                                                                                                                                    Lv         Jm             q     1       1311

    IA
                                                                                                                                                                                                                               I                                                      1




TT-AlST                                                     w                    b                                           or nwlll-Ul                                         70          r     tL      1                            W    thk2                 011 th    JP              I   tils
                                                                 iniZ


0              F                             k    Ir   1   11ITTr      717 Ec F1 7 FD FF                         1v
                                                                                                                 c    I   c 1   I              11 t
                                                                                                                                                                                 rnn                                                    Nou             krc   9             Jc0i                ti-a



                                                                                                                                                                                                                                                                                 Lr       the      Ii
                                                                                                  belvill'ofnnottlov                                                              orc            flol     ill                 actmil
                                                           the                                                                                                                                                                                 I


          LIFO              ilcquivim

          the               fireilran i                    to    iou                                                                                   a    rzp                   fircarm                           1i             jlof        1




                                                                                                 w                                     Ftmmil uf hm'u nmLr                                                                              hwl                             I        v   hilt               hii
                                                                                                       ol                                                                                                                                           I



                            1-11   i
                                       n           1-be      usi i r          I
                                                                                                            111 ilf




                                                                                                                                                                                                           wj                 n'i i0e
                                                             for       mdkiwfl                   or                             puvpn 2                    in    tile       5rdle


                                                                                                                                                   011




                                                                                                                                          w    d-it     dishfrllur ibk                            coy




                                                                                                                                                                        c   i                J                      i   c




                                                                                                                                     ttIlLr     Cci IL f ii          It'l-ie_l




                                   Hw              vow                er i   iloancod             yow       ufli d           stut s       CiJ



                                       A    rc             av    ahcvl            illegally       or                  rull      ITI    th                         st11cs



                                                                              V110                                              tt     tile    L      nit d Sratc under                                 11oninlink ram                                    ii      i5
    12    d        I
                                   Arc VOU                 111   lj   1211               11MIS




    1   2d                             It                   do oll            fall      wilhin        an oftht            1 i ccptiol S               Saltd          ii           mslrwniolt



    13        11           VOLI                  3fl
                                                                                                                                               dmisston                 number         4R                  LS                      S
    PTI I'll-W4               ff liklowA                                                                                                      Trnnsferee Buyer Continue                                                        to       va               Pam                                                  ATI   Ffirm
                                                                                                                                                                                                                                                                                                                            1

                                                                                                                                                                                                                                                                                                                                t   0111 1

                                                                                                                                       STAPLE                   IF      I
                                                                                                                                                                                             BECOME                                 Sli        MRATED
                       i    Oft



                                                                                                                                                                                                                                                                                                                                    US00000338
                                        Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 89 of 96 PageID #: 685
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Forni
                                                                                                                                                                                                                                                                                                                                       Notices                    StructiORS                             and               Deft
                                                                                                                                                       te                                                                                    1W                         and understand                                    the
I        cerfih                         that                         m       tjn jm              i ti   Sect         i   on          A    are                       correct               and complete                                  I              e   rend

                                                                                                                                                                                                                                                               transferve buyer                                     is    a       crime                punishable                    as a            Mom                        tinder                                        and
                                                                                                                                                                                        Il a if          I        irn    not          tile       actual
                                                                                      that                                                             toquestion
4473                               1   understand                                               ansiievirig lies
                                                                                                                                                                                                                                                                                                                                                                          th   m         ugh             IIJ             andlor               2h    through               12 c
                                                                                                                                                                                                                                                                                            an                                                                     b                                                                      1




                                                                                                                                                                                        that                                 Mitt            jnsfers               ies             to                    of the               quest ons        i             ll

                                                                                                        1ocalbw                                       understand                                   aperson
                          fd5f                          iOl2tC               State         1D
                                                                                                                                                                                                                                                                                                                                                                   12 L
                                                                                                                                              I




                                                                                                                                                                                                                                                                                                                                                                                               prohte d F rom
Rill                                            N
                                                                                                                                                                                                                                                                                                                                                                                                                                                r    eivin g or
                                                                                                                                                                                                                                                                                                                                                                                         is

                                                                                                                                                                                                              rstand          that           a   person             Mio answers-yes                                               to questioR
    is           prohibited                                          from purcha
                                                                                                                                                                                                                                                                                            documentation                                                                 in     Igx                 I       also          understand               that            nua k l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               i

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   n
                                                                                                                                              an              erN                                             tion       12A1                 and          pro          ides       the                                                             required

    ptwwssim                                                it   firearm                  unless        t            person
                                                                                                                                                                                                                                                                                                                                                               umacrion                             is       a      crime               puni iiPaUlc              ua
                                                                                                                                                                                                                                                                                             Tith re pect                                   ifviiiii


au                    talw orat                                          oumiken                stateri         wt                   or   c                               an mNe                                                                           menruication
                                                                                                                                                                                                                                                                                                                                                                                          offirearms                               forihe purpose                     0

                                                                                                                                                                                    and        or local                  hm                  furthur           understand                          that             the           repetithe                    purchaw
                                                                                          hm                                                                                                                                            I
                                                                                                    and nim                          ah-o             iolate        State
                                   Under                             Federid                                                                      i
    MORA                                                                                                                                                                                                                                                                                                                                                                            Question                              14
                                                                                                                                                                                                                                      vioatinn                 ot'Federal                     lim                   See            1nsirucfiowkfii
                                                                                                                 ithout                               Fedei         atrLarms                       fl   unse                  a
    resale For                                          livelibood                    and        profit                                       a

                                                                                                                                                                                                                                                                                                                                                                                                                    crt      ifi   cium        Dt




                                                                                            to    be        lrilll           i
                                                                                                                                                                                        kol
                                                                                                                                                                                                              Bc        it
                                                                                                                                                                                                                                  7-117
                                                                                                                                                                                                                                             C115-le-ted                  Bv TransferorlSellLr

                                                                                                                                                                                                                                                                          1   F LrL11lSfC1                    iQ    2t        i   quallf                 irj      L LRl       ShCM              OF           C           elll


     I
                      T Pe                          of firt-amm                       SO




                                        III
                                                                                                                                                       odlcr          i   ii
                                                                                                                                                                                                                                                                   N     me o Function


                                                                                                                                                                                                                                                                   ci v        Staic




                      I            dc       t       I   t    1   h
                                                                                                                                                                                                                                                                                                                                                                                    Datc
                                                                                                                                                      601-1
         i
             S        u   i   ii            Audloritv                                an




                                   hics imi



                                                        2p6m
                                                                                                                                                                                                                              i                    bkr01 TS                                                               w I                                                                                                            1Cord                    L



                                                                                          ShOP




                                                                                                                                                                                                                  To The TrLmsfer                                  01 The               I   irca rill                     s       1S               Ill
                                                                                                                                 Must B t
                                                Questinn 19 20
                                                                                                                                                                                              Prifir                                              fl



                                                                                                        fir      2                                          Completud
                                                                                                                                                                                                                                                                                                                                                                                                                        ii
                                                                                                                         1




                                                                                                                                                                     ull 111111iition                   ill                             A                                                                                                           ir   ms                                                  v


                                                                 ON

                                   111li-iimiLted                                to    NICS             I     dl                                               SI-Mc




                                                                                                                                                                                                   ic
                                                                                                                                                                                                                                                                         1d        rile           1-01
                                                                                                                                                                                   Is                         qPPTVP1
                      C                     le               1-csPonsc




                                                                                                                                                                                                                                                                                    o                                                                          1 P2d      v    itilill         31
                                                                                                                                                                                                                                                                                                                                                                                                                                    da


                                                                                                                                                                                                                              ilic           Follfm iml                                       v      il
                                                                                                                                                                                                                                                                                                                                               Crlfi-n         NK        13   oi         dic
                                                                                                                                                           fireiii-m           v
             I       Qv                it           ompli
                                                                                                                                                                                                                                                               Den        i
                                                                                                                     Out
                                                                                                                                                                                                                                                                                                                                                                          i c Comp
                                                                                                              idclltificiti                           Tl   lmmihi                   F 11           NIC                        inmict                       j iionai
                                                                                                                                                                                                                                                                                                                wlf2              id        11-171



                 1
                     Q                 lie                       11amc           lind




                                                                                 q
                                                                                                                                                                                                                             ck                                                    dill-ing               dw             J                                                                                                                                    i




                                                                 the
                                                                         o

                                                                             1F
                                                                                           c
                                                                                          firk arlii
                                                                                                                                                                          c    I


                                                                                                                                                                                                              NF             pp
                                                                                                                                                                                                                                                                                                  will               4 11         w            oli

                                                                                                                                                                                                                                                                                                                                                                                                                                         pl c            Ilich        J   iah il
                                                                                                                                                                                                                                                                                                                                                       11c        ific        trjji           fr                                   kf
                                                                                                                                                                                                                                                                                                                    lic                                                                                             1


                                                                                                                                                                                                                                                                    j              11t
                                                                                 I   CS    cil      0            1q              r                         bec                               i 1   P                                                   1     11          pc    I        I




                                                                                     cPmptio                  io         NICS
                                                                                                                                                                                                                                                                                                          F
                                                                                                                                                                                                                             to                                         Expm1twil
                                                        S            I
                                                                             mid      P mfllt




                                                                                                                                                                                                   MUST                 BC    CMTIPICtt d                          PCI-SOM111                      B            I




                                                                                                                                                                                                                                                                                                                                             Lned Sc i                 w A                    lie                                                    I   1i   wit                  F   li
                                                                                                                                                                                                                                                                                                                    bU                                                                                   i




                                                                                                                                                                                                              v           w   I
                                                                                                                                                                                                                                  i    Ic Tmtz             th-a 010 vq               11      1'eT    Ce                       c    r   ii                                                                        i-iin



                          mc            Lmnsrt r                             c

                                                                                                                                                                                                                    fSCC          LOSIl 11CI               0M       0f         oot           fl               2                        23
                 Section                                C            itilmodi It

                                                                                                                                                                                        io         A      ofthis              form               are       still        true        correm and complite
                 I    cerfify                                 thm            triy     answers                 to         the         questions                      tit


                                                                                                                                                                                                                                                                                                                                                                                                                                        65canon

                                   Trau




                                                                                                                                                                                                                                                                                                                                                                                                                  R        i ed     f-mobF      Wb
                     11 lL              2               of'6




                                                                                                                                                                                                                                                                                                                                                                                                                                                         US00000339
                                         Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 90 of 96 PageID #: 686
                                                                                                                                                                                                                                                       Seller Even                                                 If              Tile                                                              is
                                                                                                    Section                            D           Must                Ile    Completed                          BY      Transferior




                                                                                                                                                                                                                                                                                                        Xmilber
NI mdalrei and
 mimlifi cIlIrcl                                                                                                  OW                JI

                                               FFL 7110                                 iIIJ10C                       hoff




T51INDEPN                                                        B                  the      Clow                           of        Business                    Comple Ce-TMFForm 3310 4 For Multiple Purcim
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  v
                                                                                                                                                                                                                                                                                                                                                                                                                  is    lrall            wlioll               ii    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            p             n




                                                         Plv                                                                                  1111MV1 61ii                                                                                                                                                                                                                                                        Frm                   01 10 EiUll                14        AhOi
                     o1w                 111       1                                                                                riiiC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a    pri m                                 tr   til        II

3t               FoFJJii




                                                                                                                                                                                                                                                                      1   it           ri
                                                                                                                                                                                                                                                                                                             N         I
                                                                                                                                                                                                                                                                                                                           I   I   I   I
                                                                                                                                                                                                                                                                                                                                            1-cr               li
                                                                                                                                                                                                                                                                                                                                                                    fl     w      L   f
                                                                                                                                                                                                                                                                                                                                                                                                              1   1    Il         lit    S Jivv                    twil           I




                                                                                                                                                                                                         e       I              w         Firearnl iI                             Iihv                                                                  etc            Quvstiow                            3-1-3


                                                                                                                                                                                                                        Person                  ho                                                                     Section                                      P lust Complete Qijetitiowt 34-30
                                                                              For                                                                                 lrawnciimvl                                  the                                               Compieted




                                                                                                                                                                                                                                                                                                                                                                                                                                             0
                                                                                                              nod                                                  fit       Nolia                 Instruoilovi                  uld           DOin oion                      m             I
                                                                                                                                                                                                                                                                                                th       L VIT                                   F'orm                 4473                2         the      infiornintion

     l Tf                 f          d in                                ho         vev            ui                           ill   life    rsfa       I
                                                                                                                                                             ld

                                                                                                                                                                                                                                                                                                                                                                                                                                                   m
                                                          1      1                             l




                                                                                                                                                                                                                                                                                                         lictn ed busincss                                                                                                                   pr           i   scs           inchlik                s   busintiis
                                                                                                                                                                                                                                                                                                                                                                                      plvrnsc
                                                                                                                            3                                                                                                 kell                                                                                                                                                                                                                    l


                                                                                                                                                                                                     rtcord            fins                                               nt           111
                                                                                                              mil                                  entire iriuvicimn                                                                       Completed
WLICi                    COVIT'd                       30d           001 11111 2te
                                                                                                                                      this
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I



                                                                                                                                                                                                                                                                                                    fic0flVA
                                                                                                                                                                                  or        el   i Ta    ill    ille     ame         Stattz      ill        ii   11   ich         fill                                                           prvllli               es
lt   m p or ifil                                   Coullucted                               fro    Ill        I       l1wilit iI             iiI       pun
                                                                                                                                                                                                                        dellied                                                        fuither ccvfif                                                          fm ill                 basis           ill          ti
                                                                                                                                                                                                                                          or cimcefled
                                                                                                                                                                                                                                                                                                                                                                                                                             I


                                                                                                                                                                                                  hlv          been
                                                                                            C o22cn                                 Unless                                                                                                                                    I


                                                         of 18                t         S                                                              tiji5      irall-liction



Section                                   nnd             e           t   i   on         C    if         app           liblo                       2 Rn                  elifiviltilm                of the          idemitlCatilol                    recorded                        in
                                                                                                                                                                                                                                                                                                    kJoestion
                                                                                                                                                                                                                                                                                                                                                     18    Ond my recrifie
                                                                                                                                                                                                                                                                                                                                                                       1111111i             ful       rw      file
                                                                                                                                                                                                                                                                                                                                                                                                                  jtion

                                                                                                                                                                                                                                                                                                                                                                                                                        nI       ML
                                                                                                                                                                                                                                                                                                                                                                                                                                        ot   lie   fifli




                                                                                                                                                                                                                                                                                                                                                                                                                                             ddil er u-nospoll or                                         othwN               ke
                                                                                                                                                                                                                         llminuv                                 k                befilAdmi                                                       is    not
                                                                                    3                                                                                                                                                                                 In                                                                    it
                                                                                                                                            Ino                                        it   the      lirkillrm                                         it



Wfl                  COPIPAvd                                  and                          Stule                 or        Picot                      lipplicoble

                                    ofdw                 firearmis                           listell               on           UILS         torill          to    fie       pel-tion
                                                                                                                                                                                                 identified              in
                                                                                                                                                                                                                              SCCGou            A
dispose

14                       Tr Il 1ror's Se11l2F                                                 s
                                                                                                         NA                           tpIc ISv rblo
                                                                                                                                                                                  1              1-1-I   ni
                                                                                                                                                                                                                              i i IIC                                       IF
                                                                                                                                                                                                                                                                                                                                                                       Troilld




                                                                                                                                                                                                                                                                      111 2       it            In hF I                                     101
                                         or    thi
Purpo w
                                                                                                                                                                                                                                                                                            I       i    1                                   4                 w       I
                                                                                                                                                                                                                                                                                                                                                                                  h


                                                                                                                                                                                                                                                                                                             j                                   dchi-rv                       ul
                                                                                                                                                                                                                                                                      to
mav                      hil




           irc lrljli                              PIC          c
                                                               wlt

                                                                                                                                                                                                                                                                       ti-In'Ictor                                 dlcr                           Ir      III
                                                                                                                  Aloi Iitl                        1
lh                                                                                                                                           itt


                                                                                                                                                                                                                                                                                                                                                               ti-0i
                                                                                                                                                                                                                                                                                                             ph0I1il_L jI
                                                                                                                                       III         11p

                                                                                                                                                    Si                                                                                                                 rc kwltv                                  I'l           dci               pbow k
                                               in       bAl           i1w


 Sliilc                         S                  TF                                                     Jillrli               T     S
                                                                                                                                                                                                                                                                       C
                                                                                                                                                                                                                                                                                        B ap i

                                                                                                                                                                                                                                                                                   1 h CrTpaJ
                                                                                                                                                                                                                                                                                               D                                                           I




                                                                                                                                                                                                                                                                                                                                                          ill



                                                                                                                                                                                                                                                                       Fthllti'LOP
                                                                                                                                                                                                                                                                                                                           111 Lild                       ht         1 lclCh                   Ili    L
                                              ATF              Fon                                 il ul               it




                                                                                                                                                                                                                                                                       li InXcml                                                   krllcr                           PLmllnn                M
                           il       111k 11




                                         h         dt

                                                                                                                                                                                                                                                                          in 111                I   i
                                                                                                                                                                                                                                                                                                             N ro r                                                 l Lo
                                                                                                                                                                                                                                                                                                        Hrc ll                         ii        x
                                                               Ll    14
                                                                                                                                                                             Pfo dilv                                                                                     pori                  a
                          Ill        S Cl          Ifj                              1




                                                                                                                                                                                                                                                                          jl d           cyl            inir                   i vi d f r                              IIE-i          nl Irc         dil II



                                                                                                                                                                                  tr Ir lfcuoll                 1w Ile         nli
                                                                              Iler            tills
                                                                                                                                                                                                                                      I




  ionkL                       dic         compl ted                                 irigimid                  ATF Form                         1433               ii
                                                                                                                                                                       It    11    lICIN11CA             III     YC1S                U11

                                                                                                                                                                                                                              m'hldler
  rl                     hl         il    1 cliolli                 Il        tit       ii-lep mih                III               and      arv        klpporlllm                                                Pall
       i   4



                                                                                                                                                                                                                                                                                                                                                                     mul                                           Col                                              i       oflins                fiirr
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1      ill


                                         nt                                       Such        FI-1        nls               W7
                                                                                                                            4               vvi i        iw rclamed                         1f   m                            1M          td
  per          Ill
                                               r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   H'Iht          lrlllAeFi
                                                                                                                                                                                                                                                                                                                                                                                                      tAI f L
  aqv r                   that                                  iun                 hC      Subroiticd                           to     ATF                              lila           h    l Il lIpA3QiC               11   iT      Jali                                                          Illiti                 lilt                  llwivurs                  lrif           LlIle

                                          pfriod                                                                                                                                                                                                                                                                                                                                                                                                                        1             Ihe         OWhIMP i              RIX
                                                                                                                                                                                                                                                                                                                                                                           midior                                 Olt                                     k1v                                                                       I




                                                                                                                                                                                                                 ini          iwsuc                                       buver                     is       unab                           Q     ict     rt lld                                      FFIC                                                                   17


                                                               flphilbolii                   ld
                                                                                                         11       v    1Zmc                 oj'plwrlm rvi                         of    lltmi      Vlcld                 I


                                                                                                                                                                                                                         d
                                                                                                                                                                                                                                                                                                                                                       Fi0wr           pei on idadio2                                    die            im

                                                                                                                                                                                                                                                                          than                  hc           trdj7s                              iws4kr                               lmll            dle                        is     Xillocsics                 to       Ihv       I   ralls

  147                      Lirt           HICd           Ill     ilic             i'mi         tlljoncl




                                                                                                                                                                                                                                                                                                                                                                                                                                                               Fjmn           i               I   31C     i1i




  ila                i          3        oi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          US00000340
                     Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 91 of 96 PageID #: 687




                                             u     ma          nid      receill               fire'li    Fn   if               fill        it         i   tod       b            Fedel-A                   I     or                                      km                         nl                               0   Ll   P    U
                                                                                                                      I
                                                                                          i




                                                                                                                i              Tiv                                              irr                urcalm                                      hu             w                   t-0         an         l




                                                                                                                                                               and'or                                                    S-1-50 000                           fine
ut   seq             nrf       punishahic                      b     lip
                                                                               to    10   ear                                                                                            tip       10           a




                                                                                                                                                              Nflll                                                                  orivilml                     onh      at           tho       liren
         tlll          Notices                     inmnuct ims ond DefiIOMIS                                              OTI          thiS


                                                                                                                                                                                                           ti        r       1       of             I
                                                                                                                                                                                                                                                         due       sil   Im        siute           ill   wh t f

                                                                                                                                                                                                         E Wrics                             alust            bc hllllth                      ri t ll        ill   inl
                     til-1112-YS             lbt                                tI1llIiU              Millet

                                                                                                                                                                                                    onipleted                                           Nrwaall



                               by



                                                                                                                                                                                                                                                                                                  CIflnoi           he    i                  llfficl     hll'O
             un-ni                                 ol R                                   J   Addi's                U'S                                                     a                                  tio                                                                                                            ptt ii




                          Uld




                                                                                                                                   odnfi of                                     cih1J 0v                                 selcrf                         011C
                               CIT                                                                    Ract2     ill




                                ITIZ               Ili
                                                                                                                                                                                                          Or             no                         hp    dw                             o il
                                    t




                                                          11   11                         i        F1    FIF
                                                                                                           1              rl   F   1   c   r              r         1
                                                                                                                                                                                12                 Ill                       h                                                                           1   0                 e       ll t-ulfl
             1             11           r      i k   t                     1                                                                              I




                                                                                                                                                                                                                                                                                                                                                         Neell
                                                         dw          Lirw                 oll     tichtill'of                  linuirik'r
                                                                                                                                                                    pvr oo                          H            ou                      m-e fin                    tile      icul ll

                                                                                                                                                                                                                                                                                                                                             w
                                                               fil
                      w olil-ifl
                                                                                                                                                                                                                                                                                                                                                   nut
                                                               lml                                       nw          are phkill                                             op            rc               f     F   c                                                                                       p                r4iT
                     if    lrnoft                                                                                                                                                    o                                           i

                                                         tit
         I       L




                                                                                                         iTU        tit         11     1   I                                                                                             u          lll'ril              ou       reid




                                                                                                                           t
                                                                                                                                                                                                   Jv           ij       l           l       jilt                    J            411




                                                                                                                                                                                                                                                                                   e      1   j              tj               k    l

                                                                                                                                                                                 i        S    1
                                                                                                                                                                                                                                                              r               l




                           Kr                                                                     our     ull Lcd                                                   itizellship



                           Afv                 otl       jo    flheij      illeu ilh              r     uninwhilh                               ill           th            Uniied                 SiLilcs



     d       1
                           A            re     u         an alitn              hot    ha bc o            adlliiil                      d       to             Ole       i       niwd                                                 antler               I       nollin-l1-n L'1 n                            sl    1                 I'l




                                                                                                                                                                                                                     dic                 u1structions
                                              ts         do                           iihin               c f lhe                                                                                        ill
     d                     i    I
                                                               nu       rail                       ali



                                                                                                  S kaled                                                                                                                                           AR-7             U5CIS                        or P 4'41
                               11 2          xi                                 ow            1
                                                                                                                               Alicn                      ot-AdnniIo-m                                     nunvlhev


                                                                                                                                                                                                                                                                                                                                                                 ATF   Fmm   44   i   31W

                                                                                                                                                                I-AAILL                       IF               PAGE S BECOMF SE PAIR var


                                                                                                                                                                                                                                                                                                                                                                                      US00000341
                          Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 92 of 96 PageID #: 688
                                                                                                                                                                                                                                                                                                                   jnsnucfioni and                            Definitions      or   kTF        Floin
                                                                                                                                                                                                                                   and understood                                       the NOtie
                                                                                                     true          correct                  and Comple fe                                  I    It   i   1c          read
                           ot    Trj                               ejvdpu                 are
                                                                                                                                                                                                                                                                                   i    1    clime punish                   able ai        a   Mom             under     1'edcrol      Imi and
                                                                                          cj         to
                                                                                                             qoe   stion        I       Ln          ir      I
                                                                                                                                                                aw          not       tho nctu                       al                                                  er
44713                1
                         undei-stand           thil       nnsloerin g
                                                                                                                                                                                                                                                                                                                            jhytjuuh                   IJ   and    or   12 1   throwill         11C
                                                                                                                                                                                                                                                                     0 f       the                                 I   jj                          I


                                                                                                                                                                                                                                                  to                                        queitions         I




                                                                                                    an derstand                 that                o      peron                 11   110       211W                 ers                               at-tv
                          violate         State      andfor        local         la-Iii         I



may              n1so                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                              to       ue0iog               1d    1    1   prohibited froin                 recciVinuI it
                                                                                                                                                                                                         personO                                                               y                   q                    I


                                                                                                                                                                                  that                                                            An Sllef           s
                                                                        or receii             ivg            fire n-m               J       understood                                          it                                            I




k        prohibited               froin       purchasing                                                it

                                                                                                                                                                                                                                                                                                                                                              andi2l'staind     that    nink
                                                                                                                                                                                                                                                                           ientldon                     reuired             ill   IS'c                 also
                                                                                                                                                                                                                                   d eshe
                                                                                                                                              quc in                             Zd2                                                                       d o                                                                                 I




                                                                                                                   yes              to
                                                                                                                                                                                                     and prov
                                                  unless the person                          answev-s
                                                                                                                                                                                                                                                                                                                                                                                       3
                                                                                                                                                                            I



                                 firearm
                                                                                                                                                                                                                                                                                                        mis trwraction Bn crime puoNnahlu
possessing                                                                                                                                                                                                                                                                                                                                                                                 q
                                                                                                                                                                                                                                                                                                   to
                                                                                                                               niiw                                                                                  uun           Wffiri o                         Wit        res p         evi

                                          wruen sawm                         r     or     u hffiinn                     ani                         or mkreprv-sented
ativ         inisp         oral or                                                                                                                                                                                                                                                                                                     offireari
                                                                                                                                                                                                                           understand                              thitt       the repetithe                      purchase
                                                                                        ko      violate            State al-tWor local                                      1mv            I    Further
1   elonv                under    Fediraaw                 lin     d    rna1
                                                                                                                                                                                                                                                                                                                                      Ouc rion                14
                                                                                                                        firuarms                       Hunse                is    a            iolation                    of      I'Meral                                     Sre bwructifnn                               for
                                                                        without                     Federal
resa         l   t   f      li   elihood       and        profit                              a

                                                                                                                                                                                                                                                                                                                                                       Ctmific     11



                                           Buvcr's         SiLmniure




                                                                                                                        SutinTi                     B               Iust              Be ComplPied By TransFeror Seller


                            of           carm s w          bc                                       tt4wc          or                                      11 01                       i                                     I                                 ICt         1       It   Ei
                                                                                                                                                                                                                                                                                              tjLl3h
                                                                                                                                                                                                                                                                                                        1
                                                                                                                                                                                                                                                                                                            Hit        LUT I
                                  I'll




I
        C1
             Tvpc

                                                                       run              F-j OtheF                  Filt Jljlj                 Jrfooc                                                                                              uFl          tmlcti
                          Flandtillil

             14                                Lj
                                                                        o                            Scc      lmi



                     Iden
                                                                                                                                            OL
    i
         S   a




                                                                                                                                                                                       I 11                  col               t       itli            l       1    Flom




                           Qw tion              19        20     or     2




                                                                                                                                                                                                                                                                                                                                                                                    NICS       ol thc
                                                                                                                                                                                                                                                  File             1011ow
                                                                                                idcd         bv




                                                                                                                                                                                                                                                                                              111 j               idct
                                                                                                                                                                                                                                                                   1-1 LTOll                            pro




                                                                                                                                                                                                                                                                                                                                      CompkiinL                   NJCS                 f0p o I
                                                                                                                         T
                                                                                                                              i'F       I
                                                                                                                                            11C        N    i   r




                                                                                                                                    1        k1_1      1
                                                                                                                                                                                h r'ck                           L   nil     ip



                                                                                   Cllec            tt tf      1
                                                                                                                    1        anpr                                       F        ip        il        v       on                5   f     h



                                                                                                                                                                            1 o T hl
                                                               k             i
                                                                                 q      iiiit       d   1
                                                                                                            cc m5e           O'w            f1    11                1
                                                                                                                                                                                                                          Midi      J    21




                                                                            N'K'S               fSl

                                                                                                                                        d


                                                                                                                                                       lust He                    C omp                  l
                                                                                                                                                                                                             e   td          llersonoll                    k       By

                                                                                                                                                           IQ                         dic                            dl 11         hC
                                          M   111C
                                                      F                           I                                 a                                                   I-C11                    dl-li           c




                            C    iFnii-icdmick                                   111C     o             CF    CH'11W          f1i'Q31-111 S                              ISIV
         Section                                           priortO
                                                                                                                                                                                                                                   true eorrei I                                and           complete
                                 hill    nu    aIls Vers               to   the       question                          Section                     A       of          this      form                   ave         still




        7_7




                                                                                                                                                                            eior'sel er                               Coll


                                                                                                                                                                            I    F    Pt G ES B                            E   C   0          I   F    S       E PA        R0 E D




                                                                                                                                                                                                                                                                                                                                                                                    US00000342
                              Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 93 of 96 PageID #: 689
                                                                                                                                                                                                                                       ransferor Seller                                              El
                                                                                                 Section                            D         I         ist         Beomp                           l   ee           d     BN                                                                               ell




                                                                                                                                                                                     LI

                  u l i c     fit         r       r    and Imporwr                                          0             anv            11                                                                                                                                                                                                                                                                                                                    7

                                          P b L                  miis mc                     lied               bod




                                                                                                                                                                                                                           Form                  310 4                                                                Pure                               es I
REMINDER                                                         B       tire              Close                      of       Business                        Complete                                 A       FF                                                Fill                Multiflit




                                   tiiii               iht                   ci              Do             not             nNe          nwneraiis

                                                                                                                                                                                                                                                                                                                      1             ClIcck                      dillis                trail
                                                                                                                                                                                                                                                                                                                                                                                                                        i        to       Ricilita                 a           Orivate                   prl'N

                                                                                                                                                                                                                                                                                                                                                                                                                 1w          Olieslion                   32



                                                                                                                                                                                                                                                                                                                                                                                                                                                        C    lild                      hf l       fiv

                                                                                                          and             addres z                oftransf for                             sollc-r                    arld       Fcd a                       Fil'i       um           Liccri c                        NUll
                       mi     e                                               naim

                                                  fil'Thel                                    i            k1i                      Vj        d1fT I'J              Iomp             i tyi               jc




                                                                                                                                                                                                                                                                                   7
                                                                                                                                                                                                                                       rhe FireIli-mM Iuf Compidc Questions4
                                                                                                                                                                                                                                                                      Must                                                                                                                                                                                     34-36
                                                                                                                                                                                                                         tjjQ        pel-son N ho  Compleied Sntiop B      Complete                                                                                                                                          Que'ltiums


                                                                                                                                                                                                                                                                                                                                                                                                    the inforlawtion                             recottled                         in Skctiolls                         Band
                                                                                                                                                                                                                           Uctime nnd                         Definitions                        on         thi ATFForni 4-173 21
        cevflrN               thill                                                                                                                                                                                                                                                                                                                                                                                                                                                                         busitle s
                                                                                                                                                                                                                                                                                                                                                                                                            licell-sed
I                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  i




                                                                                                                                                                                                                                                cell         complel I                      at        mn          licensed                         humness                       prmkes                                                     Prerilists

                                                  and completc                                            and Of                    th
tme                correct
                                                                                                                                                                                                                                                                                                                                                                                                                unle s           this           tramactiol                                                   t    tilt
                                                                                                                                                                                                                                                                                                 the licensed                             prefokes                              Ls    locatiM
                                                                                        From                a
                                                                                                                                                                                                                                     UPle smit                    if        ii    itich
                                              coilducted                                                            qtrllif
tomporill-il                                                                                                                                                                                                                                                                                                                        Curtjfr                  in the hasis                                                   the                                                                              esponw                          in


                                                      ol18                   SC 921 c                                         Untess                                                                    hw            hCcu           cleflic-d           at Cancelled                            I    fill-tiler

1 Cquirements
                                                                        Ll                                                                         kill        11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   oftransfer                                ISe Yimi                        C
                                                                                                                                                                                                                                                                       mcm-ded                                                                              und m v                                                                lit      the        turne

                            A      wid Swdion                                          C     ifapplicolile                                    2                      k    Orification                           of    flic
                                                                                                                                                                                                                                                                                                      in                                           IS


                                                                                                                                                                                                                                                                                                                      t
Section                                                                                                                                                 Illy
                                                                                                                                                                                                                                                                                                                                                                               kful formc                              to    wil            deliver            fransport or otherwise
                                                                                                                                                                                                                                                                                                                                    itt            s lin             t   u
                                                                         3                                                                                                                                                                                                                           belief                                    i
                                                                                                                                                                                                                                                                       it        is
                                                                                                                                                                                    in     the Iii-carms                               busitic-ss                                     Ill
                                                                                                            of            local         hiwapplicahle
    Wits          COMplervib                                 and                        Stsite


                                                                                                                                                                    the person                                                             Section
                            of        te                    refirm                       listed                 tilt        this         torm           to                                              ide2titiml
                                                                                                                                                                                                                                     111


tj pose
                                                      fi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       13T         Datt
                                                                                                                                                                                                                                                                                                                                                   13   h                  TrmsCcF
        41
                                                                                                                                Picase prini




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       MUS                  fit         RE T-AP I I

                                                                                                                                                                                                                                                                                                                                                                                                                                                      CS       i   il          i   I    6'r    mv            olh-i             rv'I           I
                                                                                                                                                                                                                                                                                       i   I the          ir




                                Of            OIC
                                                                                                                                                                                                                                                                                       0112




                                                                                                                                                                                                                                                                                       hc
                                                                                                                                                                                                                                                                                                     liil

                                                                                                                                                                                                                                                                                                     NVI
                                                                                                                                                                                                                                                                                                                 Cef

                                                                                                                                                                                                                                                                                                                      I-olm
                                                                                                                                                                                                                                                                                                                                iI       001

                                                                                                                                                                                                                                                                                                                                                                                                                                 i               5
                                                                                                                                                                                                                                                                                                                                                                                                                                                       yee                 1orins                 447                    iih
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         pc
                                                                                                                                                                                                                                                                                                                               A
                                                                                                                                                                                                                                                                                                                                          11-171

                                                                                         W
                                                                                                                                                                                                                                                                                                                                                                17




                                                             i                                        I                                                                                                                                                                                                                                                                                                                                                                                                                    i tajnoi
    i1c iLlIc'I                 si                                Pif 011                                                                                                                                                                                                                                                                                                                                                        t ik                          hAi hQ                        scpai'll-k
                                                                                                                                                                                                                                                                                                                      I                       ddi cr                                                                         t
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ploce

    Imp            kiv        fulk                               of                      r            I                                                pcr on
                                                                                                                                                                               Ole                                                                                                     11        iIIph Ibcw d
                                                                                                                                                  iclfnll                oll
    t
                 dert


                                                      IIQ        Irim'L'i
                                                                                                                                                                                                                                                         t




    the           trins ici                                                                                                                                                                                                                                                                                                                                                                                                                                    that                    wi     Ali Forw
                                                             mos b                      I'Llm




    the                                                     ri
                                                                         CH                  I'a     md             4                                                                                           ihc      ki      I




                                                                                                                                                                                                                                                                                                                            Jl r
                                                                                                                                                                                                                                                                                                                                of        mpi
                                                                                                                                                                                                                                                                                                                                                   of    1 1C
                                                                                                                                                                                                                                                                                                                                                                                     Cli    D   I



                                                                                                                                                                                                                                                                                                                                                                                                                                            lo    Lrr n Ow                                                                o
                                                                                                hoiatw to                                         a     ii-sklQ111             of    mulh r                          SJiL            Ow                                                    iraII41 1 or
                  olc                     d                             of     i        pflC                                                                                                                                                                                                                                                                                                                                                                                                      itddinow
        dw                    or                                                                                                                                                                                                                                                                                                                                                                                                          nki                il cssarv                                                             t'l


                                                                                                                                                                                            lav                     Ind                                                                    cri-on           I         j7howc               ijiiV                III
                                                                   nfe imlfd                              ICI   MIW
                                                                                                                I

                                                                                                                                    ille      appli 11-Ilc                     Slzll                            S               pilb 0Ic'j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         nllix              chanoe
                                                                                                                                                                                                                                                                                                                                                                                                                                                 Ali
                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                                                                                        kild       igllt
                                                                                                                                                                                                                                                                                                                                                                                           File      irml li                                1
                                                                                                                                                                                                                                                                                                     Iswill               iI        III
                                                                                                                                                                                                                                                                                           111
                                                                        lc              11-1 ror                              QNT                                   afid       dii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A        iiil
                                                                                                                                                                                                                                                                                                                                              D
                                                                                   tr
                                           11         boill                                                                                                                                                                                                                                                                                                                                                                                                                                                                          oli




        S ILi               Sy                I   TI                                                                                               f    nv          im         hh               i
                                                                                                                                                                                                                                                                                                                      1 mid                                 I        lic     ifail         lcie

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on        Q   td
                                                                                                                                                                                                                                                                                                      V     ho                 ci    illude                  dic             JI w
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ilil            retal Wd                  IIS    ll'W
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         o        01 2
                                                                                                                                                                                                                                                                                                                                sl cjulil               bw
                                                                                   4                                      b                                                                                                                                                                photocilp
                                                                                                                                                                                                                                                                                                                                                                                                    reilord
                                                                                                                                                                                                                                                                                                                                          lei
                                                                                                                                                                                                            I         Ur
                                                                                              il
        lwn             n
                                                                                   i   cfT

                                                                                                                                                                                 scll       I           tircmil                 w          nonji
        allo'i
                                                                                                                                                                                                                                                                                                                      licin              or        Firt trlwi                              I'lic      Iw I              Cillimic CI                      Dcp inilcflts

                                                                                                                                                                                                                                                                                           Clrcarnl                                                     io           i   Mom          a      lic Ise            pn w         LO       2    P'IN          W Irnillg                                Ao pcr n                               I Ilo


                                                                                                                                                                                                                                                                                                                                                                                                   ILOIIICIIU'Aiwlil                pw            bc     lln d                 wit          iflurc          th m          71   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     JOOGJ'Ifii
                                                                                                                                                                                                                                                                                                                  HIQJFI1I                    1     iiihOdi
                                                                                                                                                                                                                                                                                                                                                                              PiOPCT
                                                                                                                                                                                                                                                                                                                                                                                                                                                e
                                                                                         7                                                                                                                                                                                                 00ill            Ll



                                                                              1              Til                                                                                                                                                                                                                                                                                                                                                                                            277 tc
                                                       1

                                                                                                                                                                                                                                                                                                                                                                                                     tll   in   1-1                                     22
                                                                                                                                                                                                                                                                                                                                                             CuI not                 jilort
                                                                                                                                                                                                                                                                                                                  imp61ncd

                                                                                                                                                         I-Irc IfIll             icall acimil                                        01c        mili
                                                                                             h1             compi'l                               lie
        A    I   1r      th

                                                                                                                                                                      hich       itwlwic                             rim                                Gen
        makc                                                                 origimil                       ATF               Foriii
                                                                                                                                              4-473           lit
                         itic             omjjkti d
                                                                                                                                                                                                                                           ufhivh r
                                                                                                                                                         upporti L flocametils
        cral           hl     1i    Ili       oiem                 wld                       11w2ms                           and          any                                                                                  pavt

                                                                                                                                                                                                                                                        and                                                                                                              must         pcr umdl                   ompleo                          Ion               A           u         ffik      Orm                 and           ceril        i

                                                                                                                                         inlist         bc      ret'lined                t'or           11          Ic 1S       2o         var                                             Tile           Li
                                                                                                                                                                                                                                                                                                                                                            zzi

                                                                         SUCh                     01 11                                                                                                                     I

                                                                                             F
        permIn n i                            FC-Cilrd
                                                                                                                                                                                                                                                                                                                                                                                           I Ut                         and           cow plci                     Hok                  In    ei       if        the
                                                                                                                                                                                                                                                                                                                                          dDSIkel
                                                                                                                                     VF                                                                                                                                                                                                                                       11-C
                                                                                                                                                                                                                                                b                                                                thIlt          dIC
                                                                                                                                                                          mir        be                                                                  1   11
                                                                                         iOn-orwd                                                       VIiag                                                                                                                                                                                                                                                                                                                                                                            nw
                                                                                                                                                                                                                                            i       i



        Ifier           that                                     nnav         te                                              iii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        f IfIn              fic                                                       be
                                     periciti                                                                                                                                                                                                                                                                                                                                                                           ansv                          inih r
                                                                                                                                                                                                                                                                                            htiv r               is       wiabl                    to       rend nmi If                             IkTke       Ifie

                                                                                                                                                                                                                                by    transa
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         wh
                                                                                                          O'l         nupw              L jpj Ichc YCi'L Or
                                                                                                                                                                                     Iluflicri-id

                                                                                                                                                                                                                                                                                                                                    hl    ailollivi                          peisoll
                                                                                                                                                                                                                                                                                                                                                                                                                            Zile         trall                             I   let           T     o        pcrswis                                   I

                                                                                                                                                                                                            nmplct d                       Forms                                            Omplct d
        lion           s ricil                numbi7n                        a          low2 is                     ffl     oCthe
                                                                                                                                                                                                                                                                                                                                                                                      Tnus           th n        iuli        as                                fu              Ole          lransl cvec Ibu elr'i
                                                                                                                                                                                                                                                                                            111int          fhc

         A4                          I'kd                         III
                  11     an                                in                iis

                                                                                                                                                                                                                                                                                                                                                                                                            m     qUC titln                      14
                                                                                                                                                                                                                                                                                            amskN           cys           and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  US00000343
                  Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 94 of 96 PageID #: 690

    Btw iLi od'Alcoh6




                                                                                                                                                                                                                     or




                                                                                                                                                                                                    11           a                                         fille
                                                                                                                                                                                          p




Rtzad       the           oucj L                          histructi                                                                                                    Prepilre                                       ill     ori       Onal                oflj1
                                                                                                                                                                                                                                                                                       ficcnsi2d
                                                                                                                                                                                                                                                                                                                  pvvnli

                                                                                         conditcred                                                                                                      or            Crew              iP        flic          anw        stwe            ht       11-hich       hc          liccn


                                                                                                                                           c
                                                      tomporai-iiv

loeutedj          unff s                    di                trimsItei'lon                 quaiifiv           Under        I'S                                                       Alt                entrics                    must                   he     lwnd ritlun                            ill   ink             PLEA
                                                                                                                                                     I     wfIt                            Completed                                              Pusoflillk                         By

                                                                                                                                                it   fit           t                                                                                                   o                           II      II'i        d       JI




                                                                                                                                                                       1r




                                                                                                                                                 IiiA       jhhre                               iiHioll-I                                                                             Giijultit                   bc       l   po      1INke




t          Cw                 ind           S    lo




                                                                                                                                                                                                                                                 om              oi   mor




                                                                                                                                           w 1t-1'JI                                                                        Io           In           Inc        N mls 1 11
                                                                                                                                                                                                                                                                                     MI      Ill




         Ilnr
                  wylivin                                                                             N   beh'iff        of       no0m                 per                                               r             olt      mi               not             he achj d lrmO'c

         the      fin'm-llu's                                                                                                                                           a
                                                                                                                           r1rC        i
                                                                                                                                                           up




                                                                                                                                                 oil                         l                                        i        j




                                                      1       tI
                                                                                                                                                                                                                                    nt                    ii'i        7in        Irc         IA



                                                                                                                                                                              u       it
                                                                                                                                                                                                lo                   1         tj   11   lie          r    Ferii             I   I   1      1-1                                         0   it




         d Ice   r                                                                                                                                                           it            i
                                                                                                                                                                                                h            s                 e    I             c 11            f         1




                                                                   d     dL                       ttl     Fh                  I
                                                                                                                                  1                  lljd 1             tj        i            11   It       n       if     r 113       It                        t




                                                                                                                                                                                                     Fii1c




                                                                                                                           I'U    11       in    the       Unlt d                          S


                                                                                                                                                                                          Siac                              findcr                a       rioilliii-umlr              311            Iz            5


                                                                                                          mv        of   th                                                                                      th2
                                                                                                                                                                                                     1111




i   ld                    I       i     tl-K                   do              uif   1'ah   vvifhm                                                            SKIled



           C                                an                     111     r Cord           ult   r   U        lt   u ft          A    wn       or   Wi      i i       is     I       o    I        it       u   t    n     hf      t        I   Rx                    CIS           oj     Iffj     i




                                                                                                                                                                                                                                                                       o Ne a
                      1       111                         I




                              t 1Ti
                              I
                                      i-m                              r   l   I
                                                                                     c
                                                                                   1JI                                                                                                ne cl                  B n elC                             o-f   it n-uc
                                                                                                                                                                                                                                                            i
                                                                                                                                                                                                                                                                                            F    I




PI c        i    oo       o
                                                                                                                                                STAPLE                                IF             PXGES BECOME                                                            SV PIIRATED




                                                                                                                                                                                                                                                                                                                                                 US00000344
                 Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 95 of 96 PageID #: 691
                                                                                                                                                                                                                                                                                                 Form
                  A                                                                                                                                                                                                                                                Dcfiofidon        on   VI-F
                                                                                                                      We                      ha       e read an             un   d   eran      d      lk                                 ijeflon           pnfi
    CUT
                                                                                                                                      I



I
                                                                                                                                                                                                                                                                                                 and
                                                                                                                      m we                     actual         iratisferee bu If'r               k      a       c
4473         1   understand
                                                                                                                                                                                                                                                                                                  1c
                      Alt We                                       um                                   permin m ho ans as I es U on of                                                        the
my aM             i                 andor     local      lam            ervand            Mat       a

                                                                                                                                                                                                                                                                        mul
                                                               I




                                                                                                            vand to a pawn   ho anw er                                                          es             to                       WA         6 pmhATd Imn
                                  pw6a g W                                                                                                                                                                             Muestbu                1




A PnTibued Rom                                           eivin                                                                                                    ii



                                                                                                                                                                                                                                                   V               uMmVmd Ma
                                                     I




                                                                                                                                                                                                                                                            aho
                                                                                                                                                        Pro idv dw dourmollation
                                                                                                                                                                                                                                         in
                                                                                                                                                                                                                           requhvd
                          hmarm uns
                                                                                                                                                                                                                                              I         I




                                            th                                                          esdan 12 4AL and
                      a
pomessing
                                                                                                                                               ivo      idenTificarimimfih                     r                   v   i   L   hN   v
    n   1   she   o
                                                                                                            niiircp           s




                                                                                                                                              funher          undustand               Mat      Ow          repairi                            W    01   um13
11210M        Under Fedend         In   and      n                                       and-ur          lamd law                     I




                                                                                                                      N                   WV on              nfFudernI                ki       Swc                 hsitruc                        Oilevion
muk          Ar MlMuod and                                                                          license                       i
                                                                                                s                         a
                                      prof




                                                                                    tA
                                                                                         ton        0       Nlmt Be CornjAoed                                               BymnMuvr
                                                                                                                                                                            Mwor           0 W         a       qua




                  Q


             umnouble




                                                                                                                                                                  Mile                na

                                                                                                                                                                                                                                                                                           and
                                                                                                                                                                  F




                                                                                                                                                                                                                                                        im     1 105   IT711    il




                           DO




                                                                    WAS                  C      AW            He      mpkwd                                  PersnmMy                 By   I
                                                                                                                                                                                               rwidennuum
                                                                                                                          th                           ia                                                       O      g nal
                                                                                                    da        iillr                                               O    iL                  F
                                                                                                                                                                                                   v       r




                                                                        W                MY                   GO                                       on
                          YWd                                                                                             bn                                                QN
                                                                                                                                              Pt                       j
                                                                                0   le         no       s                                 i        1




        UFO           rhut                                                  n       Suthm        k of       Th brm                             are     A    Mfl   t iu n enritel               Anft            comp
    I                        rn




                                                                                                             E   IF       R GES BFCOIE SUARATED



    Pag


                                                                                                                                                                                                                                                                                      US00000345
                                Case 3:19-cv-00208-GMG Document 10-16 Filed 06/04/20 Page 96 of 96 PageID #: 692

                                                                                                                                     T                     Just         Be Cont                p leted            ByTransferorSeller ENen

                                                                            24

          I   an u     Fie          t   Li   rr           3   nd        I
                                                                            n   i
                                                                                    porte            r   t
                                                                                                             il    em            t   j            If    th   c   I
                                                                                                                                                                                       Model

                                                                                                             arc

                        dw 1l                         L        11711sl              Inch             f        b-f




     4

               B tFw_c7iw of5aiTn7s_sco
     k_C_w NDL R                                                                                                                                                                  plete          AT                                        3310 4 For Multiple Put                                                                                                                                                            andouns                                NVithin                       5     Unseen

29             Total            N umborof                                       Fircarms TransFerved                                                             Wlease                hoodivri                                  J rmllog                              C cl                                                                                                                                                                                                                                                 a       pwf            n        redemption

                onc             i       if   o       Ifli-cc                czc              Do          itof              nse                    wimeraA                    1




3     1        For         Use                  by Licmsec                                   i Lc                b wi-tic ft



                                                                            04
               Tradc covporatt                                              nan'w                 and             addrs                                of                                                   and         Fe Jfl                                   Fit eamf                                                                       1 11   uni     LICF                     k   ho                   co 11i'dotif                                                       first
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    hrc                 oll                 ki     I            I   v     diqil


                oft I-7                                                                              UXVX                                I
                                                                                                                                                                                                      b
                                                                                                                       I




                                                                                                                                              P                                            f




                                                                                                                                                                                                      7s A CY
                                                                                                                                                                                                       I                f




                                                                                                                                                                                               11S    er r_lu-g-1                         1-1       eF          r in 0 st
                                                                                                                                                                                                                                                                 i     c a             i   s                    I
                                                                                                                                                                                                                                                                                                                            u                       Complete                                     Questions 34-37

                                                                       For Denied Cancelled                                                                      Transactions                               the         Person                                  Who               Completed                                                            Section                          B        Must Complete Questions 34-36

 I   certili            that                     1            1    have             m2d              and underaand                                               thcNofices                      Instructions                               and                      Definitions                            on              thisAITForal 4473                                                                                     f2       thuinformation'tworded                                                                   in           Sections                              B and               D     is




tru corr Tt                                   find             complete                           and             3         this                   enth      v       trari'mchim                 M-cord                has been                                 completed                       at
                                                                                                                                                                                                                                                                                                             nil                        ficefis                                                                                                                                                                                                             s       busimss

tempornrik                                   conductecl                             from           a qu ilifN ing                                      gun show                   or           cfit    in    life       II-1111-ne                  St          lie    if          hich                     the                 hevnied                            Premises                                     is    located                                lint                                                                                                             lie



                                                                                                                       Un                                                    mcfitm has been                            denied ovennCelled                                                              I       fullher                                     certir                 on the                            hasis                  of 1                           the                                                                                      responses                              in



se-ction               A     final                Section                       C       if    jpPlicable                                           f2      ray vetificquon                          offlic         identification                                        recordeirl in                                          question                             IS            and                  niv                                                                          at the time oftransfec ij 5vcfiem                                                                                     C



OIS Wjpp eterf and                                                     3            State of                  local                  1m                applicable                 to      the     firctirm-1                 husjne                             s            it   is
                                                                                                                                                                                                                                                                                           my               belief                              that          it    is        not uiil2 vfuf                                               for              file     it    sell              fjeli            Cn trausimll or                                            otfimisc

dispose of the firearnus                                                             115ted              off       this              form                  to    the per son                   ideritified                  in       Section A

4                                                                                             N1 1m 11A                    Please                          jurint                                                                s    Se            I   I        1




                                                                                                                                                                                                                                                                                           Ff       W VS                                4-47                  FOR                  DENP PC NCELLEP
                                                                                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                                                                                    h                   i   m       i           s    i-e r     i             fi
                                                                                                                                                                                                                                                                                                                                                                                  ri         f   Ti i                               n     te       d    cx
PurpoNc                 of              tbu          Form                       V111         fol-f                                                                                              U16      lonn                                                                                                                                          1 ow              ojopictcd                                            U11-cr               1    M
d1Lncd                     tl           th'if        i
                                                              ii   j-m              hc 21tscd                    und-i                        I   S    U                                                                                            h                                      th AfT                                   1-roi                     44                   in



joif           ko      11111V                scH                                                                                                                                                                                           md                                              to               hich                            j                      6 ht             ol                  or            T1




to nfeFi


                                                                                     Isclicr                 it    il
                                                                                                                            I




the           wmiicLiim and maijit mi                                                        prutior               recofk                                              tram                                  Cqu-jol                                        I   te




u-mist ror'sell i                                    nuj               1            lamili'm                 f    ith           file
                                                                                                                                                  pro       i 1011S          ot                                    I
                                                                                                                                                                                                                        o             i
                                                                                                                                                                                                                                            Md                                                  t   I
                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                            c           r   r   I
                                                                                                                                                                                                                                                                                                                                    i   I
                                                                                                                                                                                                                                                                                                                                                       c ro T      sc    I    k     I       Cr      i   I   i             t   i   Li ii        I        eti        bo     v e   r    d   i       t oi    tx   a   t   Ili   a   i   j   t   i      F    I           F         ri       1    44    7 3      1




fhk                                              in       27       CFR               Parl                17 wd 17                                          In    detcrrom                                              IfIliQ                       Of                                                                                                 of     1111pl-opurl                                  omplcted                                        nllcr         di            hlCaffo               11 1c          bCen                                                            jf1d          111i




The                    F Jcli                     ep              of    a       rifle        o                                       it            1 icsidcji               W     311ct                                                                                                    ir Awicrnr                                                              or         11            trart IL Ce'bm                                                  er                               to cul-rect                    tile                        iWot                       f    Or

MMA'LMKI'Sellel                                      TS
                                                              JIFeStIoWd
                                                                                              to     kno                   ilic
                                                                                                                                              Dinphi a1ble
                                                                                                                                                                            SiwL km                   md      pi                 41                                                        c    rrt                                 phowcr                          jr            th             iw ccurio                                         4orni            mid         i            li     aw nQresar addionn                                                                       oi


wdinonces                       io           11 Th            die       wul          1 rt1r i                cI12r                                 Suite         and               t an                                                                                                    re           i mn                                uc         di          phuoickipy                                         I       111                                                                  h-il'i             o jj                                  cjj jn                 LC

SooL                s-ATY                            PO'licnailm                             J00                                                   Ln            O           PztiqiOwl                Orhowt                     0-1            1                                                                                       B              ind     D              1-11                                                                                                                 i1v        makc              cnaMltl                     To           IeLtion                       A        ind


                                                                                                                                                                                                                                                                                                                    hott                         er         mIde                  the       chanLe's                                  Iolflli                      ifou'll           in      I     1a          tile          ch InL                                     lie            corrClco

Gjcn r dk                    N1 1                 Fjrm                 4473             nw t             bc
                                                                                                                   omplclcd                                  I       file    heeo cd                                                                                                       phufocop                                                  ihnuid              b              ati whcd                                  t        Ine orti inifl                           F        fit       4-17 dnd                         rQiaitwd                         i             pii         I       ih

wheii           j    hrcarm                      i        ran ferfed                          t 1 r-oh2-cotmtvr                                              Fedc jl               iw          19     Lj s     U            922c                    i                                                                                            s     selicy                     pci-mmem                                          rc nr
 dlnw                                                     in-morter nfanijtlictor                                                    r            nr dealer             to       q11    a firQjT1T1           io             nonh

                       ho               df e DO                                              11
                                                                                                   peron v                                   file                                bllz jjj s            nrc'Mis                    oviv                                                     Eq orwfion                                                        of Iireiirrfm                                           The                  Stm                 oi Coton-ictLe                              Dep irtmcnts                                 mat                r-tjmr                       a


                                                                        nwei 5               ccrmiri                                                                                    requu-cmem                                          ie                                             kremm                                    xporter                          fo            o blain                       11       IICQ7i                        pror              lo        cxpor-t                                                        An               cf V on                       v ho          e
ii rtli        in     ation 122 ei                                          27       CFR                 478 1 6tb                                  and      ATF            Proc dirc                 201                                                                                  porti                    i           lire irni                           idioui                                                                                                          111a           be    Filled              no             olol-L          111 411                    11   1 000 00'i

                                                                                                                                                                                                                                                                                           and of                           rmprkorf d                                            or        not             niore                         m In              1fj                              See        1      Li SC                            1771 ff-j

A    I    tF the        ir                                                          hn         Completed                                     the       firearm               ran3non                        hcr Crc must

make            111c
                        compIcied                                      original               ATF Form                                   4473              thicff            TochOes                dl      N'oti           S              6'ell


                                                                                                                  and                                 opportmg                    doctiments                                ot'hk'hCF
                                                                                                                                 an-N                                                                        part

                                records                            Such              Form                1-473                                         bt rt tain d                       w      Icast       20        ve trs and                                                          Th 2             tr j n                          Cc reel           buver                     must pcr iunaflv                                                     orvqpletc                       Secdon               A         ol'this                Iorm                  iand                cerlil
permanem                                                                                                                        mu-st                                              Ifor                                                                                                                                             s



                                                                                                                           AIT                                        mav                                                                       doie                                                                                                                                                                                                                and Uumplote                                  Hov               ever
                                                                       be                                                                                                         be chcmwlogical                                                                                                                                                   the      ansWffs                                            Mic C Irvw                                                                                                                                  file
UflTQr         1113                                  JIMN                       511brnitted                       to                                  Filing                                                                 175Y                                                          scglo                            rhat                                                             aTk                                                                                                                                                       if


                        Pt_riLld


qlhspo Woly                                      alplinbetical
                                                                                          thif           nome QfPHlVhU VCP                                                  OF    PLIflieliCtil                                                                                            huycr                        is          utiiblc                    to        rualf               antPor                               wrne                      the      ans             ers           wher           Imi7                  the        sigwaore                                  rna               be

ljon          surml          numberi                               as jona                        A1 ofthe                                                                                     compicted                    Formis                                                         compicted                                                 bvanothcr                                                                    cv luding                          rb                                                                     Two             per ns                           lothel
                                                                                          as                                                                                                                                                                                                                                                                                                peron
447            arc      filed                in       die          sam-1             mwinef                                                                                                                                                                                                than              file                   trwl l rf Aellcr                                                        must                          theii
                                                                                                                                                                                                                                                                                                                                                                                                                                                            sign        as          1 ancs5cs                  io div


                                                                                                                                                                                                                                                                                           alls vcr                                 mid                  sk-malure ct mnifintjori                                                                      in    question                        14




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  X111'Formi4471 3C
Paue            3    oCh



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   US00000346
